Exhibit 10.1

 

EXECUTION VERSION

 

AMENDMENT AGREEMENT

 

THIS AMENDMENT AGREEMENT (this “Agreement”), dated as of May 27, 2009, among CSC
HOLDINGS, INC., a Delaware corporation (the “Company”), the Restricted
Subsidiaries listed on the signature pages hereto, the financial institutions
listed on the signature pages hereto and BANK OF AMERICA, N.A., as
Administrative Agent.

 

WITNESSETH:

 

WHEREAS, the Company, the Restricted Subsidiaries, the Administrative Agent and
the Lenders party thereto are parties to the Credit Agreement, dated as of
February 24, 2006 (as amended by the First Amendment to Credit Agreement, dated
as of March 27, 2006 and the Second Amendment to Credit Agreement, dated as of
March 29, 2006, the “Credit Agreement”; terms used in this Agreement and not
otherwise defined herein have  the meanings given to such terms in the Credit
Agreement, as amended by this Agreement).

 

WHEREAS, the Company, the Administrative Agent and the Lenders party thereto are
parties to the Incremental Term Supplement, dated as of March 29, 2006 (the
“Incremental Term Supplement”).

 

WHEREAS, the parties hereto have agreed to amend and restate the Credit
Agreement and amend the Incremental Term Supplement as more fully described
below.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:


 

1.             Amendment.


 

(a)           Credit Agreement:  The Credit Agreement (including Schedules and
Exhibits thereto) is hereby replaced in its entirety by the amended and restated
document attached as Exhibit A hereto.

 

(b)           Incremental Term Supplement:  The Incremental Term Supplement is
amended as follows:


 


1. SECTION 4 IS AMENDED BY ADDING THE FOLLOWING PARAGRAPH TO THE END OF SUCH
SECTION:


 


“NOTWITHSTANDING THE FOREGOING, ON THE AMENDED AND RESTATED DATE, THE COMPANY
SHALL CEASE TO REPAY THE INCREMENTAL TERM LENDERS CONSTITUTING INCREMENTAL B-2
EXTENDED TERM LENDERS IN ACCORDANCE WITH THE IMMEDIATELY PRECEDING PARAGRAPH AND
THEREAFTER THE COMPANY SHALL REPAY TO SUCH LENDERS THE AGGREGATE PRINCIPAL
AMOUNT OF ALL INCREMENTAL B-2 EXTENDED TERM LOANS OUTSTANDING IN TWENTY-EIGHT
(28) CONSECUTIVE QUARTERLY INSTALLMENTS WHICH EXCEPT FOR THE FINAL INSTALLMENT
SHALL BE DUE ON THE LAST DAY OF EACH MARCH, JUNE, SEPTEMBER AND DECEMBER,
BEGINNING WITH JUNE 30, 2009.  SUBJECT TO ADJUSTMENT IN CONNECTION WITH
PREPAYMENTS MADE PURSUANT TO SECTION 2.04 OF THE CREDIT


 

--------------------------------------------------------------------------------



 


AGREEMENT, (I) EACH OF THE FIRST TWENTY-SEVEN (27) INSTALLMENTS SHALL BE IN THE
PRINCIPAL AMOUNT EQUAL TO 0.25% OF THE ORIGINAL AGGREGATE PRINCIPAL AMOUNT OF
THE INCREMENTAL TERM LOANS CONSTITUTING INCREMENTAL B-2 EXTENDED TERM LOANS AND
(II) THE FINAL PRINCIPAL REPAYMENT INSTALLMENT OF THE INCREMENTAL B-2 EXTENDED
TERM LOANS SHALL BE DUE ON MARCH 29, 2016 (SUCH DATE, THE “MATURITY DATE” FOR
THE INCREMENTAL B-2 EXTENDED TERM FACILITY) AND SHALL BE IN AN AMOUNT EQUAL TO
THE AGGREGATE PRINCIPAL AMOUNT OF ALL INCREMENTAL B-2 EXTENDED TERM LOANS
OUTSTANDING ON SUCH DATE.”


 


2. EXHIBIT A TO THE INCREMENTAL TERM SUPPLEMENT IS HEREBY REPLACED IN ITS
ENTIRETY BY THE FORM OF NOTES ATTACHED AS EXHIBIT B ATTACHED HERETO.

 

2.             REPRESENTATIONS AND WARRANTIES.

 

Each Loan Party represents and warrants to the Administrative Agent and the
Lenders party hereto as follows:

 

(a)           Power; Binding Agreements.  Each Loan Party has full power,
authority and legal right to enter into this Agreement and to perform its
obligations under this Agreement.  This Agreement constitutes the legal, valid
and binding obligation of each Loan Party, enforceable against each Loan Party
in accordance with its terms (except for limitations on enforceability under
bankruptcy, reorganization, insolvency and other similar laws affecting
creditors’ rights generally and limitations on the availability of the remedy of
specific performance imposed by the application of general equitable
principles).

 

(b)           Authority; No Conflict.  The execution, delivery and performance
by each Loan Party of this Agreement have been duly authorized by all necessary
corporate or other organizational action and do not and will not (i) violate any
Law currently in effect (other than violations that, singly or in the aggregate,
have not had and are not likely to have a Materially Adverse Effect), or any
provision of any Loan Party’s respective partnership agreements, charters or
by-laws presently in effect; (ii) conflict with or result in the breach of, or
constitute a default or require any consent under, or require any payment to be
made under (x) any Contractual Obligation to which any Loan Party is a party or
their respective properties may be bound or affected or (y) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which any Loan Party or their respective properties are subject (other than
any conflict, breach, default or required consent that, singly or in the
aggregate, have not had and are not likely to have a Materially Adverse Effect);
or (iii) result in, or require, the creation or imposition of any Lien (other
than  Permitted Lien) upon or with respect to any of the properties or assets
now owned or hereafter acquired by any Loan Party.

 

(c)           Approvals.  No approval or consent of, or filing or registration
with, any Governmental Authority is required in connection with the execution,
delivery and performance by, or enforcement against, any Loan Party of this
Agreement (other than an approval, consent, filing or registration that has been
obtained or made, or if not obtained or made, such failure to obtain or make
such approval, consent, filing or registration as would not, singly or in the
aggregate, have or be reasonably likely to have a Materially Adverse Effect).

 

2

--------------------------------------------------------------------------------


 

(d)           Credit Agreement and Incremental Term Supplement Representations
and Warranties.  Each representation and warranty made by any Loan Party in the
Credit Agreement and Incremental Term Supplement is true and correct in all
material respects at and as of the date hereof (after giving effect to the
amendment contained in this Agreement), except to the extent that such
representation and warranty expressly relates to an earlier date, in which case
they shall be true and correct, in all material respects, as of such earlier
date, and except that for purposes of this Section 2(d), the representations and
warranties contained in Sections 6.04(a) and (b) of the Credit Agreement shall
be deemed to refer to the most recent statements furnished pursuant to Sections
7.01(a) and (b) of the Credit Agreement, respectively.


 


(E)           NO DEFAULT.  NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED
AND BE CONTINUING OR WOULD RESULT FROM THE EXECUTION, DELIVERY AND PERFORMANCE
OF THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREIN.


 

3.             CONDITIONS PRECEDENT.


 

This Agreement shall not become effective until the following conditions
precedent have been met:

 

(a)           Execution of Agreement and Incremental Term Notes.  The
Administrative Agent’s receipt of the following, each of which shall be
originals, facsimiles or electronically delivered copies (followed promptly by
originals) unless otherwise specified, each properly executed by a Responsible
Officer of the Company, each dated the Effective Date (as defined in
Section 4(d) below) (or, in the case of certificates of governmental officials,
a recent date before the Effective Date) and each in form and substance
reasonably satisfactory to the Administrative Agent and each of the Lenders
party hereto:


 


(I)  THIS AGREEMENT DULY EXECUTED AND DELIVERED BY EACH OF THE COMPANY, THE
REQUIRED LENDERS, EACH INCREMENTAL B-2 EXTENDED TERM LENDER, AND THE
ADMINISTRATIVE AGENT;


 


(II) AN INCREMENTAL TERM NOTE EXECUTED BY THE COMPANY IN FAVOR OF EACH
INCREMENTAL TERM LENDER REQUESTING AN INCREMENTAL TERM NOTE; PROVIDED THAT, SUCH
REQUESTING LENDER MUST FIRST SURRENDER ALL INCREMENTAL TERM NOTE(S) PREVIOUSLY
ISSUED TO SUCH LENDER, IF ANY, FOR CANCELLATION IN EXCHANGE FOR A NEW
INCREMENTAL TERM NOTE DATED THE DATE HEREOF; AND


 


(III) THE EXTENSION FEE LETTER DULY EXECUTED AND DELIVERED BY THE COMPANY AND
THE ADMINISTRATIVE AGENT.


 


(B)           SIGNATURES.  THE COMPANY SHALL HAVE CERTIFIED TO THE
ADMINISTRATIVE AGENT (WITH COPIES TO BE PROVIDED FOR EACH LENDER PARTY HERETO)
THE NAME AND SIGNATURE OF EACH OF THE PERSONS AUTHORIZED (I) TO SIGN ON ITS
RESPECTIVE BEHALF THIS AGREEMENT AND THE INCREMENTAL TERM NOTES AND (II) TO
PERFORM UNDER THIS AGREEMENT AND THE CREDIT AGREEMENT AND THE INCREMENTAL TERM
SUPPLEMENT, IN EACH CASE AS AMENDED BY THIS AGREEMENT.  THE LENDERS PARTY HERETO
MAY CONCLUSIVELY RELY ON SUCH CERTIFICATIONS UNTIL THEY RECEIVE NOTICE IN
WRITING FROM THE COMPANY TO THE CONTRARY.

 

3

--------------------------------------------------------------------------------


 


(C)           PROOF OF ACTION.  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
CERTIFIED COPIES OF ALL NECESSARY ACTION TAKEN BY THE COMPANY TO AUTHORIZE THE
EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT.


 


(D)           OPINIONS OF COUNSEL TO THE COMPANY.  THE ADMINISTRATIVE AGENT
SHALL HAVE RECEIVED FAVORABLE OPINIONS (ADDRESSED TO THE ADMINISTRATIVE AGENT
AND THE LENDERS PARTY HERETO) OF:


 


(I)            VICTORIA D. SALHUS, ESQ., SENIOR VICE PRESIDENT, DEPUTY GENERAL
COUNSEL AND SECRETARY FOR THE COMPANY AND THE RESTRICTED SUBSIDIARIES,
SUBSTANTIALLY IN THE FORM OF EXHIBIT C HERETO; AND


 


(II)           SULLIVAN & CROMWELL LLP, SPECIAL NEW YORK COUNSEL TO THE COMPANY
AND THE RESTRICTED SUBSIDIARIES, SUBSTANTIALLY IN THE FORM OF EXHIBIT D HERETO;


 


(E)           OPINION OF LENDERS’ COUNSEL.  THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED A FAVORABLE OPINION (ADDRESSED TO THE ADMINISTRATIVE AGENT AND THE
LENDERS PARTY HERETO) OF PILLSBURY WINTHROP SHAW PITTMAN LLP, SPECIAL NEW YORK
COUNSEL TO THE ADMINISTRATIVE AGENT, SUBSTANTIALLY IN THE FORM OF EXHIBIT E
HERETO AND COVERING SUCH OTHER MATTERS AS THE ADMINISTRATIVE AGENT OR ANY LENDER
PARTY HERETO MAY REASONABLY REQUEST.


 


(F)            OTHER DOCUMENTS.  SUCH OTHER DOCUMENTS, FILINGS, INSTRUMENTS AND
PAPERS RELATING TO THE DOCUMENTS REFERRED TO HEREIN AND THE TRANSACTIONS
CONTEMPLATED HEREBY (INCLUDING OFFICER’S CERTIFICATES OF THE COMPANY AND EACH
RESTRICTED SUBSIDIARY BRINGING DOWN THE REPRESENTATIONS MADE ON THE CLOSING DATE
WITH RESPECT TO THE ORGANIZATIONAL DOCUMENTS OF SUCH PERSONS), AS THE
ADMINISTRATIVE AGENT OR ANY LENDER PARTY HERETO OR SPECIAL COUNSEL TO THE
ADMINISTRATIVE AGENT SHALL REASONABLY REQUIRE SHALL HAVE BEEN RECEIVED BY THE
ADMINISTRATIVE AGENT.


 


(G)           CERTAIN FEES.


 


(I)            EACH LENDER PARTY HERETO SHALL HAVE RECEIVED AN AMENDMENT FEE OF
0.05% ON THE AGGREGATE OUTSTANDING LOANS AND COMMITMENTS HELD BY SUCH LENDER.


 


(II)           ALL OTHER FEES REQUIRED TO BE PAID TO THE ADMINISTRATIVE AGENT,
THE JOINT LEAD ARRANGERS AND THE LENDERS PARTY HERETO ON OR BEFORE THE EFFECTIVE
DATE SHALL HAVE BEEN PAID.  UNLESS WAIVED BY THE ADMINISTRATIVE AGENT, THE
COMPANY SHALL HAVE PAID ALL FEES, CHARGES AND DISBURSEMENTS OF COUNSEL TO THE
ADMINISTRATIVE AGENT TO THE EXTENT PROPERLY INVOICED PRIOR TO OR ON THE
EFFECTIVE DATE, PLUS SUCH ADDITIONAL AMOUNTS OF SUCH FEES, CHARGES AND
DISBURSEMENTS AS SHALL CONSTITUTE ITS REASONABLE ESTIMATE OF SUCH FEES, CHARGES
AND DISBURSEMENTS INCURRED OR TO BE INCURRED BY IT THROUGH THE CLOSING
PROCEEDINGS (PROVIDED THAT SUCH ESTIMATE SHALL NOT THEREAFTER PRECLUDE A FINAL
SETTLING OF ACCOUNTS BETWEEN THE COMPANY AND THE ADMINISTRATIVE AGENT).


 


(H)           UPDATED SCHEDULES.  THE ADMINISTRATIVE AGENT SHALL HAVE
(A) RECEIVED FROM THE COMPANY, UPDATED SCHEDULES 1.01(I) AND 1.01(III) TO THE
CREDIT AGREEMENT AND (B) AN UPDATED SCHEDULE I TO THE INCREMENTAL TERM
SUPPLEMENT LISTING THE NAME OF EACH INCREMENTAL B TERM

 

4

--------------------------------------------------------------------------------


 


LENDER AND ITS COMMITMENT AMOUNT SET FORTH OPPOSITE SUCH LENDER’S NAME UNDER THE
CAPTION “INCREMENTAL B TERM COMMITMENT” AND THE NAME OF EACH INCREMENTAL B-2
EXTENDED TERM LENDER AND ITS COMMITMENT AMOUNT SET FORTH OPPOSITE SUCH LENDER’S
NAME UNDER THE CAPTION “INCREMENTAL B-2 EXTENDED TERM COMMITMENT”, WITH THE
“INCREMENTAL B-2 EXTENDED TERM COMMITMENT” FOR EACH INCREMENTAL B-2 EXTENDED
TERM LENDER BEING THE AMOUNT SET FORTH ON SUCH LENDER’S SIGNATURE PAGE TO THIS
AGREEMENT.


 

Without limiting the generality of the provisions of Section 9.04 of the Credit
Agreement, for purposes of determining compliance with the conditions specified
in this Section 3, each Lender that has signed this Agreement shall be deemed to
have consented to, approved or accepted or to be satisfied with, each document
or other matter required thereunder to be consented to or approved by or
acceptable or satisfactory to a Lender (but without waiving any rights resulting
from any inaccuracy or misrepresentation contained in any document required to
be delivered hereby) unless the Administrative Agent shall have received notice
from such Lender prior to the Effective Date specifying its objection thereto.

 

4.             Miscellaneous.

 

(a)           Governing Law.  This Agreement shall be construed in accordance
with and governed by the laws of the State of New York.

 

(b)           Ratification of Credit Agreement and Incremental Term Supplement. 
The Credit Agreement as amended and restated in the form attached hereto and the
Incremental Term Supplement as amended by this Agreement are and shall continue
to be in full force and effect and are hereby in all respects ratified and
confirmed.

 

(c)           Counterparts.  This Agreement may be executed in counterparts (and
by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.

 

(d)           Effective Date.  This Agreement shall become effective on the
first date on which the conditions precedent set forth in Section 3 above have
been satisfied (the “Effective Date”).

 

[Signature Pages Follow]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

 

 

CSC HOLDINGS, INC.

 

 

 

 

 

 

 

By:

/s/ Kevin F. Watson

 

 

Name:

Kevin F. Watson

 

 

Title:

Senior Vice President & Treasurer

 

 

 

 

 

 

 

 

 

1047 E 46TH STREET CORPORATION

151 S. FULTON STREET CORPORATION

2234 FULTON STREET CORPORATION

A-R CABLE SERVICES - NY, INC.

CABLEVISION AREA 9 CORPORATION

CABLEVISION FAIRFIELD CORPORATION

CABLEVISION LIGHTPATH - CT, INC.

CABLEVISION LIGHTPATH - NJ, INC.

CABLEVISION LIGHTPATH, INC.

CABLEVISION OF BROOKHAVEN, INC.

CABLEVISION OF HUDSON COUNTY, INC.

CABLEVISION OF LITCHFIELD, INC.

CABLEVISION OF MONMOUTH, INC.

CABLEVISION OF NEW JERSEY, INC.

CABLEVISION OF OAKLAND, LLC

CABLEVISION OF PATERSON, LLC

CABLEVISION OF ROCKLAND/RAMAPO, LLC

CABLEVISION OF WARWICK, LLC

CABLEVISION OF SOUTHERN WESTCHESTER, INC.

CABLEVISION OF WAPPINGERS FALLS, INC.

CABLEVISION VOIP, LLC

CABLEVISION SYSTEMS BROOKLINE CORPORATION

CABLEVISION SYSTEMS DUTCHESS CORPORATION

CABLEVISION SYSTEMS EAST HAMPTON CORPORATION

CABLEVISION SYSTEMS GREAT NECK CORPORATION

 

Amendment Agreement

 

--------------------------------------------------------------------------------


 

 

CABLEVISION SYSTEMS HUNTINGTON CORPORATION

CABLEVISION SYSTEMS ISLIP CORPORATION

CABLEVISION SYSTEMS LONG ISLAND CORPORATION

CABLEVISION SYSTEMS NEW YORK CITY CORPORATION

CABLEVISION SYSTEMS SUFFOLK CORPORATION

CABLEVISION SYSTEMS WESTCHESTER CORPORATION

COMMUNICATIONS DEVELOPMENT CORPORATION

CSC ACQUISITION - MA, INC.

CSC ACQUISITION - NY, INC.

CSC ACQUISITION CORPORATION

CSC GATEWAY CORPORATION

CSC OPTIMUM HOLDINGS, LLC

CSC TKR, INC.

LIGHTPATH VOIP, LLC

PETRA CABLEVISION CORP.

SAMSON CABLEVISION CORP.

SUFFOLK CABLE CORPORATION

SUFFOLK CABLE OF SHELTER ISLAND, INC.

SUFFOLK CABLE OF SMITHTOWN, INC.

TELERAMA, INC.

CABLEVISION OF OSSINING LIMITED PARTNERSHIP

CABLEVISION SYSTEMS OF SOUTHERN CONNECTICUT LIMITED PARTNERSHIP

CABLEVISION OF CONNECTICUT, LIMITED PARTNERSHIP

CABLEVISION OF NEWARK

 

 

 

 

 

By:

/s/ Michael P. Huseby

 

 

Name:

Michael P. Huseby

 

 

Title:

Executive Vice President & Chief Financial Officer

 

Amendment Agreement

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as Administrative Agent

 

 

 

 

By

/s/ Antonikia (Toni) Thomas

 

 

Name:

Antonikia (Toni) Thomas

 

 

Title:

Officer

 

 

 

 

 

 

 

 

 

[LENDER SIGNATURES]

 

Amendment Agreement

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

AMENDED AND RESTATED VERSION

 

Published CUSIP Number: 22942GAC3

 

CREDIT AGREEMENT

 

dated as of February 24, 2006 and amended and restated as of May 27, 2009

 

among

 

CSC HOLDINGS, INC.,

as the Company,

 

CERTAIN SUBSIDIARIES OF THE COMPANY,

as Restricted Subsidiaries,

 

THE LENDERS PARTY HERETO,

 

BANK OF AMERICA, N.A.,

as Administrative Agent, Collateral Agent and L/C Issuer,

 

BANC OF AMERICA SECURITIES LLC

and

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,

as Joint Lead Arrangers,

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

ARTICLE I

 

 

 

DEFINITIONS AND ACCOUNTING MATTERS

 

 

 

Section 1.01

Certain Defined Terms

1

Section 1.02

Other Interpretive Provisions

36

Section 1.03

Accounting Terms

37

Section 1.04

Rounding

38

Section 1.05

Times of Day

38

Section 1.06

Letter of Credit Amounts

38

Section 1.07

Currency Equivalents Generally

38

 

 

 

ARTICLE II

 

 

 

THE COMMITMENTS AND CREDIT EXTENSIONS

 

 

 

Section 2.01

The Loans

38

Section 2.02

Borrowings, Conversions and Continuations of Loans

39

Section 2.03

Letters of Credit

41

Section 2.04

Prepayments

50

Section 2.05

Termination or Reduction of Commitments

52

Section 2.06

Repayment of Loans

53

Section 2.07

Interest

55

Section 2.08

Fees

55

Section 2.09

Computation of Interest and Fees

56

Section 2.10

Evidence of Debt

56

Section 2.11

Payments Generally; Administrative Agent’s Clawback

57

Section 2.12

Sharing of Payments by Lenders

59

Section 2.13

Increase in Commitments

60

Section 2.14

Incremental Term Facility

62

Section 2.15

Additional Facilities

63

 

 

 

ARTICLE III

 

 

 

TAXES, YIELD PROTECTION AND ILLEGALITY

 

 

 

Section 3.01

Taxes

65

Section 3.02

Illegality

67

Section 3.03

Inability to Determine Rates

67

Section 3.04

Increased Costs; Reserves on Eurodollar Rate Loans

68

Section 3.05

Compensation for Losses

69

Section 3.06

Mitigation Obligations; Replacement of Lenders

70

 

--------------------------------------------------------------------------------


 

ARTICLE IV

 

 

 

GUARANTY

 

 

 

Section 4.01

Guaranty

71

Section 4.02

Rights of Lenders

71

Section 4.03

Certain Waivers

71

Section 4.04

Obligations Independent

72

Section 4.05

Subrogation

72

Section 4.06

Termination; Reinstatement

72

Section 4.07

Subordination

72

Section 4.08

Stay of Acceleration

73

Section 4.09

Condition of Company

73

Section 4.10

Limitation on Guaranty

73

 

 

 

ARTICLE V

 

 

 

CONDITIONS PRECEDENT

 

 

 

Section 5.01

Conditions of Initial Credit Extension

74

Section 5.02

Conditions to all Credit Extensions

77

 

 

 

ARTICLE VI

 

 

 

REPRESENTATIONS AND WARRANTIES

 

 

 

Section 6.01

Existence, Qualification and Power

77

Section 6.02

Subsidiaries; Affiliates; Loan Parties

78

Section 6.03

Authority; No Conflict

78

Section 6.04

Financial Condition

78

Section 6.05

Litigation, Compliance with Laws

80

Section 6.06

Titles and Liens

80

Section 6.07

Regulation U; Investment Company Act

80

Section 6.08

Taxes

80

Section 6.09

Other Credit Agreements

80

Section 6.10

Full Disclosure

81

Section 6.11

No Default

81

Section 6.12

Approval of Regulatory Authorities

81

Section 6.13

Binding Agreements

81

Section 6.14

Franchises

81

Section 6.15

Collective Bargaining Agreements

82

Section 6.16

Investments

82

 

ii

--------------------------------------------------------------------------------


 

ARTICLE VII

 

 

 

COVENANTS OF THE COMPANY AND THE RESTRICTED SUBSIDIARIES

 

 

 

Section 7.01

Financial Statements and Other Information

82

Section 7.02

Taxes and Claims

85

Section 7.03

Insurance

86

Section 7.04

Maintenance of Existence; Conduct of Business

86

Section 7.05

Maintenance of and Access to Properties

86

Section 7.06

Compliance with Applicable Laws

86

Section 7.07

Litigation

86

Section 7.08

Subsidiaries

87

Section 7.09

Franchises

87

Section 7.10

Use of Proceeds

87

Section 7.11

Further Assurances

88

Section 7.12

Indebtedness

88

Section 7.13

Contingent Liabilities

89

Section 7.14

Liens

90

Section 7.15

Leases

91

Section 7.16

TKR

91

Section 7.17

Investments

91

Section 7.18

Restricted Payments

92

Section 7.19

Business

93

Section 7.20

Transactions with Affiliates

93

Section 7.21

Amendments of Certain Instruments

93

Section 7.22

Issuance of Stock

93

Section 7.23

Operating Cash Flow

94

Section 7.24

Cash Flow Ratio

94

Section 7.25

Senior Secured Leverage Ratio

95

Section 7.26

Incremental Term Facility Covenants

95

Section 7.27

Additional Facility Covenants

95

 

 

 

ARTICLE VIII

 

 

 

EVENTS OF DEFAULT AND REMEDIES

 

 

 

Section 8.01

Events of Default

95

Section 8.02

Remedies upon Event of Default

99

Section 8.03

Application of Funds

100

 

 

 

ARTICLE IX

 

 

 

THE ADMINISTRATIVE AGENT

 

 

 

Section 9.01

Appointment and Authority

101

Section 9.02

Rights as a Lender

102

Section 9.03

Exculpatory Provisions

102

Section 9.04

Reliance by Administrative Agent

103

Section 9.05

Delegation of Duties

104

Section 9.06

Resignation of Administrative Agent

104

Section 9.07

Non-Reliance on Administrative Agent and Other Lenders

105

 

iii

--------------------------------------------------------------------------------


 

Section 9.08

No Other Duties, Etc.

105

Section 9.09

Administrative Agent May File Proofs of Claim

105

Section 9.10

Collateral and Guaranty Matters

106

 

 

 

ARTICLE X

 

 

 

MISCELLANEOUS

 

 

 

Section 10.01

Amendments, Etc.

107

Section 10.02

Notices; Effectiveness; Electronic Communications

109

Section 10.03

No Waiver; Cumulative Remedies

111

Section 10.04

Expenses; Indemnity; Damage Waiver

111

Section 10.05

Payments Set Aside

113

Section 10.06

Successors and Assigns

113

Section 10.07

Right of Setoff

118

Section 10.08

Interest Rate Limitation

119

Section 10.09

Counterparts; Integration; Effectiveness

119

Section 10.10

Survival of Representations and Warranties

119

Section 10.11

Severability

120

Section 10.12

Replacement of Lenders

120

Section 10.13

Governing Law; Jurisdiction; Etc.

121

Section 10.14

Waiver of Jury Trial

121

Section 10.15

No Advisory or Fiduciary Responsibility

122

Section 10.16

USA PATRIOT Act Notice

123

Section 10.17

Senior Indebtedness

123

Section 10.18

Liability of General Partners and Other Persons

123

Section 10.19

Authorization of Third Parties to Deliver Information and Discuss Affairs

123

Section 10.20

Acknowledgement

123

 

Schedule 1.01(i)

Restricted Subsidiaries

Schedule 1.01(ii)

Unrestricted Subsidiaries

Schedule 1.01(iii)

Guarantors

Schedule 2.01

Commitments and Applicable Percentages

Schedule 2.03

Existing Letters of Credit

Schedule 6.02

Subsidiaries; Affiliates; Loan Parties

Schedule 6.03

Required Consents and Regulatory Approvals

Schedule 6.05

Existing Litigation

Schedule 6.14

Existing Franchises

Schedule 6.16

Existing Investments

Schedule 7.12

Existing Indebtedness

Schedule 7.13

Existing Guarantees

Schedule 7.14

Existing Liens

Schedule 7.20

Transactions with Affiliates

Schedule 10.02

Administrative Agent’s Office, Certain Addresses for Notices

 

 

 

iv

--------------------------------------------------------------------------------


 

Schedule 10.06

Processing and Recordation Fees

 

 

EXHIBIT A

Form of Committed Loan Notice

EXHIBIT B-1

Form of Term Note

EXHIBIT B-2

Form of Revolving Credit Note

EXHIBIT C

Form of Compliance Certificate

EXHIBIT D-1

Form of Certificate as to Quarterly Financial Statements

EXHIBIT D-2

Form of Certificate as to Annual Financial Statements

EXHIBIT E

Form of Opinion of Counsel to the Company and the Restricted Subsidiaries

EXHIBIT F-1

Form of Opinion of Special New York Counsel to the Company and the Restricted
Subsidiaries

EXHIBIT F-2

Form of Opinion of Special New Jersey Counsel to the Company and the Restricted
Subsidiaries

EXHIBIT F-3

Form of Opinion of Special FCC Counsel to the Company and the Restricted
Subsidiaries

EXHIBIT G

Form of Opinion of Special New York Counsel to the Administrative Agent

EXHIBIT H

Form of Assignment and Assumption Agreement

EXHIBIT I

Form of Incremental Term Supplement

EXHIBIT J-1

Form of Additional Incremental Term Facility Supplement

EXHIBIT J-2

Form of Additional Revolver/Term A Facility Supplement

 

v

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT is entered into as of February 24, 2006, and amended and
restated in its entirety as of May 27, 2009 (this “Credit Agreement”), among CSC
HOLDINGS, INC., a Delaware corporation (the “Company”), the Restricted
Subsidiaries identified herein, the lenders which are parties hereto, together
with their respective successors and assigns, and BANK OF AMERICA, N.A., as
Administrative Agent, Collateral Agent and L/C Issuer.

 

WHEREAS, on June 26, 2001, the Company, certain of its subsidiaries named
therein, the several banks whose names are set forth on the signature
pages thereof, and Toronto Dominion (Texas), Inc., as arranging agent and as
administrative agent, entered into the Existing Credit Agreement;

 

WHEREAS, the Company and the Restricted Subsidiaries are engaged in the business
of developing, constructing, owning, acquiring, altering, repairing, financing,
operating, maintaining, publishing, distributing, promoting and otherwise
exploiting cable television systems and related businesses, including, without
limitation, telecommunications services, data transmission and telephony
activities; and

 

WHEREAS, the Company and the Restricted Subsidiaries have requested that the
Lenders provide revolving credit and term loan facilities for the purposes set
forth in Section 7.10, including the repayment in full of all amounts
outstanding under the Existing Credit Agreement and the replacement thereof with
these facilities, and the Lenders are willing to do so on the terms and
conditions set forth herein, and each of the Guarantors expects to derive
benefit, directly or indirectly, from such extensions of credit.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto covenant and agree as follows:


 


ARTICLE I

DEFINITIONS AND ACCOUNTING MATTERS


 

Section 1.01           Certain Defined Terms. As used herein, the following
terms shall have the following meanings:

 

“Accumulated Funding Deficiency” shall mean an accumulated funding deficiency as
defined in Section 302 of ERISA.

 

“Additional Extension Fee” has the meaning specified in Section 2.15(c)(ii).

 

--------------------------------------------------------------------------------


 

“Additional Facility” means any additional tranche of commitments and loans
established pursuant to an Additional Facility Supplement.

 

“Additional Facility Borrowing” mean, with regards to an Additional Facility, a
borrowing consisting of simultaneous Additional Facility Loans of the same Type
and, in the case of Eurodollar Rate Loans, having the same Interest Period made
by each of the Additional Facility Lenders party to, and pursuant to Section 1
of, the respective Additional Facility Supplement.

 

“Additional Facility Closing Date” means, with regards to an Additional
Facility, the first date all the conditions precedent set forth in the
respective Additional Facility Supplement are satisfied or waived in accordance
with Section 2.15(d).

 

“Additional Facility Commitment” means, with regards to an Additional Facility,
as to each Additional Facility Lender, its obligation to make Additional
Facility Loans to the Company pursuant to Section 1 of the respective Additional
Facility Supplement in an aggregate principal amount at any one time outstanding
not to exceed the amount set forth opposite such Lender’s name on Schedule I to
such Additional Facility Supplement under the caption “Additional Term Facility
Commitment” or “Additional Revolving Credit Commitment”, as applicable, or
opposite such caption in the Assignment and Assumption pursuant to which such
Additional Facility Lender becomes a party hereto, as applicable, as such amount
may be adjusted from time to time in accordance with this Credit Agreement.

 

“Additional Facility Lender” means, at any time, with regards to an Additional
Facility, (a) on or prior to the respective Additional Facility Closing Date,
any Lender that has an Additional Facility Commitment under that Additional
Facility at such time and (b) at any time after such Additional Facility Closing
Date, any Lender that holds Additional Facility Loans or Additional Facility
Commitments under that Additional Facility at such time.

 

“Additional Facilities Limit” means, with regards to an Additional Facility, an
amount equal to $5,233,000,000 minus the aggregate amount of all Commitments and
Loans outstanding under all other existing Facilities (including any other
Additional Facilities being entered into on such date, but after giving effect
to any repayments of Loans (and reductions of Commitments) to be made with the
proceeds of such Additional Facility and each other Additional Facility being
entered into on such date).

 

“Additional Facility Loan” means, with regards to an Additional Facility, an
advance made by an Additional Facility Lender under such Additional Facility.

 

“Additional Facility Note” means, with regards to an Additional Facility, a
promissory note made by the Company in favor of an Additional Facility Lender
under such Additional Facility, evidencing Additional Facility Loans made by
such Additional Facility Lender under such Additional Facility, substantially in
the form of Exhibit A to the respective Additional Facility Supplement.

 

2

--------------------------------------------------------------------------------


 

“Additional Facility Supplement” means either an Additional Incremental Term
Facility Supplement or an Additional Revolver/Term A Facility Supplement, as the
context may require.

 

“Additional Incremental Term Facility” means an Additional Facility designated
as an “Additional Incremental Term Facility” by the Company and established
pursuant to an Additional Incremental Term Facility Supplement.

 

“Additional Incremental Term Facility Supplement” means a supplement to this
Agreement in substantially the form of Exhibit J-1 hereto duly completed such
that such supplement shall set forth the terms and conditions relating to an
Additional Incremental Term Facility.

 

“Additional Revolver/Term A Facility” means an Additional Facility designated as
an “Additional Revolver/Term A Facility” by the Company and established pursuant
to an Additional Revolver/Term A Facility Supplement.

 

“Additional Revolver/Term A Facility Supplement” means a supplement to this
Agreement in substantially the form of Exhibit J-2 hereto duly completed such
that such supplement shall set forth the terms and conditions relating to an
Additional Revolver/Term A Facility.

 

“Additional Term Facility Amount” means, at any time, with regards to an
Additional Facility (other than a Revolving Credit Facility), (a) on or prior to
an Additional Facility Closing Date, the aggregate amount of the “Additional
Term Facility Commitments” set forth in the respective Additional Facility
Supplement at such time and (b) thereafter, the aggregate principal amount of
all Loans outstanding funded pursuant to such Additional Term Facility
Commitments.

 

“Additional Term Facility Commitment” means, with regards to an Additional
Facility, as to each Additional Facility Lender thereunder, its obligation to
make Loans to the Company pursuant to Section 1 of the respective Additional
Facility Supplement in an aggregate principal amount at any one time outstanding
not to exceed the amount set forth opposite such Lender’s name on Schedule I to
such Additional Facility Supplement under the caption “Additional Term Facility
Commitment”, or opposite such caption in the Assignment and Assumption pursuant
to which such Additional Facility Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this Credit
Agreement.

 

 “Administrative Agent” shall mean Bank of America in its capacity as
administrative agent for the Lenders hereunder and its successors in such
capacity.

 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Company
and the Lenders.

 

3

--------------------------------------------------------------------------------


 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” shall mean, as to any Person, any other Person which directly or
indirectly controls, or is under common control with, or is controlled by, such
Person.  As used in this definition, “control” (including, with its correlative
meanings, “controlled by” and “under common control with”) shall mean
possession, directly or indirectly, of the power to direct or cause the
direction of management or policies (whether through ownership of securities or
partnership or other ownership interests, by contract or otherwise), provided
that, in any event, any Person which owns directly or indirectly 10% or more of
the securities having ordinary voting power for the election of directors or
other governing body of a corporation or 10% or more of the partnership or other
ownership interests of any other Person (other than as a limited partner of such
other Person) will be deemed to control such corporation or other Person; and
provided further that no individual shall be an Affiliate of a corporation or
partnership solely by reason of his or her being an officer, director or partner
of such entity, except in the case of a partner if his or her interests in such
partnership shall qualify him or her as an Affiliate.

 

“Aggregate Commitments” means the Commitments of all the Lenders.

 

“Agreement Date” means February 24, 2006.

 

“Amended and Restated Date” means May 27, 2009.

 

“Annualized Operating Cash Flow” shall mean, as at any date, an amount equal to
the sum of (i) Operating Cash Flow (excluding any non-recurring cash items of
the Company and its Restricted Subsidiaries in excess of $10,000,000 included in
deriving Operating Cash Flow in such period) for the period of three complete
consecutive calendar months ending on or most recently prior to such date,
multiplied by four, plus (ii) any non-recurring cash items excluded in clause
(i) above.

 

 “Applicable Percentage” means (a) in respect of the Term A-1 Facility, with
respect to any Term A-1 Lender at any time, the percentage (carried out to the
ninth decimal place) of the Term A-1 Facility represented by (i) on or prior to
the Closing Date, such Term A-1 Lender’s Term A-1 Commitment at such time and
(ii) thereafter, the principal amount of such Term A-1 Lender’s Term A-1 Loans
at such time, (b) in respect of the Term A-2 Facility, with respect to any
Term A-2 Lender at any time, the percentage (carried out to the ninth decimal
place) of the Term A-2 Facility represented by (i) on or prior to the Closing
Date, such Term A-2 Lender’s Term A-2 Commitment at such time and
(ii) thereafter, the principal amount of such Term A-2 Lender’s Term A-2 Loans
at such time, (c) in respect of the Incremental B Term Facility, with respect to
any Incremental B Term Lender at any time, the percentage (carried out to the
ninth decimal place) of the Incremental B Term Facility represented by the
principal amount of such Incremental B Term Lender’s Incremental B Term Loans at
such time, (d) in respect of the Incremental B-2 Extended Term Facility, with
respect to any Incremental B-2 Extended Term Lender at any time, the percentage
(carried out to the ninth decimal place) of the Incremental B-2 Extended Term
Facility represented by the principal

 

4

--------------------------------------------------------------------------------


 

amount of such Incremental B-2 Extended Term Lender’s Incremental B-2 Extended
Term Loans at such time, (e) in respect of an Additional Facility, with respect
to any Additional Facility Lender party thereto at any time, the percentage
(carried out to the ninth decimal place) of the Additional Term Facility Amount
represented by (i) on or prior to the respective Additional Facility Closing
Date, such Additional Facility Lender’s Additional Term Facility Commitment at
such time and (ii) thereafter, the principal amount of such
Additional Facility Lender’s Additional Facility Loans funded pursuant to such
Additional Term Facility Commitment at such time and (f) in respect of the
Revolving Credit Facility, with respect to any Revolving Credit Lender at any
time, the percentage (carried out to the ninth decimal place) of the Revolving
Credit Facility represented by such Revolving Credit Lender’s Revolving Credit
Commitment at such time.  If the commitment of each Revolving Credit Lender to
make Revolving Credit Loans and the obligation of the L/C Issuer to make L/C
Credit Extensions have been terminated pursuant to Section 8.02, or if the
Revolving Credit Commitments have expired, then the Applicable Percentage of
each Revolving Credit Lender in respect of the Revolving Credit Facility shall
be determined based on the Applicable Percentage of such Revolving Credit Lender
in respect of the Revolving Credit Facility most recently in effect, giving
effect to any subsequent assignments.  The initial Applicable Percentage of each
Lender in respect of each Facility is set forth opposite the name of such Lender
on Schedule 2.01 (or, in the case of any Incremental Term Lender, on Schedule I
to the Incremental Term Supplement and, in the case of any Additional Facility
Lender, on Schedule I to the respective Additional Facility Supplement, if any)
or in the Assignment and Assumption pursuant to which such Lender becomes a
party hereto, as applicable.

 

 “Applicable Rate” means, (a) with respect to each Term A Facility and the
Revolving Credit Facility, the applicable percentage per annum set forth below
determined by reference to the Cash Flow Ratio as set forth in the most recent
Compliance Certificate received by the Administrative Agent pursuant to
Section 7.01(d), provided that, (i) for the first six months following the
Closing Date, the Applicable Rate in respect of the Term A-1 Facility and the
Revolving Credit Facility shall not be less than 0.25% per annum for Base Rate
Loans and 1.25% per annum for Eurodollar Rate Loans and (ii) from the 91st day
following the Closing Date until the Maturity Date applicable to the Term A-2
Facility, the then Applicable Rate in respect to the Term A-2 Facility shall be
increased by 0.25%:

 

5

--------------------------------------------------------------------------------


 

 

 

 

 

Revolving Credit Facility
and
Term A-1 Facility

 

Term A-2 Facility

 

Pricing
Level

 

Cash Flow
Ratio

 

Eurodollar
Rate
(Letters of
Credit)

 

Base
Rate

 

Eurodollar
Rate

 

Base
Rate

 

 

 

 

 

 

 

 

 

 

 

 

 

1

 

<4.00:1

 

0.75

%

0.00

%

1.25

%

0.25

%

2

 

>4.00:1 but <4.75:1

 

1.00

%

0.00

%

1.25

%

0.25

%

3

 

>4.75:1 but <5.50:1

 

1.25

%

0.25

%

1.25

%

0.25

%

4

 

>5.50:1 but <6.50:1

 

1.50

%

0.50

%

1.50

%

0.50

%

5

 

>6.50:1

 

1.75

%

0.75

%

1.75

%

0.75

%

 

(b) in respect of the Incremental Term Facility, the rate specified as such in
the Incremental Term Supplement and (c) in respect of any Additional Facility,
the rate specified as such in the respective Additional Facility Supplement.

 

Any increase or decrease in the Applicable Rate resulting from a change in the
Cash Flow Ratio shall become effective as of the first Business Day immediately
following the date a Compliance Certificate is delivered pursuant to
Section 7.01(d); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section, then Pricing Level 5 shall
apply in respect of each Term A Facility and the Revolving Credit Facility as of
the first Business Day after the date on which such Compliance Certificate was
required to have been delivered.

 

“Applicable Revolving Credit Percentage” means with respect to any Revolving
Credit Lender at any time, such Revolving Credit Lender’s Applicable Percentage
in respect of the Revolving Credit Facility at such time.

 

“Appropriate Lender” means, at any time, (a) with respect to any of the Term A-1
Facility, the Term A-2 Facility, the Revolving Credit Facility, the Incremental
Term Facility or the Additional Facilities, if any, a Lender that has a
Commitment with respect to such Facility or holds a Term A-1 Loan, a Term A-2
Loan, a Revolving Credit Loan, an Incremental Term Loan or an Additional
Facility Loan, if any, respectively, at such time, and (b) with respect to the
Letter of Credit Sublimit, (i) the L/C Issuer and (ii) if any Letters of Credit
have been issued pursuant to Section 2.03(a), the Revolving Credit Lenders.

 

6

--------------------------------------------------------------------------------


 

 “Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit H or any other form approved by the
Administrative Agent.

 

“Availability Period” means in respect of the Revolving Credit Facility, the
period from and including the Closing Date to the earliest of (i) the Maturity
Date for the Revolving Credit Facility, (ii) the date of termination of the
Revolving Credit Commitments pursuant to Section 2.05, and (iii) the date of
termination of the commitment of each Revolving Credit Lender to make Revolving
Credit Loans and of the obligation of the L/C Issuer to make L/C Credit
Extensions pursuant to Section 8.02.

 

“Bank of America” means Bank of America, N.A. and its successors.

 

“Bank of America Fee Letter” means the letter agreement, dated February 24,
2006, among the Company, the Administrative Agent and the L/C Issuer.

 

“Base Rate” means for any day a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest in
effect for such day as publicly announced from time to time by Bank of America
as its “prime rate.”  The “prime rate” is a rate set by Bank of America based
upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate.  Any change in such rate announced by Bank of America shall take effect at
the opening of business on the day specified in the public announcement of such
change.

 

“Base Rate Loan” means a Revolving Credit Loan, a Term A Loan, an Incremental
Term Loan or an Additional Facility Loan, if any, that bears interest based on
the Base Rate.

 

 “Borrowing” means a Revolving Credit Borrowing, a Term A Borrowing, an
Incremental Term Borrowing or an Additional Facility Borrowing, if any, as the
context may require.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the State of New York and, if such day relates to any Eurodollar Rate
Loan,

 

7

--------------------------------------------------------------------------------


 

means any such day on which dealings in Dollar deposits are conducted by and
between banks in the London interbank eurodollar market.

 

 “Capital Lease Obligations” shall mean, as to any Person, the obligations of
such Person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) real and/or personal property, which obligations are
required to be classified and accounted for as a capital lease on a balance
sheet of such Person under GAAP (including Statement of Financial Accounting
Standards No. 13 of the Financial Accounting Standards Board) and, for purposes
of this Credit Agreement, the amount of such obligations shall be the
capitalized amount thereof, determined in accordance with GAAP (including such
Statement No. 13).

 

“Cash Collateral” has the meaning specified in Section 2.03(g).

 

“Cash Collateralize” has the meaning specified in Section 2.03(g).

 

“Cash Flow Ratio” shall mean, as at any date, the ratio of (i) the sum of the
aggregate outstanding principal amount of all Indebtedness of the Company and
the Restricted Subsidiaries outstanding on such date (determined on a
consolidated basis) plus (but without duplication of Indebtedness supported by
Letters of Credit) the aggregate undrawn face amount of all L/C Obligations
outstanding on such date to (ii) Annualized Operating Cash Flow determined as at
the last day of the quarter covered by the then most recent Compliance
Certificate delivered to the Lenders pursuant to Section 7.01(d) hereof, a copy
of which has been delivered to the Administrative Agent (and any change in such
ratio as a result of a change in the amount of Indebtedness or Letters of Credit
shall be effective as of the date such change shall occur and any change in such
ratio as a result of a change in the amount of Annualized Operating Cash Flow
shall be effective as of the date of receipt by the Administrative Agent of the
Compliance Certificate delivered pursuant to Section 7.01(d) hereof, reflecting
such change).  Notwithstanding the foregoing, for purposes of calculating the
Cash Flow Ratio, there shall be excluded from Indebtedness, to the extent
otherwise included as Indebtedness, (A) any deferred or contingent obligation of
the Company to pay the consideration for an Investment not prohibited by
Section 7.17 hereof to the extent such obligation can be satisfied with the
delivery of common stock of the Parent Corp. or other equity interests of the
Parent Corp. and the Company covenants and agrees in a notice to the
Administrative Agent that such obligation shall be satisfied solely by the
delivery of such common stock or other equity interests; (B) any deferred
purchase price in connection with any acquisition not prohibited by Section 7.17
to the extent that the Company’s obligations in respect of such deferred
purchase price consist solely of an agreement to deliver common stock of the
Parent Corp. or other equity interests of the Parent Corp.; (C) all obligations
under any interest rate Swap Contract; and (D)(x) all obligations under any
Guarantee permitted under subparagraph (viii) of Section 7.13 hereof and (y) all
obligations under any Guarantee not prohibited by Section 7.13 hereof so long as
the obligations under such Guarantees referred to in this clause (y) are
payable, solely at the option of the Company, in common stock of the Parent
Corp. or other equity interests of the Parent Corp. and the Company covenants
and agrees in a notice to the Administrative

 

8

--------------------------------------------------------------------------------


 

Agent that such obligation shall be satisfied solely by the delivery of such
common stock or other equity interests.

 

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.

 

“Cash Management Bank” means any Person that, at the time it enters into a Cash
Management Agreement, is a Lender or an Affiliate of a Lender, in its capacity
as a party to such Cash Management Agreement.

 

 “Change in Law” means the occurrence, after the date of this Credit Agreement,
of any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.

 

“Closing Date” means the first date all the conditions precedent in Section 5.01
are satisfied or waived in accordance with Section 10.05.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended.

 

“Collateral” means all of the “Collateral” referred to in the Collateral
Documents and all of the other property that is or is intended under the terms
of the Collateral Documents to be subject to Liens in favor of the
Administrative Agent for the benefit of the Secured Parties.

 

“Collateral Agent” shall mean Bank of America in its capacity as collateral
agent for the Lenders under the Pledge Agreement and its successors in such
capacity.

 

“Collateral Documents” means, collectively, the Pledge Agreement, and each of
the other agreements, instruments or documents that creates or purports to
create a Lien in favor of the Administrative Agent for the benefit of the
Secured Parties.

 

“Committed Loan Notice” means a notice of (a) a Term Borrowing, (b) a Revolving
Credit Borrowing, (c) a conversion of Loans from one Type to the other, or (d) a
continuation of Eurodollar Rate Loans, pursuant to Section 2.02(a), which, if in
writing, shall be substantially in the form of Exhibit A.

 

“Commitment” means a Term A Commitment, a Revolving Credit Commitment, an
Incremental Term Commitment or an Additional Facility Commitment, if any, as the
context may require.

 

 “Commitment Fee” shall have the meaning given to such term in
Section 2.08(a) hereof.

 

9

--------------------------------------------------------------------------------


 

“Commitment Increase Threshold” means $3,500,000,000.

 

“Company” shall have the meaning given to such term in the preamble to this
Credit Agreement.

 

“Company Materials” has the meaning specified in Section 7.01

 

“Compliance Certificate” shall mean a certificate of a senior financial
executive of the Company in substantially the form of Exhibit C hereto.

 

“Consolidated Cash Taxes” shall mean, for any period, the sum of all federal,
state and local income taxes on operations paid during such period by the
Company and the Restricted Subsidiaries and all tax consolidated Unrestricted
Subsidiaries taken as a whole, net of any actual reimbursements therefor
received from any Unrestricted Subsidiaries.

 

 “Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is legally
bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

 

“CSC Technology” shall mean CSC Technology, Inc., a Delaware corporation.

 

“Debenture Debt” shall mean (i) all debt listed on Schedule 7.12 hereto under
the heading “Subordinated Debentures” or “Senior Debentures” and (ii) all
Permitted Debt.

 

“Debt Instruments” shall mean, collectively, the respective notes and debentures
evidencing, and indentures and other agreements governing, any Indebtedness.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

10

--------------------------------------------------------------------------------


 

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum and (b) when used with
respect to Letter of Credit Fees, a rate equal to the Applicable Rate plus 2%
per annum.

 

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Term Loans, Revolving Credit Loans or participations in L/C Obligations
required to be funded by it hereunder within one Business Day of the date
required to be funded by it hereunder, (b) has otherwise failed to pay over to
the Administrative Agent or any other Lender any other amount required to be
paid by it hereunder within one Business Day of the date when due, unless the
subject of a good faith dispute, or (c) has been deemed insolvent or become the
subject of a bankruptcy or insolvency proceeding.

 

 “Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person (or the granting of any option or other right to do any of the
foregoing), including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith; provided that the term Disposition specifically excludes
(i) dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business, (ii) dispositions of
inventory in the ordinary course of business; and (iii) dispositions of property
by any Restricted Subsidiary to the Company or to another Restricted Subsidiary;
provided that if the transferor of such property is a Guarantor, the transferee
thereof must either be the Company or a Guarantor.

 

“Dolan” shall mean Charles F. Dolan.

 

“Dolan Family Interests” shall mean (i) any Dolan Family Member, (ii) any trusts
for the benefit of any Dolan Family Members, (iii) any estate or testamentary
trust of any Dolan Family Member for the benefit of any Dolan Family Members,
(iv) any executor, administrator, conservator or legal or personal
representative of any Person or Persons specified in clauses (i), (ii) and
(iii) above to the extent acting in such capacity on behalf of any Dolan Family
Member or Members and not individually and (v) any corporation, partnership,
limited liability company or other similar entity, in each case 80% of which is
owned and controlled by any of the foregoing or combination of the foregoing.

 

“Dolan Family Members” shall mean Dolan, his spouse, his descendants and any
spouse of any of such descendants.

 

“Dollars” and “$” shall mean lawful money of the United States of America.

 

11

--------------------------------------------------------------------------------


 

“Eligible Assignee” means (a) with respect to any assignment of any Revolving
Credit Commitment or Revolving Credit Loan, (i) a Revolving Credit Lender,
(ii) an Affiliate of a Revolving Credit Lender, and (iii) any other Person
(other than a natural person) approved by (A) the Administrative Agent, (B) in
the case of any assignment of a Revolving Commitment, the L/C Issuer, and
(C) unless an Event of Default has occurred and is continuing, the Company (each
such approval not to be unreasonably withheld or delayed), (b) subject to clause
(c) below, with respect to any assignment of any Term Commitment or Term Loan,
(i) a Lender, (ii) an Affiliate of a Lender, (iii) an Approved Fund, and
(iv) any other Person (other than a natural person) approved by (A) the
Administrative Agent, and (B) in the case of the Term A-1 Facility and unless an
Event of Default has occurred and is continuing, the Company (each such approval
not to be unreasonably withheld or delayed), and (c) with respect to any
assignment of any Term A-2 Commitment or Term A-2 Loan by any Term A-2 Lender
made prior to June 30, 2006, (i) an Affiliate of such Term A-2 Lender and
(ii) any other Person (other than a natural person) approved by, unless an Event
of Default has occurred and is continuing, the Company; provided that, in each
case, notwithstanding the foregoing, “Eligible Assignee” shall not include the
Company or any of the Company’s Affiliates or Subsidiaries.

 

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

 

“Equity Interests” means, with respect to any Person, any of the shares of
capital stock of (or other ownership or profit interests in) such Person, any of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, any of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and any of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

 

12

--------------------------------------------------------------------------------


 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

 

“ERISA Affiliate” shall mean, when used with respect to a Plan, ERISA, the PBGC
or a provision of the Code pertaining to employee benefit plans, any Person that
is a member of any group of organizations within the meaning of Sections 414(b),
(c), (m) or (o) of the Code of which the Company is a member.

 

“Eurodollar Base Rate” has the meaning specified in the definition of Eurodollar
Rate.

 

 “Eurodollar Rate” means for any Interest Period with respect to a Eurodollar
Rate Loan, a rate per annum determined by the Administrative Agent pursuant to
the following formula:

 

Eurodollar Rate  =

Eurodollar Base Rate

1.00 – Eurodollar Reserve Percentage

 

Where,

 

“Eurodollar Base Rate” means, for such Interest Period, the rate per annum equal
to the British Bankers Association LIBOR Rate (“BBA LIBOR”), as published by
Reuters (or other commercially available source providing quotations of BBA
LIBOR as designated by the Administrative Agent from time to time) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period.  If such rate is not available at such time for any reason, then the
“Eurodollar Base Rate” for such Interest Period shall be the rate per annum
determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the Eurodollar Rate Loan being made, continued or
converted by Bank of America and with a term equivalent to such Interest Period
would be offered by Bank of America’s London Branch to major banks in the London
interbank eurodollar market at their request at approximately 11:00 a.m. (London
time) two Business Days prior to the commencement of such Interest Period.

 

“Eurodollar Rate Loan” means a Revolving Credit Loan, a Term A Loan, an
Incremental Term Loan or an Additional Facility Loan, if any, that bears
interest at a rate based on the Eurodollar Rate.

 

“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the FRB for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurocurrency funding (currently referred to
as “Eurocurrency liabilities”).  The Eurodollar Rate for each outstanding
Eurodollar Rate Loan shall be adjusted automatically as of the effective date of
any change in the Eurodollar Reserve Percentage.

 

13

--------------------------------------------------------------------------------


 

“Event of Default” shall mean any of the events described in Article VIII
hereof.

 

“Event of Loss” means, with respect to any property, (i) the actual or
constructive total loss of such property or the use thereof, resulting from
destruction, damage beyond repair, or the rendition of such property permanently
unfit for normal use from any casualty or similar occurrence whatsoever,
(ii) the destruction or damage of a material portion of such property from any
casualty or similar occurrence whatsoever under circumstances in which such
damage cannot reasonably be expected to be repaired, or such property cannot
reasonably be expected to be restored to its condition immediately prior to such
destruction or damage, within 180 days after the occurrence of such destruction
or damage, (iii) the condemnation, confiscation or seizure of, or requisition of
title to or use of, any property, or (iv) in the case of any property located
upon a leasehold, the termination or expiration of such leasehold.

 

“Excluded Indebtedness” shall have the meaning given to such term in
Section 8.01(e) hereto.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of the Company hereunder, (a) taxes imposed on or measured by
its overall net income (however denominated), and franchise taxes imposed on it
(in lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable Lending Office is located, (b) any branch profits taxes imposed by
the United States or any similar tax imposed by any other jurisdiction in which
the Company is located and (c) in the case of a Foreign Lender (other than an
assignee pursuant to a request by the Company under Section 10.12), any
withholding tax that is imposed on amounts payable to such Foreign Lender at the
time such Foreign Lender becomes a party hereto (or designates a new Lending
Office) or is attributable to such Foreign Lender’s failure or inability (other
than as a result of a Change in Law) to comply with Section 3.01(e), except to
the extent that such Foreign Lender (or its assignor, if any) was entitled, at
the time of designation of a new Lending Office (or assignment), to receive
additional amounts from the Company with respect to such withholding tax
pursuant to Section 3.01(a).

 

“Existing Credit Agreement” means that certain Seventh Amended and Restated
Credit Agreement dated as of June 26, 2001, among the Company, the Restricted
Subsidiaries named therein, Toronto Dominion (Texas), Inc., as agent, and a
syndicate of lenders.

 

“Existing Letters of Credit” means the letters of credit referred to on Schedule
2.03.

 

“Extension Fees” means any extension fee payable under the Extension Fee Letter,
any Additional Extension Fee and any extension fee payable pursuant to Sections
2.06(a) and (c).

 

14

--------------------------------------------------------------------------------


 

“Extension Fee Letter” means the letter agreement, dated May 27, 2009, between
the Company and the Administrative Agent relating to the fees payable to the
Incremental B-2 Extended Term Lenders, which fees, notwithstanding that such
fees are payments with respect to a Loan, shall not constitute an Obligation for
purposes of this Credit Agreement.

 

 “Facility” means the Term A-1 Facility, the Term A-2 Facility, the Revolving
Credit Facility, the Incremental B Term Facility, the Incremental B-2 Extended
Term Facility or an Additional Facility (other than an Additional Facility that
is a Revolving Credit Facility), if any, as the context may require.

 

“Facility Fee Letter” means the letter agreement, dated February 24, 2006, among
the Company, the Joint Lead Arrangers and the Initial Lenders.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

 

“Fee Letters” means the Facility Fee Letter, the Bank of America Fee Letter and
the Extension Fee Letter.

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Company is resident for tax purposes. 
For purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

 

“Franchise” shall mean a franchise, license or other authorization or right to
construct, own, operate, promote and/or otherwise exploit any cable television
system granted by the Federal Communications Commission (or any successor agency
of the Federal government) or any state, county, city, town, village or other
local governmental authority.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as

 

15

--------------------------------------------------------------------------------


 

may be approved by a significant segment of the accounting profession in the
United States, that are applicable to the circumstances as of the date of
determination, consistently applied.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Granting Lenders” shall have the meaning set forth in Section 10.06(h).

 

“Guarantee” shall have the meaning given to such term in Section 7.13 hereof.

 

“Guarantors” shall mean the Persons set forth on Schedule 1.01(iii) hereto and
each New Restricted Subsidiary required to become a Guarantor pursuant to
Section 7.08 hereof.

 

“Guaranty” means the Guaranty made by the Guarantors under Article IV in favor
of the Secured Parties.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Hedge Bank” means any Person that, at the time it enters into a Secured Hedge
Agreement, is a Lender or an Affiliate of a Lender, in its capacity as a party
to such Secured Hedge Agreement.

 

“Honor Date” shall have the meaning given to such term in Section 2.03(c)(i).

 

“Increase Effective Date” has the meaning specified in Section 2.13(d).

 

“Incremental B Term Borrowing” means a borrowing consisting of simultaneous
Incremental B Term Loans of the same Type and, in the case of Eurodollar Rate
Loans, having the same Interest Period made by each of the Incremental B
Term Lenders pursuant to Section 1 of the Incremental Term Supplement.

 

“Incremental B Term Facility” means, at any time after the Incremental Term
Closing Date, the aggregate principal amount of the Incremental B Term Loans of
all Incremental B Term Lenders outstanding at such time.

 

16

--------------------------------------------------------------------------------


 

“Incremental B Term Lender” means at any time, any Lender that holds Incremental
B Term Loans at such time.

 

“Incremental B Term Loan” means an advance made by any Incremental B Term Lender
under the Incremental B Term Facility.

 

“Incremental B Term Note” means a promissory note made by the Company in favor
of an Incremental B Term Lender, evidencing Incremental B Term Loans made by
such Incremental B Term Lender, substantially in the form of Exhibit A-2 to the
Incremental Term Supplement.

 

“Incremental B-2 Extended Term Borrowing” means a borrowing consisting of
simultaneous Incremental B-2 Extended Term Loans of the same Type and, in the
case of Eurodollar Rate Loans, having the same Interest Period made by each of
the Incremental B-2 Extended Term Lenders pursuant to Section 1 of the
Incremental Term Supplement.

 

“Incremental B-2 Extended Term Facility” means, at any time after the
Incremental Term Closing Date, the aggregate principal amount of the Incremental
B-2 Extended Term Loans of all Incremental B-2 Extended Term Lenders outstanding
at such time.

 

“Incremental B-2 Extended Term Lender” means at any time, any Lender that holds
Incremental B-2 Extended Term Loans at such time.

 

“Incremental B-2 Extended Term Loan” means an advance made by any Incremental
B-2 Extended Term Lender under the Incremental B-2 Extended Term Facility.

 

“Incremental B-2 Extended Term Note” means a promissory note made by the Company
in favor of an Incremental B-2 Extended Term Lender, evidencing Incremental B-2
Extended Term Loans made by such Incremental B-2 Extended Term Lender,
substantially in the form of Exhibit A-3 to the Incremental Term Supplement.

 

 “Incremental Term Borrowing” means either an Incremental B Term Borrowing or an
Incremental B-2 Extended Term Borrowing, as the context may require.

 

“Incremental Term Closing Date” means March 29, 2006.

 

“Incremental Term Commitment” means, as to each Incremental Term Lender, its
obligation to make Incremental Term Loans to the Company pursuant to Section 1
of the Incremental Term Supplement in an aggregate principal amount at any one
time outstanding not to exceed the amount set forth opposite such Lender’s name
on Schedule I to the Incremental Term Supplement under the caption “Incremental
Term Commitment” or opposite such caption in the Assignment and Assumption
pursuant to which such Incremental Term Lender becomes a party hereto, as
applicable, as such amount may be adjusted from time to time in accordance with
this Credit Agreement.

 

17

--------------------------------------------------------------------------------


 

“Incremental Term Facility” means, collectively, the Incremental B Term Facility
and the Incremental B-2 Extended Term Facility.

 

“Incremental Term Lender” means any Incremental B Term Lender or Incremental B-2
Extended Term Lender or both as the context may require, and, for purposes of
the definition of “Required Revolver/Term A Lenders”, the Lenders party to any
Additional Incremental Term Facility.

 

“Incremental Term Loan” means an Incremental B Term Loan or an Incremental B-2
Extended Term Loan, as the context may require.

 

“Incremental Term Note” means, (a) on or prior to the Amended and Restated Date,
a promissory note made by the Company in favor of an Incremental Term Lender,
evidencing Incremental Term Loans made by such Incremental Term Lender,
substantially in the form of Exhibit A-1 to the Incremental Term Supplement and
(b) thereafter, an Incremental B Term Note or an Incremental B-2 Extended Term
Note, as the context may require.

 

“Incremental Term Supplement” has the meaning specified in Section 2.14(b).

 

“Indebtedness” shall mean, as to any Person, Capital Lease Obligations of such
Person and other indebtedness of such Person for borrowed money (whether by loan
or the issuance and sale of debt securities) or for the deferred purchase or
acquisition price of property or services other than accounts payable (other
than for borrowed money) incurred in the ordinary course of business of such
Person.  Without limiting the generality of the foregoing, such term shall
include (a) when applied to the Company and/or any Restricted Subsidiary, all
obligations of the Company and/or any Restricted Subsidiary under Swap Contracts
and (b) when applied to the Company or any other Person, all Indebtedness of
others Guaranteed by such Person.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Initial Lenders” shall mean Bank of America, Citibank, N.A., Bear Stearns
Corporate Lending Inc., Credit Suisse, JPMorgan Chase Bank, National
Association, and Merrill Lynch Capital Corporation.

 

“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date of the
Facility under which such Loan was made; provided, however, that if any Interest
Period for a Eurodollar Rate Loan exceeds three months, the respective dates
that fall every three months after the beginning of such Interest Period shall
also be Interest Payment Dates; and (b) as to any Base Rate Loan, the last
Business Day of each March, June, September and December and the Maturity Date
of the Facility under which such Loan was made.

 

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or

 

18

--------------------------------------------------------------------------------


 

continued as a Eurodollar Rate Loan and ending on the date one, two, three or
six months thereafter, as selected by the Company in its Committed Loan Notice;
provided that:

 

(a)           any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;

 

(b)           any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

 

(c)           no Interest Period shall extend beyond the Maturity Date of the
Facility under which such Loan was made.

 

“Investments” shall have the meaning given to such term in Section 7.17 hereof.

 

“ISP” shall mean the International Standby Practices (ISP98) International
Chamber of Commerce Publication No. 590, as the same may be amended and as in
effect from time to time.

 

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Company or any Subsidiary or in favor the L/C
Issuer and relating to any such Letter of Credit.

 

“Joint Lead Arrangers” means, prior to the Amended and Restated Date, Banc of
America Securities LLC and Citigroup Global Markets Inc., in their capacity as
exclusive joint lead arrangers, and thereafter, Banc of America Securities LLC
and JP Morgan Chase Bank, National Association, in their capacity as exclusive
joint lead arrangers.

 

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directives, requests, licenses, authorizations
and permits of, and agreements with, any Governmental Authority, in each case
whether or not having the force of law.

 

 “L/C Advance” means, with respect to each Revolving Credit Lender, such
Lender’s funding of its participation in any L/C Borrowing in accordance with
its Applicable Revolving Credit Percentage.

 

19

--------------------------------------------------------------------------------


 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

 

“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder or,
with respect to Existing Letters of Credit, The Toronto-Dominion Bank.

 

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings.  For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06.  For all purposes of this Credit Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

 

“Leases” shall mean leases and subleases (excluding Capital Lease Obligations),
licenses to use property, easements and pole attachments and conduit or trench
agreements and other rights to use telephone or utility poles, conduits or
trenches.

 

“Lender” means the banks or other financial institutions which are parties
hereto, including any Incremental Term Lender and any Additional Facility
Lender, together with their respective successors and assigns.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Company and the
Administrative Agent.

 

“Letter of Credit” means any letter of credit issued hereunder and shall include
the Existing Letters of Credit.  A Letter of Credit may be a commercial letter
of credit or a standby letter of credit.

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

 

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect for the Revolving Credit Facility (or, if such day
is not a Business Day, the next preceding Business Day).

 

“Letter of Credit Fee” has the meaning specified in Section 2.03(a)(i).

 

20

--------------------------------------------------------------------------------


 

“Letter of Credit Sublimit” means an amount equal to $150,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Revolving Credit
Facility.

 

“Liens” shall have the meaning given to such term in Section 7.14 hereof.

 

“Loan” means an extension of credit by a Lender to the Company under Article II
in the form of a Term Loan or a Revolving Credit Loan.

 

“Loan Documents” means, collectively, (a) this Credit Agreement, (b) the Notes,
(c) the Collateral Documents, (d) the Fee Letters, (e) each Issuer Document,
(f) each Secured Hedge Agreement, (g) each Secured Cash Management Agreement,
(h) the Incremental Term Supplement and (i) each Additional Facility Supplement,
if any; provided that for purposes of the definition of “Material Adverse
Effect” and Articles V through IX and Section 10.01, “Loan Documents” shall not
include Secured Hedge Agreements or Secured Cash Management Agreements.

 

 “Loan Parties” means, collectively, the Company and each Restricted Subsidiary.

 

“Margin Stock” shall mean “margin stock” as defined in Regulation U.

 

“Materially Adverse Effect” shall mean a materially adverse effect upon (i) the
business, assets, financial condition or results of operations of the Company
and the Restricted Subsidiaries taken as a whole on a combined basis in
accordance with GAAP, (ii) the ability of the Company and the Restricted
Subsidiaries taken as a whole to perform the Obligations hereunder or (iii) the
legality, validity, binding nature or enforceability of this Credit Agreement or
any other Loan Document or the validity, perfection, priority or enforceability
of the security interest created, or purported to be created, by the Pledge
Agreement.

 

“Maturity Date” means (a) with respect to the Revolving Credit Facility and the
Term A Facilities, February 24, 2012, (b) with respect to the Incremental B Term
Facility and the Incremental B-2 Extended Term Facility, the respective date
specified as such in the Incremental Term Supplement and (c) with respect to
each Additional Facility, if any, the date specified as such in the respective
Additional Facility Supplement.

 

“Monetization Indebtedness” shall mean Indebtedness of the Company or a
Restricted Subsidiary under prepaid forward contracts or similar arrangements
that require, inter alia, the Company or such Restricted Subsidiary to deliver,
at maturity or upon termination of such contract or arrangement, the capital
stock of any Person that is not an Affiliate of the Company and which capital
stock is owned by the Company or such Restricted Subsidiary prior to entering
into such contract or arrangement (any such capital stock being referred to
herein as the “Monetized Stock”) or an aggregate amount of cash determined by
reference to the fair market value of such Monetized Stock, and to pledge such
Monetized Stock to secure its delivery obligation.

 

21

--------------------------------------------------------------------------------


 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Multiemployer Plan” shall mean a Plan that is a multiemployer plan as defined
in Section 4001(a)(3) of ERISA.

 

“Net Cash Proceeds” shall mean proceeds received by the Company or any of the
Restricted Subsidiaries in cash from (x) any Disposition or the incurrence,
issuance or sale of Indebtedness or capital stock of the Company or any of the
Restricted Subsidiaries, in each case after deduction of the costs of, and any
income, franchise, transfer or other tax liability arising from, such sale,
disposition, incurrence or issuance, (y) a capital contribution in respect of
the common stock of any class of the Company to the Company by the holder
thereof, or (z) any insurance, condemnation awards or other payment with respect
to an Event of Loss, after deduction of the costs of, and any income, franchise,
transfer or other tax liability arising therefrom.  If any amount payable to the
Company or any such Restricted Subsidiary in respect of any such incurrence or
issuance shall be or become evidenced by any promissory note or other negotiable
or non-negotiable instrument, the cash proceeds received on any such note or
instrument shall constitute Net Cash Proceeds.

 

“New Common Stock” shall mean (x) any common stock of any class of the Company
issued after the Agreement Date or (y) any capital contribution to the Company
in respect of the common stock of any class of the Company to the Company by the
holder thereof made after the Agreement Date.

 

“New Preferred Stock” shall mean any preferred stock of the Company issued after
the Agreement Date, provided that pursuant to the terms thereof and of any
provision of the Company’s charter in respect thereof, such preferred stock is
neither (i) redeemable, payable or required to be purchased or otherwise retired
or extinguished in whole or in part (other than with common stock or other New
Preferred Stock of the Company), or convertible into any Indebtedness of the
Company, at a fixed or determinable date (whether by operation of a sinking fund
or otherwise), at the option of any Person other than the Company or upon the
occurrence of a condition not solely within the control of the Company (such as
a redemption required to be made out of future earnings) nor (ii) convertible
into preferred stock of the Company that may be so retired, extinguished or
converted, in the case of clause (i) or (ii) above, at any time before the date
that is one year after the last Maturity Date applicable to the Facilities as in
effect at the time of the issuance of such preferred stock.

 

“New Restricted Subsidiary” shall mean any New Subsidiary designated as a
Restricted Subsidiary pursuant to Section 7.08(b) and any Unrestricted
Subsidiary redesignated as a Restricted Subsidiary pursuant to Section 7.08(c).

 

“New Subsidiary” shall mean any Person which becomes a Subsidiary of the Company
after the Closing Date.

 

22

--------------------------------------------------------------------------------


 

“New Unrestricted Subsidiary” shall mean any New Subsidiary deemed an
Unrestricted Subsidiary pursuant to Section 7.08(a).

 

 “Note” means a Term A-1 Note, a Term A-2 Note, a Revolving Credit Note, an
Incremental B Term Note, an Incremental B-2 Extended Term Note or an Additional
Facility Note, if any, as the context may require.

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding.

 

“Operating Cash Flow” shall mean, for any period, the following for the Company
and the Restricted Subsidiaries for such period, determined on a consolidated
basis in accordance with GAAP:  (i) aggregate operating revenues minus
(ii) aggregate operating expenses (including technical, programming, sales,
selling, general administrative expenses and salaries and other compensation, in
each case net of amounts allocated to Affiliates, but excluding depreciation and
amortization and charges and credits relating to employee stock plans and
restructuring charges and credits and, to the extent otherwise included in
operating expenses, any losses resulting from a write-off or writedown of
Investments by the Company or any Restricted Subsidiary in Affiliates);
provided, however, that for purposes of determining Operating Cash Flow for any
period (A) there shall be excluded all management fees paid to the Company or
any Restricted Subsidiary during such period by any Unrestricted Subsidiary
other than any such amounts settled in cash to the extent not in excess of 5% of
Operating Cash Flow for the Company and the Restricted Subsidiaries as
determined without including any such fees and (B) Operating Cash Flow for such
period shall be increased or reduced, as the case may be, by the Operating Cash
Flow of assets or businesses acquired or disposed of (provided that in each case
it has an impact on Annualized Operating Cash Flow of at least $2,000,000)
(including by means of any redesignation of any Subsidiary pursuant to
Section 7.08(c)) by the Company or any Restricted Subsidiary on or after the
first day of such period, determined on a pro forma basis reasonably
satisfactory to the Administrative Agent (it being agreed that it shall be
satisfactory to the Administrative Agent that such pro forma calculations may be
based upon GAAP as applied in the preparation of the financial statements for
the Company, delivered in accordance with Section 7.01 hereof rather than as
applied in the financial statements of the company whose assets were acquired
and may include, in the Company’s discretion, a reasonable estimate of savings
under existing contracts resulting from any such acquisitions), as though the
Company or such Restricted Subsidiary acquired or disposed of such assets on the
first day of such period.  For purposes of this definition, operating revenues
and operating expenses shall exclude any non-recurring, non-cash items in excess
of $10,000,000.

 

23

--------------------------------------------------------------------------------


 

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Credit Agreement
or any other Loan Document.

 

“Outstanding Amount” means (a) with respect to Term Loans and Revolving Credit
Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Term Loans and
Revolving Credit Loans, as the case may be, occurring on such date; and (b) with
respect to any L/C Obligations on any date, the amount of such L/C Obligations
on such date after giving effect to any L/C Credit Extension occurring on such
date and any other changes in the aggregate amount of the L/C Obligations as of
such date, including as a result of any reimbursements by the Company of
Unreimbursed Amounts.

 

“Parent Corp.” shall mean Cablevision Systems Corporation, a Delaware
corporation.

 

“Participant” shall have the meaning given to such term in Section 10.06(d).

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation or any entity
succeeding to any or all of its functions under ERISA.

 

“Permitted Debt” shall mean any Indebtedness incurred, issued or sold by the
Company after the Agreement Date, provided that:

 

(I)      SUCH INDEBTEDNESS (A) SHALL BE UNSECURED, (B) SHALL HAVE A COMMERCIALLY
REASONABLE INTEREST RATE (WHICH RATE SHALL BE DEEMED COMMERCIALLY REASONABLE IF
SUCH INDEBTEDNESS IS SOLD BY A MEMBER OF THE NATIONAL ASSOCIATION OF SECURITIES
DEALERS, INC. IN AN UNDERWRITTEN OFFERING OR ON A ‘BEST EFFORTS’ BASIS),
(C) SHALL BE NEITHER (1) REDEEMABLE, PAYABLE OR REQUIRED TO BE PURCHASED OR
OTHERWISE RETIRED OR EXTINGUISHED IN WHOLE OR IN PART AT A FIXED OR DETERMINABLE
DATE (WHETHER BY OPERATION OF A SINKING FUND OR OTHERWISE), AT THE OPTION OF ANY
PERSON OTHER THAN THE COMPANY OR UPON THE OCCURRENCE OF A CONDITION NOT SOLELY
WITHIN THE CONTROL OF THE COMPANY (SUCH AS A REDEMPTION REQUIRED TO BE MADE OUT
OF FUTURE EARNINGS) NOR (2) CONVERTIBLE INTO ANY OTHER INDEBTEDNESS OR CAPITAL
STOCK OF THE COMPANY THAT MAY BE SO RETIRED, EXTINGUISHED OR CONVERTED, IN THE
CASE OF CLAUSE (1) OR (2) ABOVE, AT ANY TIME BEFORE THE DATE THAT IS ONE YEAR
AFTER THE LAST MATURITY DATE APPLICABLE TO THE FACILITIES AS IN EFFECT AT THE
TIME OF THE INCURRENCE, ISSUANCE OR SALE OF SUCH INDEBTEDNESS AND (D) SHALL HAVE
TERMS AND CONDITIONS NO MORE RESTRICTIVE OR BURDENSOME THAN THE TERMS AND
CONDITIONS OF THE COMPANY’S SENIOR NOTES DUE 2012 IN AN AGGREGATE PRINCIPAL
AMOUNT OF $500,000,000 ISSUED ON OR ABOUT APRIL 6, 2004 (WHETHER OR NOT SUCH
SENIOR NOTES ARE OUTSTANDING AT THE DATE OF SUCH DETERMINATION); AND

 

24

--------------------------------------------------------------------------------


 

(II)     AT THE TIME OF AND IMMEDIATELY AFTER GIVING EFFECT TO THE INCURRENCE,
ISSUANCE OR SALE OF SUCH INDEBTEDNESS, NO DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING, AND THE COMPANY SHALL HAVE SO CERTIFIED TO THE ADMINISTRATIVE AGENT;

 

and provided further, that the Company shall (i) prior to the issuance of any
such Indebtedness, provide notice to the Administrative Agent of the proposed
issuance thereof and of the use of the proceeds thereof and (ii) as soon as
available, provide to the Administrative Agent copies of the Debt Instruments
governing such Indebtedness.

 

“Permitted Liens” shall mean, with respect to any Person:  (i) pledges or
deposits by such Person under workers’ compensation laws, unemployment insurance
laws or similar legislation, or good faith deposits in connection with bids,
tenders, contracts (other than for the payment of Indebtedness) or Leases to
which such Person is a party, or deposits to secure public or statutory
obligations of such Person or deposits of cash or U.S. Government bonds to
secure surety or appeal bonds to which such Person is a party, or deposits as
security for contested taxes or import duties or for the payment of rent;
(ii) Liens imposed by law, such as carriers’, warehousemen’s and mechanics’
Liens or other Liens arising out of judgments or awards against such Person with
respect to which such Person shall then be prosecuting appeal or other
proceedings for review (and as to which all foreclosures and other enforcement
proceedings shall have been fully bonded or otherwise effectively stayed);
(iii) Liens for property taxes not yet subject to penalties for non-payment or
which are being contested in good faith and by appropriate proceedings (and as
to which all foreclosures and other enforcement proceedings shall have been
fully bonded or otherwise effectively stayed); (iv) Liens in favor of issuers of
performance bonds issued pursuant to the request of and for the account of such
Person in the ordinary course of its business; (v) minor survey exceptions,
minor encumbrances, easements or reservations of, or rights of others for rights
of way, sewers, electric lines, telegraph and telephone lines and other similar
purposes, or zoning or other restrictions as to the use of real properties or
Liens incidental to the conduct of the business of such Person or to the
ownership of its properties which were not incurred in connection with
Indebtedness or other extensions of credit and which do not in the aggregate
materially detract from the value of said properties or materially impair their
use in the operation of the business of such Person; (vi) any Lien on any Margin
Stock; or (vii) Liens created in the ordinary course of business and customary
in the relevant industry with respect to the creation of content, and the
components thereof, securing the obligations not to exceed $10,000,000 in the
aggregate of any of the Company and its Restricted Subsidiaries owing in respect
of compensation or other payments owed for services rendered by creative or
other personnel that do not constitute Indebtedness, provided that any such Lien
shall attach solely to the content, or applicable component thereof, that are
the subject to the arrangements giving rise to the underlying obligation.

 

“Permitted Restricted Subsidiary Transaction” shall mean any transaction by
which any Restricted Subsidiary shall (i) pay dividends or make any distribution
on its capital stock or other equity securities or pay any of its Indebtedness
owed to any other Restricted Subsidiaries, (ii) make any loans or advances to
any other Restricted

 

25

--------------------------------------------------------------------------------


 

Subsidiaries or (iii) transfer any of its properties or assets to, or merge or
consolidate with or into, any other Restricted Subsidiaries.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” shall mean, at any time, an employee pension benefit plan which is
covered by Title IV of ERISA or subject to the minimum funding standards under
Section 412 of the Code and is either (i) maintained by the Company or an ERISA
Affiliate or (ii) maintained pursuant to a collective bargaining agreement or
any other arrangement under which more than one employer makes contributions and
to which the Company or an ERISA Affiliate is then making or accruing an
obligation to make contributions or has within the preceding six plan years made
contributions.

 

“Platform” shall have the meaning given to such term in Section 7.01.

 

“Pledge Agreement” shall mean that certain Pledge Agreement, dated as of
February 24, 2006, among certain Loan Parties and the Collateral Agent.

 

“Pledged Equity Interests” shall have the meaning given to such term in the
Pledge Agreement.

 

“Pledgor” shall have the meaning given to such term in the Pledge Agreement.

 

“Pole Rental Leases” shall mean Leases under which the Company and the
Restricted Subsidiaries have the right to use telephone or utility poles,
conduits or trenches for the purpose of supporting or housing cables of the
respective systems.

 

“Prohibited Transaction” shall mean a transaction that is prohibited under
Section 4975 of the Code or Section 406 of ERISA and not exempt under
Section 4975 of the Code or Section 408 of ERISA.

 

“Public Lender” shall have the meaning given to such term in Section 7.01.

 

“Quarter” shall mean a fiscal quarterly period of the Company.

 

“Reduction Amount” has the meaning set forth in Section 2.04(b)(vii).

 

“Refunding Proceeds” shall mean, on any date, an amount equal to the aggregate
Net Cash Proceeds of all Permitted Debt, New Preferred Stock and New Common
Stock of the Company received by the Company during the 12 month period ending
on such date to the extent not allocated by the Company to any payment made for
the purchase, acquisition, redemption, retirement, payment or prepayment of
Debenture Debt or preferred stock of the Company during such 12 month period.

 

26

--------------------------------------------------------------------------------


 

“Register” shall have the meaning given to such term in Section 10.06(c).

 

“Registered Public Accounting Firm” has the meaning specified by the Securities
Laws and shall be independent of the Company as prescribed by the Securities
Laws.

 

 “Regulation U” shall mean Regulation U of the Board of Governors of the Federal
Reserve System as the same may be amended or supplemented from time to time.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

 

“Reportable Event” shall mean (i) any of the events set forth in
Section 4043(b) (other than a Reportable Event as to which the provision of 30
days’ notice to the PBGC is waived under applicable regulations), 4068(f) or
4063(a) of ERISA or the regulations thereunder, (ii) an event requiring the
Company or any ERISA Affiliate to provide security to a Plan under
Section 401(a)(29) of the Code and (iii) any failure to make payments required
by Section 412(m) of the Code if such failure continues for 30 days following
the due date for any required installment.

 

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Term Loans or Revolving Credit Loans, a Committed Loan
Notice, and (b) with respect to an L/C Credit Extension, a Letter of Credit
Application.

 

“Required Additional Facility Lenders” means, with regards to an Additional
Facility (other than a Revolving Credit Facility), if any, as of any date of
determination, Additional Facility Lenders holding more than 50% of such
Additional Facility on such date; provided that the portion of such Additional
Term Facility Amount held by any Defaulting Lender shall be excluded for
purposes of making a determination of Required Additional Facility Lenders.

 

“Required Incremental B Term Lenders” means, as of any date of determination,
Incremental B Term Lenders holding more than 50% of the Incremental B Term
Facility on such date; provided that the portion of the Incremental B Term
Facility held by any Defaulting Lender shall be excluded for purposes of making
a determination of Required Incremental B Term Lenders.

 

“Required Incremental B-2 Extended Term Lenders” means, as of any date of
determination, Incremental B-2 Extended Term Lenders holding more than 50% of
the Incremental B-2 Extended Term Facility on such date; provided that the
portion of the Incremental B-2 Extended Term Facility held by any Defaulting
Lender shall be excluded for purposes of making a determination of Required
Incremental B-2 Extended Term Lenders.

 

“Required Incremental Term Lenders” means, as of any date of determination,
Incremental Term Lenders holding more than 50% of the Incremental

 

27

--------------------------------------------------------------------------------


 

Term Facility, if any, on such date; provided that the portion of the
Incremental Term Facility held by any Defaulting Lender shall be excluded for
purposes of making a determination of Required Incremental Term Lenders.

 

“Required Lenders” means, as of any date of determination, Lenders holding more
than 50% of the sum of the (a) Total Outstandings (with the aggregate amount of
each Revolving Credit Lender’s risk participation and funded participation in
L/C Obligations being deemed “held” by such Revolving Credit Lender for purposes
of this definition) and (b) aggregate unused Revolving Credit Commitments;
provided that the unused Revolving Credit Commitment of, and the portion of the
Total Outstandings held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders.

 

“Required Revolver/Term A Lenders” means, as of any date of determination,
Lenders (other than Incremental Term Lenders, if any) holding more than 50% of
the sum of the (a) the Total Outstandings (with the aggregate amount of each
Revolving Credit Lender’s risk participation and funded participation in L/C
Obligations being deemed “held” by such Revolving Credit Lender for purposes of
this definition) less the Outstanding Amount of the Incremental Term Loans, if
any, and (b) aggregate unused Revolving Credit Commitments; provided that the
unused Revolving Credit Commitment of, and the portion of the Total Outstandings
held or deemed held by, any Defaulting Lender (other than an Incremental Term
Lender, if any) shall be excluded for purposes of making a determination of
Required Revolver/Term A Lenders.

 

“Required Revolving Lenders” means, as of any date of determination, Revolving
Credit Lenders holding more than 50% of the sum of the (a) Total Revolving
Credit Outstandings (with the aggregate amount of each Revolving Credit Lender’s
risk participation and funded participation in L/C Obligations being deemed
“held” by such Revolving Credit Lender for purposes of this definition) and
(b) aggregate unused Revolving Credit Commitments; provided that the unused
Revolving Credit Commitment of, and the portion of the Total Revolving Credit
Outstandings held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Revolving Lenders.

 

“Required Term A-1 Lenders” means, as of any date of determination, Term A-1
Lenders holding more than 50% of the Term A-1 Facility on such date; provided
that the portion of the Term A-1 Facility held by any Defaulting Lender shall be
excluded for purposes of making a determination of Required Term A-1 Lenders.

 

“Required Term A-2 Lenders” means, as of any date of determination, Term A-2
Lenders holding more than 50% of the Term A-2 Facility on such date; provided
that the portion of the Term A-2 Facility held by any Defaulting Lender shall be
excluded for purposes of making a determination of Required Term A-2 Lenders.

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer, controller, treasurer or assistant treasurer of a Loan
Party.  Any document delivered hereunder that is signed by a Responsible Officer
of a Loan Party

 

28

--------------------------------------------------------------------------------


 

shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.

 

“Restricted Payments” shall mean direct or indirect distributions, dividends or
other payments by the Company or any Restricted Subsidiary on account of
(including, without limitation, sinking fund or other payments on account of the
redemption, retirement, purchase or acquisition of) any general or limited
partnership or joint venture interest in, or any capital stock of, the Company
or such Restricted Subsidiary, as the case may be (whether made in cash,
property or other obligations), other than (i) any such distributions, dividends
and other payments made by a Restricted Subsidiary to the Company or another
Restricted Subsidiary in respect of such interest in or stock of the former held
by the latter, (ii) distributions of any or all of the stock of RMH or
(iii) dividends, distributions and other payments made by Cablevision of
Ossining Limited Partnership to all of the partners thereof pro rata in respect
of their interests therein, provided that no change (other than a change
resulting from the redemption of Dolan’s interests therein) in (A) the ownership
by such partners of Cablevision of Ossining Limited Partnership or (B) the
rights of such partners to receive such payments shall have occurred since the
Closing Date.

 

“Restricted Subsidiaries” shall mean the Persons set forth on
Schedule 1.01(i) hereto and any New Restricted Subsidiary, provided that any
Restricted Subsidiary redesignated as an Unrestricted Subsidiary pursuant to and
in compliance with Section 7.08(c) shall cease to be a Restricted Subsidiary.

 

“Revolver/Term A Covenant” means any of the covenants contained in Sections
7.02, 7.04, 7.05, 7.06, 7.08, 7.09, 7.10, 7.12, 7.13, 7.14, 7.15, 7.17, 7.18,
7.19(b), 7.20, 7.21, 7.23, 7.24, and 7.25.

 

 “Revolver/Term A Default” means any event or condition that constitutes a
Revolver/Term A Event of Default or that, with the giving of any notice, the
passage of time, or both, would be an Revolver/Term A Event of Default.

 

“Revolver/Term A Event of Default” means any Event of Default contained in
clauses (b)(i), (c), (d)(i), (f), (i)(i), (j), and (k) of Section 8.01.

 

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurodollar Rate
Loans, having the same Interest Period made by each of the Revolving Credit
Lenders pursuant to Section 2.01(b).

 

“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to the Company pursuant to
Section 2.01(c), and (b) purchase participations in L/C Obligations, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 2.01 under the caption
“Revolving Credit Commitment”, opposite such Lender’s name on Schedule I to an
Additional

 

29

--------------------------------------------------------------------------------


 

Revolver/Term A Facility Supplement under the caption “Additional Revolving
Credit Commitment” or opposite such caption in the Assignment and Assumption
pursuant to which such Lender becomes a party hereto, as applicable, as such
amount may be adjusted from time to time in accordance with this Credit
Agreement.

 

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time.

 

“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment at such time.

 

“Revolving Credit Loan” has the meaning specified in Section 2.01(c).

 

“Revolving Credit Note” means a promissory note made by the Company in favor of
a Revolving Credit Lender evidencing Revolving Credit Loans made by such
Revolving Credit Lender, substantially in the form of Exhibit B-2.

 

“RMH” shall mean Rainbow Media Holdings LLC, a Delaware limited liability
company.

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.

 

“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“SEC Reports” shall mean the Form 10-K Annual Report of the Company for the
fiscal year ended December 31, 2004 and the Form 10-Q Quarterly Report of the
Company for the period ended September 30, 2005.

 

“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between the Company and any Cash Management Bank.

 

“Secured Hedge Agreement” means any interest rate Swap Contract permitted under
Article VII that is entered into by and between the Company and any Hedge Bank.

 

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the L/C Issuer, the Hedge Banks, the Cash Management Banks, each co-agent or
sub-agent appointed by the Administrative Agent from time to time pursuant to
Section 9.05, and the other Persons the Obligations owing to which are or are
stated to be secured by the Collateral under the terms of the Collateral
Documents.

 

“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley, and the applicable accounting and auditing

 

30

--------------------------------------------------------------------------------


 

principles, rules, standards and practices promulgated, approved or incorporated
by the SEC or the Public Company Accounting Oversight Board.

 

“Senior Secured Leverage Ratio” shall mean, as at any date, the ratio of (i) the
Total Outstandings on such date to (ii) Annualized Operating Cash Flow
determined as at the last day of the month covered by the then most recent
Compliance Certificate delivered to the Lenders pursuant to
Section 7.01(d) hereof, a copy of which has been delivered to the Administrative
Agent (and any change in such ratio as a result of a change in the amount of
Total Outstandings shall be effective as of the date such change shall occur and
any change in such ratio as a result of a change in the amount of Annualized
Operating Cash Flow shall be effective as of the date of receipt by the
Administrative Agent of the Compliance Certificate delivered pursuant to
Section 7.01(d) hereof reflecting such change).

 

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature and (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital.  The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

 

“Solvency Certificate” shall mean a certificate of a senior financial executive
of the Company in form and substance satisfactory to the Administrative Agent in
its sole discretion.

 

“SPC” has the meaning specified in Section 10.06(h).

 

“Special Dividend” mean a one-time special dividend or other distribution made
by the Company to Parent Corp. and funded, in whole or in part, by the
incurrence of any Indebtedness of the Company in an amount in excess of
$1,500,000,000.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares or securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.  Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Company.

 

31

--------------------------------------------------------------------------------


 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

“Taxes” means all present or future taxes, assessments or other charges
(including withholdings) imposed by any Governmental Authority with authority to
impose the same, including any interest, additions to tax or penalties
applicable thereto.

 

“Term A-1 Borrowing” means a borrowing consisting of simultaneous Term A-1 Loans
of the same Type and, in the case of Eurodollar Rate Loans, having the same
Interest Period made by each of the Term A-1 Lenders pursuant to
Section 2.01(a).

 

“Term A-1 Commitment” means, as to each Term A-1 Lender, its obligation to make
Term A-1 Loans to the Company pursuant to Section 2.01(a) in an aggregate
principal amount at any one time outstanding not to exceed the amount set forth
opposite such Term A-1 Lender’s name on Schedule 2.01 under the caption “Term
A-1 Commitment” or opposite such caption in the Assignment and Assumption
pursuant to which such Term A-1 Lender becomes a party hereto, as applicable, as
such amount may be adjusted from time to time in accordance with this Credit
Agreement.

 

“Term A-1 Facility” means, at any time, (a) on or prior to the Closing Date, the
aggregate amount of the Term A-1 Commitments at such time and (b) thereafter,
the aggregate principal amount of the Term A-1 Loans of all Term A-1 Lenders
outstanding at such time.

 

“Term A-1 Lender” means (a) at any time on or prior to the Closing Date, any
Lender that has a Term A-1 Commitment at such time and (b) at any time after the
Closing Date, any Lender that holds Term A-1 Loans at such time.

 

“Term A-1 Loan” means an advance made by any Term A-1 Lender under the Term A-1
Facility.

 

32

--------------------------------------------------------------------------------


 

“Term A-1 Note” means a promissory note made by the Company in favor of a
Term A-1 Lender evidencing Term A-1 Loans made by such Term A-1 Lender,
substantially in the form of Exhibit B-1.

 

“Term A-2 Borrowing” means a borrowing consisting of simultaneous Term A-2 Loans
of the same Type and, in the case of Eurodollar Rate Loans, having the same
Interest Period made by each of the Term A-2 Lenders pursuant to
Section 2.01(b).

 

“Term A-2 Commitment” means, as to each Term A-2 Lender, its obligation to make
Term A-2 Loans to the Company pursuant to Section 2.01(b) in an aggregate
principal amount at any one time outstanding not to exceed the amount set forth
opposite such Lender’s name on Schedule 2.01 under the caption “Term A-2
Commitment” or opposite such caption in the Assignment and Assumption pursuant
to which such Term A-2 Lender becomes a party hereto, as applicable, as such
amount may be adjusted from time to time in accordance with this Credit
Agreement.

 

“Term A-2 Facility” means, at any time, (a) on or prior to the Closing Date, the
aggregate amount of the Term A-2 Commitments at such time and (b) thereafter,
the aggregate principal amount of the Term A-2 Loans of all Term A-2 Lenders
outstanding at such time.

 

“Term A-2 Lender” means at any time, (a) on or prior to the Closing Date, any
Lender that has a Term A-2 Commitment at such time and (b) at any time after the
Closing Date, any Lender that holds Term A-2 Loans at such time.

 

“Term A-2 Loan” means an advance made by any Term A-2 Lender under the Term A-2
Facility.

 

“Term A-2 Note” means a promissory note made by the Company in favor of a
Term A-2 Lender, evidencing Term A-2 Loans made by such Term A-2 Lender,
substantially in the form of Exhibit B-1.

 

“Term A Borrowing” means either a Term A-1 Borrowing or a Term A-2 Borrowing, as
the context may require.

 

“Term A Facility” means either the Term A-1 Facility or the Term A-2 Facility,
as the context may require.

 

“Term A Lender” means either a Term A-1 Lender or a Term A-2 Lender, as the
context may require.

 

“Term A Loan” means either a Term A-1 Loan or a Term A-2 Loan, as the context
may require.

 

“Term Borrowing” means a Term A-1 Borrowing, a Term A-2 Borrowing, an
Incremental Term Borrowing or an Additional Facility Borrowing (other than a
Revolving Credit Borrowing), if any, as the context may require.

 

33

--------------------------------------------------------------------------------


 

“Term Commitment” means a Term A-1 Commitment, a Term A-2 Commitment, an
Incremental Term Commitment or an Additional Term Facility Commitment, if any,
as the context may require.

 

“Term Facilities” means, at any time, the Term A-1 Facility, the Term A-2
Facility, the Incremental Term Facility and, if any, the Additional Facilities
(other than Revolving Credit Facilities).

 

“Term Lender” means, at any time, a Term A-1 Lender, a Term A-2 Lender, an
Incremental Term Lender or an Additional Facility Lender (other than a Revolving
Credit Lender), if any, as the context may require.

 

“Term Loan” means a Term A-1 Loan, a Term A-2 Loan, an Incremental Term Loan or
an Additional Facility Loan (other than a Revolving Credit Loan), if any, as the
context may require.

 

“Termination Event” shall mean (i) a Reportable Event, (ii) the termination of a
Plan, or the filing of a notice of intent to terminate a Plan, or the treatment
of a Plan amendment as a termination under Section 4041(c) of ERISA, (iii) the
institution of proceedings to terminate a Plan under Section 4042 of ERISA or
(iv) the appointment of a trustee to administer any Plan under Section 4042 of
ERISA.

 

“TKR” shall mean CSC TKR, Inc., a Delaware corporation.

 

“TKR Agreement” shall mean the First Amended and Restated Credit Agreement,
dated as of May 28, 1998, among TKR (formerly Cablevision CMFRI, Inc.), the
Company, the Guarantors that are parties thereto, the Banks that are parties
thereto, Toronto Dominion (Texas), Inc., as Arranging Agent and as
Administrative Agent, and the other agents that are parties thereto, as amended,
restated, supplemented or otherwise modified from time to time.

 

“TKR Loans” shall mean “Loans” as such term is used in the TKR Agreement.

 

“Toronto Dominion Fee Letter” means the letter between the Company and The
Toronto-Dominion Bank related to the Existing Letters of Credit.

 

“Total Debt Expense” shall mean, for any period, (A) Total Interest Expense for
such period plus (B) an amount equal to the aggregate amount of all scheduled
payments of principal on Indebtedness of the Company and the Restricted
Subsidiaries (on a consolidated basis) during such period (including, but not
limited to, the principal portion paid with respect to Capital Lease
Obligations, but excluding (i) scheduled payments of principal on Debenture Debt
to the extent that (x) such payments are made with Refunding Proceeds or (y) the
unused Revolving Credit Commitment available to be borrowed by the Company, in
accordance with the terms and conditions hereunder, on the date any such payment
is made exceeds $500,000,000, (ii) all obligations under any Guarantee permitted
under subparagraph (viii) of Section 7.13 hereof, and (iii) all obligations
under any Guarantee permitted under subparagraph (x) of

 

34

--------------------------------------------------------------------------------


 

Section 7.13 hereof to the extent the obligation under any such Guarantee was
paid in common stock of the Parent Corp.) plus (C) (i) all dividends and other
distributions in respect of preferred stock of the Company during such period
(other than to the extent any such dividends and distributions are paid in New
Common Stock or New Preferred Stock) and (ii) all payments on account of the
scheduled redemption, retirement or extinguishment in whole or in part (whether
by operation of a sinking fund or otherwise) of any preferred stock of the
Company, excluding any such payments to the extent made with Refunding Proceeds
to the extent not prohibited by Section 7.18 hereof plus (D) all dividends and
other distributions made by the Company to Parent Corp., the proceeds of which
are, or are intended to be, used by Parent Corp. to make a scheduled payment of
principal or interest on any of Parent Corp.’s Indebtedness (excluding scheduled
payments of principal on any of Parent Corp.’s Indebtedness to the extent that
the unused Revolving Credit Commitment available to be borrowed by the Company,
in accordance with the terms and conditions hereunder, on the date any such
payment is made exceeds $500,000,000); provided that, for purposes of
determining Total Debt Expense for any period, there shall be included or
excluded, as the case may be, all scheduled payments of principal during such
period on Indebtedness of the Company or any Restricted Subsidiary in respect of
assets acquired or disposed of (including by means of any redesignation of any
Subsidiary pursuant to Section 7.08(c)) by the Company or such Restricted
Subsidiary on or after the first day of such period, determined on a pro forma
basis reasonably satisfactory to the Administrative Agent (it being agreed that
it shall be satisfactory to the Administrative Agent that such pro forma
calculations may be based upon GAAP as applied in the preparation of the
financial statements for the Company, delivered in accordance with Section 7.01
hereof rather than as applied in the financial statements of the company whose
assets were acquired and may include, in the Company’s discretion, a reasonable
estimate of savings under existing contracts resulting from any such
acquisitions), as though the Company or such Restricted Subsidiary acquired or
disposed of such assets on the first day of such period.

 

“Total Interest Expense” shall mean, for any period, the sum of (i) the
aggregate amount of interest accrued during such period in respect of
Indebtedness (including the interest component of rentals in respect of Capital
Lease Obligations and including, without duplication, discount in respect of
Permitted Debt) of the Company and the Restricted Subsidiaries (determined on a
consolidated basis), other than (x) obligations under any Guarantee permitted
under subparagraph (viii) of Section 7.13 hereof, and (y) obligations under any
Guarantee permitted under subparagraph (x) of Section 7.13 hereof to the extent
that such obligation was paid in common stock of the Parent Corp., (ii) the
aggregate amount of fees accrued in respect of the Letters of Credit hereunder
during such period and (iii) the aggregate amount of Commitment Fees and
Extension Fees accrued hereunder during such period.  For purposes hereof, the
amount of interest accrued in respect of Indebtedness for any period (A) shall
be increased (to the extent not already treated as interest expense or income,
as the case may be) by the excess, if any, of amounts payable by the Company
and/or any Restricted Subsidiary arising under any interest rate Swap Contract
during such period over amounts receivable by the Company and/or any Restricted
Subsidiary thereunder (or reduced by the excess, if any, of such amounts
receivable over such amounts payable) and interest on a Capital Lease Obligation
shall be deemed to accrue at an interest rate reasonably determined by

 

35

--------------------------------------------------------------------------------


 

the Company to be the rate of interest implicit in such Capital Lease Obligation
in accordance with GAAP (including Statement of Financial Accounting Standards
No. 13) and (B) shall be increased or reduced, as the case may be, by the amount
of interest accrued during such period in respect of Indebtedness of the Company
or any Restricted Subsidiary in respect of assets acquired or disposed of
(including by means of any redesignation of any Subsidiary pursuant to
Section 7.08(c)) by the Company or such Restricted Subsidiary on or after the
first day of such period, determined on a pro forma basis reasonably
satisfactory to the Administrative Agent (it being agreed that it shall be
satisfactory to the Administrative Agent that such pro forma calculations may be
based upon GAAP as applied in the preparation of the financial statements for
the Company, delivered in accordance with Section 7.01 hereof rather than as
applied in the financial statements of the company whose assets were acquired
and may include, in the Company’s discretion, a reasonable estimate of savings
under existing contracts resulting from any such acquisitions), as though the
Company or such Restricted Subsidiary acquired or disposed of such assets on the
first day of such period.

 

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

 

“Total Revolving Credit Outstandings” means the aggregate Outstanding Amount of
all Revolving Credit Loans and L/C Obligations.

 

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

 

“UCP” shall mean the Uniform Customs and Practice for Documentary Credits, 1993
revision, International Chamber of Commerce Publication No. 500, as the same may
be amended and in effect from time to time.

 

“United States Person” shall mean a corporation, partnership or other entity
created, organized or incorporated under the laws of the United States of
America or a State thereof (including the District of Columbia).

 

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

 

“Unrestricted Subsidiaries” shall mean the Persons set forth on Schedule
1.01(ii) hereto and any New Unrestricted Subsidiaries, provided that any
Unrestricted Subsidiary redesignated by the Company as a Restricted Subsidiary
pursuant to and in compliance with Section 7.08(c) shall cease to be an
Unrestricted Subsidiary.

 

Section 1.02           Other Interpretive Provisions.  With reference to this
Credit Agreement and each other Loan Document, unless otherwise specified herein
or in such other Loan Document:

 

(A)   THE DEFINITIONS OF TERMS HEREIN SHALL APPLY EQUALLY TO THE SINGULAR AND
PLURAL FORMS OF THE TERMS DEFINED.  WHENEVER THE CONTEXT MAY REQUIRE, ANY
PRONOUN SHALL INCLUDE THE CORRESPONDING MASCULINE, FEMININE AND NEUTER FORMS. 
THE WORDS “INCLUDE,” “INCLUDES” AND “INCLUDING” SHALL BE DEEMED TO BE FOLLOWED

 

36

--------------------------------------------------------------------------------


 

BY THE PHRASE “WITHOUT LIMITATION.”  THE WORD “WILL” SHALL BE CONSTRUED TO HAVE
THE SAME MEANING AND EFFECT AS THE WORD “SHALL.”  UNLESS THE CONTEXT REQUIRES
OTHERWISE, (I) ANY DEFINITION OF OR REFERENCE TO ANY AGREEMENT, INSTRUMENT OR
OTHER DOCUMENT (INCLUDING ANY ORGANIZATION DOCUMENT) SHALL BE CONSTRUED AS
REFERRING TO SUCH AGREEMENT, INSTRUMENT OR OTHER DOCUMENT AS FROM TIME TO TIME
AMENDED, SUPPLEMENTED OR OTHERWISE MODIFIED (SUBJECT TO ANY RESTRICTIONS ON SUCH
AMENDMENTS, SUPPLEMENTS OR MODIFICATIONS SET FORTH HEREIN OR IN ANY OTHER LOAN
DOCUMENT), (II) ANY REFERENCE HEREIN TO ANY PERSON SHALL BE CONSTRUED TO INCLUDE
SUCH PERSON’S SUCCESSORS AND ASSIGNS, (III) THE WORDS “HEREIN,” “HEREOF” AND
“HEREUNDER,” AND WORDS OF SIMILAR IMPORT WHEN USED IN ANY LOAN DOCUMENT, SHALL
BE CONSTRUED TO REFER TO SUCH LOAN DOCUMENT IN ITS ENTIRETY AND NOT TO ANY
PARTICULAR PROVISION THEREOF, (IV) ALL REFERENCES IN A LOAN DOCUMENT TO
ARTICLES, SECTIONS, EXHIBITS AND SCHEDULES SHALL BE CONSTRUED TO REFER TO
ARTICLES AND SECTIONS OF, AND EXHIBITS AND SCHEDULES TO, THE LOAN DOCUMENT IN
WHICH SUCH REFERENCES APPEAR, (V) ANY REFERENCE TO ANY LAW SHALL INCLUDE ALL
STATUTORY AND REGULATORY PROVISIONS CONSOLIDATING, AMENDING, REPLACING OR
INTERPRETING SUCH LAW AND ANY REFERENCE TO ANY LAW OR REGULATION SHALL, UNLESS
OTHERWISE SPECIFIED, REFER TO SUCH LAW OR REGULATION AS AMENDED, MODIFIED OR
SUPPLEMENTED FROM TIME TO TIME, AND (VI) THE WORDS “ASSET” AND “PROPERTY”
(EXCEPT WHEN USED AS ACCOUNTING TERMS, IN WHICH CASE GAAP SHALL APPLY) SHALL BE
CONSTRUED TO HAVE THE SAME MEANING AND EFFECT AND TO REFER TO ANY AND ALL
TANGIBLE AND INTANGIBLE ASSETS AND PROPERTIES, INCLUDING CASH, SECURITIES,
ACCOUNTS AND CONTRACT RIGHTS.

 

(B)   IN THE COMPUTATION OF PERIODS OF TIME FROM A SPECIFIED DATE TO A LATER
SPECIFIED DATE, THE WORD “FROM” MEANS “FROM AND INCLUDING;” THE WORDS “TO” AND
“UNTIL” EACH MEAN “TO BUT EXCLUDING;” AND THE WORD “THROUGH” MEANS “TO AND
INCLUDING.”

 

(C)   SECTION HEADINGS HEREIN AND IN THE OTHER LOAN DOCUMENTS ARE INCLUDED FOR
CONVENIENCE OF REFERENCE ONLY AND SHALL NOT AFFECT THE INTERPRETATION OF THIS
CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT.

 

Section 1.03           Accounting Terms.  (a)  Generally.  All accounting terms
not specifically or completely defined herein shall be construed in conformity
with, and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Credit Agreement shall
be prepared in conformity with, GAAP applied on a consistent basis, as in effect
from time to time, applied in a manner consistent with that used in preparing
the audited financial statements, except as otherwise specifically prescribed
herein.

 


(B)     CHANGES IN GAAP.  IF AT ANY TIME ANY CHANGE IN GAAP WOULD AFFECT THE
COMPUTATION OF ANY FINANCIAL RATIO OR REQUIREMENT SET FORTH IN ANY LOAN
DOCUMENT, AND EITHER THE COMPANY OR (X) IN THE CASE OF ANY FINANCIAL RATIO
APPLICABLE ONLY TO A REVOLVER/TERM A COVENANT, THE REQUIRED REVOLVER/TERM A
LENDERS AND (Y) IN THE CASE OF ANY OTHER FINANCIAL RATIO, THE REQUIRED LENDERS,
SHALL SO REQUEST, THE ADMINISTRATIVE AGENT, THE APPLICABLE LENDERS AND THE
COMPANY SHALL NEGOTIATE IN GOOD FAITH TO AMEND SUCH RATIO OR REQUIREMENT TO
PRESERVE THE ORIGINAL INTENT THEREOF IN LIGHT OF SUCH CHANGE IN

 

37

--------------------------------------------------------------------------------


 


GAAP (SUBJECT TO THE APPROVAL OF THE REQUIRED LENDERS OR REQUIRED REVOLVER/TERM
A LENDERS, AS APPLICABLE); PROVIDED THAT, UNTIL SO AMENDED, (I) SUCH RATIO OR
REQUIREMENT SHALL CONTINUE TO BE COMPUTED IN ACCORDANCE WITH GAAP PRIOR TO SUCH
CHANGE THEREIN AND (II) THE COMPANY SHALL PROVIDE TO THE ADMINISTRATIVE AGENT
AND THE LENDERS FINANCIAL STATEMENTS AND OTHER DOCUMENTS REQUIRED UNDER THIS
CREDIT AGREEMENT OR AS REASONABLY REQUESTED HEREUNDER SETTING FORTH A
RECONCILIATION BETWEEN CALCULATIONS OF SUCH RATIO OR REQUIREMENT MADE BEFORE AND
AFTER GIVING EFFECT TO SUCH CHANGE IN GAAP.


 

Section 1.04           Rounding.  Any financial ratios required to be maintained
by the Company pursuant to this Credit Agreement shall be calculated by dividing
the appropriate component by the other component, carrying the result to one
place more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

 

Section 1.05           Times of Day.  Unless otherwise specified, all references
herein to times of day shall be references to Eastern time (daylight or
standard, as applicable).

 

Section 1.06           Letter of Credit Amounts.  Unless otherwise specified
herein, the amount of a Letter of Credit at any time shall be deemed to be the
stated amount of such Letter of Credit in effect at such time; provided,
however, that with respect to any Letter of Credit that, by its terms or the
terms of any Issuer Document related thereto, provides for one or more automatic
increases in the stated amount thereof, the amount of such Letter of Credit
shall be deemed to be the maximum stated amount of such Letter of Credit after
giving effect to all such increases, whether or not such maximum stated amount
is in effect at such time.

 

Section 1.07           Currency Equivalents Generally.  Any amount specified in
this Credit Agreement (other than in Articles II, IV and IX) or any of the other
Loan Documents to be in Dollars shall also include the equivalent of such amount
in any currency other than Dollars, such equivalent amount thereof in the
applicable currency to be determined by the Administrative Agent at such time on
the basis of the Spot Rate (as defined below) for the purchase of such currency
with Dollars.  For purposes of this Section 1.07, the “Spot Rate” for a currency
means the rate determined by the Administrative Agent to be the rate quoted by
the Person acting in such capacity as the spot rate for the purchase by such
Person of such currency with another currency through its principal foreign
exchange trading office at approximately 11:00 a.m. on the date two Business
Days prior to the date of such determination; provided that the Administrative
Agent may obtain such spot rate from another financial institution designated by
the Administrative Agent if the Person acting in such capacity does not have as
of the date of determination a spot buying rate for any such currency.


 


ARTICLE II

 


THE COMMITMENTS AND CREDIT EXTENSIONS


 

Section 2.01           The Loans.  (a)  The Term A-1 Borrowing.  Subject to the
terms and conditions set forth herein, each Term A-1 Lender severally agrees to
make a single

 

38

--------------------------------------------------------------------------------


 

loan to the Company on the Closing Date in an amount not to exceed such Term A-1
Lender’s Term A-1 Commitment.  The Term A-1 Borrowing shall consist of Term A-1
Loans made simultaneously by the Term A-1 Lenders in accordance with their
respective Applicable Percentage of the Term A-1 Facility.  Amounts borrowed
under this Section 2.01(a) and repaid or prepaid may not be reborrowed.  Term
A-1 Loans may be Base Rate Loans or Eurodollar Rate Loans, as further provided
herein.

 


(B)     THE TERM A-2 BORROWING.  SUBJECT TO THE TERMS AND CONDITIONS SET FORTH
HEREIN, EACH TERM A-2 LENDER SEVERALLY AGREES TO MAKE A SINGLE LOAN TO THE
COMPANY ON THE CLOSING DATE IN AN AMOUNT NOT TO EXCEED SUCH TERM A-2 LENDER’S
TERM A-2 COMMITMENT.  THE TERM A-2 BORROWING SHALL CONSIST OF TERM A-2 LOANS
MADE SIMULTANEOUSLY BY THE TERM A-2 LENDERS IN ACCORDANCE WITH THEIR RESPECTIVE
TERM A-2 COMMITMENTS.  AMOUNTS BORROWED UNDER THIS SECTION 2.01(B) AND REPAID OR
PREPAID MAY NOT BE REBORROWED.  TERM A-2 LOANS MAY BE BASE RATE LOANS OR
EURODOLLAR RATE LOANS AS FURTHER PROVIDED HEREIN.


 


(C)      THE REVOLVING CREDIT BORROWINGS.  SUBJECT TO THE TERMS AND CONDITIONS
SET FORTH HEREIN, EACH REVOLVING CREDIT LENDER SEVERALLY AGREES TO MAKE LOANS
(EACH SUCH LOAN, A “REVOLVING CREDIT LOAN”) TO THE COMPANY FROM TIME TO TIME, ON
ANY BUSINESS DAY DURING THE AVAILABILITY PERIOD, IN AN AGGREGATE AMOUNT NOT TO
EXCEED AT ANY TIME OUTSTANDING THE AMOUNT OF SUCH LENDER’S REVOLVING CREDIT
COMMITMENT; PROVIDED, HOWEVER, THAT AFTER GIVING EFFECT TO ANY REVOLVING CREDIT
BORROWING, (I) THE TOTAL REVOLVING CREDIT OUTSTANDINGS SHALL NOT EXCEED THE
REVOLVING CREDIT FACILITY, AND (II) THE AGGREGATE OUTSTANDING AMOUNT OF THE
REVOLVING CREDIT LOANS OF ANY LENDER, PLUS SUCH REVOLVING CREDIT LENDER’S
APPLICABLE REVOLVING CREDIT PERCENTAGE OF THE OUTSTANDING AMOUNT OF ALL L/C
OBLIGATIONS SHALL NOT EXCEED SUCH REVOLVING CREDIT LENDER’S REVOLVING CREDIT
COMMITMENT.  WITHIN THE LIMITS OF EACH REVOLVING CREDIT LENDER’S REVOLVING
CREDIT COMMITMENT, AND SUBJECT TO THE OTHER TERMS AND CONDITIONS HEREOF, THE
COMPANY MAY BORROW UNDER THIS SECTION 2.01(C), PREPAY UNDER SECTION 2.04, AND
REBORROW UNDER THIS SECTION 2.01(C).  REVOLVING CREDIT LOANS MAY BE BASE RATE
LOANS OR EURODOLLAR RATE LOANS, AS FURTHER PROVIDED HEREIN.


 

Section 2.02           Borrowings, Conversions and Continuations of Loans. 
(a)  Each Term Borrowing, each Revolving Credit Borrowing, each conversion of
Term Loans or Revolving Credit Loans from one Type to the other, and each
continuation of Eurodollar Rate Loans shall be made upon the Company’s
irrevocable notice to the Administrative Agent, which may be given by
telephone.  Each such notice must be received by the Administrative Agent not
later than 11:00 a.m. (i) three Business Days prior to the requested date of any
Borrowing of, conversion to or continuation of Eurodollar Rate Loans or of any
conversion of Eurodollar Rate Loans to Base Rate Loans, and (ii) on the
requested date of any Borrowing of Base Rate Loans; provided, however, that
notice of (x) the initial Borrowing of Base Rate Loans may be received by the
Administrative Agent at such time as agreed by the Administrative Agent on the
requested date of Borrowing and (y) any conversion of such initial Borrowing to
Eurodollar Rate Loans may be received by the Administrative Agent no later than
5:00 p.m. on the third Business Day prior to the requested date of conversion. 
Each telephonic notice by the Company pursuant to this Section 2.02(a) must be
confirmed promptly by delivery to the

 

39

--------------------------------------------------------------------------------


 

Administrative Agent of a written Committed Loan Notice, appropriately completed
and signed by a Responsible Officer of the Company.  In the case of any
discrepancies between telephonic and written notices received by the
Administrative Agent, the telephonic notice shall be effective as understood in
good faith by the Administrative Agent.  Each Borrowing of, conversion to or
continuation of Eurodollar Rate Loans shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof.  Except as
provided in Section 2.03(c), each Borrowing of or conversion to Base Rate Loans
shall be in a principal amount of $500,000 or a whole multiple of $100,000 in
excess thereof.  Each Committed Loan Notice  (whether telephonic or written)
shall specify (i) whether the Company is requesting a Term A-1 Borrowing, a Term
A-2 Borrowing, a Revolving Credit Borrowing, an Incremental Term Borrowing, an
Additional Facility Borrowing, if available, a conversion of Term Loans or
Revolving Credit Loans from one Type to the other, or a continuation of
Eurodollar Rate Loans, (ii) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Loans to be borrowed, converted or continued, (iv) the Type
of Loans to be borrowed or to which existing Term Loans or Revolving Credit
Loans are to be converted, and (v) if applicable, the duration of the Interest
Period with respect thereto.  If the Company fails to specify a Type of Loan in
a Committed Loan Notice or if the Company fails to give a timely notice
requesting a conversion or continuation, then the applicable Term Loans or
Revolving Credit Loans shall be made as, or converted to, Base Rate Loans.  Any
such automatic conversion to Base Rate Loans shall be effective as of the last
day of the Interest Period then in effect with respect to the applicable
Eurodollar Rate Loans.  If the Company requests a Borrowing of, conversion to,
or continuation of Eurodollar Rate Loans in any such Committed Loan Notice, but
fails to specify an Interest Period, it will be deemed to have specified an
Interest Period of one month.

 


(B)     FOLLOWING RECEIPT OF A COMMITTED LOAN NOTICE, THE ADMINISTRATIVE AGENT
SHALL PROMPTLY NOTIFY EACH LENDER OF THE AMOUNT OF ITS APPLICABLE PERCENTAGE
UNDER THE APPLICABLE FACILITY OF THE APPLICABLE TERM A-1 LOANS, TERM A-2 LOANS,
REVOLVING CREDIT LOANS, INCREMENTAL TERM LOANS OR ADDITIONAL FACILITY LOANS, IF
ANY, AND IF NO TIMELY NOTICE OF A CONVERSION OR CONTINUATION IS PROVIDED BY THE
COMPANY, THE ADMINISTRATIVE AGENT SHALL NOTIFY EACH LENDER OF THE DETAILS OF ANY
AUTOMATIC CONVERSION TO BASE RATE LOANS DESCRIBED IN SECTION 2.02(A).  IN THE
CASE OF A TERM BORROWING OR A REVOLVING CREDIT BORROWING, EACH APPROPRIATE
LENDER SHALL MAKE THE AMOUNT OF ITS LOAN AVAILABLE TO THE ADMINISTRATIVE AGENT
IN IMMEDIATELY AVAILABLE FUNDS AT THE ADMINISTRATIVE AGENT’S OFFICE NOT LATER
THAN (I) ONE HOUR AFTER RECEIPT OF NOTICE FROM THE ADMINISTRATIVE AGENT ON THE
CLOSING DATE IN THE CASE OF THE INITIAL BORROWING OF BASE RATE LOANS (AS LONG AS
SUCH NOTICE IS RECEIVED PRIOR TO 1:30 P.M. ON SUCH DAY) OR (II) 1:00 P.M. ON THE
BUSINESS DAY SPECIFIED IN THE APPLICABLE COMMITTED LOAN NOTICE.  UPON
SATISFACTION OF THE APPLICABLE CONDITIONS SET FORTH IN SECTION 5.02 (AND, (X) IF
SUCH BORROWING IS THE INITIAL CREDIT EXTENSION, SECTION 5.01, (Y) IF SUCH
BORROWING IS THE INCREMENTAL TERM BORROWING, THE APPLICABLE CONDITIONS SET FORTH
IN THE INCREMENTAL TERM SUPPLEMENT AND (Z) IF SUCH BORROWING IS AN ADDITIONAL
FACILITY BORROWING, THE APPLICABLE CONDITIONS SET FORTH IN THE RESPECTIVE
ADDITIONAL FACILITY SUPPLEMENT), THE ADMINISTRATIVE AGENT SHALL MAKE ALL FUNDS
SO RECEIVED AVAILABLE TO THE COMPANY IN LIKE FUNDS AS RECEIVED BY THE
ADMINISTRATIVE AGENT EITHER BY (I) CREDITING THE ACCOUNT OF THE COMPANY ON THE

 

40

--------------------------------------------------------------------------------


 


BOOKS OF BANK OF AMERICA WITH THE AMOUNT OF SUCH FUNDS OR (II) WIRE TRANSFER OF
SUCH FUNDS, IN EACH CASE IN ACCORDANCE WITH INSTRUCTIONS PROVIDED TO (AND
REASONABLY ACCEPTABLE TO) THE ADMINISTRATIVE AGENT BY THE COMPANY; PROVIDED,
HOWEVER, THAT IF, ON THE DATE A COMMITTED LOAN NOTICE WITH RESPECT TO A
REVOLVING CREDIT BORROWING IS GIVEN BY THE COMPANY, THERE ARE L/C BORROWINGS
OUTSTANDING, THEN THE PROCEEDS OF SUCH REVOLVING CREDIT BORROWING, FIRST, SHALL
BE APPLIED TO THE PAYMENT IN FULL OF ANY SUCH L/C BORROWINGS, AND SECOND, SHALL
BE MADE AVAILABLE TO THE COMPANY AS PROVIDED ABOVE.


 


(C)      EXCEPT AS OTHERWISE PROVIDED HEREIN, A EURODOLLAR RATE LOAN MAY BE
CONTINUED OR CONVERTED ONLY ON THE LAST DAY OF AN INTEREST PERIOD FOR SUCH
EURODOLLAR RATE LOAN.  DURING THE EXISTENCE OF A DEFAULT, THE ADMINISTRATIVE
AGENT MAY NOTIFY THE COMPANY THAT LOANS MAY ONLY BE CONVERTED INTO OR CONTINUED
AS LOANS OF CERTAIN SPECIFIED TYPES AND, THEREAFTER, UNTIL NO DEFAULT SHALL
CONTINUE TO EXIST, LOANS MAY NOT BE CONVERTED INTO OR CONTINUED AS LOANS OF ANY
TYPE OTHER THAN ONE OR MORE OF SUCH SPECIFIED TYPES.


 


(D)     THE ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY THE COMPANY AND THE
LENDERS OF THE INTEREST RATE APPLICABLE TO ANY INTEREST PERIOD FOR EURODOLLAR
RATE LOANS UPON DETERMINATION OF SUCH INTEREST RATE.  AT ANY TIME THAT BASE RATE
LOANS ARE OUTSTANDING, THE ADMINISTRATIVE AGENT SHALL NOTIFY THE COMPANY AND THE
LENDERS OF ANY CHANGE IN BANK OF AMERICA’S PRIME RATE USED IN DETERMINING THE
BASE RATE PROMPTLY FOLLOWING THE PUBLIC ANNOUNCEMENT OF SUCH CHANGE.


 


(E)      AFTER GIVING EFFECT TO ALL TERM A-1 BORROWINGS, ALL CONVERSIONS OF TERM
A-1 LOANS FROM ONE TYPE TO THE OTHER, AND ALL CONTINUATIONS OF TERM A-1 LOANS AS
THE SAME TYPE, THERE SHALL NOT BE MORE THAN TEN (10) INTEREST PERIODS IN EFFECT
IN RESPECT OF THE TERM A-1 FACILITY.  AFTER GIVING EFFECT TO ALL TERM A-2
BORROWINGS, ALL CONVERSIONS OF TERM A-2 LOANS FROM ONE TYPE TO THE OTHER, AND
ALL CONTINUATIONS OF TERM A-2 LOANS AS THE SAME TYPE, THERE SHALL NOT BE MORE
THAN EIGHT (8) INTEREST PERIODS IN EFFECT IN RESPECT OF THE TERM A-2 FACILITY. 
AFTER GIVING EFFECT TO ALL REVOLVING CREDIT BORROWINGS, ALL CONVERSIONS OF
REVOLVING CREDIT LOANS FROM ONE TYPE TO THE OTHER, AND ALL CONTINUATIONS OF
REVOLVING CREDIT LOANS AS THE SAME TYPE, THERE SHALL NOT BE MORE THAN TWELVE
(12) INTEREST PERIODS IN EFFECT IN RESPECT OF THE REVOLVING CREDIT FACILITY.


 

Section 2.03           Letters of Credit.  (a)  The Letter of Credit
Commitment.  (i)  Subject to the terms and conditions set forth herein, (A) the
L/C Issuer agrees, in reliance upon the agreements of the Revolving Credit
Lenders set forth in this Section 2.03,  (1) from time to time on any Business
Day during the period from the Closing Date until the Letter of Credit
Expiration Date, to issue Letters of Credit for the account of the Company or
its Subsidiaries, and to amend Letters of Credit previously issued by it, in
accordance with Section 2.03(b), and (2) to honor drawings under the Letters of
Credit; and (B) the Revolving Credit Lenders severally agree to participate in
Letters of Credit issued for the account of the Company or its Subsidiaries and
any drawings thereunder; provided that after giving effect to any L/C Credit
Extension with respect to any Letter of Credit, (x) the Total Revolving Credit
Outstandings shall not exceed the Revolving Credit Facility, (y) the aggregate
Outstanding Amount of the Revolving Credit Loans of any Revolving Credit Lender,
plus such Lender’s Applicable Revolving Credit

 

41

--------------------------------------------------------------------------------


 

Percentage of the Outstanding Amount of all L/C Obligations shall not exceed
such Lender’s Revolving Credit Commitment, and (z) the Outstanding Amount of the
L/C Obligations shall not exceed the Letter of Credit Sublimit.  Each request by
the Company for the issuance or amendment of a Letter of Credit shall be deemed
to be a representation by the Company that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding
sentence.  Within the foregoing limits, and subject to the terms and conditions
hereof, the Company’s ability to obtain Letters of Credit shall be fully
revolving, and accordingly the Company may, during the foregoing period, obtain
Letters of Credit to replace Letters of Credit that have expired or that have
been drawn upon and reimbursed.  All Existing Letters of Credit shall be deemed
to have been issued pursuant hereto, and from and after the Closing Date shall
be subject to and governed by the terms and conditions hereof.

 

(II)           THE L/C ISSUER SHALL NOT ISSUE ANY LETTER OF CREDIT IF:

 

(A)      THE EXPIRY DATE OF SUCH REQUESTED LETTER OF CREDIT WOULD OCCUR MORE
THAN TWELVE MONTHS AFTER THE DATE OF ISSUANCE, UNLESS THE REQUIRED REVOLVING
LENDERS HAVE APPROVED SUCH EXPIRY DATE; OR

 

(B)       THE EXPIRY DATE OF SUCH REQUESTED LETTER OF CREDIT WOULD OCCUR AFTER
THE LETTER OF CREDIT EXPIRATION DATE, UNLESS ALL THE REVOLVING CREDIT LENDERS
HAVE APPROVED SUCH EXPIRY DATE.

 

(C)       SUCH LETTER OF CREDIT IS TO BE DENOMINATED IN A CURRENCY OTHER THAN
DOLLARS;

 

(III)          THE L/C ISSUER SHALL NOT BE UNDER ANY OBLIGATION TO ISSUE ANY
LETTER OF CREDIT IF:

 

(A)      ANY ORDER, JUDGMENT OR DECREE OF ANY GOVERNMENTAL AUTHORITY OR
ARBITRATOR SHALL BY ITS TERMS PURPORT TO ENJOIN OR RESTRAIN THE L/C ISSUER FROM
ISSUING SUCH LETTER OF CREDIT, OR ANY LAW APPLICABLE TO THE L/C ISSUER OR ANY
REQUEST OR DIRECTIVE (WHETHER OR NOT HAVING THE FORCE OF LAW) FROM ANY
GOVERNMENTAL AUTHORITY WITH JURISDICTION OVER THE L/C ISSUER SHALL PROHIBIT, OR
REQUEST THAT THE L/C ISSUER REFRAIN FROM, THE ISSUANCE OF LETTERS OF CREDIT
GENERALLY OR SUCH LETTER OF CREDIT IN PARTICULAR OR SHALL IMPOSE UPON THE L/C
ISSUER WITH RESPECT TO SUCH LETTER OF CREDIT ANY RESTRICTION, RESERVE OR CAPITAL
REQUIREMENT (FOR WHICH THE L/C ISSUER IS NOT OTHERWISE COMPENSATED HEREUNDER)
NOT IN EFFECT ON THE CLOSING DATE, OR SHALL IMPOSE UPON THE L/C ISSUER ANY
UNREIMBURSED LOSS, COST OR EXPENSE WHICH WAS NOT APPLICABLE ON THE CLOSING DATE
AND WHICH THE L/C ISSUER IN GOOD FAITH DEEMS MATERIAL TO IT;

 

(B)       THE ISSUANCE OF SUCH LETTER OF CREDIT WOULD VIOLATE ONE OR MORE
POLICIES OF THE L/C ISSUER GENERALLY APPLICABLE TO THE ISSUANCE OF LETTERS OF
CREDIT;

 

42

--------------------------------------------------------------------------------


 

(C)       EXCEPT AS OTHERWISE AGREED BY THE ADMINISTRATIVE AGENT AND THE L/C
ISSUER, SUCH LETTER OF CREDIT IS IN AN INITIAL STATED AMOUNT LESS THAN $100,000;

 

(D)      SUCH LETTER OF CREDIT CONTAINS ANY PROVISIONS FOR AUTOMATIC
REINSTATEMENT OF THE STATED AMOUNT AFTER ANY DRAWING THEREUNDER;  OR

 

(E)       A DEFAULT OF ANY LENDER’S OBLIGATIONS TO FUND UNDER
SECTION 2.03(C) EXISTS OR ANY LENDER IS AT SUCH TIME A DEFAULTING LENDER
HEREUNDER, UNLESS THE L/C ISSUER HAS ENTERED INTO SATISFACTORY ARRANGEMENTS WITH
THE COMPANY OR SUCH LENDER TO ELIMINATE THE L/C ISSUER’S RISK WITH RESPECT TO
SUCH LENDER.

 

(IV)         THE L/C ISSUER SHALL NOT AMEND ANY LETTER OF CREDIT IF THE L/C
ISSUER WOULD NOT BE PERMITTED AT SUCH TIME TO ISSUE SUCH LETTER OF CREDIT IN ITS
AMENDED FORM UNDER THE TERMS HEREOF.

 

(V)          THE L/C ISSUER SHALL BE UNDER NO OBLIGATION TO AMEND ANY LETTER OF
CREDIT IF (A) THE L/C ISSUER WOULD HAVE NO OBLIGATION AT SUCH TIME TO ISSUE SUCH
LETTER OF CREDIT IN ITS AMENDED FORM UNDER THE TERMS HEREOF, OR (B) THE
BENEFICIARY OF SUCH LETTER OF CREDIT DOES NOT ACCEPT THE PROPOSED AMENDMENT TO
SUCH LETTER OF CREDIT.

 

(VI)         THE L/C ISSUER SHALL ACT ON BEHALF OF THE REVOLVING CREDIT LENDERS
WITH RESPECT TO ANY LETTERS OF CREDIT ISSUED BY IT AND THE DOCUMENTS ASSOCIATED
THEREWITH, AND THE L/C ISSUER SHALL HAVE ALL OF THE BENEFITS AND IMMUNITIES
(A) PROVIDED TO THE ADMINISTRATIVE AGENT IN ARTICLE IX WITH RESPECT TO ANY ACTS
TAKEN OR OMISSIONS SUFFERED BY THE L/C ISSUER IN CONNECTION WITH LETTERS OF
CREDIT ISSUED BY IT OR PROPOSED TO BE ISSUED BY IT AND ISSUER DOCUMENTS
PERTAINING TO SUCH LETTERS OF CREDIT AS FULLY AS IF THE TERM “ADMINISTRATIVE
AGENT” AS USED IN ARTICLE IX INCLUDED THE L/C ISSUER WITH RESPECT TO SUCH ACTS
OR OMISSIONS, AND (B) AS ADDITIONALLY PROVIDED HEREIN WITH RESPECT TO THE L/C
ISSUER.

 


(B)     PROCEDURES FOR ISSUANCE AND AMENDMENT OF LETTERS OF CREDIT.  (I)  EACH
LETTER OF CREDIT SHALL BE ISSUED OR AMENDED, AS THE CASE MAY BE, UPON THE
REQUEST OF THE COMPANY DELIVERED TO THE L/C ISSUER (WITH A COPY TO THE
ADMINISTRATIVE AGENT) IN THE FORM OF A LETTER OF CREDIT APPLICATION,
APPROPRIATELY COMPLETED AND SIGNED BY A RESPONSIBLE OFFICER OF THE COMPANY. 
SUCH LETTER OF CREDIT APPLICATION MUST BE RECEIVED BY THE L/C ISSUER AND THE
ADMINISTRATIVE AGENT NOT LATER THAN 11:00 A.M. AT LEAST TWO BUSINESS DAYS (OR
SUCH LATER DATE AND TIME AS THE ADMINISTRATIVE AGENT AND THE L/C ISSUER MAY
AGREE IN A PARTICULAR INSTANCE IN THEIR SOLE DISCRETION) PRIOR TO THE PROPOSED
ISSUANCE DATE OR DATE OF AMENDMENT, AS THE CASE MAY BE.  IN THE CASE OF A
REQUEST FOR AN INITIAL ISSUANCE OF A LETTER OF CREDIT, SUCH LETTER OF CREDIT
APPLICATION SHALL SPECIFY IN FORM AND DETAIL SATISFACTORY TO THE L/C ISSUER: 
(A) THE PROPOSED ISSUANCE DATE OF THE REQUESTED LETTER OF CREDIT (WHICH SHALL BE
A BUSINESS DAY); (B) THE AMOUNT THEREOF; (C) THE EXPIRY DATE THEREOF; (D) THE
NAME AND ADDRESS OF THE BENEFICIARY THEREOF; (E) THE

 

43

--------------------------------------------------------------------------------



 


DOCUMENTS TO BE PRESENTED BY SUCH BENEFICIARY IN CASE OF ANY DRAWING THEREUNDER;
(F) THE FULL TEXT OF ANY CERTIFICATE TO BE PRESENTED BY SUCH BENEFICIARY IN CASE
OF ANY DRAWING THEREUNDER; AND (G) SUCH OTHER MATTERS AS THE L/C ISSUER MAY
REQUIRE.  IN THE CASE OF A REQUEST FOR AN AMENDMENT OF ANY OUTSTANDING LETTER OF
CREDIT, SUCH LETTER OF CREDIT APPLICATION SHALL SPECIFY IN FORM AND DETAIL
SATISFACTORY TO THE L/C ISSUER (1) THE LETTER OF CREDIT TO BE AMENDED; (2) THE
PROPOSED DATE OF AMENDMENT THEREOF (WHICH SHALL BE A BUSINESS DAY); (3) THE
NATURE OF THE PROPOSED AMENDMENT; AND (4) SUCH OTHER MATTERS AS THE L/C ISSUER
MAY REQUIRE.  ADDITIONALLY, THE COMPANY SHALL FURNISH TO THE L/C ISSUER AND THE
ADMINISTRATIVE AGENT SUCH OTHER DOCUMENTS AND INFORMATION PERTAINING TO SUCH
REQUESTED LETTER OF CREDIT ISSUANCE OR AMENDMENT, INCLUDING ANY ISSUER
DOCUMENTS, AS THE L/C ISSUER OR THE ADMINISTRATIVE AGENT MAY REQUIRE.


 

(II)           PROMPTLY AFTER RECEIPT OF ANY LETTER OF CREDIT APPLICATION, THE
L/C ISSUER WILL CONFIRM WITH THE ADMINISTRATIVE AGENT (BY TELEPHONE OR IN
WRITING) THAT THE ADMINISTRATIVE AGENT HAS RECEIVED A COPY OF SUCH LETTER OF
CREDIT APPLICATION FROM THE COMPANY AND, IF NOT, THE L/C ISSUER WILL PROVIDE THE
ADMINISTRATIVE AGENT WITH A COPY THEREOF.  UNLESS THE L/C ISSUER HAS RECEIVED
WRITTEN NOTICE FROM ANY REVOLVING CREDIT LENDER, THE ADMINISTRATIVE AGENT OR ANY
LOAN PARTY, AT LEAST ONE BUSINESS DAY PRIOR TO THE REQUESTED DATE OF ISSUANCE OR
AMENDMENT OF THE APPLICABLE LETTER OF CREDIT, THAT ONE OR MORE APPLICABLE
CONDITIONS CONTAINED IN ARTICLE V SHALL NOT THEN BE SATISFIED, THEN, SUBJECT TO
THE TERMS AND CONDITIONS HEREOF, THE L/C ISSUER SHALL, ON THE REQUESTED DATE,
ISSUE A LETTER OF CREDIT FOR THE ACCOUNT OF THE COMPANY (OR THE APPLICABLE
SUBSIDIARY) OR ENTER INTO THE APPLICABLE AMENDMENT, AS THE CASE MAY BE, IN EACH
CASE IN ACCORDANCE WITH THE L/C ISSUER’S USUAL AND CUSTOMARY BUSINESS
PRACTICES.  IMMEDIATELY UPON THE ISSUANCE OF EACH LETTER OF CREDIT, EACH
REVOLVING CREDIT LENDER SHALL BE DEEMED TO, AND HEREBY IRREVOCABLY AND
UNCONDITIONALLY AGREES TO, PURCHASE FROM THE L/C ISSUER A RISK PARTICIPATION IN
SUCH LETTER OF CREDIT IN AN AMOUNT EQUAL TO THE PRODUCT OF SUCH REVOLVING CREDIT
LENDER’S APPLICABLE REVOLVING CREDIT PERCENTAGE TIMES THE AMOUNT OF SUCH LETTER
OF CREDIT.

 

(III)          PROMPTLY AFTER ITS DELIVERY OF ANY LETTER OF CREDIT OR ANY
AMENDMENT TO A LETTER OF CREDIT TO AN ADVISING BANK WITH RESPECT THERETO OR TO
THE BENEFICIARY THEREOF, THE L/C ISSUER WILL ALSO DELIVER TO THE COMPANY AND THE
ADMINISTRATIVE AGENT A TRUE AND COMPLETE COPY OF SUCH LETTER OF CREDIT OR
AMENDMENT.

 


(C)      DRAWINGS AND REIMBURSEMENTS; FUNDING OF PARTICIPATIONS.  (I)  UPON
RECEIPT FROM THE BENEFICIARY OF ANY LETTER OF CREDIT OF ANY NOTICE OF A DRAWING
UNDER SUCH LETTER OF CREDIT, THE L/C ISSUER SHALL NOTIFY THE COMPANY AND THE
ADMINISTRATIVE AGENT THEREOF.  NOT LATER THAN 11:00 A.M. ON THE DATE OF ANY
PAYMENT BY THE L/C ISSUER UNDER A LETTER OF CREDIT (EACH SUCH DATE, AN “HONOR
DATE”), THE COMPANY SHALL REIMBURSE THE L/C ISSUER THROUGH THE ADMINISTRATIVE
AGENT IN AN AMOUNT EQUAL TO THE AMOUNT OF SUCH DRAWING.  IF THE COMPANY FAILS TO
SO REIMBURSE THE L/C ISSUER BY SUCH TIME, THE ADMINISTRATIVE AGENT SHALL
PROMPTLY NOTIFY EACH REVOLVING CREDIT LENDER OF THE HONOR DATE, THE AMOUNT OF
THE UNREIMBURSED DRAWING (THE “UNREIMBURSED AMOUNT”), AND THE AMOUNT OF SUCH
REVOLVING CREDIT LENDER’S APPLICABLE REVOLVING CREDIT PERCENTAGE

 

44

--------------------------------------------------------------------------------


 


THEREOF.  IN SUCH EVENT, THE COMPANY SHALL BE DEEMED TO HAVE REQUESTED A
REVOLVING CREDIT BORROWING OF BASE RATE LOANS TO BE DISBURSED ON THE HONOR DATE
IN AN AMOUNT EQUAL TO THE UNREIMBURSED AMOUNT, WITHOUT REGARD TO THE MINIMUM AND
MULTIPLES SPECIFIED IN SECTION 2.02 FOR THE PRINCIPAL AMOUNT OF BASE RATE LOANS,
BUT SUBJECT TO THE AMOUNT OF THE UNUTILIZED PORTION OF THE REVOLVING CREDIT
COMMITMENTS AND THE CONDITIONS SET FORTH IN SECTION 5.02 (OTHER THAN THE
DELIVERY OF A COMMITTED LOAN NOTICE).  ANY NOTICE GIVEN BY THE L/C ISSUER OR THE
ADMINISTRATIVE AGENT PURSUANT TO THIS SECTION 2.03(C)(I) MAY BE GIVEN BY
TELEPHONE IF IMMEDIATELY CONFIRMED IN WRITING; PROVIDED THAT THE LACK OF SUCH AN
IMMEDIATE CONFIRMATION SHALL NOT AFFECT THE CONCLUSIVENESS OR BINDING EFFECT OF
SUCH NOTICE.


 

(II)           EACH REVOLVING CREDIT LENDER SHALL UPON ANY NOTICE PURSUANT TO
SECTION 2.03(C)(I) MAKE FUNDS AVAILABLE TO THE ADMINISTRATIVE AGENT FOR THE
ACCOUNT OF THE L/C ISSUER AT THE ADMINISTRATIVE AGENT’S OFFICE IN AN AMOUNT
EQUAL TO ITS APPLICABLE REVOLVING CREDIT PERCENTAGE OF THE UNREIMBURSED AMOUNT
NOT LATER THAN 1:00 P.M. ON THE BUSINESS DAY SPECIFIED IN SUCH NOTICE BY THE
ADMINISTRATIVE AGENT, WHEREUPON, SUBJECT TO THE PROVISIONS OF
SECTION 2.03(C)(III), EACH REVOLVING CREDIT LENDER THAT SO MAKES FUNDS AVAILABLE
SHALL BE DEEMED TO HAVE MADE A BASE RATE LOAN TO THE COMPANY IN SUCH AMOUNT. 
THE ADMINISTRATIVE AGENT SHALL REMIT THE FUNDS SO RECEIVED TO THE L/C ISSUER.

 

(III)          WITH RESPECT TO ANY UNREIMBURSED AMOUNT THAT IS NOT FULLY
REFINANCED BY A REVOLVING CREDIT BORROWING OF BASE RATE LOANS BECAUSE THE
CONDITIONS SET FORTH IN SECTION 5.02 CANNOT BE SATISFIED OR FOR ANY OTHER
REASON, THE COMPANY SHALL BE DEEMED TO HAVE INCURRED FROM THE L/C ISSUER AN L/C
BORROWING IN THE AMOUNT OF THE UNREIMBURSED AMOUNT THAT IS NOT SO REFINANCED,
WHICH L/C BORROWING SHALL BE DUE AND PAYABLE ON DEMAND (TOGETHER WITH INTEREST)
AND SHALL BEAR INTEREST AT THE DEFAULT RATE.  IN SUCH EVENT, EACH REVOLVING
CREDIT LENDER’S PAYMENT TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE L/C
ISSUER PURSUANT TO SECTION 2.03(C)(II) SHALL BE DEEMED PAYMENT IN RESPECT OF ITS
PARTICIPATION IN SUCH L/C BORROWING AND SHALL CONSTITUTE AN L/C ADVANCE FROM
SUCH LENDER IN SATISFACTION OF ITS PARTICIPATION OBLIGATION UNDER THIS
SECTION 2.03.

 

(IV)         UNTIL EACH REVOLVING CREDIT LENDER FUNDS ITS REVOLVING CREDIT LOAN
OR L/C ADVANCE PURSUANT TO THIS SECTION 2.03(C) TO REIMBURSE THE L/C ISSUER FOR
ANY AMOUNT DRAWN UNDER ANY LETTER OF CREDIT, INTEREST IN RESPECT OF SUCH
LENDER’S APPLICABLE REVOLVING CREDIT PERCENTAGE OF SUCH AMOUNT SHALL BE SOLELY
FOR THE ACCOUNT OF THE L/C ISSUER.

 

(V)          EACH REVOLVING CREDIT LENDER’S OBLIGATION TO MAKE REVOLVING CREDIT
LOANS TO THE COMPANY OR L/C ADVANCES TO REIMBURSE THE L/C ISSUER FOR AMOUNTS
DRAWN UNDER LETTERS OF CREDIT, AS CONTEMPLATED BY THIS SECTION 2.03(C), SHALL BE
ABSOLUTE AND UNCONDITIONAL AND SHALL NOT BE AFFECTED BY ANY CIRCUMSTANCE,
INCLUDING (A) ANY SETOFF, COUNTERCLAIM, RECOUPMENT, DEFENSE OR OTHER RIGHT WHICH
SUCH LENDER MAY HAVE AGAINST THE L/C ISSUER, THE COMPANY OR ANY OTHER PERSON FOR
ANY REASON WHATSOEVER; (B) THE OCCURRENCE OR CONTINUANCE OF A DEFAULT, OR
(C) ANY OTHER OCCURRENCE, EVENT OR CONDITION, WHETHER OR NOT SIMILAR TO ANY OF
THE

 

45

--------------------------------------------------------------------------------


 

FOREGOING; PROVIDED, HOWEVER, THAT EACH REVOLVING CREDIT LENDER’S OBLIGATION TO
MAKE REVOLVING CREDIT LOANS PURSUANT TO THIS SECTION 2.03(C) IS SUBJECT TO THE
CONDITIONS SET FORTH IN SECTION 5.02 (OTHER THAN DELIVERY BY THE COMPANY OF A
COMMITTED LOAN NOTICE ).  NO SUCH MAKING OF AN L/C ADVANCE SHALL RELIEVE OR
OTHERWISE IMPAIR THE OBLIGATION OF THE COMPANY TO REIMBURSE THE L/C ISSUER FOR
THE AMOUNT OF ANY PAYMENT MADE BY THE L/C ISSUER UNDER ANY LETTER OF CREDIT,
TOGETHER WITH INTEREST AS PROVIDED HEREIN.

 

(VI)         IF ANY REVOLVING CREDIT LENDER FAILS TO MAKE AVAILABLE TO THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE L/C ISSUER ANY AMOUNT REQUIRED TO BE
PAID BY SUCH LENDER PURSUANT TO THE FOREGOING PROVISIONS OF THIS
SECTION 2.03(C) BY THE TIME SPECIFIED IN SECTION 2.03(C)(II), THE L/C ISSUER
SHALL BE ENTITLED TO RECOVER FROM SUCH LENDER (ACTING THROUGH THE ADMINISTRATIVE
AGENT), ON DEMAND, SUCH AMOUNT WITH INTEREST THEREON FOR THE PERIOD FROM THE
DATE SUCH PAYMENT IS REQUIRED TO THE DATE ON WHICH SUCH PAYMENT IS IMMEDIATELY
AVAILABLE TO THE L/C ISSUER AT A RATE PER ANNUM EQUAL TO THE GREATER OF THE
FEDERAL FUNDS RATE AND A RATE DETERMINED BY THE L/C ISSUER IN ACCORDANCE WITH
BANKING INDUSTRY RULES ON INTERBANK COMPENSATION.  A CERTIFICATE OF THE L/C
ISSUER SUBMITTED TO ANY REVOLVING CREDIT LENDER (THROUGH THE ADMINISTRATIVE
AGENT) WITH RESPECT TO ANY AMOUNTS OWING UNDER THIS SECTION 2.03(C)(VI) SHALL BE
CONCLUSIVE ABSENT MANIFEST ERROR.

 


(D)     REPAYMENT OF PARTICIPATIONS.  (I)  AT ANY TIME AFTER THE L/C ISSUER HAS
MADE A PAYMENT UNDER ANY LETTER OF CREDIT AND HAS RECEIVED FROM ANY REVOLVING
CREDIT LENDER SUCH LENDER’S L/C ADVANCE IN RESPECT OF SUCH PAYMENT IN ACCORDANCE
WITH SECTION 2.03(C), IF THE ADMINISTRATIVE AGENT RECEIVES FOR THE ACCOUNT OF
THE L/C ISSUER ANY PAYMENT IN RESPECT OF THE RELATED UNREIMBURSED AMOUNT OR
INTEREST THEREON (WHETHER DIRECTLY FROM THE COMPANY OR OTHERWISE, INCLUDING
PROCEEDS OF CASH COLLATERAL APPLIED THERETO BY THE ADMINISTRATIVE AGENT), THE
ADMINISTRATIVE AGENT WILL DISTRIBUTE TO SUCH LENDER ITS APPLICABLE REVOLVING
CREDIT PERCENTAGE THEREOF (APPROPRIATELY ADJUSTED, IN THE CASE OF INTEREST
PAYMENTS, TO REFLECT THE PERIOD OF TIME DURING WHICH SUCH LENDER’S L/C ADVANCE
WAS OUTSTANDING) IN THE SAME FUNDS AS THOSE RECEIVED BY THE ADMINISTRATIVE
AGENT.


 

(II)           IF ANY PAYMENT RECEIVED BY THE ADMINISTRATIVE AGENT FOR THE
ACCOUNT OF THE L/C ISSUER PURSUANT TO SECTION 2.03(C)(I) IS REQUIRED TO BE
RETURNED UNDER ANY OF THE CIRCUMSTANCES DESCRIBED IN SECTION 10.05 (INCLUDING
PURSUANT TO ANY SETTLEMENT ENTERED INTO BY THE L/C ISSUER IN ITS DISCRETION),
EACH REVOLVING CREDIT LENDER SHALL PAY TO THE ADMINISTRATIVE AGENT FOR THE
ACCOUNT OF THE L/C ISSUER ITS APPLICABLE REVOLVING CREDIT PERCENTAGE THEREOF ON
DEMAND OF THE ADMINISTRATIVE AGENT, PLUS INTEREST THEREON FROM THE DATE OF SUCH
DEMAND TO THE DATE SUCH AMOUNT IS RETURNED BY SUCH LENDER, AT A RATE PER ANNUM
EQUAL TO THE FEDERAL FUNDS RATE FROM TIME TO TIME IN EFFECT.  THE OBLIGATIONS OF
THE LENDERS UNDER THIS CLAUSE SHALL SURVIVE THE PAYMENT IN FULL OF THE
OBLIGATIONS AND THE TERMINATION OF THIS CREDIT AGREEMENT.

 

46

--------------------------------------------------------------------------------


 


(E)      OBLIGATIONS ABSOLUTE.  THE OBLIGATION OF THE COMPANY TO REIMBURSE THE
L/C ISSUER FOR EACH DRAWING UNDER EACH LETTER OF CREDIT AND TO REPAY EACH L/C
BORROWING SHALL BE ABSOLUTE, UNCONDITIONAL AND IRREVOCABLE, AND SHALL BE PAID
STRICTLY IN ACCORDANCE WITH THE TERMS OF THIS CREDIT AGREEMENT UNDER ALL
CIRCUMSTANCES, INCLUDING THE FOLLOWING:

 

(I)            ANY LACK OF VALIDITY OR ENFORCEABILITY OF SUCH LETTER OF CREDIT,
THIS CREDIT AGREEMENT, OR ANY OTHER LOAN DOCUMENT;

 

(II)           THE EXISTENCE OF ANY CLAIM, COUNTERCLAIM, SETOFF, DEFENSE OR
OTHER RIGHT THAT THE COMPANY OR ANY SUBSIDIARY MAY HAVE AT ANY TIME AGAINST ANY
BENEFICIARY OR ANY TRANSFEREE OF SUCH LETTER OF CREDIT (OR ANY PERSON FOR WHOM
ANY SUCH BENEFICIARY OR ANY SUCH TRANSFEREE MAY BE ACTING), THE L/C ISSUER OR
ANY OTHER PERSON, WHETHER IN CONNECTION WITH THIS CREDIT AGREEMENT, THE
TRANSACTIONS CONTEMPLATED HEREBY OR BY SUCH LETTER OF CREDIT OR ANY AGREEMENT OR
INSTRUMENT RELATING THERETO, OR ANY UNRELATED TRANSACTION;

 

(III)          ANY DRAFT, DEMAND, CERTIFICATE OR OTHER DOCUMENT PRESENTED UNDER
SUCH LETTER OF CREDIT PROVING TO BE FORGED, FRAUDULENT, INVALID OR INSUFFICIENT
IN ANY RESPECT OR ANY STATEMENT THEREIN BEING UNTRUE OR INACCURATE IN ANY
RESPECT; OR ANY LOSS OR DELAY IN THE TRANSMISSION OR OTHERWISE OF ANY DOCUMENT
REQUIRED IN ORDER TO MAKE A DRAWING UNDER SUCH LETTER OF CREDIT;

 

(IV)         ANY PAYMENT BY THE L/C ISSUER UNDER SUCH LETTER OF CREDIT AGAINST
PRESENTATION OF A DRAFT OR CERTIFICATE THAT DOES NOT STRICTLY COMPLY WITH THE
TERMS OF SUCH LETTER OF CREDIT; OR ANY PAYMENT MADE BY THE L/C ISSUER UNDER SUCH
LETTER OF CREDIT TO ANY PERSON PURPORTING TO BE A TRUSTEE IN BANKRUPTCY,
DEBTOR-IN-POSSESSION, ASSIGNEE FOR THE BENEFIT OF CREDITORS, LIQUIDATOR,
RECEIVER OR OTHER REPRESENTATIVE OF OR SUCCESSOR TO ANY BENEFICIARY OR ANY
TRANSFEREE OF SUCH LETTER OF CREDIT, INCLUDING ANY ARISING IN CONNECTION WITH
ANY PROCEEDING UNDER ANY DEBTOR RELIEF LAW; OR

 

(V)          ANY OTHER CIRCUMSTANCE OR HAPPENING WHATSOEVER, WHETHER OR NOT
SIMILAR TO ANY OF THE FOREGOING, INCLUDING ANY OTHER CIRCUMSTANCE THAT MIGHT
OTHERWISE CONSTITUTE A DEFENSE AVAILABLE TO, OR A DISCHARGE OF, THE COMPANY OR
ANY OF ITS SUBSIDIARIES.

 

The Company shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Company’s instructions or other irregularity, the Company
will immediately notify the L/C Issuer.  The Company shall be conclusively
deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.


 


(F)      ROLE OF L/C ISSUER.  EACH LENDER AND THE COMPANY AGREE THAT, IN PAYING
ANY DRAWING UNDER A LETTER OF CREDIT, THE L/C ISSUER SHALL NOT HAVE ANY
RESPONSIBILITY TO OBTAIN ANY DOCUMENT (OTHER THAN ANY SIGHT DRAFT, CERTIFICATES
AND

 

47

--------------------------------------------------------------------------------


 


DOCUMENTS EXPRESSLY REQUIRED BY THE LETTER OF CREDIT) OR TO ASCERTAIN OR INQUIRE
AS TO THE VALIDITY OR ACCURACY OF ANY SUCH DOCUMENT OR THE AUTHORITY OF THE
PERSON EXECUTING OR DELIVERING ANY SUCH DOCUMENT.  NONE OF THE L/C ISSUER, THE
ADMINISTRATIVE AGENT, ANY OF THEIR RESPECTIVE RELATED PARTIES NOR ANY
CORRESPONDENT, PARTICIPANT OR ASSIGNEE OF THE L/C ISSUER SHALL BE LIABLE TO ANY
LENDER FOR (I) ANY ACTION TAKEN OR OMITTED IN CONNECTION HEREWITH AT THE REQUEST
OR WITH THE APPROVAL OF THE REVOLVING CREDIT LENDERS OR THE REQUIRED REVOLVING
LENDERS, AS APPLICABLE; (II) ANY ACTION TAKEN OR OMITTED IN THE ABSENCE OF GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT; OR (III) THE DUE EXECUTION, EFFECTIVENESS,
VALIDITY OR ENFORCEABILITY OF ANY DOCUMENT OR INSTRUMENT RELATED TO ANY LETTER
OF CREDIT OR ISSUER DOCUMENT.  THE COMPANY HEREBY ASSUMES ALL RISKS OF THE ACTS
OR OMISSIONS OF ANY BENEFICIARY OR TRANSFEREE WITH RESPECT TO ITS USE OF ANY
LETTER OF CREDIT; PROVIDED, HOWEVER, THAT THIS ASSUMPTION IS NOT INTENDED TO,
AND SHALL NOT, PRECLUDE THE COMPANY’S PURSUING SUCH RIGHTS AND REMEDIES AS IT
MAY HAVE AGAINST THE BENEFICIARY OR TRANSFEREE AT LAW OR UNDER ANY OTHER
AGREEMENT.  NONE OF THE L/C ISSUER, THE ADMINISTRATIVE AGENT, ANY OF THEIR
RESPECTIVE RELATED PARTIES NOR ANY CORRESPONDENT, PARTICIPANT OR ASSIGNEE OF THE
L/C ISSUER SHALL BE LIABLE OR RESPONSIBLE FOR ANY OF THE MATTERS DESCRIBED IN
CLAUSES (I) THROUGH (V) OF SECTION 2.03(E); PROVIDED, HOWEVER, THAT ANYTHING IN
SUCH CLAUSES TO THE CONTRARY NOTWITHSTANDING, THE COMPANY MAY HAVE A CLAIM
AGAINST THE L/C ISSUER, AND THE L/C ISSUER MAY BE LIABLE TO THE COMPANY, TO THE
EXTENT, BUT ONLY TO THE EXTENT, OF ANY DIRECT, AS OPPOSED TO CONSEQUENTIAL OR
EXEMPLARY, DAMAGES SUFFERED BY THE COMPANY WHICH THE COMPANY PROVES WERE CAUSED
BY THE L/C ISSUER’S WILLFUL MISCONDUCT OR GROSS NEGLIGENCE OR THE L/C ISSUER’S
WILLFUL FAILURE TO PAY UNDER ANY LETTER OF CREDIT AFTER THE PRESENTATION TO IT
BY THE BENEFICIARY OF A SIGHT DRAFT AND CERTIFICATE(S) STRICTLY COMPLYING WITH
THE TERMS AND CONDITIONS OF A LETTER OF CREDIT.  IN FURTHERANCE AND NOT IN
LIMITATION OF THE FOREGOING, THE L/C ISSUER MAY ACCEPT DOCUMENTS THAT APPEAR ON
THEIR FACE TO BE IN ORDER, WITHOUT RESPONSIBILITY FOR FURTHER INVESTIGATION,
REGARDLESS OF ANY NOTICE OR INFORMATION TO THE CONTRARY, AND THE L/C ISSUER
SHALL NOT BE RESPONSIBLE FOR THE VALIDITY OR SUFFICIENCY OF ANY INSTRUMENT
TRANSFERRING OR ASSIGNING OR PURPORTING TO TRANSFER OR ASSIGN A LETTER OF CREDIT
OR THE RIGHTS OR BENEFITS THEREUNDER OR PROCEEDS THEREOF, IN WHOLE OR IN PART,
WHICH MAY PROVE TO BE INVALID OR INEFFECTIVE FOR ANY REASON.


 


(G)     CASH COLLATERAL.  UPON THE REQUEST OF THE ADMINISTRATIVE AGENT, (I) IF
THE L/C ISSUER HAS HONORED ANY FULL OR PARTIAL DRAWING REQUEST UNDER ANY LETTER
OF CREDIT AND SUCH DRAWING HAS RESULTED IN AN L/C BORROWING, OR (II) IF, AS OF
THE LETTER OF CREDIT EXPIRATION DATE, ANY L/C OBLIGATION FOR ANY REASON REMAINS
OUTSTANDING, THE COMPANY SHALL, IN EACH CASE, IMMEDIATELY CASH COLLATERALIZE THE
THEN OUTSTANDING AMOUNT OF ALL L/C OBLIGATIONS.  SECTION 2.04 AND SECTION 8.02
SET FORTH CERTAIN ADDITIONAL REQUIREMENTS TO DELIVER CASH COLLATERAL HEREUNDER. 
FOR PURPOSES OF THIS SECTION 2.03, SECTION 2.04 AND SECTION 8.02, “CASH
COLLATERALIZE” MEANS TO PLEDGE AND DEPOSIT WITH OR DELIVER TO THE ADMINISTRATIVE
AGENT, FOR THE BENEFIT OF THE L/C ISSUER AND THE LENDERS, AS COLLATERAL FOR THE
L/C OBLIGATIONS, CASH OR DEPOSIT ACCOUNT BALANCES PURSUANT TO DOCUMENTATION IN
FORM AND SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE AGENT AND THE L/C ISSUER
(WHICH DOCUMENTS ARE HEREBY CONSENTED TO BY THE LENDERS).  DERIVATIVES OF SUCH
TERM HAVE CORRESPONDING MEANINGS.  THE COMPANY HEREBY GRANTS TO THE
ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE L/C ISSUER AND THE LENDERS, A
SECURITY INTEREST IN ALL SUCH CASH, DEPOSIT ACCOUNTS AND ALL BALANCES THEREIN
AND ALL PROCEEDS OF THE FOREGOING.  CASH COLLATERAL SHALL

 

48

--------------------------------------------------------------------------------


 


BE MAINTAINED IN BLOCKED, NON-INTEREST BEARING DEPOSIT ACCOUNTS AT BANK OF
AMERICA.  IF AT ANY TIME THE ADMINISTRATIVE AGENT DETERMINES THAT ANY FUNDS HELD
AS CASH COLLATERAL ARE SUBJECT TO ANY RIGHT OR CLAIM OF ANY PERSON OTHER THAN
THE ADMINISTRATIVE AGENT OR THAT THE TOTAL AMOUNT OF SUCH FUNDS IS LESS THAN THE
AGGREGATE OUTSTANDING AMOUNT OF ALL L/C OBLIGATIONS, THE COMPANY WILL, FORTHWITH
UPON DEMAND BY THE ADMINISTRATIVE AGENT, PAY TO THE ADMINISTRATIVE AGENT, AS
ADDITIONAL FUNDS TO BE DEPOSITED AS CASH COLLATERAL, AN AMOUNT EQUAL TO THE
EXCESS OF (X) SUCH AGGREGATE OUTSTANDING AMOUNT OVER (Y) THE TOTAL AMOUNT OF
FUNDS, IF ANY, THEN HELD AS CASH COLLATERAL THAT THE ADMINISTRATIVE AGENT
DETERMINES TO BE FREE AND CLEAR OF ANY SUCH RIGHT AND CLAIM.  UPON THE DRAWING
OF ANY LETTER OF CREDIT FOR WHICH FUNDS ARE ON DEPOSIT AS CASH COLLATERAL, SUCH
FUNDS SHALL BE APPLIED, TO THE EXTENT PERMITTED UNDER APPLICABLE LAWS, TO
REIMBURSE THE L/C ISSUER.


 


(H)     APPLICABILITY OF ISP AND UCP.   UNLESS OTHERWISE EXPRESSLY AGREED BY THE
L/C ISSUER AND THE COMPANY WHEN A LETTER OF CREDIT IS ISSUED (INCLUDING ANY SUCH
AGREEMENT APPLICABLE TO AN EXISTING LETTER OF CREDIT), (I) THE RULES OF THE ISP
SHALL APPLY TO EACH STANDBY LETTER OF CREDIT, AND (II) THE RULES OF THE UCP, AS
MOST RECENTLY PUBLISHED BY THE INTERNATIONAL CHAMBER OF COMMERCE AT THE TIME OF
ISSUANCE SHALL APPLY TO EACH COMMERCIAL LETTER OF CREDIT.


 


(I)       LETTER OF CREDIT FEES.  THE COMPANY SHALL PAY TO THE ADMINISTRATIVE
AGENT FOR THE ACCOUNT OF EACH REVOLVING CREDIT LENDER IN ACCORDANCE WITH ITS
APPLICABLE REVOLVING CREDIT PERCENTAGE A LETTER OF CREDIT FEE (THE “LETTER OF
CREDIT FEE”) FOR EACH LETTER OF CREDIT EQUAL TO THE APPLICABLE RATE TIMES THE
DAILY AMOUNT AVAILABLE TO BE DRAWN UNDER SUCH LETTER OF CREDIT.  FOR PURPOSES OF
COMPUTING THE DAILY AMOUNT AVAILABLE TO BE DRAWN UNDER ANY LETTER OF CREDIT, THE
AMOUNT OF SUCH LETTER OF CREDIT SHALL BE DETERMINED IN ACCORDANCE WITH
SECTION 1.06.  LETTER OF CREDIT FEES SHALL BE (A) COMPUTED ON A QUARTERLY BASIS
IN ARREARS AND (B) DUE AND PAYABLE ON THE FIRST BUSINESS DAY AFTER THE END OF
EACH MARCH, JUNE, SEPTEMBER AND DECEMBER, COMMENCING WITH THE FIRST SUCH DATE TO
OCCUR AFTER THE ISSUANCE OF SUCH LETTER OF CREDIT, ON THE LETTER OF CREDIT
EXPIRATION DATE AND THEREAFTER ON DEMAND.  IF THERE IS ANY CHANGE IN THE
APPLICABLE RATE DURING ANY QUARTER, THE DAILY AMOUNT AVAILABLE TO BE DRAWN UNDER
EACH LETTER OF CREDIT SHALL BE COMPUTED AND MULTIPLIED BY THE APPLICABLE RATE
SEPARATELY FOR EACH PERIOD DURING SUCH QUARTER THAT SUCH APPLICABLE RATE WAS IN
EFFECT.   NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, UPON THE
REQUEST OF THE REQUIRED REVOLVING LENDERS, WHILE ANY EVENT OF DEFAULT EXISTS,
ALL LETTER OF CREDIT FEES SHALL ACCRUE AT THE DEFAULT RATE.


 


(J)       FRONTING FEE AND DOCUMENTARY AND PROCESSING CHARGES PAYABLE TO L/C
ISSUER.  THE COMPANY SHALL PAY DIRECTLY TO THE L/C ISSUER FOR ITS OWN ACCOUNT A
FRONTING FEE WITH RESPECT TO EACH LETTER OF CREDIT, AT THE RATE PER ANNUM
SPECIFIED IN THE BANK OF AMERICA FEE LETTER OR TORONTO DOMINION FEE LETTER,
COMPUTED ON THE DAILY AMOUNT AVAILABLE TO BE DRAWN UNDER SUCH LETTER OF CREDIT
ON A QUARTERLY BASIS IN ARREARS.  SUCH FRONTING FEE SHALL BE DUE AND PAYABLE ON
THE TENTH BUSINESS DAY AFTER THE END OF EACH MARCH, JUNE, SEPTEMBER AND
DECEMBER IN RESPECT OF THE MOST RECENTLY-ENDED QUARTERLY PERIOD (OR PORTION
THEREOF, IN THE CASE OF THE FIRST PAYMENT), COMMENCING WITH THE FIRST SUCH DATE
TO OCCUR AFTER THE ISSUANCE OF SUCH LETTER OF CREDIT, ON THE LETTER OF CREDIT
EXPIRATION DATE AND THEREAFTER ON DEMAND.  FOR PURPOSES OF COMPUTING THE DAILY
AMOUNT AVAILABLE TO BE DRAWN UNDER ANY LETTER OF CREDIT, THE AMOUNT OF SUCH
LETTER OF

 

49

--------------------------------------------------------------------------------


 


CREDIT SHALL BE DETERMINED IN ACCORDANCE WITH SECTION 1.06.  IN ADDITION, THE
COMPANY SHALL PAY DIRECTLY TO THE L/C ISSUER FOR ITS OWN ACCOUNT THE CUSTOMARY
ISSUANCE, PRESENTATION, AMENDMENT AND OTHER PROCESSING FEES, AND OTHER STANDARD
COSTS AND CHARGES, OF THE L/C ISSUER RELATING TO LETTERS OF CREDIT AS FROM TIME
TO TIME IN EFFECT.  SUCH CUSTOMARY FEES AND STANDARD COSTS AND CHARGES ARE DUE
AND PAYABLE ON DEMAND AND ARE NONREFUNDABLE.


 


(K)      CONFLICT WITH ISSUER DOCUMENTS.  IN THE EVENT OF ANY CONFLICT BETWEEN
THE TERMS HEREOF AND THE TERMS OF ANY ISSUER DOCUMENT, THE TERMS HEREOF SHALL
CONTROL.


 


(L)       LETTERS OF CREDIT ISSUED FOR SUBSIDIARIES.  NOTWITHSTANDING THAT A
LETTER OF CREDIT ISSUED OR OUTSTANDING HEREUNDER IS IN SUPPORT OF ANY
OBLIGATIONS OF, OR IS FOR THE ACCOUNT OF, A SUBSIDIARY, THE COMPANY SHALL BE
OBLIGATED TO REIMBURSE THE L/C ISSUER HEREUNDER FOR ANY AND ALL DRAWINGS UNDER
SUCH LETTER OF CREDIT.  THE COMPANY HEREBY ACKNOWLEDGES THAT THE ISSUANCE OF
LETTERS OF CREDIT FOR THE ACCOUNT OF SUBSIDIARIES INURES TO THE BENEFIT OF THE
COMPANY, AND THAT THE COMPANY’S BUSINESS DERIVES SUBSTANTIAL BENEFITS FROM THE
BUSINESSES OF SUCH SUBSIDIARIES.


 

Section 2.04           Prepayments.(a)  Optional.  The Company may, upon notice
to the Administrative Agent, at any time or from time to time voluntarily prepay
Term Loans and Revolving Credit Loans in whole or in part without premium or
penalty; provided that (i) such notice must be received by the Administrative
Agent not later than 11:00 a.m. (A) three Business Days prior to any date of
prepayment of Eurodollar Rate Loans and (B) on the date of prepayment of Base
Rate Loans; (ii) any prepayment of Eurodollar Rate Loans shall be in a principal
amount of $5,000,000 or a whole multiple of $1,000,000 in excess thereof; and
(iii) any prepayment of Base Rate Loans shall be in a principal amount of
$500,000 or a whole multiple of $100,000 in excess thereof or, in each case, if
less, the entire principal amount thereof then outstanding.  Each such notice
shall specify the date and amount of such prepayment, the Type(s) of Loans to be
prepaid and, in the case of a prepayment of Term Loans, the amount of such
prepayment to be applied to each Term Facility.  The Administrative Agent will
promptly notify each Lender of its receipt of each such notice, and of the
amount of such Lender’s ratable portion of such prepayment (based on such
Lender’s Applicable Percentage in respect of the relevant Facility).  If such
notice is given by the Company, the Company shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein.  Any prepayment of a Eurodollar Rate Loan shall be
accompanied by all accrued interest on the amount prepaid, together with any
additional amounts required pursuant to Section 3.05.  Each prepayment of the
outstanding Loans pursuant to this Section 2.04(a) shall be applied (x) to the
Facility or Facilities specified by the Company in the related notice of
prepayment and (y) within each Facility or Facilities to be prepaid, to the
principal repayment installments thereof on a pro-rata basis, and each such
prepayment shall be paid to the Lenders in accordance with their respective
Applicable Percentages in respect of each of the relevant Facilities; provided,
that (I) the Incremental B-2 Extended Term Facility shall not be prepaid
pursuant to this Section 2.04(a) prior to the Incremental B Term Facility
without the prior written consent of each Incremental B Term Lenders and
(II) the Incremental B Term Lenders may be prepaid pursuant to this
Section 2.04(a) prior to the Incremental B-2

 

50

--------------------------------------------------------------------------------


 

Extended Term Lenders and, for the avoidance of doubt, prepayments pursuant to
this Section 2.04(a) may be made on a pro rata basis to both the Incremental B
Term Facility and the Incremental B-2 Extended Term Facility in accordance with
their respective Applicable Percentages in respect of each of the relevant
Facilities.

 


(B)     MANDATORY.  (I)  IF THE COMPANY OR ANY OF ITS RESTRICTED SUBSIDIARIES
(A) DISPOSES OF ANY PROPERTY (OTHER THAN ANY DEEMED DISPOSITION REFERRED TO IN
SECTION 7.08(C)) OR (B) SUFFERS AN EVENT OF LOSS, IN EACH CASE, WHICH RESULTS IN
THE REALIZATION BY SUCH PERSON OF NET CASH PROCEEDS, THE COMPANY SHALL PREPAY,
IMMEDIATELY UPON RECEIPT THEREOF BY SUCH PERSON, AN AGGREGATE PRINCIPAL AMOUNT
OF LOANS EQUAL TO 100% OF SUCH NET CASH PROCEEDS WHICH, IN THE AGGREGATE WITH
ANY OTHER NET CASH PROCEEDS DESCRIBED IN THIS SECTION 2.04(B)(I) THAT HAVE NOT
BEEN USED TO PREPAY THE LOANS PURSUANT TO THIS SECTION 2.04(B)(I) OR REINVESTED
PURSUANT TO THE PROVISO SET FORTH BELOW, EXCEEDS $50,000,000; PROVIDED, HOWEVER,
THAT, WITH RESPECT TO ANY NET CASH PROCEEDS DESCRIBED IN THIS
SECTION 2.04(B)(I), AT THE ELECTION OF THE COMPANY (AS NOTIFIED BY THE COMPANY
TO THE ADMINISTRATIVE AGENT ON OR PRIOR TO THE RECEIPT OF SUCH NET CASH
PROCEEDS), AND SO LONG AS NO DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, THE
COMPANY OR SUCH RESTRICTED SUBSIDIARY MAY REINVEST ALL OR ANY PORTION OF SUCH
NET CASH PROCEEDS IN OPERATING ASSETS SO LONG AS WITHIN 365 DAYS AFTER THE
RECEIPT OF SUCH NET CASH PROCEEDS, SUCH REINVESTMENT SHALL HAVE BEEN CONSUMMATED
(AS CERTIFIED BY THE COMPANY IN WRITING TO THE ADMINISTRATIVE AGENT); AND
PROVIDED FURTHER, HOWEVER, THAT ANY NET CASH PROCEEDS NOT SO REINVESTED SHALL BE
IMMEDIATELY APPLIED TO THE PREPAYMENT OF THE LOANS AS SET FORTH IN THIS
SECTION 2.04(B)(I).


 

(II)           UPON THE INCURRENCE OR ISSUANCE BY THE COMPANY OR ANY OF ITS
RESTRICTED SUBSIDIARIES OF ANY INDEBTEDNESS (OTHER THAN ANY INDEBTEDNESS
EXPRESSLY PERMITTED TO BE INCURRED OR ISSUED PURSUANT TO SECTION 7.12), THE
COMPANY SHALL PREPAY AN AGGREGATE PRINCIPAL AMOUNT OF LOANS EQUAL TO 100% OF ALL
NET CASH PROCEEDS RECEIVED THEREFROM IMMEDIATELY UPON RECEIPT THEREOF BY THE
COMPANY OR SUCH RESTRICTED SUBSIDIARY.

 

(III)          UPON AN INCREASE OF THE REVOLVING CREDIT COMMITMENT OR TERM A-1
LOANS, OR BOTH, IN ACCORDANCE WITH SECTION 2.13 OR UPON THE ESTABLISHMENT OF THE
INCREMENTAL TERM FACILITY IN ACCORDANCE WITH SECTION 2.14,  THE COMPANY SHALL
IMMEDIATELY PREPAY, IN FULL, THE OUTSTANDING AMOUNT OF ALL TERM A-2 LOANS
TOGETHER WITH ALL ACCRUED BUT UNPAID INTEREST TO THE DATE OF SUCH PREPAYMENT.

 

(IV)         EACH PREPAYMENT OF LOANS PURSUANT TO THE FOREGOING PROVISIONS OF
THIS SECTION 2.04(B) (OTHER THAN PURSUANT TO CLAUSE (III) OF THIS
SECTION 2.04(B)) SHALL BE APPLIED, FIRST, RATABLY TO EACH OF THE TERM FACILITIES
AND TO THE PRINCIPAL REPAYMENT INSTALLMENTS THEREOF ON A PRO-RATA BASIS AND,
SECOND, TO THE REVOLVING CREDIT FACILITY IN THE MANNER SET FORTH IN CLAUSE
(VII) OF THIS SECTION 2.04(B).

 

(V)          NOTWITHSTANDING ANY OF THE OTHER PROVISIONS OF CLAUSE (I) OR
(II) OF THIS SECTION 2.04(B), SO LONG AS NO DEFAULT UNDER SECTION 8.01(B),
SECTION 

 

51

--------------------------------------------------------------------------------


 

8.01(G) OR SECTION 8.01(H), OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING, IF, ON ANY DATE ON WHICH A PREPAYMENT WOULD OTHERWISE BE REQUIRED TO
BE MADE PURSUANT TO CLAUSE (I) OR (II) OF THIS SECTION 2.04(B), THE AGGREGATE
AMOUNT OF NET CASH PROCEEDS REQUIRED BY SUCH CLAUSE TO BE APPLIED TO PREPAY
LOANS ON SUCH DATE IS LESS THAN OR EQUAL TO $50,000,000, THE COMPANY MAY DEFER
SUCH PREPAYMENT UNTIL THE FIRST DATE ON WHICH THE AGGREGATE AMOUNT OF NET CASH
PROCEEDS OR OTHER AMOUNTS OTHERWISE REQUIRED UNDER CLAUSE (I) OR (II) OF THIS
SECTION 2.04(B) TO BE APPLIED TO PREPAY LOANS EXCEEDS $50,000,000.  DURING SUCH
DEFERRAL PERIOD THE COMPANY MAY APPLY ALL OR ANY PART OF SUCH AGGREGATE AMOUNT
TO PREPAY REVOLVING CREDIT LOANS AND MAY, SUBJECT TO THE FULFILLMENT OF THE
APPLICABLE CONDITIONS SET FORTH IN ARTICLE V, REBORROW SUCH AMOUNTS (WHICH
AMOUNTS, TO THE EXTENT ORIGINALLY CONSTITUTING NET CASH PROCEEDS, SHALL BE
DEEMED TO RETAIN THEIR ORIGINAL CHARACTER AS NET CASH PROCEEDS WHEN SO
REBORROWED) FOR APPLICATION AS REQUIRED BY THIS SECTION 2.04(B).  UPON THE
OCCURRENCE OF A DEFAULT UNDER SECTION 8.01(B), SECTION 8.01(G) OR
SECTION 8.01(H), OR AN EVENT OF DEFAULT DURING ANY SUCH DEFERRAL PERIOD, THE
COMPANY SHALL IMMEDIATELY PREPAY THE LOANS IN THE AMOUNT OF ALL NET CASH
PROCEEDS RECEIVED BY THE COMPANY AND OTHER AMOUNTS, AS APPLICABLE, THAT ARE
REQUIRED TO BE APPLIED TO PREPAY LOANS UNDER THIS SECTION 2.04(B) (WITHOUT
GIVING EFFECT TO THE FIRST AND SECOND SENTENCES OF THIS CLAUSE (V)) BUT WHICH
HAVE NOT PREVIOUSLY BEEN SO APPLIED.

 

(VI)         IF FOR ANY REASON THE TOTAL REVOLVING CREDIT OUTSTANDINGS AT ANY
TIME EXCEED THE REVOLVING CREDIT FACILITY AT SUCH TIME, THE COMPANY SHALL
IMMEDIATELY PREPAY REVOLVING CREDIT LOANS AND L/C BORROWINGS AND/OR CASH
COLLATERALIZE THE L/C OBLIGATIONS (OTHER THAN THE L/C BORROWINGS) IN AN
AGGREGATE AMOUNT EQUAL TO SUCH EXCESS.

 

(VII)        PREPAYMENTS OF THE REVOLVING CREDIT FACILITY MADE PURSUANT TO THIS
SECTION 2.04(B), FIRST, SHALL BE APPLIED RATABLY TO THE L/C BORROWINGS, SECOND,
SHALL BE APPLIED RATABLY TO THE OUTSTANDING REVOLVING CREDIT LOANS, AND, THIRD,
SHALL BE USED TO CASH COLLATERALIZE THE REMAINING L/C OBLIGATIONS; AND, IN THE
CASE OF PREPAYMENTS OF THE REVOLVING CREDIT FACILITY REQUIRED PURSUANT TO
CLAUSE  (I) OR (II) OF THIS SECTION 2.04(B), THE AMOUNT REMAINING, IF ANY, AFTER
THE PREPAYMENT IN FULL OF ALL L/C BORROWINGS AND REVOLVING CREDIT LOANS
OUTSTANDING AT SUCH TIME AND THE CASH COLLATERALIZATION OF THE REMAINING L/C
OBLIGATIONS IN FULL (THE SUM OF SUCH PREPAYMENT AMOUNTS, CASH COLLATERALIZATION
AMOUNTS AND REMAINING AMOUNT BEING, COLLECTIVELY, THE “REDUCTION AMOUNT”) MAY BE
RETAINED BY THE COMPANY FOR USE IN THE ORDINARY COURSE OF ITS BUSINESS.  UPON
THE DRAWING OF ANY LETTER OF CREDIT THAT HAS BEEN CASH COLLATERALIZED, THE FUNDS
HELD AS CASH COLLATERAL SHALL BE APPLIED (WITHOUT ANY FURTHER ACTION BY OR
NOTICE TO OR FROM THE COMPANY OR ANY OTHER LOAN PARTY) TO REIMBURSE THE L/C
ISSUER OR THE REVOLVING CREDIT LENDERS, AS APPLICABLE.

 

Section 2.05           Termination or Reduction of Commitments.  (a)  Optional. 
The Company may, upon notice to the Administrative Agent, terminate the
Revolving Credit Facility or the Letter of Credit Sublimit, or from time to time
permanently reduce the Revolving Credit Facility or the Letter of Credit
Sublimit; provided that (i) any such

 

52

--------------------------------------------------------------------------------


 

notice shall be received by the Administrative Agent not later than 11:00 a.m.
five Business Days prior to the date of termination or reduction, (ii) any such
partial reduction shall be in an aggregate amount of $10,000,000 or any whole
multiple of $1,000,000 in excess thereof and (iii) the Company shall not
terminate or reduce (A) the Revolving Credit Facility if, after giving effect
thereto and to any concurrent prepayments hereunder, the Total Revolving Credit
Outstandings would exceed the Revolving Credit Facility, or (B) the Letter of
Credit Sublimit if, after giving effect thereto, the Outstanding Amount of L/C
Obligations not fully Cash Collateralized hereunder would exceed the Letter of
Credit Sublimit.

 


(B)     MANDATORY.  (I)  THE AGGREGATE TERM A-1 COMMITMENTS AND TERM A-2
COMMITMENTS SHALL BE AUTOMATICALLY AND PERMANENTLY REDUCED TO ZERO ON THE DATE
OF THE TERM A-1 BORROWING AND TERM A-2 BORROWING, RESPECTIVELY.


 

(II)           IF AFTER GIVING EFFECT TO ANY REDUCTION OR TERMINATION OF
REVOLVING CREDIT COMMITMENTS UNDER THIS SECTION 2.05 OR THE LETTER OF CREDIT
SUBLIMIT EXCEEDS THE REVOLVING CREDIT FACILITY AT SUCH TIME OR THE LETTER OF
CREDIT SUBLIMIT, AS THE CASE MAY BE, THE REVOLVING CREDIT FACILITY SHALL BE
AUTOMATICALLY REDUCED BY THE AMOUNT OF SUCH EXCESS.

 


(C)      APPLICATION OF COMMITMENT REDUCTIONS; PAYMENT OF FEES.  THE
ADMINISTRATIVE AGENT WILL PROMPTLY NOTIFY THE LENDERS OF ANY TERMINATION OR
REDUCTION OF THE LETTER OF CREDIT SUBLIMIT OR THE REVOLVING CREDIT COMMITMENT
UNDER THIS SECTION 2.05.  UPON ANY REDUCTION OF THE REVOLVING CREDIT
COMMITMENTS, THE REVOLVING CREDIT COMMITMENT OF EACH REVOLVING CREDIT LENDER
SHALL BE REDUCED BY SUCH LENDER’S APPLICABLE REVOLVING CREDIT PERCENTAGE OF SUCH
REDUCTION AMOUNT.  ALL FEES IN RESPECT OF THE REVOLVING CREDIT FACILITY ACCRUED
UNTIL THE EFFECTIVE DATE OF ANY TERMINATION OF THE REVOLVING CREDIT FACILITY
SHALL BE PAID ON THE EFFECTIVE DATE OF SUCH TERMINATION.


 

Section 2.06           Repayment of Loans.  (a)  Term A-1 Loans.  The Company
shall repay to the Term A-1 Lenders the aggregate principal amount of all Term
A-1 Loans outstanding on the following dates in the respective amounts set forth
opposite such dates (which amounts shall be reduced as a result of the
application of prepayments in accordance with the order of priority set forth in
Section 2.04):

 

Date

 

Principal
Amortization Payment
(shown as a % of Original
Principal Amount)

 

March 31, 2007

 

1.25%

 

June 30, 2007

 

1.25%

 

Sept.30, 2007

 

1.25%

 

Dec. 31, 2007

 

1.25%

 

March 31, 2008

 

1.25%

 

June 30, 2008

 

1.25%

 

Sept. 30, 2008

 

1.25%

 

Dec. 31, 2008

 

1.25%

 

March 31, 2009

 

6.25%

 

June 30, 2009

 

6.25%

 

Sept. 30, 2009

 

6.25%

 

Dec. 31, 2009

 

6.25%

 

March 31, 2010

 

6.25%

 

June 30, 2010

 

6.25%

 

Sept. 30, 2010

 

6.25%

 

Dec. 31, 2010

 

6.25%

 

March 31, 2011

 

10.00%

 

June 30, 2011

 

10.00%

 

Sept. 30, 2011

 

10.00%

 

Dec. 31, 2011

 

10.00%

 

Feb 24, 2012

 

Outstanding Principal Amount

 

 

 

 

 

Total:

 

100.00%

 

 

53

--------------------------------------------------------------------------------


 

provided, however, that the final principal repayment installment of the Term
A-1 Loans shall be repaid on the Maturity Date for the Term A-1 Facility and in
any event shall be in an amount equal to the aggregate principal amount of all
Term A-1 Loans outstanding on such date; and provided further, that with the
prior written consent of the Term A Lenders holding at least 10% of the
outstanding Term A Loans, such consenting Term A Lenders can extend the
amortization schedule and the maturity of their Term A Loans as agreed upon
among such consenting Term A Lenders and the Borrower (with the new amortization
schedule and Maturity Date thereafter applying to such Term A Loans), and the
Borrower may pay an extension fee to, and as agreed with, such consenting Term A
Lenders with respect to such extension, without having any obligation to make
any additional payments with respect to such extension to non-consenting Term A
Lenders, which fees, notwithstanding that such fees are payments with respect to
a Loan, shall not a constitute an Obligation for purposes of this Credit
Agreement.

 


(B)     TERM A-2 LOANS.  THE COMPANY SHALL REPAY TO THE TERM A-2 LENDERS THE
AGGREGATE PRINCIPAL AMOUNT OF ALL TERM A-2 LOANS OUTSTANDING IN TWENTY-FIVE (25)
CONSECUTIVE QUARTERLY INSTALLMENTS WHICH EXCEPT FOR THE FINAL INSTALLMENT SHALL
BE DUE ON THE LAST DAY OF EACH MARCH, JUNE, SEPTEMBER AND DECEMBER, BEGINNING
WITH MARCH 31, 2006.  SUBJECT TO ADJUSTMENT IN CONNECTION WITH PREPAYMENTS MADE
PURSUANT TO SECTION 2.04, EACH OF THE FIRST TWENTY-FOUR (24) INSTALLMENTS SHALL
BE IN THE PRINCIPAL AMOUNT EQUAL TO 0.25% OF THE ORIGINAL AGGREGATE PRINCIPAL
AMOUNT OF THE TERM A-2 LOAN AND THE FINAL PRINCIPAL REPAYMENT INSTALLMENT OF THE
TERM A-2 LOANS, DUE ON THE MATURITY DATE FOR THE TERM A-2 FACILITY, SHALL BE IN
AN AMOUNT EQUAL TO THE AGGREGATE PRINCIPAL AMOUNT OF ALL TERM A-2 LOANS
OUTSTANDING ON SUCH DATE.


 


(C)      REVOLVING CREDIT LOANS.  THE COMPANY SHALL REPAY TO THE REVOLVING
CREDIT LENDERS ON THE MATURITY DATE FOR THE REVOLVING CREDIT FACILITY THE
AGGREGATE PRINCIPAL AMOUNT OF ALL REVOLVING CREDIT LOANS OUTSTANDING ON SUCH
DATE; PROVIDED, THAT WITH THE PRIOR WRITTEN CONSENT OF THE REVOLVING CREDIT
LENDERS HOLDING AT LEAST 10% OF THE REVOLVING CREDIT LOANS, SUCH CONSENTING
REVOLVING CREDIT LENDERS CAN EXTEND THE MATURITY OF THEIR REVOLVING CREDIT LOANS
AS AGREED UPON AMONG SUCH CONSENTING REVOLVING CREDIT LENDERS AND THE BORROWER
(WITH SUCH NEW MATURITY DATE THEREAFTER

 

54

--------------------------------------------------------------------------------


 


APPLYING TO SUCH REVOLVING LOANS), AND THE BORROWER MAY PAY AN EXTENSION FEE TO,
AND AS AGREED WITH, SUCH REVOLVING CREDIT LENDERS WITH RESPECT TO SUCH EXTENSION
WITHOUT HAVING ANY OBLIGATION TO MAKE ANY ADDITIONAL PAYMENTS WITH RESPECT TO
SUCH EXTENSION TO NON-CONSENTING REVOLVING CREDIT LENDERS, WHICH FEES,
NOTWITHSTANDING THAT SUCH FEES ARE PAYMENTS WITH RESPECT TO A LOAN, SHALL NOT A
CONSTITUTE AN OBLIGATION FOR PURPOSES OF THIS CREDIT AGREEMENT.


 

Section 2.07           Interest.  (a)  Subject to the provisions of
Section 2.07(b), (i) each Eurodollar Rate Loan under a Facility shall bear
interest on the outstanding principal amount thereof for each Interest Period at
a rate per annum equal to the Eurodollar Rate for such Interest Period plus the
Applicable Rate for such Facility; and (ii) each Base Rate Loan under a Facility
shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate for such Facility.

 


(B)     (I)  IF ANY AMOUNT OF PRINCIPAL OF ANY LOAN IS NOT PAID WHEN DUE
(WITHOUT REGARD TO ANY APPLICABLE GRACE PERIODS), WHETHER AT STATED MATURITY, BY
ACCELERATION OR OTHERWISE, SUCH AMOUNT SHALL THEREAFTER BEAR INTEREST AT A
FLUCTUATING INTEREST RATE PER ANNUM AT ALL TIMES EQUAL TO THE DEFAULT RATE TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAWS.


 

(II)           IF ANY AMOUNT (OTHER THAN PRINCIPAL OF ANY LOAN) PAYABLE BY THE
COMPANY UNDER ANY LOAN DOCUMENT IS NOT PAID WHEN DUE (WITHOUT REGARD TO ANY
APPLICABLE GRACE PERIODS), WHETHER AT STATED MATURITY, BY ACCELERATION OR
OTHERWISE, THEN UPON THE REQUEST OF (X) IN THE CASE OF ANY AMOUNT PAYABLE ONLY
TO THE REVOLVING CREDIT LENDERS AND/OR THE TERM A LENDERS, THE REQUIRED
REVOLVER/TERM A LENDERS AND (Y) IN THE CASE OF ANY OTHER AMOUNT, THE REQUIRED
LENDERS, SUCH AMOUNT SHALL THEREAFTER BEAR INTEREST AT A FLUCTUATING INTEREST
RATE PER ANNUM AT ALL TIMES EQUAL TO THE DEFAULT RATE TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAWS.

 

(III)          ACCRUED AND UNPAID INTEREST ON PAST DUE AMOUNTS (INCLUDING
INTEREST ON PAST DUE INTEREST) SHALL BE DUE AND PAYABLE UPON DEMAND.

 


(C)      INTEREST ON EACH LOAN SHALL BE DUE AND PAYABLE IN ARREARS ON EACH
INTEREST PAYMENT DATE APPLICABLE THERETO AND AT SUCH OTHER TIMES AS MAY BE
SPECIFIED HEREIN.  INTEREST HEREUNDER SHALL BE DUE AND PAYABLE IN ACCORDANCE
WITH THE TERMS HEREOF BEFORE AND AFTER JUDGMENT, AND BEFORE AND AFTER THE
COMMENCEMENT OF ANY PROCEEDING UNDER ANY DEBTOR RELIEF LAW.


 

Section 2.08           Fees.  In addition to certain fees described in
Section 2.03(i) and (j):

 


(A)      COMMITMENT FEE.  THE COMPANY SHALL PAY TO THE ADMINISTRATIVE AGENT FOR
THE ACCOUNT OF EACH REVOLVING CREDIT LENDER IN ACCORDANCE WITH ITS APPLICABLE
REVOLVING CREDIT PERCENTAGE, A COMMITMENT FEE (THE “COMMITMENT FEE”) ON THE
ACTUAL DAILY AMOUNT BY WHICH THE REVOLVING CREDIT FACILITY EXCEEDS THE TOTAL
REVOLVING CREDIT

 

55

--------------------------------------------------------------------------------


 


OUTSTANDINGS, AT THE RATE EQUAL TO, (I) ON ANY DAY ON WHICH THE TOTAL REVOLVING
CREDIT OUTSTANDINGS IS LESS THAN OR EQUAL TO THE PRODUCT OF ONE-THIRD (1/3)
TIMES THE REVOLVING CREDIT COMMITMENT, 0.50% PER ANNUM, (II) ON ANY DAY ON WHICH
THE TOTAL REVOLVING CREDIT OUTSTANDINGS IS LESS THAN OR EQUAL TO THE PRODUCT OF
TWO-THIRDS (2/3) BUT GREATER THAN ONE-THIRD (1/3) TIMES THE TOTAL REVOLVING
CREDIT COMMITMENT, 0.375% PER ANNUM, AND (III) ON ANY DAY ON WHICH THE TOTAL
REVOLVING CREDIT OUTSTANDINGS IS GREATER THAN THE PRODUCT OF TWO-THIRDS (2/3)
TIMES THE REVOLVING CREDIT, 0.25% PER ANNUM.  THE COMMITMENT FEE SHALL ACCRUE AT
ALL TIMES DURING THE AVAILABILITY PERIOD, INCLUDING AT ANY TIME DURING WHICH ONE
OR MORE OF THE CONDITIONS IN ARTICLE V IS NOT MET, AND SHALL BE DUE AND PAYABLE
QUARTERLY IN ARREARS ON THE LAST BUSINESS DAY OF EACH MARCH, JUNE, SEPTEMBER AND
DECEMBER, COMMENCING WITH THE FIRST SUCH DATE TO OCCUR AFTER THE CLOSING DATE,
AND ON THE LAST DAY OF THE AVAILABILITY PERIOD FOR THE REVOLVING CREDIT
FACILITY.  THE COMMITMENT FEE SHALL BE CALCULATED QUARTERLY IN ARREARS.


 


(B)     OTHER FEES.  (I)  THE COMPANY SHALL PAY TO THE INITIAL LENDERS FOR THEIR
OWN RESPECTIVE ACCOUNTS FEES IN THE AMOUNTS AND AT THE TIMES SPECIFIED IN THE
FACILITY FEE LETTER.  SUCH FEES SHALL NOT BE REFUNDABLE FOR ANY REASON
WHATSOEVER.


 

(II)           THE COMPANY SHALL PAY TO THE ADMINISTRATIVE AGENT AND THE
APPLICABLE L/C ISSUER FOR THEIR OWN RESPECTIVE ACCOUNTS FEES IN THE AMOUNTS AND
AT THE TIMES SPECIFIED IN THE BANK OF AMERICA FEE LETTER OR TORONTO DOMINION FEE
LETTER, AS APPLICABLE.  SUCH FEES SHALL NOT BE REFUNDABLE FOR ANY REASON
WHATSOEVER.

 

(III)          THE COMPANY SHALL PAY TO THE LENDERS (OR THE ADMINISTRATIVE AGENT
ON BEHALF OF THE LENDERS) SUCH FEES AS SHALL HAVE BEEN SEPARATELY AGREED UPON IN
WRITING, TO THE LENDERS AND IN THE AMOUNTS AND AT THE TIMES SO SPECIFIED.  SUCH
FEES SHALL NOT BE REFUNDABLE FOR ANY REASON WHATSOEVER.

 

Section 2.09           Computation of Interest and Fees.  All computations of
interest for Base Rate Loans when the Base Rate is determined by Bank of
America’s “prime rate” shall be made on the basis of a year of 365 or 366 days,
as the case may be, and actual days elapsed.  All other computations of fees and
interest shall be made on the basis of a 360-day year and actual days elapsed
(which results in more fees or interest, as applicable, being paid than if
computed on the basis of a 365-day year).  Interest shall accrue on each Loan
for the day on which the Loan is made, and shall not accrue on a Loan, or any
portion thereof, for the day on which the Loan or such portion is paid, provided
that any Loan that is repaid on the same day on which it is made shall, subject
to Section 2.11(a), bear interest for one day.  Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.

 

Section 2.10           Evidence of Debt.  (a)  The Credit Extensions made by
each Lender shall be evidenced by one or more accounts or records maintained by
such Lender and by the Administrative Agent in the ordinary course of business. 
The accounts or records maintained by the Administrative Agent and each Lender
shall be conclusive absent manifest error of the amount of the Credit Extensions
made by the Lenders to the

 

56

--------------------------------------------------------------------------------


 

Company and the interest and payments thereon.  Any failure to so record or any
error in doing so shall not, however, limit or otherwise affect the obligation
of the Company hereunder to pay any amount owing with respect to the
Obligations.  In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error.  Upon the request of any
Lender made through the Administrative Agent, the Company shall execute and
deliver to such Lender (through the Administrative Agent) a Note, which shall
evidence such Lender’s Loans in addition to such accounts or records.  Each
Lender may attach schedules to its Note and endorse thereon the date, Type (if
applicable), amount and maturity of its Loans and payments with respect thereto.

 


(B)     IN ADDITION TO THE ACCOUNTS AND RECORDS REFERRED TO IN SECTION 2.10(A),
EACH LENDER AND THE ADMINISTRATIVE AGENT SHALL MAINTAIN IN ACCORDANCE WITH ITS
USUAL PRACTICE ACCOUNTS OR RECORDS EVIDENCING THE PURCHASES AND SALES BY SUCH
LENDER OF PARTICIPATIONS IN LETTERS OF CREDIT.  IN THE EVENT OF ANY CONFLICT
BETWEEN THE ACCOUNTS AND RECORDS MAINTAINED BY THE ADMINISTRATIVE AGENT AND THE
ACCOUNTS AND RECORDS OF ANY LENDER IN RESPECT OF SUCH MATTERS, THE ACCOUNTS AND
RECORDS OF THE ADMINISTRATIVE AGENT SHALL CONTROL IN THE ABSENCE OF MANIFEST
ERROR.

 

Section 2.11           Payments Generally; Administrative Agent’s Clawback. 
(a)  General.  All payments to be made by the Company shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.  
Except as otherwise expressly provided herein, all payments by the Company
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in Dollars and in immediately available funds not later than 2:00 p.m. on
the date specified herein.  The Administrative Agent will promptly distribute to
each Lender its Applicable Percentage in respect of the relevant Facility (or
other applicable share as provided herein) of such payment in like funds as
received by wire transfer to such Lender’s Lending Office.  All payments
received by the Administrative Agent after 2:00 p.m. shall be deemed received on
the next succeeding Business Day and any applicable interest or fee shall
continue to accrue.  If any payment to be made by the Company shall come due on
a day other than a Business Day, payment shall be made on the next following
Business Day, and such extension of time shall be reflected on computing
interest or fees, as the case may be.

 


(B)     (I)  FUNDING BY LENDERS; PRESUMPTION BY ADMINISTRATIVE AGENT.   UNLESS
THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED NOTICE FROM A LENDER PRIOR TO THE
PROPOSED DATE OF ANY BORROWING OF EURODOLLAR RATE LOANS (OR, IN THE CASE OF ANY
BORROWING OF BASE RATE LOANS, PRIOR TO 12:00 NOON ON THE DATE OF SUCH BORROWING)
THAT SUCH LENDER WILL NOT MAKE AVAILABLE TO THE ADMINISTRATIVE AGENT SUCH
LENDER’S SHARE OF SUCH BORROWING, THE ADMINISTRATIVE AGENT MAY ASSUME THAT SUCH
LENDER HAS MADE SUCH SHARE AVAILABLE ON SUCH DATE IN ACCORDANCE WITH
SECTION 2.02 (OR, IN THE CASE OF A BORROWING OF BASE RATE LOANS, THAT SUCH
LENDER HAS MADE SUCH SHARE AVAILABLE IN ACCORDANCE WITH AND AT THE TIME REQUIRED
BY SECTION 2.02) AND MAY, IN RELIANCE UPON SUCH ASSUMPTION, MAKE AVAILABLE TO
THE COMPANY A CORRESPONDING AMOUNT.  IN SUCH EVENT, IF A LENDER HAS NOT IN FACT
MADE ITS SHARE OF THE APPLICABLE BORROWING AVAILABLE TO THE

 

57

--------------------------------------------------------------------------------


 


ADMINISTRATIVE AGENT, THEN THE APPLICABLE LENDER AND THE COMPANY SEVERALLY AGREE
TO PAY TO THE ADMINISTRATIVE AGENT FORTHWITH ON DEMAND SUCH CORRESPONDING AMOUNT
IN IMMEDIATELY AVAILABLE FUNDS WITH INTEREST THEREON, FOR EACH DAY FROM AND
INCLUDING THE DATE SUCH AMOUNT IS MADE AVAILABLE TO THE COMPANY TO BUT EXCLUDING
THE DATE OF PAYMENT TO THE ADMINISTRATIVE AGENT, AT (A) IN THE CASE OF A PAYMENT
TO BE MADE BY SUCH LENDER, THE GREATER OF THE FEDERAL FUNDS RATE AND A RATE
DETERMINED BY THE ADMINISTRATIVE AGENT IN ACCORDANCE WITH BANKING INDUSTRY
RULES ON INTERBANK COMPENSATION AND (B) IN THE CASE OF A PAYMENT TO BE MADE BY
THE COMPANY, THE INTEREST RATE APPLICABLE TO BASE RATE LOANS.  IF THE COMPANY
AND SUCH LENDER SHALL PAY SUCH INTEREST TO THE ADMINISTRATIVE AGENT FOR THE SAME
OR AN OVERLAPPING PERIOD, THE ADMINISTRATIVE AGENT SHALL PROMPTLY REMIT TO THE
COMPANY THE AMOUNT OF SUCH INTEREST PAID BY THE COMPANY FOR SUCH PERIOD.  IF
SUCH LENDER PAYS ITS SHARE OF THE APPLICABLE BORROWING TO THE ADMINISTRATIVE
AGENT, THEN THE AMOUNT SO PAID SHALL CONSTITUTE SUCH LENDER’S LOAN INCLUDED IN
SUCH BORROWING.  ANY PAYMENT BY THE COMPANY SHALL BE WITHOUT PREJUDICE TO ANY
CLAIM THE COMPANY MAY HAVE AGAINST A LENDER THAT SHALL HAVE FAILED TO MAKE SUCH
PAYMENT TO THE ADMINISTRATIVE AGENT.


 

(II)     PAYMENTS BY COMPANY; PRESUMPTIONS BY ADMINISTRATIVE AGENT.  UNLESS THE
ADMINISTRATIVE AGENT SHALL HAVE RECEIVED NOTICE FROM THE COMPANY PRIOR TO THE
TIME AT WHICH ANY PAYMENT IS DUE TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF
THE LENDERS OR THE L/C ISSUER HEREUNDER THAT THE COMPANY WILL NOT MAKE SUCH
PAYMENT, THE ADMINISTRATIVE AGENT MAY ASSUME THAT THE COMPANY HAS MADE SUCH
PAYMENT ON SUCH DATE IN ACCORDANCE HEREWITH AND MAY, IN RELIANCE UPON SUCH
ASSUMPTION, DISTRIBUTE TO THE APPROPRIATE LENDERS OR THE L/C ISSUER, AS THE CASE
MAY BE, THE AMOUNT DUE.  IN SUCH EVENT, IF THE COMPANY HAS NOT IN FACT MADE SUCH
PAYMENT, THEN EACH OF THE APPROPRIATE LENDERS OR THE L/C ISSUER, AS THE CASE MAY
BE, SEVERALLY AGREES TO REPAY TO THE ADMINISTRATIVE AGENT FORTHWITH ON DEMAND
THE AMOUNT SO DISTRIBUTED TO SUCH LENDER OR THE L/C ISSUER, IN IMMEDIATELY
AVAILABLE FUNDS WITH INTEREST THEREON, FOR EACH DAY FROM AND INCLUDING THE DATE
SUCH AMOUNT IS DISTRIBUTED TO IT TO BUT EXCLUDING THE DATE OF PAYMENT TO THE
ADMINISTRATIVE AGENT, AT THE GREATER OF THE FEDERAL FUNDS RATE AND A RATE
DETERMINED BY THE ADMINISTRATIVE AGENT IN ACCORDANCE WITH BANKING INDUSTRY
RULES ON INTERBANK COMPENSATION.

 

A notice of the Administrative Agent to any Lender or the Company with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

 


(C)      FAILURE TO SATISFY CONDITIONS PRECEDENT.  IF ANY LENDER MAKES AVAILABLE
TO THE ADMINISTRATIVE AGENT FUNDS FOR ANY LOAN TO BE MADE BY SUCH LENDER AS
PROVIDED IN THE FOREGOING PROVISIONS OF THIS ARTICLE II, AND SUCH FUNDS ARE NOT
MADE AVAILABLE TO THE COMPANY BY THE ADMINISTRATIVE AGENT BECAUSE THE CONDITIONS
TO THE APPLICABLE CREDIT EXTENSION SET FORTH IN ARTICLE V ARE NOT SATISFIED OR
WAIVED IN ACCORDANCE WITH THE TERMS HEREOF, THE ADMINISTRATIVE AGENT SHALL
RETURN SUCH FUNDS (IN LIKE FUNDS AS RECEIVED FROM SUCH LENDER) TO SUCH LENDER,
WITHOUT INTEREST.


 


(D)     OBLIGATIONS OF LENDERS SEVERAL.  THE OBLIGATIONS OF THE LENDERS
HEREUNDER TO MAKE TERM LOANS AND REVOLVING CREDIT LOANS, TO FUND PARTICIPATIONS
IN

 

58

--------------------------------------------------------------------------------


 


LETTERS OF CREDIT AND TO MAKE PAYMENTS PURSUANT TO SECTION 10.04(C) ARE SEVERAL
AND NOT JOINT.  THE FAILURE OF ANY LENDER TO MAKE ANY LOAN, TO FUND ANY SUCH
PARTICIPATION OR TO MAKE ANY PAYMENT UNDER SECTION 10.04(C) ON ANY DATE REQUIRED
HEREUNDER SHALL NOT RELIEVE ANY OTHER LENDER OF ITS CORRESPONDING OBLIGATION TO
DO SO ON SUCH DATE, AND NO LENDER SHALL BE RESPONSIBLE FOR THE FAILURE OF ANY
OTHER LENDER TO SO MAKE ITS LOAN, TO PURCHASE ITS PARTICIPATION OR TO MAKE ITS
PAYMENT UNDER SECTION 10.04(C).


 


(E)      FUNDING SOURCE.  NOTHING HEREIN SHALL BE DEEMED TO OBLIGATE ANY LENDER
TO OBTAIN THE FUNDS FOR ANY LOAN IN ANY PARTICULAR PLACE OR MANNER OR TO
CONSTITUTE A REPRESENTATION BY ANY LENDER THAT IT HAS OBTAINED OR WILL OBTAIN
THE FUNDS FOR ANY LOAN IN ANY PARTICULAR PLACE OR MANNER.


 


(F)      INSUFFICIENT FUNDS.  IF AT ANY TIME INSUFFICIENT FUNDS ARE RECEIVED BY
AND AVAILABLE TO THE ADMINISTRATIVE AGENT TO PAY FULLY ALL AMOUNTS OF PRINCIPAL,
L/C BORROWINGS, INTEREST AND FEES THEN DUE HEREUNDER, SUCH FUNDS SHALL BE
APPLIED (I) FIRST, TOWARD PAYMENT OF INTEREST AND FEES THEN DUE HEREUNDER,
RATABLY AMONG THE PARTIES ENTITLED THERETO IN ACCORDANCE WITH THE AMOUNTS OF
INTEREST AND FEES THEN DUE TO SUCH PARTIES, AND (II) SECOND, TOWARD PAYMENT OF
PRINCIPAL AND L/C BORROWINGS THEN DUE HEREUNDER, RATABLY AMONG THE PARTIES
ENTITLED THERETO IN ACCORDANCE WITH THE AMOUNTS OF PRINCIPAL AND L/C BORROWINGS
THEN DUE TO SUCH PARTIES.


 

Section 2.12           Sharing of Payments by Lenders.  If any Lender shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment in
respect of (a) Obligations in respect of any of the Facilities due and payable
to such Lender hereunder and under the other Loan Documents at such time in
excess of its ratable share (according to the proportion of (i) the amount of
such Obligations due and payable to such Lender at such time to (ii) the
aggregate amount of the Obligations in respect of such Facilities due and
payable to all Lenders hereunder and under the other Loan Documents at such
time) of payments on account of the Obligations in respect of such Facilities
due and payable to all Lenders hereunder and under the other Loan Documents at
such time obtained by all the Lenders at such time or (b) Obligations in respect
of any of such Facilities owing (but not due and payable) to such Lender
hereunder and under the other Loan Documents at such time in excess of its
ratable share (according to the proportion of (i) the amount of such Obligations
owing (but not due and payable) to such Lender at such time to (ii) the
aggregate amount of the Obligations in respect of such Facilities owing (but not
due and payable) to all Lenders hereunder and under the other Loan Parties at
such time) of payments on account of the Obligations in respect of the
Facilities owing (but not due and payable) to all Lenders hereunder and under
the other Loan Documents at such time obtained by all of the Lenders at such
time then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Loans and subparticipations in L/C Obligations of the
other Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of Obligations in respect of the Facilities
then due and payable to the Lenders or owing (but not due and payable) to the
Lenders, as the case may be, provided that:

 

59

--------------------------------------------------------------------------------


 

(I)      IF ANY SUCH PARTICIPATIONS OR SUBPARTICIPATIONS ARE PURCHASED AND ALL
OR ANY PORTION OF THE PAYMENT GIVING RISE THERETO IS RECOVERED, SUCH
PARTICIPATIONS OR SUBPARTICIPATIONS SHALL BE RESCINDED AND THE PURCHASE PRICE
RESTORED TO THE EXTENT OF SUCH RECOVERY, WITHOUT INTEREST; AND

 

(II)     THE PROVISIONS OF THIS SECTION SHALL NOT BE CONSTRUED TO APPLY TO
(A) ANY PAYMENT MADE BY THE COMPANY PURSUANT TO AND IN ACCORDANCE WITH THE
EXPRESS TERMS OF THIS CREDIT AGREEMENT OR (B) ANY PAYMENT OBTAINED BY A LENDER
AS CONSIDERATION FOR THE ASSIGNMENT OF OR SALE OF A PARTICIPATION IN ANY OF ITS
LOANS OR SUBPARTICIPATIONS IN L/C OBLIGATIONS TO ANY ASSIGNEE OR PARTICIPANT,
OTHER THAN TO THE COMPANY OR ANY SUBSIDIARY THEREOF (AS TO WHICH THE PROVISIONS
OF THIS SECTION SHALL APPLY).

 

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

 

Section 2.13           Increase in Commitments.  (a)  Request for Increase. 
Provided that no Default shall have occurred and be continuing at such time or
would result therefrom, upon notice to the Administrative Agent (which shall
promptly notify the Revolving Credit Lenders and Term A-1 Lenders, as
applicable), the Company may on a one-time basis, request an increase in the
Revolving Credit Facility or Term A-1 Loans, or both, by an aggregate amount not
exceeding $1,000,000,000; provided that (i) any such request for an increase
shall be in a minimum amount of $400,000,000 and (ii) the amount of such
increase, together with the amount of any Incremental Term Facility established
pursuant to Section 2.14, shall not exceed the Commitment Increase Threshold. 
At the time of sending such notice, the Company (in consultation with the
Administrative Agent) shall specify the time period within which each Revolving
Credit Lender and each Term A-1 Lender, as applicable, is requested to respond
(which shall in no event be less than ten (10) Business Days from the date of
delivery of such notice to such Lenders by the Administrative Agent).

 


(B)     LENDER ELECTIONS TO INCREASE.  EACH REVOLVING CREDIT LENDER AND TERM A-1
LENDER, AS APPLICABLE, SHALL NOTIFY THE ADMINISTRATIVE AGENT WITHIN SUCH TIME
PERIOD WHETHER OR NOT IT AGREES TO INCREASE ITS REVOLVING CREDIT COMMITMENT OR
TERM A-1 COMMITMENT, AS APPLICABLE, AND, IF SO, WHETHER BY AN AMOUNT EQUAL TO,
GREATER THAN, OR LESS THAN, (I) IN THE CASE OF A REVOLVING CREDIT LENDER, ITS
APPLICABLE REVOLVING CREDIT PERCENTAGE OF SUCH REQUESTED INCREASE AND (II) IN
THE CASE OF A TERM A-1 LENDER, ITS RATABLE PORTION (BASED ON SUCH TERM A-1
LENDER’S APPLICABLE PERCENTAGE IN RESPECT OF THE TERM A-1 FACILITY) OF SUCH
REQUESTED INCREASE.  ANY REVOLVING CREDIT LENDER AND TERM A-1 LENDER, AS
APPLICABLE, NOT RESPONDING WITHIN SUCH TIME PERIOD SHALL BE DEEMED TO HAVE
DECLINED TO INCREASE ITS REVOLVING CREDIT COMMITMENT AND TERM A-1 LOANS, AS
APPLICABLE.

 

60

--------------------------------------------------------------------------------


 


(C)      NOTIFICATION BY ADMINISTRATIVE AGENT; ADDITIONAL LENDERS.  THE
ADMINISTRATIVE AGENT SHALL NOTIFY THE COMPANY AND EACH REVOLVING CREDIT LENDER
AND TERM A-1 LENDER, AS APPLICABLE, OF THE REVOLVING CREDIT LENDERS’ AND TERM
A-1 LENDERS’ RESPONSES, AS APPLICABLE, TO EACH REQUEST MADE HEREUNDER.  IF THE
AGGREGATE INCREASE PARTICIPATED IN BY THE EXISTING LENDERS IS LESS THAN THE
REQUESTED INCREASE, THEN TO ACHIEVE THE FULL AMOUNT OF THE REQUESTED INCREASE,
AND SUBJECT TO THE APPROVAL OF THE ADMINISTRATIVE AGENT AND, IN THE CASE OF AN
INCREASE IN THE REVOLVING CREDIT FACILITY, THE L/C ISSUER (WHICH APPROVALS SHALL
NOT BE UNREASONABLY WITHHELD), THE COMPANY MAY ALSO INVITE ADDITIONAL ELIGIBLE
ASSIGNEES TO BECOME REVOLVING CREDIT LENDERS OR TERM A-1 LENDERS, AS APPLICABLE,
PURSUANT TO A JOINDER AGREEMENT IN FORM AND SUBSTANCE SATISFACTORY TO THE
ADMINISTRATIVE AGENT AND ITS COUNSEL.


 


(D)     EFFECTIVE DATE AND ALLOCATIONS.  IF THE REVOLVING CREDIT FACILITY OR
TERM A-1 LOANS, OR BOTH, ARE INCREASED IN ACCORDANCE WITH THIS SECTION, THE
ADMINISTRATIVE AGENT AND THE COMPANY SHALL DETERMINE THE EFFECTIVE DATE (THE
“INCREASE EFFECTIVE DATE”) AND THE FINAL ALLOCATION OF SUCH INCREASE.  THE
ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY THE COMPANY AND THE REVOLVING CREDIT
LENDERS AND TERM A-1 LENDERS, INCLUDING THE PROPOSED NEW LENDERS, AS APPLICABLE,
OF THE FINAL ALLOCATION OF SUCH INCREASE AND THE INCREASE EFFECTIVE DATE.  IN
THE EVENT OF AN INCREASE IN THE TERM A-1 LOANS IN ACCORDANCE WITH THIS SECTION,
THE AMORTIZATION SCHEDULE FOR THE TERM A-1 LOANS SET FORTH IN
SECTION 2.06(A) SHALL BE AMENDED AS OF THE INCREASE EFFECTIVE DATE TO INCREASE
THE THEN-REMAINING UNPAID INSTALLMENTS OF PRINCIPAL BY AN AGGREGATE AMOUNT EQUAL
TO THE ADDITIONAL TERM A-1 LOANS BEING MADE ON SUCH DATE, SUCH AGGREGATE AMOUNT
TO BE APPLIED TO INCREASE SUCH INSTALLMENTS RATABLY IN ACCORDANCE WITH THE
AMOUNTS IN EFFECT IMMEDIATELY PRIOR TO THE INCREASE EFFECTIVE DATE.  SUCH
AMENDMENT MAY BE SIGNED BY THE ADMINISTRATIVE AGENT ON BEHALF OF THE LENDERS.


 


(E)      CONDITIONS TO EFFECTIVENESS OF INCREASE.  AS A CONDITION PRECEDENT TO
SUCH INCREASE, THE COMPANY SHALL DELIVER TO THE ADMINISTRATIVE AGENT A
CERTIFICATE OF EACH LOAN PARTY DATED AS OF THE INCREASE EFFECTIVE DATE (IN
SUFFICIENT COPIES FOR EACH LENDER) SIGNED BY A RESPONSIBLE OFFICER OF SUCH LOAN
PARTY (I) CERTIFYING AND ATTACHING THE RESOLUTIONS ADOPTED BY SUCH LOAN PARTY
APPROVING OR CONSENTING TO SUCH INCREASE, AND (II) IN THE CASE OF THE COMPANY,
CERTIFYING THAT, BEFORE AND AFTER GIVING EFFECT TO SUCH INCREASE, (A) THE
REPRESENTATIONS AND WARRANTIES CONTAINED IN ARTICLE VI AND THE OTHER LOAN
DOCUMENTS ARE TRUE AND CORRECT ON AND AS OF THE INCREASE EFFECTIVE DATE, EXCEPT
TO THE EXTENT THAT SUCH REPRESENTATIONS AND WARRANTIES SPECIFICALLY REFER TO AN
EARLIER DATE, IN WHICH CASE THEY ARE TRUE AND CORRECT AS OF SUCH EARLIER DATE,
AND EXCEPT THAT FOR PURPOSES OF THIS SECTION 2.13, THE REPRESENTATIONS AND
WARRANTIES CONTAINED IN SUBSECTIONS (A) AND (B) OF SECTION 6.04 SHALL BE DEEMED
TO REFER TO THE MOST RECENT STATEMENTS FURNISHED PURSUANT TO CLAUSES (B) AND
(A), RESPECTIVELY, OF SECTION 7.01, AND (B) NO DEFAULT EXISTS.  IN THE EVENT OF
AN INCREASE IN THE REVOLVING CREDIT COMMITMENT IN ACCORDANCE WITH THIS SECTION,
THE COMPANY SHALL PREPAY ANY REVOLVING CREDIT LOANS OUTSTANDING ON THE INCREASE
EFFECTIVE DATE (AND PAY ANY ADDITIONAL AMOUNTS REQUIRED PURSUANT TO
SECTION 3.05) TO THE EXTENT NECESSARY TO KEEP THE OUTSTANDING REVOLVING CREDIT
LOANS RATABLE WITH ANY REVISED APPLICABLE REVOLVING CREDIT PERCENTAGES ARISING
FROM ANY NONRATABLE INCREASE IN THE REVOLVING CREDIT COMMITMENTS UNDER THIS
SECTION.  IN THE EVENT OF AN INCREASE IN THE TERM A-1 LOANS IN ACCORDANCE WITH
THIS SECTION, THE ADDITIONAL TERM A-1

 

61

--------------------------------------------------------------------------------


 


LOANS SHALL BE MADE BY THE TERM A-1 LENDERS PARTICIPATING THEREIN PURSUANT TO
THE PROCEDURES SET FORTH IN SECTION 2.02.


 


(F)      CONFLICTING PROVISIONS.  THIS SECTION SHALL SUPERSEDE ANY PROVISIONS IN
SECTIONS 2.12 OR 4.01 TO THE CONTRARY.


 

Section 2.14           Incremental Term Facility.  (a)  Request for Incremental
Term Facility.  Provided that no Default shall have occurred and be continuing
at such time or would result therefrom, at the option of the Company, the
Incremental Term Lenders and the Administrative Agent, and without the consent
of any other Lender, a separate tranche of commitments and loans may be
established under this Credit Agreement in an amount not exceeding the
Commitment Increase Threshold minus the aggregate amount of any increase in the
Revolving Credit Facility and Term A-1 Loans in accordance with Section 2.13;
provided that any such request for an Incremental Term Facility shall be in a
minimum amount of $400,000,000 minus the aggregate amount of any increase in the
Revolving Credit Facility and Term A-1 Loans in accordance with Section 2.13.

 


(B)     CONDITIONS TO EFFECTIVENESS OF INCREMENTAL TERM FACILITY.  AS A
CONDITION PRECEDENT TO THE ESTABLISHMENT OF SUCH INCREMENTAL TERM FACILITY, THE
COMPANY, THE ADMINISTRATIVE AGENT AND THE INCREMENTAL TERM LENDERS SHALL ENTER
INTO A SUPPLEMENT TO THIS AGREEMENT IN SUBSTANTIALLY THE FORM OF EXHIBIT I
HERETO (THE “INCREMENTAL TERM SUPPLEMENT”) DULY COMPLETED SUCH THAT THE
INCREMENTAL TERM SUPPLEMENT SHALL SET FORTH THE TERMS AND CONDITIONS RELATING TO
THE INCREMENTAL TERM FACILITY; PROVIDED THAT, IN ANY EVENT, SUCH INCREMENTAL
TERM FACILITY SHALL NOT (I) HAVE A FINAL MATURITY EARLIER THAN THE MATURITY DATE
APPLICABLE TO THE TERM A-1 FACILITY, (II) HAVE ANY REQUIRED AMORTIZATION PRIOR
TO THE MATURITY DATE APPLICABLE TO THE TERM A-1 FACILITY UNLESS THE AVERAGE
WEIGHTED LIFE TO MATURITY OF SUCH INCREMENTAL TERM FACILITY IS EQUAL TO OR
GREATER THAT THE AVERAGE WEIGHTED LIFE TO MATURITY OF THE TERM A-1 LOANS
IMMEDIATELY PRIOR TO THE INCREMENTAL TERM CLOSING DATE AND (III) BENEFIT FROM
COVENANTS THAT ARE LESS FAVORABLE TO THE LOAN PARTIES THAN THE COVENANTS
CONTAINED IN ARTICLE VII HERETO.  UPON THE EFFECTIVE DATE OF THE INCREMENTAL
TERM SUPPLEMENT, EACH LENDER THEREUNDER SHALL BECOME AN INCREMENTAL TERM LENDER
HEREUNDER AND SUCH INCREMENTAL TERM SUPPLEMENT SHALL BE DEEMED PART OF THIS
CREDIT AGREEMENT FOR ALL PURPOSES THEREAFTER.


 


(C)      AMENDMENTS; ETC.  FOR THE BENEFIT OF EACH INCREMENTAL TERM LENDER, THE
LENDERS AGREE THAT THEY SHALL NOT CONSENT TO OR APPROVE ANY AMENDMENT OR WAIVER
OF ANY PROVISION OF THIS CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT OR CONSENT
TO ANY DEPARTURE BY THE COMPANY OR ANY OTHER LOAN PARTY THEREFROM, TO THE EXTENT
THE EFFECT THEREOF WOULD:


 

(I)      CHANGE THE ORDER OF APPLICATION OF ANY REDUCTION IN THE COMMITMENTS OR
ANY PREPAYMENT OF ANY INCREMENTAL TERM LOANS AMONG THE FACILITIES FROM THE
APPLICATION THEREOF SET FORTH IN THE APPLICABLE PROVISIONS OF SECTION 2.04(B) OR
SECTION 2.05(B), RESPECTIVELY, IN ANY MANNER THAT MATERIALLY AND ADVERSELY
AFFECTS THE INCREMENTAL TERM LENDERS HOLDING SUCH INCREMENTAL TERM LOANS WITHOUT
THE WRITTEN CONSENT OF BOTH THE REQUIRED INCREMENTAL B TERM LENDERS AND THE
REQUIRED INCREMENTAL B-2 EXTENDED TERM LENDERS; AND

 

62

--------------------------------------------------------------------------------


 

(II)     CHANGE (A) ANY PROVISION OF THIS SECTION 2.14(C) WITHOUT THE WRITTEN
CONSENT OF EACH INCREMENTAL TERM LENDER, (B) THE DEFINITION OF “REQUIRED
INCREMENTAL B TERM LENDERS” WITHOUT THE WRITTEN CONSENT OF EACH INCREMENTAL B
TERM LENDER OR (C) THE DEFINITION OF “REQUIRED INCREMENTAL B-2 EXTENDED TERM
LENDERS” WITHOUT THE WRITTEN CONSENT OF EACH INCREMENTAL B-2 EXTENDED TERM
LENDER.

 

Section 2.15           Additional Facilities.  (a)  Request for Additional
Facilities.  Provided that no Default shall have occurred and be continuing at
such time or would result therefrom, at the option of the Company, the lenders
party to an Additional Facility Supplement and the Administrative Agent, and
without the consent of any other Lender, one or more separate and additional
tranches of commitments and loans may be established under this Credit Agreement
in an amount not exceeding the Additional Facilities Limit; provided that any
such request for an Additional Facility shall be in a minimum amount of
$100,000,000.

 


(B)     CONDITIONS TO EFFECTIVENESS OF ANY ADDITIONAL FACILITY.  AS A CONDITION
PRECEDENT TO THE ESTABLISHMENT OF ANY ADDITIONAL FACILITY, THE COMPANY, THE
ADMINISTRATIVE AGENT AND THE LENDERS PARTY THERETO SHALL ENTER INTO AN
ADDITIONAL REVOLVER/TERM A FACILITY SUPPLEMENT OR AN ADDITIONAL INCREMENTAL TERM
FACILITY SUPPLEMENT, AS THE CASE MAY BE, AND SATISFY THE CONDITIONS PRECEDENT
SET FORTH THEREIN.  UPON THE EFFECTIVE DATE OF SUCH ADDITIONAL FACILITY
SUPPLEMENT, EACH LENDER THEREUNDER SHALL BECOME AN ADDITIONAL FACILITY LENDER
HEREUNDER AND SUCH ADDITIONAL FACILITY SUPPLEMENT SHALL BE DEEMED PART OF THIS
CREDIT AGREEMENT FOR ALL PURPOSES THEREAFTER.


 


(C)      RESTRICTIONS ON ADDITIONAL FACILITIES.


 

(I)      ADDITIONAL REVOLVER/TERM A FACILITY.  IN THE CASE OF AN ADDITIONAL
REVOLVER/TERM A FACILITY, (A) SUCH ADDITIONAL FACILITY SHALL NOT HAVE A FINAL
MATURITY EARLIER THAN THE MATURITY DATE APPLICABLE TO THE TERM A FACILITY
IMMEDIATELY PRIOR TO THE RESPECTIVE ADDITIONAL FACILITY CLOSING DATE, (B) SUCH
ADDITIONAL FACILITY SHALL NOT HAVE ANY REQUIRED AMORTIZATION PRIOR TO THE
MATURITY DATE APPLICABLE TO THE TERM A FACILITY IMMEDIATELY PRIOR TO THE
RESPECTIVE ADDITIONAL FACILITY CLOSING DATE UNLESS THE AVERAGE WEIGHTED LIFE TO
MATURITY OF SUCH ADDITIONAL FACILITY IS EQUAL TO OR GREATER THAT THE AVERAGE
WEIGHTED LIFE TO MATURITY OF THE TERM A LOANS IMMEDIATELY PRIOR TO THE
RESPECTIVE ADDITIONAL FACILITY CLOSING DATE, (C) ON OR PRIOR TO THE RESPECTIVE
ADDITIONAL FACILITY CLOSING DATE, THE COMPANY SHALL HAVE TERMINATED THE EXISTING
REVOLVING CREDIT COMMITMENTS AND REPAID THE AMOUNTS OUTSTANDING IMMEDIATELY
PRIOR TO SUCH ADDITIONAL FACILITY CLOSING DATE UNDER THE TERM A FACILITY AND THE
REVOLVING CREDIT FACILITY, INCLUDING ALL INTEREST AND FEES APPLICABLE THERETO
AND ALL OTHER AMOUNTS PAYABLE HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS IN
RESPECT THEREOF AND (D) THE BORROWER SHALL USE REASONABLE EFFORTS TO SYNDICATE
SUCH ADDITIONAL REVOLVER/TERM A FACILITY TO FINANCIAL INSTITUTIONS OF THE TYPE
HOLDING A MAJORITY OF THE REVOLVING CREDIT FACILITY AND THE TERM A FACILITY, IN
THE AGGREGATE, IMMEDIATELY PRIOR THE RESPECTIVE ADDITIONAL FACILITY CLOSING
DATE.

 

63

--------------------------------------------------------------------------------


 

(II)     ADDITIONAL INCREMENTAL TERM FACILITY. IN THE CASE OF AN ADDITIONAL
INCREMENTAL TERM FACILITY, (A) SUCH ADDITIONAL FACILITY SHALL NOT HAVE A FINAL
MATURITY EARLIER THAN THE MATURITY DATE APPLICABLE TO THE INCREMENTAL B-2
EXTENDED TERM FACILITY, (B) SUCH ADDITIONAL FACILITY SHALL NOT HAVE ANY REQUIRED
AMORTIZATION PRIOR TO THE MATURITY DATE APPLICABLE TO THE INCREMENTAL B-2
EXTENDED TERM FACILITY UNLESS THE AVERAGE WEIGHTED LIFE TO MATURITY OF SUCH
ADDITIONAL FACILITY IS EQUAL TO OR GREATER THAT THE AVERAGE WEIGHTED LIFE TO
MATURITY OF THE INCREMENTAL B-2 EXTENDED TERM FACILITY IMMEDIATELY PRIOR TO THE
RESPECTIVE ADDITIONAL FACILITY CLOSING DATE AND (C) IF THE PER ANNUM RATE OF
INTEREST AND FEES PAYABLE TO THE ADDITIONAL FACILITY LENDERS PARTY THERETO
EXCEEDS THE PER ANNUM RATE OF INTEREST AND FEES PAYABLE TO THE INCREMENTAL B-2
EXTENDED TERM LENDER BY 0.25% PER ANNUM, THE BORROWER SHALL PAY TO EACH
INCREMENTAL B-2 EXTENDED TERM LENDERS AN ADDITIONAL EXTENSION FEE (THE
“ADDITIONAL EXTENSION FEE”) EQUAL TO SUCH EXCESS AMOUNT OVER 0.25% PER ANNUM
FROM THE RESPECTIVE ADDITIONAL FACILITY CLOSING DATE UNTIL THE INCREMENTAL B-2
EXTENDED TERM LOANS HAVE BEEN PAID IN FULL, WHICH FEES, NOTWITHSTANDING THAT
SUCH FEES ARE PAYMENTS WITH RESPECT TO A LOAN, SHALL NOT A CONSTITUTE AN
OBLIGATION FOR PURPOSES OF THIS CREDIT AGREEMENT.

 


(D)     AMENDMENTS; ETC.  FOR THE BENEFIT OF EACH ADDITIONAL FACILITY LENDER,
THE LENDERS AGREE THAT THEY SHALL NOT CONSENT TO OR APPROVE ANY AMENDMENT OR
WAIVER OF ANY PROVISION OF THIS CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT OR
CONSENT TO ANY DEPARTURE BY THE COMPANY OR ANY OTHER LOAN PARTY THEREFROM, TO
THE EXTENT THE EFFECT THEREOF WOULD:


 

(I)      WAIVE ANY CONDITION SET FORTH IN SECTION 6 OF ANY ADDITIONAL FACILITY
SUPPLEMENT (OTHER THAN SECTION 6(H) THEREOF), WITHOUT THE WRITTEN CONSENT OF
EACH ADDITIONAL FACILITY LENDER PARTY THERETO;

 

(II)     WAIVE ANY CONDITION SET FORTH IN SECTION 5.02 AS TO ANY CREDIT
EXTENSION UNDER ANY ADDITIONAL FACILITY WITHOUT THE WRITTEN CONSENT OF THE
REQUIRED ADDITIONAL FACILITY LENDERS, IF ANY, UNDER SUCH ADDITIONAL FACILITY;

 

(III)    CHANGE THE ORDER OF APPLICATION OF ANY REDUCTION IN THE COMMITMENTS OR
ANY PREPAYMENT OF ANY ADDITIONAL FACILITY LOANS AMONG THE FACILITIES FROM THE
APPLICATION THEREOF SET FORTH IN THE APPLICABLE PROVISIONS OF SECTION 2.04(B) OR
SECTION 2.05(B), RESPECTIVELY, IN ANY MANNER THAT MATERIALLY AND ADVERSELY
AFFECTS THE ADDITIONAL FACILITY LENDERS HOLDING SUCH ADDITIONAL FACILITY LOANS
WITHOUT THE WRITTEN CONSENT OF THE REQUIRED ADDITIONAL FACILITY LENDERS, IF ANY,
UNDER SUCH ADDITIONAL FACILITY;

 

(IV)    CHANGE ANY PROVISION OF THIS SECTION 2.15(D) OR THE DEFINITION OF
“REQUIRED ADDITIONAL FACILITY LENDERS” AS TO AN ADDITIONAL FACILITY WITHOUT THE
WRITTEN CONSENT OF EACH ADDITIONAL FACILITY LENDER UNDER SUCH FACILITY; AND

 

(V)     IMPOSE ANY GREATER RESTRICTION ON THE ABILITY OF ANY ADDITIONAL FACILITY
LENDER UNDER AN ADDITIONAL FACILITY, IF ANY, TO ASSIGN ANY OF ITS RIGHTS OR

 

64

--------------------------------------------------------------------------------


 

OBLIGATIONS HEREUNDER WITHOUT THE WRITTEN CONSENT OF THE REQUIRED ADDITIONAL
FACILITY LENDERS UNDER SUCH ADDITIONAL FACILITY.

 


ARTICLE III


 


TAXES, YIELD PROTECTION AND ILLEGALITY


 

Section 3.01           Taxes.  (a)  Payments Free of Taxes.  Any and all
payments by or on account of any obligation of the Company hereunder or under
any other Loan Document shall be made free and clear of and without reduction or
withholding for any Indemnified Taxes or Other Taxes, provided that if the
Company shall be required by applicable law to deduct any Indemnified Taxes
(including any Other Taxes) from such payments, then (i) the sum payable shall
be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section)
the Administrative Agent, any Lender or the L/C Issuer, as the case may be,
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Company shall make such deductions and (iii) the
Company shall timely pay the full amount deducted to the relevant Governmental
Authority in accordance with applicable law.

 


(B)     PAYMENT OF OTHER TAXES BY THE COMPANY.  WITHOUT LIMITING THE PROVISIONS
OF SUBSECTION (A) ABOVE, THE COMPANY SHALL TIMELY PAY ANY OTHER TAXES TO THE
RELEVANT GOVERNMENTAL AUTHORITY IN ACCORDANCE WITH APPLICABLE LAW.


 


(C)      INDEMNIFICATION BY THE COMPANY.  THE COMPANY SHALL INDEMNIFY THE
ADMINISTRATIVE AGENT, EACH LENDER AND THE L/C ISSUER, WITHIN 10 DAYS AFTER
DEMAND THEREFOR, FOR THE FULL AMOUNT OF ANY INDEMNIFIED TAXES OR OTHER TAXES
(INCLUDING INDEMNIFIED TAXES OR OTHER TAXES IMPOSED OR ASSERTED ON OR
ATTRIBUTABLE TO AMOUNTS PAYABLE UNDER THIS SECTION) PAID BY THE ADMINISTRATIVE
AGENT, SUCH LENDER OR THE L/C ISSUER, AS THE CASE MAY BE, AND ANY PENALTIES,
INTEREST AND REASONABLE EXPENSES ARISING THEREFROM OR WITH RESPECT THERETO,
WHETHER OR NOT SUCH INDEMNIFIED TAXES OR OTHER TAXES WERE CORRECTLY OR LEGALLY
IMPOSED OR ASSERTED BY THE RELEVANT GOVERNMENTAL AUTHORITY.  A CERTIFICATE AS TO
THE AMOUNT OF SUCH PAYMENT OR LIABILITY DELIVERED TO THE COMPANY BY A LENDER OR
THE L/C ISSUER (WITH A COPY TO THE ADMINISTRATIVE AGENT), OR BY THE
ADMINISTRATIVE AGENT ON ITS OWN BEHALF OR ON BEHALF OF A LENDER OR THE L/C
ISSUER, SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR.


 


(D)     EVIDENCE OF PAYMENTS.  AS SOON AS PRACTICABLE AFTER ANY PAYMENT OF
INDEMNIFIED TAXES OR OTHER TAXES BY THE COMPANY TO A GOVERNMENTAL AUTHORITY, THE
COMPANY SHALL DELIVER TO THE ADMINISTRATIVE AGENT THE ORIGINAL OR A CERTIFIED
COPY OF A RECEIPT ISSUED BY SUCH GOVERNMENTAL AUTHORITY EVIDENCING SUCH PAYMENT,
A COPY OF THE RETURN REPORTING SUCH PAYMENT OR OTHER EVIDENCE OF SUCH PAYMENT
REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT.


 


(E)      STATUS OF LENDERS.  ANY FOREIGN LENDER THAT IS ENTITLED TO AN EXEMPTION
FROM OR REDUCTION OF WITHHOLDING TAX UNDER THE LAW OF THE JURISDICTION IN WHICH
THE COMPANY IS RESIDENT FOR TAX PURPOSES, OR ANY TREATY TO WHICH SUCH
JURISDICTION IS A

 

65

--------------------------------------------------------------------------------


 


PARTY, WITH RESPECT TO PAYMENTS HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT SHALL
DELIVER TO THE COMPANY (WITH A COPY TO THE ADMINISTRATIVE AGENT), AT THE TIME OR
TIMES PRESCRIBED BY APPLICABLE LAW OR REASONABLY REQUESTED BY THE COMPANY OR THE
ADMINISTRATIVE AGENT, SUCH PROPERLY COMPLETED AND EXECUTED DOCUMENTATION
PRESCRIBED BY APPLICABLE LAW AS WILL PERMIT SUCH PAYMENTS TO BE MADE WITHOUT
WITHHOLDING OR AT A REDUCED RATE OF WITHHOLDING.  IN ADDITION, ANY LENDER, IF
REQUESTED BY THE COMPANY OR THE ADMINISTRATIVE AGENT, SHALL DELIVER SUCH OTHER
DOCUMENTATION PRESCRIBED BY APPLICABLE LAW OR REASONABLY REQUESTED BY THE
COMPANY OR THE ADMINISTRATIVE AGENT AS WILL ENABLE THE COMPANY OR THE
ADMINISTRATIVE AGENT TO DETERMINE WHETHER OR NOT SUCH LENDER IS SUBJECT TO
BACKUP WITHHOLDING OR INFORMATION REPORTING REQUIREMENTS.


 

Without limiting the generality of the foregoing, if the Company is resident for
tax purposes in the United States, any Foreign Lender shall deliver to the
Company and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Credit Agreement (and from time to time thereafter
upon the request of the Company or the Administrative Agent, but only if such
Foreign Lender is legally entitled to do so), whichever of the following is
applicable:

 

(I)      DULY COMPLETED COPIES OF INTERNAL REVENUE SERVICE FORM W-8BEN CLAIMING
ELIGIBILITY FOR BENEFITS OF AN INCOME TAX TREATY TO WHICH THE UNITED STATES IS A
PARTY,

 

(II)     DULY COMPLETED COPIES OF INTERNAL REVENUE SERVICE FORM W-8ECI,

 

(III)    IN THE CASE OF A FOREIGN LENDER CLAIMING THE BENEFITS OF THE EXEMPTION
FOR PORTFOLIO INTEREST UNDER SECTION 881(C) OF THE CODE, (A) A CERTIFICATE TO
THE EFFECT THAT SUCH FOREIGN LENDER IS NOT (1) A “BANK” WITHIN THE MEANING OF
SECTION 881(C)(3)(A) OF THE CODE, (2) A “10 PERCENT SHAREHOLDER” OF THE COMPANY
WITHIN THE MEANING OF SECTION 881(C)(3)(B) OF THE CODE, OR (3) A “CONTROLLED
FOREIGN CORPORATION” DESCRIBED IN SECTION 881(C)(3)(C) OF THE CODE AND (B) DULY
COMPLETED COPIES OF  INTERNAL REVENUE SERVICE FORM W-8BEN, OR

 

(IV)    ANY OTHER FORM PRESCRIBED BY APPLICABLE LAW AS A BASIS FOR CLAIMING
EXEMPTION FROM OR A REDUCTION IN UNITED STATES FEDERAL WITHHOLDING TAX DULY
COMPLETED TOGETHER WITH SUCH SUPPLEMENTARY DOCUMENTATION AS MAY BE PRESCRIBED BY
APPLICABLE LAW TO PERMIT THE COMPANY TO DETERMINE THE WITHHOLDING OR DEDUCTION
REQUIRED TO BE MADE.

 


(F)      TREATMENT OF CERTAIN REFUNDS.  IF THE ADMINISTRATIVE AGENT, ANY LENDER
OR THE L/C ISSUER DETERMINES, IN ITS SOLE DISCRETION, THAT IT HAS RECEIVED A
REFUND OF ANY TAXES OR OTHER TAXES AS TO WHICH IT HAS BEEN INDEMNIFIED BY THE
COMPANY OR WITH RESPECT TO WHICH THE COMPANY HAS PAID ADDITIONAL AMOUNTS
PURSUANT TO THIS SECTION, IT SHALL PAY TO THE COMPANY AN AMOUNT EQUAL TO SUCH
REFUND (BUT ONLY TO THE EXTENT OF INDEMNITY PAYMENTS MADE, OR ADDITIONAL AMOUNTS
PAID, BY THE COMPANY UNDER THIS SECTION WITH RESPECT TO THE TAXES OR OTHER TAXES
GIVING RISE TO SUCH REFUND), NET OF ALL

 

66

--------------------------------------------------------------------------------


 


OUT-OF-POCKET EXPENSES OF THE ADMINISTRATIVE AGENT, SUCH LENDER OR THE L/C
ISSUER, AS THE CASE MAY BE, AND WITHOUT INTEREST (OTHER THAN ANY INTEREST PAID
BY THE RELEVANT GOVERNMENTAL AUTHORITY WITH RESPECT TO SUCH REFUND), PROVIDED
THAT THE COMPANY, UPON THE REQUEST OF THE ADMINISTRATIVE AGENT, SUCH LENDER OR
THE L/C ISSUER, AGREES TO REPAY THE AMOUNT PAID OVER TO THE COMPANY (PLUS ANY
PENALTIES, INTEREST OR OTHER CHARGES IMPOSED BY THE RELEVANT GOVERNMENTAL
AUTHORITY) TO THE ADMINISTRATIVE AGENT, SUCH LENDER OR THE L/C ISSUER IF THE
ADMINISTRATIVE AGENT, SUCH LENDER OR THE L/C ISSUER IS REQUIRED TO REPAY SUCH
REFUND TO SUCH GOVERNMENTAL AUTHORITY.  THIS SUBSECTION SHALL NOT BE CONSTRUED
TO REQUIRE THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER TO MAKE
AVAILABLE ITS TAX RETURNS (OR ANY OTHER INFORMATION RELATING TO ITS TAXES THAT
IT DEEMS CONFIDENTIAL) TO THE COMPANY OR ANY OTHER PERSON.

 

Section 3.02           Illegality.  If any Lender determines that any Law has
made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its applicable Lending Office to make, maintain or
fund Eurodollar Rate Loans, or to determine or charge interest rates based upon
the Eurodollar Rate, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, Dollars in the London interbank market, then, on notice thereof by
such Lender to the Company through the Administrative Agent, any obligation of
such Lender to make or continue Eurodollar Rate Loans or to convert Base Rate
Loans to Eurodollar Rate Loans shall be suspended until such Lender notifies the
Administrative Agent and the Company that the circumstances giving rise to such
determination no longer exist.  Upon receipt of such notice, the Company shall,
upon demand from such Lender (with a copy to the Administrative Agent), prepay
or, if applicable, convert all Eurodollar Rate Loans of such Lender to Base Rate
Loans, either on the last day of the Interest Period therefor, if such Lender
may lawfully continue to maintain such Eurodollar Rate Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans.  Upon any such prepayment or conversion, the Company
shall also pay accrued interest on the amount so prepaid or converted.

 

Section 3.03           Inability to Determine Rates.  If the Required Lenders
determine that for any reason in connection with any request for a Eurodollar
Rate Loan or a conversion to or continuation thereof that (a) Dollar deposits
are not being offered to banks in the London interbank eurodollar market for the
applicable amount and Interest Period of such Eurodollar Rate Loan, (b) adequate
and reasonable means do not exist for determining the Eurodollar Base Rate for
any requested Interest Period with respect to a proposed Eurodollar Rate Loan,
or (c) the Eurodollar Base Rate for any requested Interest Period with respect
to a proposed Eurodollar Rate Loan does not adequately and fairly reflect the
cost to such Lenders of funding such Loan, the Administrative Agent will
promptly so notify the Company and each Lender.  Thereafter, the obligation of
the Lenders to make or maintain Eurodollar Rate Loans shall be suspended until
the Administrative Agent (upon the instruction of the Required Lenders) revokes
such notice.  Upon receipt of such notice, the Company may revoke any pending
request for a Borrowing of, conversion to or continuation of Eurodollar Rate
Loans or, failing that, will be deemed to have converted such request into a
request for a Committed Borrowing of Base Rate Loans in the amount specified
therein.

 

67

--------------------------------------------------------------------------------


 

Section 3.04           Increased Costs; Reserves on Eurodollar Rate Loans.  (a) 
Increased Costs Generally.  If any Change in Law shall:

 

(I)      IMPOSE, MODIFY OR DEEM APPLICABLE ANY RESERVE, SPECIAL DEPOSIT,
COMPULSORY LOAN, INSURANCE CHARGE OR SIMILAR REQUIREMENT AGAINST ASSETS OF,
DEPOSITS WITH OR FOR THE ACCOUNT OF, OR CREDIT EXTENDED OR PARTICIPATED IN BY,
ANY LENDER (EXCEPT ANY RESERVE REQUIREMENT REFLECTED IN THE EURODOLLAR RATE
CONTEMPLATED BY SECTION 3.04(E)) OR THE L/C ISSUER;

 

(II)     SUBJECT ANY LENDER OR THE L/C ISSUER TO ANY TAX OF ANY KIND WHATSOEVER
WITH RESPECT TO THIS CREDIT AGREEMENT, ANY LETTER OF CREDIT, ANY PARTICIPATION
IN A LETTER OF CREDIT OR ANY EURODOLLAR RATE LOAN MADE BY IT, OR CHANGE THE
BASIS OF TAXATION OF PAYMENTS TO SUCH LENDER OR THE L/C ISSUER IN RESPECT
THEREOF (EXCEPT FOR INDEMNIFIED TAXES OR OTHER TAXES COVERED BY SECTION 3.01 AND
THE IMPOSITION OF, OR ANY CHANGE IN THE RATE OF, ANY EXCLUDED TAX PAYABLE BY
SUCH LENDER OR THE L/C ISSUER); OR

 

(III)    IMPOSE ON ANY LENDER OR THE L/C ISSUER OR THE LONDON INTERBANK MARKET
ANY OTHER CONDITION, COST OR EXPENSE AFFECTING THIS CREDIT AGREEMENT OR
EURODOLLAR RATE LOANS MADE BY SUCH LENDER OR ANY LETTER OF CREDIT OR
PARTICIPATION THEREIN;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Rate Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or the
L/C Issuer of participating in, issuing or maintaining any Letter of Credit (or
of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or the L/C Issuer, the Company will
pay to such Lender or the L/C Issuer, as the case may be, such additional amount
or amounts as will compensate such Lender or the L/C Issuer, as the case may be,
for such additional costs incurred or reduction suffered.

 


(B)     CAPITAL REQUIREMENTS.  IF ANY LENDER OR THE L/C ISSUER DETERMINES THAT
ANY CHANGE IN LAW AFFECTING SUCH LENDER OR THE L/C ISSUER OR ANY LENDING OFFICE
OF SUCH LENDER OR SUCH LENDER’S OR THE L/C ISSUER’S HOLDING COMPANY, IF ANY,
REGARDING CAPITAL REQUIREMENTS HAS OR WOULD HAVE THE EFFECT OF REDUCING THE RATE
OF RETURN ON SUCH LENDER’S OR THE L/C ISSUER’S CAPITAL OR ON THE CAPITAL OF SUCH
LENDER’S OR THE L/C ISSUER’S HOLDING COMPANY, IF ANY, AS A CONSEQUENCE OF THIS
CREDIT AGREEMENT, THE COMMITMENTS OF SUCH LENDER OR THE LOANS MADE BY, OR
PARTICIPATIONS IN LETTERS OF CREDIT HELD BY, SUCH LENDER, OR THE LETTERS OF
CREDIT ISSUED BY THE L/C ISSUER, TO A LEVEL BELOW THAT WHICH SUCH LENDER OR THE
L/C ISSUER OR SUCH LENDER’S OR THE L/C ISSUER’S HOLDING COMPANY COULD HAVE
ACHIEVED BUT FOR SUCH CHANGE IN LAW (TAKING INTO CONSIDERATION SUCH LENDER’S OR
THE L/C ISSUER’S POLICIES AND THE POLICIES OF SUCH LENDER’S OR THE L/C ISSUER’S
HOLDING COMPANY WITH RESPECT TO CAPITAL ADEQUACY), THEN FROM TIME TO TIME THE
COMPANY WILL PAY TO SUCH LENDER OR THE L/C ISSUER, AS THE CASE MAY BE, SUCH
ADDITIONAL AMOUNT OR AMOUNTS

 

68

--------------------------------------------------------------------------------


 


AS WILL COMPENSATE SUCH LENDER OR THE L/C ISSUER OR SUCH LENDER’S OR THE L/C
ISSUER’S HOLDING COMPANY FOR ANY SUCH REDUCTION SUFFERED.


 


(C)      CERTIFICATES FOR REIMBURSEMENT.  A CERTIFICATE OF A LENDER OR THE L/C
ISSUER SETTING FORTH THE AMOUNT OR AMOUNTS NECESSARY TO COMPENSATE SUCH LENDER
OR THE L/C ISSUER OR ITS HOLDING COMPANY, AS THE CASE MAY BE, AS SPECIFIED IN
SUBSECTION (A) OR (B) OF THIS SECTION AND DELIVERED TO THE COMPANY SHALL BE
CONCLUSIVE ABSENT MANIFEST ERROR.  THE COMPANY SHALL PAY SUCH LENDER OR THE L/C
ISSUER, AS THE CASE MAY BE, THE AMOUNT SHOWN AS DUE ON ANY SUCH CERTIFICATE
WITHIN 10 DAYS AFTER RECEIPT THEREOF.


 


(D)     DELAY IN REQUESTS.  FAILURE OR DELAY ON THE PART OF ANY LENDER OR THE
L/C ISSUER TO DEMAND COMPENSATION PURSUANT TO THE FOREGOING PROVISIONS OF THIS
SECTION SHALL NOT CONSTITUTE A WAIVER OF SUCH LENDER’S OR THE L/C ISSUER’S RIGHT
TO DEMAND SUCH COMPENSATION, PROVIDED THAT THE COMPANY SHALL NOT BE REQUIRED TO
COMPENSATE A LENDER OR THE L/C ISSUER PURSUANT TO THE FOREGOING PROVISIONS OF
THIS SECTION FOR ANY INCREASED COSTS INCURRED OR REDUCTIONS SUFFERED MORE THAN
NINE MONTHS PRIOR TO THE DATE THAT SUCH LENDER OR THE L/C ISSUER, AS THE CASE
MAY BE, NOTIFIES THE COMPANY OF THE CHANGE IN LAW GIVING RISE TO SUCH INCREASED
COSTS OR REDUCTIONS AND OF SUCH LENDER’S OR THE L/C ISSUER’S INTENTION TO CLAIM
COMPENSATION THEREFOR (EXCEPT THAT, IF THE CHANGE IN LAW GIVING RISE TO SUCH
INCREASED COSTS OR REDUCTIONS IS RETROACTIVE, THEN THE NINE-MONTH PERIOD
REFERRED TO ABOVE SHALL BE EXTENDED TO INCLUDE THE PERIOD OF RETROACTIVE EFFECT
THEREOF).


 


(E)      RESERVES ON EURODOLLAR RATE LOANS.  THE COMPANY SHALL PAY TO EACH
LENDER, AS LONG AS SUCH LENDER SHALL BE REQUIRED TO MAINTAIN RESERVES WITH
RESPECT TO LIABILITIES OR ASSETS CONSISTING OF OR INCLUDING EUROCURRENCY FUNDS
OR DEPOSITS (CURRENTLY KNOWN AS “EUROCURRENCY LIABILITIES”), ADDITIONAL INTEREST
ON THE UNPAID PRINCIPAL AMOUNT OF EACH EURODOLLAR RATE LOAN EQUAL TO THE ACTUAL
COSTS OF SUCH RESERVES ALLOCATED TO SUCH LOAN BY SUCH LENDER (AS DETERMINED BY
SUCH LENDER IN GOOD FAITH, WHICH DETERMINATION SHALL BE CONCLUSIVE), WHICH SHALL
BE DUE AND PAYABLE ON EACH DATE ON WHICH INTEREST IS PAYABLE ON SUCH LOAN,
PROVIDED THE COMPANY SHALL HAVE RECEIVED AT LEAST 10 DAYS’ PRIOR NOTICE (WITH A
COPY TO THE ADMINISTRATIVE AGENT) OF SUCH ADDITIONAL INTEREST FROM SUCH LENDER. 
IF A LENDER FAILS TO GIVE NOTICE 10 DAYS PRIOR TO THE RELEVANT INTEREST PAYMENT
DATE, SUCH ADDITIONAL INTEREST SHALL BE DUE AND PAYABLE 10 DAYS FROM RECEIPT OF
SUCH NOTICE.

 

Section 3.05           Compensation for Losses.  Upon demand of any Lender (with
a copy to the Administrative Agent) from time to time, the Company shall
promptly compensate such Lender for and hold such Lender harmless from any loss,
cost or expense incurred by it as a result of:

 


(A)      ANY CONTINUATION, CONVERSION, PAYMENT OR PREPAYMENT OF ANY LOAN OTHER
THAN A BASE RATE LOAN ON A DAY OTHER THAN THE LAST DAY OF THE INTEREST PERIOD
FOR SUCH LOAN (WHETHER VOLUNTARY, MANDATORY, AUTOMATIC, BY REASON OF
ACCELERATION, OR OTHERWISE);

 

69

--------------------------------------------------------------------------------


 


(B)     ANY FAILURE BY THE COMPANY (FOR A REASON OTHER THAN THE FAILURE OF SUCH
LENDER TO MAKE A LOAN) TO PREPAY, BORROW, CONTINUE OR CONVERT ANY LOAN OTHER
THAN A BASE RATE LOAN ON THE DATE OR IN THE AMOUNT NOTIFIED BY THE COMPANY; OR


 


(C)      ANY ASSIGNMENT OF A EURODOLLAR RATE LOAN ON A DAY OTHER THAN THE LAST
DAY OF THE INTEREST PERIOD THEREFOR AS A RESULT OF A REQUEST BY THE COMPANY
PURSUANT TO SECTION 10.12;


 

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were
obtained.  The Company shall also pay any customary administrative fees charged
by such Lender in connection with the foregoing.

 

For purposes of calculating amounts payable by the Company to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Base Rate used in determining the
Eurodollar Rate for such Loan by a matching deposit or other borrowing in the
London interbank eurodollar market for a comparable amount and for a comparable
period, whether or not such Eurodollar Rate Loan was in fact so funded.

 

Section 3.06           Mitigation Obligations; Replacement of Lenders.  (a) 
Designation of a Different Lending Office.  If any Lender requests compensation
under Section 3.04, or the Company is required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 3.01, or if any Lender gives a notice pursuant to Section 3.02, then
such Lender shall use reasonable efforts to designate a different Lending Office
for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 3.01 or Section 3.04, as the case
may be, in the future, or eliminate the need for the notice pursuant to
Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender.  The Company hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

 


(B)     REPLACEMENT OF LENDERS.  IF ANY LENDER REQUESTS COMPENSATION UNDER
SECTION 3.04, OR IF THE COMPANY IS REQUIRED TO PAY ANY ADDITIONAL AMOUNT TO ANY
LENDER OR ANY GOVERNMENTAL AUTHORITY FOR THE ACCOUNT OF ANY LENDER PURSUANT TO
SECTION 3.01, OR IF ANY LENDER GIVES A NOTICE PURSUANT TO SECTION 3.02, THE
COMPANY MAY REPLACE SUCH LENDER IN ACCORDANCE WITH SECTION 10.12.


 

Section 3.07           Survival.  All of the Company’s obligations under this
Article III shall survive termination of the Aggregate Commitments and repayment
of all other Obligations hereunder.

 

70

--------------------------------------------------------------------------------


 


ARTICLE IV


 


GUARANTY


 

Section 4.01           Guaranty.  Each of the Guarantors hereby, jointly and
severally, absolutely and unconditionally guarantees, as a guaranty of payment
and performance and not merely as a guaranty of collection, prompt payment when
due, whether at stated maturity, by required prepayment, upon acceleration,
demand or otherwise, and at all times thereafter, of any and all of the
Obligations, whether for principal, interest, premiums, fees, indemnities,
damages, costs, expenses or otherwise, of the Company to the Secured Parties,
arising hereunder and under the other Loan Documents (including all renewals,
extensions, amendments, refinancings and other modifications thereof and all
costs, attorneys’ fees and expenses incurred by the Secured Parties in
connection with the collection or enforcement thereof).  The Administrative
Agent’s books and records showing the amount of the Obligations shall be
admissible in evidence in any action or proceeding, and shall be binding upon
each Guarantor, and conclusive for the purpose of establishing the amount of the
Obligations, absent manifest error.  This Guaranty shall not be affected by the
genuineness, validity, regularity or enforceability of the Obligations or any
instrument or agreement evidencing any Obligations, or by the existence,
validity, enforceability, perfection, non-perfection or extent of any collateral
therefor, or by any fact or circumstance relating to the Obligations which might
otherwise constitute a defense to the obligations of any Guarantor under this
Guaranty, and each Guarantor hereby irrevocably waives any defenses it may now
have or hereafter acquire in any way relating to any or all of the foregoing.

 

Section 4.02           Rights of Lenders.  Each Guarantor consents and agrees
that the Secured Parties may, at any time and from time to time, without notice
or demand, and without affecting the enforceability or continuing effectiveness
hereof:  (a) amend, extend, renew, compromise, discharge, accelerate or
otherwise change the time for payment or the terms of the Obligations or any
part thereof; (b) take, hold, exchange, enforce, waive, release, fail to
perfect, sell, or otherwise dispose of any security for the payment of this
Guaranty or any Obligations; (c) apply such security and direct the order or
manner of sale thereof as the Administrative Agent, the L/C Issuer and the
Lenders in their sole discretion may determine; and (d) release or substitute
one or more of any endorsers or other guarantors of any of the Obligations. 
Without limiting the generality of the foregoing, each Guarantor consents to the
taking of, or failure to take, any action which might in any manner or to any
extent vary the risks of such Guarantor under this Guaranty or which, but for
this provision, might operate as a discharge of such Guarantor.

 

Section 4.03           Certain Waivers.  Each Guarantor waives (a) any defense
arising by reason of any disability, change in corporate existence or structure
or other defense of the Company or any other Guarantor, or the cessation from
any cause whatsoever (including any act or omission of any Secured Party) of the
liability of the Company or any other Guarantor; (b) any defense based on any
claim that such Guarantor’s obligations exceed or are more burdensome than those
of the Company or any other Guarantor; (c) the benefit of any statute of
limitations affecting such Guarantor’s liability

 

71

--------------------------------------------------------------------------------


 

hereunder; (d) any right to proceed against the Company, proceed against or
exhaust any security for the Obligations, or pursue any other remedy in the
power of any Secured Party whatsoever; (e) any benefit of and any right to
participate in any security now or hereafter held by any Secured Party; and
(f) to the fullest extent permitted by law, any and all other defenses or
benefits that may be derived from or afforded by applicable law limiting the
liability of or exonerating guarantors or sureties.  Each Guarantor expressly
waives all setoffs and counterclaims and all presentments, demands for payment
or performance, notices of nonpayment or nonperformance, protests, notices of
protest, notices of dishonor and all other notices or demands of any kind or
nature whatsoever with respect to the Obligations, and all notices of acceptance
of this Guaranty or of the existence, creation or incurrence of new or
additional Obligations.

 

Section 4.04           Obligations Independent.  The obligations of each
Guarantor hereunder are those of primary obligor, and not merely as surety, and
are independent of the Obligations and the obligations of any other Guarantor,
and a separate action may be brought against such Guarantor to enforce this
Guaranty whether or not the Company or any other person or entity is joined as a
party.

 

Section 4.05           Subrogation .  Each Guarantor shall not exercise any
right of subrogation, contribution, indemnity, reimbursement or similar rights
with respect to any payments it makes under this Guaranty until all of the
Obligations and any amounts payable under this Guaranty have been indefeasibly
paid and performed in full and the Commitments and the Facilities are
terminated.  If any amounts are paid to any Guarantor in violation of the
foregoing limitation, then such amounts shall be held in trust for the benefit
of the Secured Parties and shall forthwith be paid to the Secured Parties to
reduce the amount of the Obligations, whether matured or unmatured.

 

Section 4.06           Termination; Reinstatement .  This Guaranty is a
continuing and irrevocable guaranty of all Obligations now or hereafter existing
and shall remain in full force and effect until all Obligations and any other
amounts payable under this Guaranty are indefeasibly paid in full in cash and
the Commitments and the Facilities with respect to the Obligations are
terminated.  Notwithstanding the foregoing, this Guaranty shall continue in full
force and effect or be revived, as the case may be, if any payment by or on
behalf of the Company or any Guarantor is made, or any of the Secured Parties
exercises its right of setoff, in respect of the Obligations and such payment or
the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by any of the Secured Parties in their
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Laws or otherwise, all as
if such payment had not been made or such setoff had not occurred and whether or
not the Secured Parties are in possession of or have released this Guaranty and
regardless of any prior revocation, rescission, termination or reduction.  The
obligations of each Guarantor under this paragraph shall survive termination of
this Guaranty.

 

Section 4.07           Subordination.  Each Guarantor hereby subordinates the
payment of all obligations and indebtedness of the Company owing to such
Guarantor, whether

 

72

--------------------------------------------------------------------------------


 

now existing or hereafter arising, including but not limited to any obligation
of the Company to such Guarantor as subrogee of the Secured Parties or resulting
from such Guarantor’s performance under this Guaranty, to the indefeasible
payment in full in cash of all Obligations.  If the Secured Parties so request,
any such obligation or indebtedness of the Company to any Guarantor shall be
enforced and performance received by such Guarantor as trustee for the Secured
Parties and the proceeds thereof shall be paid over to the Secured Parties on
account of the Obligations, but without reducing or affecting in any manner the
liability of such Guarantor under this Guaranty.

 

Section 4.08           Stay of Acceleration.  If acceleration of the time for
payment of any of the Obligations is stayed, in connection with any case
commenced by or against any Guarantor or the Company under any Debtor Relief
Laws, or otherwise, all such amounts shall nonetheless be payable by such
Guarantor immediately upon demand by the Secured Parties.

 

Section 4.09           Condition of Company.  Each Guarantor acknowledges and
agrees that it has the sole responsibility for, and has adequate means of,
obtaining from the Company and any other Guarantor such information concerning
the financial condition, business and operations of the Company and any such
other Guarantor as such Guarantor requires, and that none of the Secured Parties
has any duty, and such Guarantor is not relying on the Secured Parties at any
time, to disclose to such Guarantor any information relating to the business,
operations or financial condition of the Company or any other Guarantor (such
Guarantor waiving any duty on the part of the Secured Parties to disclose such
information and any defense relating to the failure to provide the same).

 

Section 4.10           Limitation on Guaranty.  It is the intention of the
Guarantors, the Lenders and the Company that the obligations of each Guarantor
hereunder shall be in, but not in excess of, the maximum amount permitted by
applicable law.  To that end, but only to the extent such obligations would
otherwise be avoidable, the obligations of each Guarantor hereunder shall be
limited to the maximum amount that, after giving effect to the incurrence
thereof, would not render such Guarantor insolvent or unable to make payments in
respect of any of its indebtedness as such indebtedness matures or leave such
Guarantor with an unreasonably small capital.  The need for any such limitation
shall be determined, and any such needed limitation shall be effective, at the
time or times that such Guarantor is deemed, under applicable law, to incur the
Obligations hereunder.  Any such limitation shall be apportioned amongst the
Obligations pro rata in accordance with the respective amounts thereof.  This
paragraph is intended solely to preserve the rights of the Lenders under this
Credit Agreement to the maximum extent permitted by applicable law, and neither
the Guarantors, the Company nor any other Person shall have any right under this
paragraph that it would not otherwise have under applicable law.  The Company
and each Guarantor agree not to commence any proceeding or action seeking to
limit the amount of the obligation of such Guarantor under this Article IV by
reason of this paragraph.  For the purposes of this paragraph, “insolvency”,
“unreasonably small capital” and “unable to make payments in respect of any of
its indebtedness as such indebtedness matures” shall be determined in accordance
with applicable law.

 

73

--------------------------------------------------------------------------------


 

ARTICLE V

 


CONDITIONS PRECEDENT


 

Section 5.01           Conditions of Initial Credit Extension.  The obligation
of the L/C Issuer and each Lender to make the initial Credit Extension hereunder
is subject to the satisfaction of the following conditions precedent on or prior
to the date of such initial Credit Extension:

 


(A)      EXECUTION OF LOAN DOCUMENTS AND NOTES.  THE ADMINISTRATIVE AGENT’S
RECEIPT OF THE FOLLOWING, EACH OF WHICH SHALL BE ORIGINALS OR TELECOPIES
(FOLLOWED PROMPTLY BY ORIGINALS) UNLESS OTHERWISE SPECIFIED, EACH PROPERLY
EXECUTED BY A RESPONSIBLE OFFICER OF THE SIGNING LOAN PARTY, EACH DATED THE
CLOSING DATE (OR, IN THE CASE OF CERTIFICATES OF GOVERNMENTAL OFFICIALS, A
RECENT DATE BEFORE THE CLOSING DATE) AND EACH IN FORM AND SUBSTANCE SATISFACTORY
TO THE ADMINISTRATIVE AGENT AND EACH OF THE LENDERS:


 


(I)  THIS CREDIT AGREEMENT DULY EXECUTED AND DELIVERED BY EACH OF THE COMPANY,
THE RESTRICTED SUBSIDIARIES, THE LENDERS, THE L/C ISSUER AND THE ADMINISTRATIVE
AGENT;


 


(II) A NOTE EXECUTED BY THE COMPANY IN FAVOR OF EACH LENDER REQUESTING A NOTE;
AND


 


(III) THE PLEDGE AGREEMENT DULY EXECUTED AND DELIVERED BY EACH LOAN PARTY AND
THE ADMINISTRATIVE AGENT, TOGETHER WITH:


 

(A)          certificates representing the Pledged Equity Interests referred to
therein accompanied by undated stock powers executed in blank,

 

(B)           proper UCC-1 Financing Statements in form appropriate for filing
under the Uniform Commercial Code of all jurisdictions that the Administrative
Agent may deem necessary in order to perfect the Liens created under the Pledge
Agreement, covering the Collateral described in the Pledge Agreement, and

 

(C)           evidence that all other action that the Administrative Agent may
deem necessary in order to perfect the Liens created under the Pledge Agreement
has been taken (including receipt of duly executed payoff letters and UCC-3
termination statements);

 


(B)     SIGNATURES.  EACH OF THE COMPANY AND THE RESTRICTED SUBSIDIARIES SHALL
HAVE CERTIFIED TO THE ADMINISTRATIVE AGENT (WITH COPIES TO BE PROVIDED FOR EACH
LENDER) THE NAME AND SIGNATURE OF EACH OF THE PERSONS AUTHORIZED (I) TO SIGN ON
ITS RESPECTIVE BEHALF THIS CREDIT AGREEMENT AND EACH OF THE OTHER LOAN DOCUMENTS
TO WHICH IT IS A PARTY AND (II) IN THE CASE OF THE COMPANY, TO BORROW UNDER THIS
CREDIT AGREEMENT.  THE LENDERS MAY CONCLUSIVELY RELY ON SUCH CERTIFICATIONS
UNTIL THEY RECEIVE NOTICE IN

 

74

--------------------------------------------------------------------------------


 


WRITING FROM THE COMPANY OR SUCH RESTRICTED SUBSIDIARY, AS THE CASE MAY BE, TO
THE CONTRARY.


 


(C)      PROOF OF ACTION.  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
CERTIFIED COPIES OF ALL NECESSARY ACTION TAKEN BY EACH OF THE COMPANY AND THE
RESTRICTED SUBSIDIARIES TO AUTHORIZE THE EXECUTION, DELIVERY AND PERFORMANCE OF
EACH LOAN DOCUMENT TO WHICH IT IS A PARTY.


 


(D)     OPINIONS OF COUNSEL TO THE COMPANY AND THE RESTRICTED SUBSIDIARIES.  THE
LENDERS SHALL HAVE RECEIVED FAVORABLE OPINIONS OF:


 

(I)      VICTORIA D. SALHUS, ESQ., SENIOR VICE PRESIDENT, DEPUTY GENERAL COUNSEL
AND SECRETARY FOR THE COMPANY AND THE RESTRICTED SUBSIDIARIES, SUBSTANTIALLY IN
THE FORM OF EXHIBIT E HERETO;

 

(II)     SULLIVAN & CROMWELL LLP, SPECIAL NEW YORK COUNSEL TO THE COMPANY AND
THE RESTRICTED SUBSIDIARIES, SUBSTANTIALLY IN THE FORM OF EXHIBIT F-1 HERETO;
AND

 

(III)    SCHENCK, PRICE, SMITH & KING, LLP, SPECIAL NEW JERSEY COUNSEL TO THE
COMPANY AND THE RESTRICTED SUBSIDIARIES, SUBSTANTIALLY IN THE FORM OF
EXHIBIT F-2 HERETO;

 

(IV)    MINTZ LEVIN COHN FERRIS GLOVSKY AND POPEO P.C., SPECIAL FCC COUNSEL TO
THE COMPANY AND THE RESTRICTED SUBSIDIARIES, SUBSTANTIALLY IN THE FORM OF
EXHIBIT F-3 HERETO;

 

and covering such other matters as any Lender or Lenders or special New York
counsel to the Administrative Agent, Pillsbury Winthrop Shaw Pittman LLP, may
reasonably request (and for purposes of such opinions such counsel may rely upon
opinions of counsel in other jurisdictions, provided that such other counsel are
satisfactory to special counsel to the Administrative Agent and such other
opinions state that the Lenders are entitled to rely thereon).

 


(E)      OPINION OF LENDERS’ COUNSEL.  EACH LENDER SHALL HAVE RECEIVED A
FAVORABLE OPINION OF PILLSBURY WINTHROP SHAW PITTMAN LLP, SPECIAL NEW YORK
COUNSEL TO THE ADMINISTRATIVE AGENT, SUBSTANTIALLY IN THE FORM OF EXHIBIT G
HERETO AND COVERING SUCH OTHER MATTERS AS ANY LENDER OR LENDERS MAY REASONABLY
REQUEST.


 


(F)      COMPLIANCE CERTIFICATE.  THE LENDERS SHALL HAVE RECEIVED A COMPLIANCE
CERTIFICATE SHOWING THAT, AFTER GIVING EFFECT TO THIS CREDIT AGREEMENT AND THE
INDEBTEDNESS CONTEMPLATED TO BE INCURRED BY THE COMPANY ON THE CLOSING DATE AND
THE USE OF PROCEEDS THEREOF, THE COMPANY IS IN COMPLIANCE WITH THE PROVISIONS OF
THIS CREDIT AGREEMENT ON A PRO FORMA BASIS AS OF THE CLOSING DATE.


 


(G)     OTHER DOCUMENTS.  SUCH OTHER DOCUMENTS, FILINGS, INSTRUMENTS AND PAPERS
RELATING TO THE DOCUMENTS REFERRED TO HEREIN AND THE TRANSACTIONS CONTEMPLATED

 

75

--------------------------------------------------------------------------------


 


HEREBY AS ANY LENDER OR SPECIAL COUNSEL TO THE ADMINISTRATIVE AGENT SHALL
REASONABLY REQUIRE SHALL HAVE BEEN RECEIVED BY THE ADMINISTRATIVE AGENT.


 


(H)     CERTAIN FEES.  ALL FEES REQUIRED TO BE PAID TO THE ADMINISTRATIVE AGENT,
THE JOINT LEAD ARRANGERS, THE INITIAL LENDERS AND THE OTHER LENDERS ON OR BEFORE
THE CLOSING DATE SHALL HAVE BEEN PAID.  UNLESS WAIVED BY THE ADMINISTRATIVE
AGENT, THE COMPANY SHALL HAVE PAID ALL FEES, CHARGES AND DISBURSEMENTS OF
COUNSEL TO THE ADMINISTRATIVE AGENT TO THE EXTENT PROPERLY INVOICED PRIOR TO OR
ON THE CLOSING DATE, PLUS SUCH ADDITIONAL AMOUNTS OF SUCH FEES, CHARGES AND
DISBURSEMENTS AS SHALL CONSTITUTE ITS REASONABLE ESTIMATE OF SUCH FEES, CHARGES
AND DISBURSEMENTS INCURRED OR TO BE INCURRED BY IT THROUGH THE CLOSING
PROCEEDINGS (PROVIDED THAT SUCH ESTIMATE SHALL NOT THEREAFTER PRECLUDE A FINAL
SETTLING OF ACCOUNTS BETWEEN THE COMPANY AND THE ADMINISTRATIVE AGENT).


 


(I)       REGULATORY APPROVALS.  THE COMPANY SHALL HAVE OBTAINED THE APPROVALS
OF ANY REGULATORY AUTHORITY SET FORTH ON SCHEDULE 6.03 HERETO REQUIRED WITH
RESPECT TO THIS CREDIT AGREEMENT (OTHER THAN AS SPECIFIED IN SCHEDULE 6.03).


 


(J)       FINANCIAL STATEMENTS.  THE LENDERS SHALL HAVE RECEIVED THE UNAUDITED
CONSOLIDATED BALANCE SHEET OF THE COMPANY AND ITS RESTRICTED SUBSIDIARIES AS AT
SEPTEMBER 30, 2005, AND THE RELATED CONSOLIDATED STATEMENTS OF OPERATIONS AND
STOCKHOLDERS’ EQUITY (DEFICIENCY) FOR THE THREE MONTH PERIOD ENDED ON SAID DATE.


 


(K)      DEBT RATINGS.  THE FACILITIES SHALL HAVE RECEIVED A DEBT RATING FROM
MOODY’S AND S&P.


 


(L)       EXISTING CREDIT AGREEMENT.  THE LENDERS SHALL HAVE RECEIVED
SATISFACTORY EVIDENCE THAT THE EXISTING CREDIT AGREEMENT HAS BEEN, OR
CONCURRENTLY WITH THE CLOSING DATE IS BEING, TERMINATED AND ALL LIENS SECURING
OBLIGATIONS UNDER THE EXISTING CREDIT AGREEMENT HAVE BEEN, OR CONCURRENTLY WITH
THE CLOSING DATE ARE BEING, RELEASED.


 


(M)     TKR AGREEMENT.  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED EVIDENCE
REASONABLY SATISFACTORY TO IT THAT ALL OF THE UNPAID AMOUNTS OWED IN RESPECT OF
THE TKR LOANS HAVE BEEN CONVERTED TO EQUITY IN TKR AND THAT THE TKR AGREEMENT
HAS BEEN CANCELLED.


 


(N)     EXISTING LETTERS OF CREDIT.  THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED A COPY OF EACH OF THE EXISTING LETTER OF CREDIT.


 

Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 5.01,
each Lender that has signed this Credit Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

 

76

--------------------------------------------------------------------------------


 

Section 5.02                                Conditions to all Credit
Extensions.  The obligation of the L/C Issuer and each Lender to make each
Credit Extension hereunder (which shall not include any conversion or
continuation of any outstanding Loan) is subject to the additional conditions
precedent that:

 

(a) no Default or Event of Default shall have occurred and be continuing or
would result from such proposed Credit Extension or from the application of
proceeds thereof;

 

(b) the representations and warranties of the Company and each other Loan Party
in Article VI hereof or any other Loan Document, or which are contained in any
document furnished at any time under or in connection herewith or therewith,
shall be true and correct, in all material respects, on and as of the date of
the making of, and after giving effect to, such Credit Extension with the same
force and effect as if made on and as of such date, except to the extent that
such representations and warranties expressly relate to an earlier date, in
which case they shall be true and correct, in all material respects, as of such
earlier date, and except that for purposes of this Section 5.02, the
representations and warranties contained in Section 6.04(a) and (b) shall be
deemed to refer to the most recent statements furnished pursuant to
Section 7.01(a) and (b), respectively;

 

(c) to the extent requested by the Administrative Agent or any Lender, a senior
executive of the Company shall have certified compliance with clauses (a) and
(b) above to the Administrative Agent;

 

(d)  the Administrative Agent and, if applicable, the L/C Issuer shall have
received a Request for Credit Extension in accordance with the requirements
hereof; and

 

(e)  the Administrative Agent shall have received such other approvals, opinions
or documents as any Lender through the Administrative Agent may reasonably
request.

 

The Company shall be deemed to have made a representation and warranty hereunder
as of the time of each Credit Extension hereunder that the conditions specified
in such clauses have been fulfilled as of such time.

 


ARTICLE VI


 


REPRESENTATIONS AND WARRANTIES


 

Each Loan Party represents and warrants to the Administrative Agent and the
Lenders as follows:


 

Section 6.01                                Existence, Qualification and Power. 
Each Loan Party is a limited or general partnership, limited liability company
or corporation duly organized, validly existing and in good standing under the
Laws of its jurisdiction of organization and is duly qualified to transact
business and is in good standing in all jurisdictions in which such
qualification is necessary in view of the properties and assets owned and
presently intended to be owned and the business transacted and presently
intended to be transacted

 

77

--------------------------------------------------------------------------------


 

by it except for qualifications the lack of which, singly or in the aggregate,
have not had and are not likely to have a Materially Adverse Effect, and each of
the Company and the Restricted Subsidiaries has full power, authority and legal
right to perform its obligations under this Credit Agreement, the Notes and the
other Loan Documents to which it is a party.

 

Section 6.02                                Subsidiaries; Affiliates; Loan
Parties.  Schedules 1.01(i) and 1.01(ii) contain a complete and correct list, as
at the Agreement Date and the Closing Date, of all Restricted Subsidiaries and
Unrestricted Subsidiaries of the Company, respectively, and a description of the
legal nature of such Subsidiaries (including, with respect to each Restricted
Subsidiary, the address of its principal place of business and its U.S. taxpayer
identification number), the nature of the ownership interests (shares of stock
or general or limited partnership or other interests) in such Subsidiaries and
the holders of such interests and, except as disclosed to the Lenders in writing
prior to the Agreement Date, the Company and each of its Subsidiaries owns all
of the ownership interests of its Subsidiaries indicated in such Schedules as
being owned by the Company or such Subsidiary, as the case may be, free and
clear of all Liens except those created under the Collateral Documents, and all
such ownership interests are validly issued and, in the case of shares of stock,
fully paid and non-assessable.  Schedule 6.02 hereto contains a complete and
correct list, as at the Agreement Date and the Closing Date, of all Affiliates
of the Company which are not Subsidiaries of the Company, the nature of the
respective ownership interests in each such Affiliate, and the holder of each
such interest.


 

Section 6.03                                Authority; No Conflict.  The
execution, delivery and performance by each of the Company and the Restricted
Subsidiaries of each Loan Document to which it is a party, and each Credit
Extension hereunder, have been duly authorized by all necessary corporate or
other organizational action and do not and will not:  (a) subject to the
consummation of the action described in Section 6.12 hereof, violate any Law
currently in effect (other than violations that, singly or in the aggregate,
have not had and are not likely to have a Materially Adverse Effect), or any
provision of any of the Company’s or the Restricted Subsidiaries’ respective
partnership agreements, charters or by-laws presently in effect; (b) conflict
with or result in the breach of, or constitute a default or require any consent
(except for the consents described on Schedule 6.03 hereto, each of which has
been duly obtained) under, or require any payment to be made under (i) any
Contractual Obligation to which the Company or any of the Restricted
Subsidiaries is a party or their respective properties may be bound or affected
or (ii) any order, injunction, writ or decree of any Governmental Authority or
any arbitral award to which the Company or any of the Restricted Subsidiaries or
their respective properties are subject (in each case, other than any conflict,
breach, default or required consent that, singly or in the aggregate, have not
had and are not likely to have a Materially Adverse Effect); or (c) except as
provided under any Loan Document, result in, or require, the creation or
imposition of any Lien upon or with respect to any of the properties or assets
now owned or hereafter acquired by the Company or any of the Restricted
Subsidiaries.


 

Section 6.04                                Financial Condition.  The Company
has furnished to each Lender:

 

78

--------------------------------------------------------------------------------


 


(A)                 THE CONSOLIDATED BALANCE SHEET OF THE COMPANY AND ITS
CONSOLIDATED SUBSIDIARIES AS AT DECEMBER 31, 2004, AND THE RELATED CONSOLIDATED
STATEMENTS OF OPERATIONS AND STOCKHOLDERS’ DEFICIENCY FOR THE FISCAL YEAR ENDED
ON SAID DATE, AS INCLUDED IN THE COMPANY’S FORM 10-K DATED DECEMBER 31, 2004 AND
AS AMENDED ON FORM 8-K DATED JUNE 3, 2005, SAID FINANCIAL STATEMENTS HAVING BEEN
CERTIFIED BY AN INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF NATIONALLY
RECOGNIZED STANDING REASONABLY ACCEPTABLE TO THE REQUIRED LENDERS; AND


 


(B)                THE UNAUDITED CONSOLIDATED BALANCE SHEETS OF THE COMPANY AND
ITS CONSOLIDATED SUBSIDIARIES AS AT SEPTEMBER 30, 2005, AND THE RELATED
CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE QUARTER AND NINE MONTHS THEN ENDED
AS INCLUDED IN THE COMPANY’S FORM 10-Q DATED SEPTEMBER 30, 2005.


 

All financial statements referred to above (i) are complete and correct in all
material respects (subject, in the case of the unaudited financial statements
referred to above, to year-end and audit adjustments), (ii) were prepared in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein, and (iii) and fairly present the
financial condition of the respective entity or groups of entities which is or
are the subject of such financial statements (as stated above), on a
consolidated basis, as at the respective dates of the balance sheets included in
such financial statements and the results of operations of such entity or groups
of entities for the respective periods ended on said dates.

 


(C)                 THE UNAUDITED CONSOLIDATED BALANCE SHEET OF THE COMPANY AND
ITS CONSOLIDATED RESTRICTED SUBSIDIARIES AS AT SEPTEMBER 30, 2005, AND THE
RELATED CONSOLIDATED STATEMENT OF OPERATIONS FOR THE NINE MONTHS THEN ENDED.


 

All financial statements referred to in (c) above (i) are complete and correct
in all material respects (subject to year-end and audit adjustments) except that
said financial statements do not include a statement of cash flows or the
accompanying notes to said consolidated financial statements, (ii) were prepared
in accordance with GAAP consistently applied throughout the period covered
thereby, except as otherwise expressly noted in (i) above, and (iii) fairly
present the financial condition of the respective entity or groups of entities
which is or are the subject of such financial statements (as stated above), on a
consolidated basis, as at the date of the balance sheet included in such
financial statements and the results of operations of such entity or groups of
entities for the period ended on said dates.

 

None of the Company and its Restricted Subsidiaries had on any of said dates any
material contingent liabilities, liabilities for Taxes, unusual forward or
long-term commitments or unrealized or anticipated losses from any unfavorable
commitments or operations which are substantial in amount, except as referred to
or reflected or provided for in said financial statements of the Company and its
consolidated Subsidiaries as at said respective dates or as disclosed to the
Lenders in writing prior to the Agreement Date.  Except as disclosed to the
Lenders in writing prior to the Agreement Date, since September 30, 2005, there
has been no material adverse change in the financial condition (from that shown
by the respective balance sheets as at September 30, 2005 included in

 

79

--------------------------------------------------------------------------------


 

said financial statements) or the businesses or operations of the Company and
the Restricted Subsidiaries taken as a whole on a pro forma combined basis
(after giving effect to the Indebtedness contemplated to be incurred on the
Closing Date and the use of proceeds thereof).

 

Section 6.05                                Litigation, Compliance with Laws. 
Except as disclosed to the Lenders on Schedule 6.05, there are no actions,
suits, proceedings, claims or disputes pending, or to the knowledge of the
Company or any Restricted Subsidiary threatened, against the Company or any
Restricted Subsidiary or any of their respective properties or assets, before
any court or arbitrator or by or before any Governmental Authority that, singly
or in the aggregate, could reasonably be expected to have a Materially Adverse
Effect.  Neither the Company nor any Restricted Subsidiary is in default under
or in violation of or with respect to any Laws or any writ, injunction or decree
of any court, arbitrator or Governmental Authority, or any Franchise, except for
minor defaults which, if continued unremedied, are not likely to have a
Materially Adverse Effect.


 

Section 6.06                                Titles and Liens.  Except as set
forth on Schedule 7.14, each of the Company and the Restricted Subsidiaries has
good title to its properties and assets, free and clear of all Liens except
those permitted by Section 7.14 hereof.


 

Section 6.07                                Regulation U; Investment Company
Act.  (a)  None of the proceeds of any of the Credit Extensions shall be used to
purchase or carry, or to reduce or retire or refinance any credit incurred to
purchase or carry, any Margin Stock or to extend credit to others for the
purpose of purchasing or carrying any Margin Stock, except that up to
$10,000,000 in the aggregate of such proceeds may be used for such purposes,
provided that both at the time of such use and thereafter compliance with
Regulation U is maintained.  If requested by any Lender, the Company will
furnish to the Lenders statements in conformity with the requirements of
Regulation U.

 

(b)  None of the Company, any Person Controlling the Company, or any Subsidiary
is or is required to be registered as an “investment company” under the
Investment Company Act of 1940.


 

Section 6.08                                Taxes.  Each of the Company and the
Restricted Subsidiaries has filed all Federal, state and other material tax
returns which are required to be filed under any law applicable thereto except
such returns as to which the failure to file, singly or in the aggregate, has
not had and will not have a Materially Adverse Effect, and has paid, or made
provision for the payment of, all Taxes shown to be due pursuant to said returns
or pursuant to any assessment received by the Company or any of the Restricted
Subsidiaries, except such Taxes, if any, as are being contested in good faith
and as to which adequate reserves have been provided or as to which the failure
to pay, singly or in the aggregate, has not had and is not likely to have a
Materially Adverse Effect.

 

Section 6.09                                Other Credit Agreements.  Schedule
7.12 (Existing Indebtedness), Schedule 7.13 (Existing Guarantees) and Schedule
7.14 (Existing Liens) contain complete and correct lists, as at January 31,
2006, of all credit agreements, indentures, purchase agreements, obligations in
respect of letters of credit, guarantees and other

 

80

--------------------------------------------------------------------------------


 

instruments presently in effect (including Capital Lease Obligations) providing
for, evidencing, securing or otherwise relating to any Indebtedness of the
Company and the Restricted Subsidiaries in a principal or face amount equal to
$1,000,000 or more and such lists correctly set forth the names of the debtor or
lessee and creditor or lessor with respect to the Indebtedness outstanding or to
be outstanding thereunder, the rate of interest or rentals, a description of any
security given or to be given therefor, and the maturity or maturities or
expiration date or dates thereof.


 

Section 6.10                                Full Disclosure.  None of the
financial statements referred to in Section 6.04 hereof, the SEC Reports,
certificates or any other written statements delivered by or on behalf of the
Company or any Restricted Subsidiary to the Administrative Agent or any Lender
contains, as at the Agreement Date and the Closing Date, any untrue statement of
a material fact nor do such financial statements, the SEC Reports, certificates
and such other written statements, taken as a whole, omit to state a material
fact necessary to make the statements contained therein not misleading.


 

Section 6.11                                No Default.  None of the Company and
the Restricted Subsidiaries is in default in the payment or performance or
observance of any Contractual Obligation, which default, either alone or in
conjunction with all other such defaults, has had or is likely to have a
Materially Adverse Effect.

 

Section 6.12                                Approval of Regulatory Authorities. 
Except as set forth on Schedule 6.03 hereto, no approval or consent of, or
filing or registration with, any Governmental Authority is required in
connection with (a) the execution, delivery and performance by, or enforcement
against, the Company or any of the Restricted Subsidiaries of any Loan Document
to which it is a party, (b) the grant by the Company or any of the Restricted
Subsidiaries of the Liens granted by it pursuant to the Collateral Documents,
(c) the perfection or maintenance of the Liens created under the Collateral
Documents (including the first priority nature thereof) or (d) the exercise by
the Administrative Agent or any Lender of its rights under the Loan Documents or
the remedies in respect of the Collateral pursuant to the Collateral Documents. 
All approvals, consents, filings, registrations or other actions described in
Schedule 6.03 have been duly obtained, taken, given or made and are in full
force and effect (other than as set forth in Schedule 6.03).

 

Section 6.13                                Binding Agreements.  This Credit
Agreement constitutes, and each other Loan Document when executed and delivered
will constitute, the legal, valid and binding obligations of each of the Company
and the Restricted Subsidiaries which is a party thereto, enforceable in
accordance with their respective terms (except for limitations on enforceability
under bankruptcy, reorganization, insolvency and other similar laws affecting
creditors’ rights generally and limitations on the availability of the remedy of
specific performance imposed by the application of general equitable
principles).

 

Section 6.14                                Franchises.  Schedule 6.14 hereto
contains a complete and correct list, as at the Agreement Date and the Closing
Date, of all of the Franchises granted to the Company and the Restricted
Subsidiaries, in each case together with the expiration date

 

81

--------------------------------------------------------------------------------


 

thereof, or for which applications have been made, or are planned to be made, by
the Company or any Restricted Subsidiary.

 

Section 6.15                                Collective Bargaining Agreements. 
Except as disclosed to the Lenders in writing prior to the Closing Date, there
are no collective bargaining agreements between the Company or the Restricted
Subsidiaries and any trade or labor union or other employee collective
bargaining agent.

 

Section 6.16                                Investments.  Schedule 6.16 hereto
contains a complete and correct list, as at December 31, 2005, of all
Investments of the Company and the Restricted Subsidiaries (other than any
Investments in other Restricted Subsidiaries) in excess of $50,000,000, showing
the respective amounts of each such Investment and the respective entity (or
group thereof) in which each such Investment has been made.


 


ARTICLE VII


 


COVENANTS OF THE


COMPANY AND THE RESTRICTED SUBSIDIARIES


 

From the Agreement Date and so long as the Commitments of the Lenders shall be
in effect and until the payment in full of all Obligations hereunder, the
expiration or termination of all Letters of Credit and the performance of all
other Obligations of the Company under the Loan Documents, each of the Company
and the Restricted Subsidiaries agrees that, unless (x) in the case of a
Revolver/Term A Covenant, the Required Revolver/Term A Lenders and (y) in the
case of any other covenant, the Required Lenders, shall otherwise consent in
writing:

 

A.                                   Informational Covenants:

 

Section 7.01                                Financial Statements and Other
Information.  The Company will deliver to the Administrative Agent and each
Lender:

 


(A)                 AS SOON AS AVAILABLE AND IN ANY EVENT WITHIN 60 DAYS AFTER
THE END OF EACH OF THE FIRST THREE QUARTERS OF EACH FISCAL YEAR OF THE COMPANY: 
(A) CONSOLIDATED STATEMENTS OF OPERATIONS OF THE COMPANY AND ITS CONSOLIDATED
SUBSIDIARIES, TAKEN TOGETHER, AND OF THE COMPANY AND THE RESTRICTED
SUBSIDIARIES, TAKEN TOGETHER, FOR SUCH QUARTER AND FOR THE PERIOD FROM THE
BEGINNING OF SUCH FISCAL YEAR TO THE END OF SUCH QUARTER AND (B) THE RELATED
CONSOLIDATED BALANCE SHEETS AND CONSOLIDATED CASH FLOW STATEMENTS OF THE COMPANY
AND ITS CONSOLIDATED SUBSIDIARIES, TAKEN TOGETHER, AND OF THE COMPANY AND THE
RESTRICTED SUBSIDIARIES, TAKEN TOGETHER, AS AT THE END OF SUCH QUARTER (WHICH
FINANCIAL STATEMENTS (OTHER THAN STATEMENTS OF CASH FLOWS) SHALL SET FORTH IN
COMPARATIVE FORM THE CORRESPONDING FIGURES AS AT THE END OF AND FOR THE
CORRESPONDING QUARTER IN THE PRECEDING FISCAL YEAR) ALL IN REASONABLE DETAIL AND
ACCOMPANIED BY A CERTIFICATE IN THE FORM OF EXHIBIT D-1 HERETO OF A SENIOR
FINANCIAL EXECUTIVE OF THE COMPANY CERTIFYING SUCH FINANCIAL STATEMENTS AS
FAIRLY PRESENTING THE FINANCIAL CONDITION AND RESULTS OF OPERATIONS OF THE
RESPECTIVE ENTITIES COVERED THEREBY IN ACCORDANCE WITH GAAP, EXCLUDING
ACCOMPANYING FOOTNOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS AND

 

82

--------------------------------------------------------------------------------


 


SUBJECT, HOWEVER, TO YEAR-END AND AUDIT ADJUSTMENTS, WHICH CERTIFICATE SHALL
INCLUDE A STATEMENT THAT THE SENIOR FINANCIAL EXECUTIVE SIGNING THE SAME HAS NO
KNOWLEDGE, EXCEPT AS SPECIFICALLY STATED, THAT ANY DEFAULT HAS OCCURRED AND IS
CONTINUING.


 


(B)                AS SOON AS AVAILABLE AND IN ANY EVENT WITHIN 120 DAYS AFTER
THE END OF EACH FISCAL YEAR OF THE COMPANY:  (A) CONSOLIDATED STATEMENTS OF
OPERATIONS OF THE COMPANY AND ITS CONSOLIDATED SUBSIDIARIES, TAKEN TOGETHER, AND
OF THE COMPANY AND THE RESTRICTED SUBSIDIARIES, TAKEN TOGETHER, FOR SUCH FISCAL
YEAR AND (B) THE RELATED CONSOLIDATED BALANCE SHEETS AND CASH FLOW STATEMENTS OF
THE COMPANY AND ITS CONSOLIDATED SUBSIDIARIES, TAKEN TOGETHER, AND OF THE
COMPANY AND THE RESTRICTED SUBSIDIARIES, TAKEN TOGETHER, AS AT THE END OF SUCH
FISCAL YEAR (WHICH FINANCIAL STATEMENTS (OTHER THAN CASH FLOW STATEMENTS) SHALL
SET FORTH IN COMPARATIVE FORM THE CORRESPONDING FIGURES AS AT THE END OF AND FOR
THE PRECEDING FISCAL YEAR), ALL IN REASONABLE DETAIL AND PREPARED IN ACCORDANCE
WITH GAAP AND ACCOMPANIED BY (X) AN OPINION OF A REGISTERED PUBLIC ACCOUNTING
FIRM OF NATIONALLY RECOGNIZED STANDING SELECTED BY THE COMPANY AND REASONABLY
ACCEPTABLE TO THE REQUIRED LENDERS AS TO SAID CONSOLIDATED FINANCIAL STATEMENTS
OF THE COMPANY AND ITS CONSOLIDATED SUBSIDIARIES AND A CERTIFICATE OF SUCH
ACCOUNTANTS STATING THAT, IN MAKING THE EXAMINATION NECESSARY FOR SAID OPINION,
THEY OBTAINED NO KNOWLEDGE, EXCEPT AS SPECIFICALLY STATED, OF ANY FAILURE BY THE
COMPANY OR ANY RESTRICTED SUBSIDIARIES TO PERFORM OR OBSERVE ANY OF ITS
COVENANTS RELATING TO FINANCIAL MATTERS IN THIS CREDIT AGREEMENT, (Y) AN
ATTESTATION REPORT OF SUCH REGISTERED PUBLIC ACCOUNTING FIRM AS TO THE COMPANY’S
INTERNAL CONTROLS PURSUANT TO SECTION 404 OF SARBANES-OXLEY, AND (Z) A
CERTIFICATE IN THE FORM OF EXHIBIT D-2 HERETO OF A SENIOR FINANCIAL EXECUTIVE OF
THE COMPANY STATING THAT SUCH FINANCIAL STATEMENTS ARE CORRECT AND COMPLETE AND
FAIRLY PRESENT THE FINANCIAL CONDITION AND RESULTS OF OPERATIONS OF THE
RESPECTIVE ENTITIES COVERED THEREBY AS AT THE END OF AND FOR SUCH FISCAL YEAR
AND THAT THE EXECUTIVE SIGNING THE SAME HAS NO KNOWLEDGE, EXCEPT AS SPECIFICALLY
STATED, THAT ANY DEFAULT HAS OCCURRED AND IS CONTINUING. NOTWITHSTANDING
ANYTHING TO THE CONTRARY HEREIN, THE COMPANY SHALL NOT BE REQUIRED TO DELIVER TO
THE ADMINISTRATIVE AGENT, WITH RESPECT TO THE FISCAL YEAR ENDING ON DECEMBER 31,
2005, (I) ANY CASH FLOW STATEMENT OF THE COMPANY AND THE RESTRICTED
SUBSIDIARIES, TAKEN TOGETHER, FOR SUCH FISCAL YEAR, PROVIDED THAT THE CASH FLOW
STATEMENT OF THE COMPANY AND THE RESTRICTED SUBSIDIARIES, TAKEN TOGETHER, FOR
THE FISCAL YEAR ENDING ON DECEMBER 31, 2006 REQUIRED TO BE DELIVERED BY THE
COMPANY PURSUANT TO THIS SECTION 7.01(B) SHALL SET FORTH IN COMPARATIVE FORM THE
CORRESPONDING FIGURES AS AT THE END OF AND FOR THE PRECEDING FISCAL YEAR AND
(II) THE CERTIFICATE FROM THE ACCOUNTANTS REFERRED TO IN CLAUSE (X) ABOVE FOR
SUCH FISCAL YEAR.


 


(C)                 PROMPTLY AFTER THEIR BECOMING AVAILABLE, COPIES OF ALL
FINANCIAL STATEMENTS AND REPORTS WHICH THE PARENT CORP., THE COMPANY OR ANY
RESTRICTED SUBSIDIARY SHALL HAVE SENT ITS SHAREHOLDERS GENERALLY (OTHER THAN TAX
RETURNS UNLESS SPECIFICALLY REQUESTED UNDER SECTION 7.01(G)), COPIES OF
FINANCIAL STATEMENTS AND REPORTS WHICH THE COMPANY SHALL HAVE SENT TO THE
HOLDERS OF ANY PERMITTED DEBT OR ANY INDEBTEDNESS SPECIFIED IN SCHEDULE 7.12, TO
THE EXTENT SUCH STATEMENTS AND REPORTS CONTAIN INFORMATION RELATING TO THE
DESIGNATION OF THE COMPANY’S SUBSIDIARIES AS “RESTRICTED SUBSIDIARIES” UNDER THE
DEBT INSTRUMENTS GOVERNING ANY SUCH INDEBTEDNESS, AND TO THE CALCULATION OF
FINANCIAL RATIOS THEREUNDER AND COPIES OF ALL REGULAR AND PERIODIC REPORTS, IF
ANY, WHICH THE

 

83

--------------------------------------------------------------------------------


 


PARENT CORP., THE COMPANY OR ANY RESTRICTED SUBSIDIARY SHALL HAVE FILED WITH THE
SEC, OR ANY GOVERNMENTAL AGENCY SUBSTITUTED THEREFOR, OR WITH ANY NATIONAL
SECURITIES EXCHANGE.


 


(D)                CONCURRENTLY WITH THE DELIVERY OF THE FINANCIAL STATEMENTS
REFERRED TO IN SECTION 7.01(A) AND (B), A COMPLIANCE CERTIFICATE, DULY COMPLETED
(INCLUDING THE SUBSCRIBER INFORMATION REQUIRED TO BE SET FORTH THEREIN) SIGNED
BY THE CHIEF EXECUTIVE OFFICER, CHIEF FINANCIAL OFFICER, TREASURER OR CONTROLLER
OF THE COMPANY.


 


(E)                 PROMPTLY, NOTICE OF THE TERMINATION, CANCELLATION,
NONRENEWAL OR OTHER LOSS OF ANY FRANCHISE FOR A CABLE TELEVISION SYSTEM OR
SYSTEMS THAT HAS HAD OR IS LIKELY TO HAVE, EITHER ALONE OR IN CONJUNCTION WITH
ALL OTHER SUCH LOSSES, A MATERIALLY ADVERSE EFFECT.


 


(F)                   AS SOON AS POSSIBLE AND IN ANY EVENT WITHIN TEN DAYS AFTER
ANY SENIOR EXECUTIVE OF THE COMPANY OR ANY RESTRICTED SUBSIDIARY OR OF ANY
GENERAL PARTNER OF ANY RESTRICTED SUBSIDIARY SHALL HAVE OBTAINED KNOWLEDGE OF
THE OCCURRENCE OF A DEFAULT, A STATEMENT DESCRIBING SUCH DEFAULT AND THE ACTION
WHICH IS PROPOSED TO BE TAKEN WITH RESPECT THERETO.


 


(G)                FROM TIME TO TIME, WITH REASONABLE PROMPTNESS, SUCH FURTHER
INFORMATION REGARDING THE BUSINESS, AFFAIRS AND FINANCIAL CONDITION OF THE
COMPANY OR ANY OF THE RESTRICTED SUBSIDIARIES OR ANY OF THEIR RESPECTIVE
AFFILIATES OR OTHER AFFILIATES AS THE ADMINISTRATIVE AGENT OR ANY LENDER,
THROUGH THE ADMINISTRATIVE AGENT, MAY REASONABLY REQUEST.


 


(H)                CONCURRENTLY WITH THE DELIVERY OF THE FINANCIAL STATEMENTS
REFERRED TO IN SECTION 7.01(A) AND (B), A LIST OF ANY NEW, OR REDESIGNATION WITH
RESPECT TO, RESTRICTED SUBSIDIARIES AND UNRESTRICTED SUBSIDIARIES.


 


(I)                    PRIOR TO THE MAKING OF ANY SPECIAL DIVIDEND BY THE
COMPANY, A SOLVENCY CERTIFICATE SHOWING THAT, AFTER GIVING EFFECT TO SUCH
SPECIAL DIVIDEND, THE COMPANY IS SOLVENT.

 

Documents required to be delivered pursuant to Section 7.01(a), (b) or (c) (to
the extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which the Company posts such documents,
or provides a link thereto on the Company’s website on the Internet at the
website address listed on Schedule 10.02; or (ii) on which such documents are
posted on the Company’s behalf on an Internet or intranet website, if any, to
which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that:  (A) the Company shall deliver paper copies of such
documents to the Administrative Agent or any Lender that requests the Company to
deliver such paper copies until a written request to cease delivering paper
copies is given by the Administrative Agent or such Lender and (B) the Company
shall notify the Administrative Agent, each Lender (by telecopier or electronic
mail) of the posting of any such documents and provide to the Administrative
Agent by electronic mail

 

84

--------------------------------------------------------------------------------


 

electronic versions (i.e., soft copies) of such documents.  Notwithstanding
anything contained herein, in every instance the Company shall be required to
provide paper copies of the Compliance Certificates required by
Section 7.01(d) to the Administrative Agent.  Except for such Compliance
Certificates, the Administrative Agent shall have no obligation to request the
delivery or to maintain copies of the documents referred to above, and in any
event shall have no responsibility to monitor compliance by the Company with any
such request for delivery, and each Lender shall be solely responsible for
requesting delivery to it or maintaining its copies of such documents.

 

The Company hereby acknowledges that (a) the Administrative Agent and/or the
Joint Lead Arrangers will make available to the Lenders and the L/C Issuer
materials and/or information provided by or on behalf of the Company hereunder
(collectively, “Company Materials”) by posting the Company Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders may be “public-side” Lenders (i.e., Lenders that do not wish to
receive material non-public information with respect to the Company or its
securities) (each, a “Public Lender”).  The Company hereby agrees that it will
use commercially reasonable efforts to identify that portion of the Company
Materials not otherwise publicly filed with the SEC that may be distributed to
the Public Lenders and that (w) all such Company Materials shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Company Materials “PUBLIC,” the Company shall be deemed to have authorized the
Administrative Agent, the Joint Lead Arrangers, the L/C Issuer and Lenders to
treat such Company Materials as not containing any material non-public
information (although it may be sensitive and proprietary) with respect to the
Company or its securities for purposes of United States Federal and state
securities laws; (y) all Company Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Investor”;
and (z) the Administrative Agent and the Joint Lead Arrangers shall be entitled
to treat any Company Materials that are not marked “PUBLIC” as being suitable
only for posting on a portion of the Platform not designated “Public Investor.”

 

B.                                     Affirmative Covenants:

 

Section 7.02                                Taxes and Claims.  Each of the
Company and the Restricted Subsidiaries will pay and discharge all Taxes imposed
upon it or upon its income or profits, or upon any properties or assets
belonging to it, and all fees or other charges for Franchises and all other
lawful claims which, if unpaid, could be reasonably expected to become a Lien
(other than Permitted Liens) upon the property of the Company or any of the
Restricted Subsidiaries or result in the loss of a Franchise, provided that none
of the Company and the Restricted Subsidiaries shall be required to pay any such
Tax, fee or other claim as to which the Company and the Restricted Subsidiaries
have a good faith basis to believe is not due and owing and, to the extent then
appropriate, the payment thereof is being contested in good faith and by proper
proceedings, provided that it maintains adequate reserves in accordance with
GAAP with respect thereto.

 

85

--------------------------------------------------------------------------------


 

Section 7.03                                Insurance.  Each of the Company and
the Restricted Subsidiaries will maintain insurance issued by financially sound
and reputable insurance companies with respect to its properties and business in
such amounts and against such risks as is usually carried by owners of similar
businesses and properties in the same general areas in which the Company or such
Restricted Subsidiary operates.  The Company will furnish to any Lender, upon
the request of such Lender from time to time, full information as to the
insurance maintained in accordance with this Section 7.03.

 

Section 7.04                                Maintenance of Existence; Conduct of
Business.  Each of the Company and the Restricted Subsidiaries will preserve,
renew and maintain in full force and effect its legal existence and good
standing under the Laws of the jurisdiction of its organization, and all of its
rights, privileges, licenses and franchises (including Franchises), except
(i) where a failure to do so, singly or in the aggregate, is not likely to have
a Materially Adverse Effect or (ii) pursuant to a Permitted Restricted
Subsidiary Transaction.


 

Section 7.05                                Maintenance of and Access to
Properties.  Each of the Company and the Restricted Subsidiaries will maintain,
preserve and protect its properties and assets necessary in its business in good
working order and condition, ordinary wear and tear excepted and except where a
failure to do so, singly or in the aggregate, is not likely to have a Materially
Adverse Effect, and will permit representatives of the respective Revolving
Credit Lenders and Term A Lenders to visit and inspect such properties, and to
examine and make extracts from its books and records, during normal business
hours.

 

Section 7.06                                Compliance with Applicable Laws. 
Each of the Company and the Restricted Subsidiaries will comply with the
requirements of all applicable Laws (including but not limited to Environmental
Laws) and all orders, writs, injunctions and decrees of any Governmental
Authority a breach of which is likely to have, singly or in the aggregate, a
Materially Adverse Effect, except where contested in good faith and by proper
proceedings if it maintains adequate reserves in accordance with GAAP with
respect thereto.

 

Section 7.07                                Litigation.  Each of the Company and
the Restricted Subsidiaries will promptly give to the Administrative Agent
notice in writing (and the Administrative Agent will notify each Lender) of all
actions, suits, proceedings, claims or disputes before any courts, arbitrators
or Governmental Authority against it or, to its knowledge, otherwise affecting
it or any of its respective properties or assets, except actions, suits,
proceedings, claims or disputes which are not reasonably likely to, singly or in
the aggregate, have a Materially Adverse Effect.  Following the initial notice
of each such action, suit, proceeding, claim or dispute, supplementary notices
of all material developments in respect thereof shall be given from time to time
in like manner.  The parties hereby acknowledge that the prompt notice required
by this Section 7.07 shall be satisfied by public reporting of such actions,
suits, proceedings, claims or disputes by the Company with the SEC in a filing
made pursuant to Securities Laws.

 

86

--------------------------------------------------------------------------------



 

Section 7.08           Subsidiaries.  (a)  Unless Section 7.08(b) is applicable,
any New Subsidiary acquired or formed by the Company shall be deemed an
Unrestricted Subsidiary.

 


(B)     THE COMPANY MAY DESIGNATE, SO LONG AS NO DEFAULT SHALL HAVE OCCURRED AND
BE CONTINUING BOTH BEFORE AND AFTER GIVING EFFECT TO SUCH DESIGNATION, ANY NEW
SUBSIDIARY AS A RESTRICTED SUBSIDIARY BY GIVING A NOTICE CAPTIONED “DESIGNATION
OF RESTRICTED SUBSIDIARY” TO THE ADMINISTRATIVE AGENT PROMPTLY UPON THE
ACQUISITION OR FORMATION OF SUCH NEW SUBSIDIARY, SUCH NOTICE TO SPECIFY WHETHER
SUCH NEW SUBSIDIARY HAS BEEN DESIGNATED AS A “RESTRICTED SUBSIDIARY” FOR
PURPOSES OF ANY DEBT INSTRUMENTS GOVERNING ANY PERMITTED DEBT OR ANY
INDEBTEDNESS SPECIFIED IN SCHEDULE 7.12.  PROMPTLY UPON SUCH DESIGNATION, THE
COMPANY WILL CAUSE (BY DOCUMENTATION SATISFACTORY TO THE REQUIRED REVOLVER/TERM
A LENDERS) SUCH NEW RESTRICTED SUBSIDIARY TO UNDERTAKE ALL OF THE OBLIGATIONS OF
(I) A “RESTRICTED SUBSIDIARY” UNDER THIS CREDIT AGREEMENT, (II) UNLESS SUCH NEW
SUBSIDIARY IS A SUBSIDIARY OF TKR, A “GUARANTOR” UNDER THIS CREDIT AGREEMENT,
AND (III) IF APPLICABLE, A “PLEDGOR” UNDER THE PLEDGE AGREEMENT.  EACH SUCH NEW
RESTRICTED SUBSIDIARY SHALL THEREAFTER BE A “RESTRICTED SUBSIDIARY” AND, IF
APPLICABLE, A “GUARANTOR” FOR ALL PURPOSES OF THIS CREDIT AGREEMENT AND A
“PLEDGOR” FOR ALL PURPOSES OF THE PLEDGE AGREEMENT.


 


(C)      (I)  THE COMPANY MAY REDESIGNATE, SO LONG AS NO DEFAULT SHALL HAVE
OCCURRED AND BE CONTINUING BOTH BEFORE AND AFTER GIVING EFFECT TO SUCH
REDESIGNATION, ANY RESTRICTED SUBSIDIARY AS AN UNRESTRICTED SUBSIDIARY OR ANY
UNRESTRICTED SUBSIDIARY AS A RESTRICTED SUBSIDIARY BY GIVING A NOTICE TO THE
ADMINISTRATIVE AGENT CAPTIONED “REDESIGNATION OF RESTRICTED SUBSIDIARY” OR
“REDESIGNATION OF UNRESTRICTED SUBSIDIARY”, AS THE CASE MAY BE.  IN THE CASE OF
ANY REDESIGNATION OF ANY UNRESTRICTED SUBSIDIARY AS A RESTRICTED SUBSIDIARY,
PROMPTLY UPON SUCH REDESIGNATION, THE COMPANY WILL CAUSE (BY DOCUMENTATION
SATISFACTORY TO THE REQUIRED REVOLVER/TERM A LENDERS) SUCH NEW RESTRICTED
SUBSIDIARY TO UNDERTAKE ALL OF THE OBLIGATIONS OF (A) A “RESTRICTED SUBSIDIARY”
UNDER THIS CREDIT AGREEMENT, (B) UNLESS SUCH NEW SUBSIDIARY IS A SUBSIDIARY OF
TKR, A “GUARANTOR” UNDER THIS CREDIT AGREEMENT, AND (C) IF APPLICABLE, A
“PLEDGOR” UNDER THE PLEDGE AGREEMENT.  EACH SUCH NEW RESTRICTED SUBSIDIARY SHALL
THEREAFTER BE A “RESTRICTED SUBSIDIARY” AND, IF APPLICABLE, A “GUARANTOR” FOR
ALL PURPOSES OF THIS CREDIT AGREEMENT AND A “PLEDGOR” FOR ALL PURPOSES OF THE
PLEDGE AGREEMENT.


 

Section 7.09           Franchises.  The Restricted Subsidiaries will comply with
all of their obligations under their respective Franchises, except for failures
to comply which, singly or in the aggregate, are not likely to have a Materially
Adverse Effect.

 

Section 7.10           Use of Proceeds.  Use the proceeds of the Credit
Extensions to (i) refinance certain existing Indebtedness of the Company and its
Subsidiaries, (ii) pay fees and expenses incurred in connection with the
transactions contemplated herein, (iii) fund any dividend or other distribution
to Parent Corp. permitted under Section 7.18, and (iv) for general corporate
purposes not in contravention of any Law or of any Loan Document.

 

87

--------------------------------------------------------------------------------


 

Section 7.11           Further Assurances.  Promptly upon request by the
Administrative Agent, or any Lender through the Administrative Agent,
(a) correct any material defect or error that may be discovered in any Loan
Document or in the execution, acknowledgment, filing or recordation thereof, and
(b) do, execute, acknowledge, deliver, record, re-record, file, re-file,
register and re-register any and all such further acts, deeds, certificates,
assurances and other instruments as the Administrative Agent, or any Lender
through the Administrative Agent, may reasonably require from time to time in
order to (i) carry out more effectively the purposes of the Loan Documents,
(ii) to the fullest extent permitted by applicable Law, subject any Loan Party’s
or any of its Subsidiaries’ properties, assets, rights or interests to the Liens
now or hereafter intended to be covered by any of the Collateral Documents,
(iii) perfect and maintain the validity, effectiveness and priority of any of
the Collateral Documents and any of the Liens intended to be created thereunder
and (iv) assure, convey, grant, assign, transfer, preserve, protect and confirm
more effectively unto the Secured Parties the rights granted or now or hereafter
intended to be granted to the Secured Parties under any Loan Document or under
any other instrument executed in connection with any Loan Document to which any
Loan Party or any of its Subsidiaries is or is to be a party, and cause each of
its Subsidiaries to do so.

 

C.  Negative Covenants:

 

Section 7.12           Indebtedness.  Neither the Company nor any Restricted
Subsidiary will create, incur or suffer to exist any Indebtedness except:

 

(I)      INDEBTEDNESS HEREUNDER;

 

(II)     PERMITTED DEBT;

 

(III)    OBLIGATIONS UNDER OR IN RESPECT OF INTEREST RATE SWAP CONTRACTS UP TO
AN AGGREGATE NOTIONAL PRINCIPAL AMOUNT NOT TO EXCEED AT ANY TIME AN AMOUNT EQUAL
TO THE COMMITMENTS OF ALL THE LENDERS IN THE AGGREGATE AT SUCH TIME;

 

(IV)    GUARANTEES AND LETTERS OF CREDIT PERMITTED BY SECTION 7.13 HEREOF;

 

(V)     INDEBTEDNESS OF THE COMPANY OWED TO ANY RESTRICTED SUBSIDIARY AND
INDEBTEDNESS OF ANY RESTRICTED SUBSIDIARY OWED TO ANY OTHER RESTRICTED
SUBSIDIARY;

 

(VI)    INDEBTEDNESS ISSUED AND OUTSTANDING ON THE AGREEMENT DATE TO THE EXTENT
SET FORTH ON SCHEDULE 7.12 HERETO AND ANY RENEWALS, EXTENSIONS OR REFUNDINGS
THEREOF IN A PRINCIPAL AMOUNT NOT TO EXCEED THE AMOUNT SO RENEWED, EXTENDED OR
REFUNDED;

 

(VII)   INDEBTEDNESS INCURRED AS CONSIDERATION FOR ANY ACQUISITION PERMITTED
HEREUNDER AND CONSISTING SOLELY OF A DEFERRED OR CONTINGENT OBLIGATION TO
DELIVER COMMON STOCK OF THE PARENT CORP.;

 

88

--------------------------------------------------------------------------------


 

(VIII)  MONETIZATION INDEBTEDNESS; PROVIDED THAT, THE COMPANY SHALL PROVIDE TO
THE ADMINISTRATIVE AGENT PROMPT WRITTEN NOTICE OF ANY SUCH MONETIZATION
INDEBTEDNESS INCURRED BY THE COMPANY OR A RESTRICTED SUBSIDIARY TOGETHER WITH A
BRIEF DESCRIPTION OF THE TERMS THEREOF; AND

 

(IX)    OTHER INDEBTEDNESS OF THE COMPANY OR ANY RESTRICTED SUBSIDIARY, TO THE
EXTENT NOT OTHERWISE PERMITTED BY CLAUSES (I) THROUGH (VIII) OF THIS
SECTION 7.12, SO LONG AS THE AGGREGATE PRINCIPAL AMOUNT OF ALL SUCH INDEBTEDNESS
OUTSTANDING AT ANY ONE TIME PURSUANT TO THIS CLAUSE (IX) SHALL NOT EXCEED THE
SUM OF $400,000,000.

 

Section 7.13           Contingent Liabilities.  Neither the Company nor any
Restricted Subsidiary will, directly or indirectly (including, without
limitation, by means of causing a bank to open a letter of credit), guarantee,
endorse, contingently agree to purchase or to furnish funds for the payment or
maintenance of, or otherwise be or become contingently liable upon or with
respect to, the Indebtedness, other obligations, net worth, working capital or
earnings of any Person, or guarantee the payment of dividends or other
distributions upon the stock or other ownership interests of any Person, or
agree to purchase, sell or lease (as lessee or lessor) property, products,
materials, supplies or services primarily for the purpose of enabling a debtor
to make payment of its obligations or to assure a creditor against loss (all
such transactions being herein called “Guarantees”), except:

 

(I)      THE GUARANTEES IN ARTICLE IV HEREOF;

 

(II)     ENDORSEMENTS OF NEGOTIABLE INSTRUMENTS FOR DEPOSIT OR COLLECTION IN THE
ORDINARY COURSE OF BUSINESS;

 

(III)    THE GUARANTEES DESCRIBED IN SCHEDULE 7.13;

 

(IV)    GUARANTEES BY THE COMPANY OR ONE OR MORE OF THE RESTRICTED SUBSIDIARIES
OF INDEBTEDNESS OF, AND OTHER OBLIGATIONS (INCURRED IN THE ORDINARY COURSE OF
BUSINESS) OF, ANOTHER RESTRICTED SUBSIDIARY, BUT ONLY IF SUCH INDEBTEDNESS OR
OBLIGATIONS ARE PERMITTED BY THIS CREDIT AGREEMENT;

 

(V)     OTHER GUARANTEES, INCLUDING, BUT NOT LIMITED TO, WITHOUT DUPLICATION,
SURETY BONDS, BY THE COMPANY, PROVIDED THAT THE OUTSTANDING AGGREGATE AMOUNT OF
THE OBLIGATIONS GUARANTEED DOES NOT EXCEED $150,000,000 AT ANY TIME;

 

(VI)    CAPITAL LEASE OBLIGATIONS TO THE EXTENT THEY CONSTITUTE GUARANTEES BY
REASON OF HAVING BEEN ASSIGNED BY THE LESSOR TO A LENDER TO SUCH LESSOR
(PROVIDED THAT THE OBLIGORS IN RESPECT OF SUCH CAPITAL LEASE OBLIGATIONS DO NOT
INCREASE THEIR LIABILITY BY REASON OF SUCH ASSIGNMENT);

 

(VII)   THE LETTERS OF CREDIT;

 

89

--------------------------------------------------------------------------------


 

(VIII)  ANY GUARANTEE BY THE COMPANY OF THE OBLIGATIONS OF ANY UNRESTRICTED
SUBSIDIARY SO LONG AS (A) RECOURSE TO THE COMPANY THEREUNDER IS LIMITED SOLELY
TO SHARES OF CAPITAL STOCK OF SUCH UNRESTRICTED SUBSIDIARY OR ITS SUBSIDIARIES
AND TO NO OTHER ASSETS OF THE COMPANY OR THE RESTRICTED SUBSIDIARIES AND
(B) NEITHER THE COMPANY NOR ANY RESTRICTED SUBSIDIARY AGREES, IN CONNECTION
THEREWITH, TO ANY LIMITATION ON THE AMOUNT OF INDEBTEDNESS WHICH MAY BE INCURRED
BY THEM, TO THE GRANTING OF ANY LIENS ON ASSETS OF THE COMPANY OR ANY OF THE
RESTRICTED SUBSIDIARIES (OTHER THAN SHARES OF STOCK OF SUCH UNRESTRICTED
SUBSIDIARY OR ITS SUBSIDIARIES), TO ANY ACQUISITION OR DISPOSITION OF ANY ASSETS
OF THE COMPANY OR THE RESTRICTED SUBSIDIARIES (OTHER THAN SHARES OF CAPITAL
STOCK OF SUCH UNRESTRICTED SUBSIDIARY OR ITS SUBSIDIARIES) OR TO ANY
MODIFICATION OR SUPPLEMENT OF THIS CREDIT AGREEMENT OR ANY AGREEMENT ENTERED
INTO BY THE COMPANY OR ANY OF THE RESTRICTED SUBSIDIARIES REFINANCING ANY
SUBSTANTIAL PORTION OF THE INDEBTEDNESS OUTSTANDING UNDER THIS CREDIT AGREEMENT;

 

(IX)    GUARANTEES WHICH WOULD CONSTITUTE INVESTMENTS WHICH ARE NOT PROHIBITED
BY SECTION 7.17 HEREOF; AND

 

(X)     OBLIGATIONS UNDER CONTRACTS PROVIDING FOR THE ACQUISITION OF OR
PROVISION OF GOODS OR SERVICES (INCLUDING LEASES OR LICENSES OF PROPERTY)
INCURRED IN THE ORDINARY COURSE OF BUSINESS FOR WHICH THE COMPANY OR ANY OF ITS
RESTRICTED SUBSIDIARIES MAY BE JOINTLY AND SEVERALLY LIABLE WITH OTHER
SUBSIDIARIES OF THE COMPANY AS TO WHICH COSTS ARE ALLOCATED (AS AMONG THE
COMPANY AND ITS SUBSIDIARIES) BASED ON COST, USAGE OR OTHER REASONABLE METHOD OF
ALLOCATION; PROVIDED THAT THE UNDERTAKING OF SUCH LIABILITIES ARE NOT INTENDED
AS A GUARANTY OR OTHER CREDIT SUPPORT OF SUCH OBLIGATIONS; AND

 

(XI)    ANY GUARANTEE BY THE COMPANY OF ANY OBLIGATION TO THE EXTENT SUCH
OBLIGATION CAN BE SATISFIED (AT THE OPTION OF THE COMPANY) BY THE DELIVERY OF
COMMON STOCK OF THE PARENT CORP.

 

Section 7.14           Liens.  Neither the Company nor any Restricted Subsidiary
will create or suffer to exist, any mortgage, pledge, security interest,
conditional sale or other title retention agreement, lien, charge or encumbrance
upon any of its assets, now owned or hereafter acquired, securing any
Indebtedness or other obligation (all such security being herein called
“Liens”), except:

 

(I)      LIENS ON PROPERTY SECURING INDEBTEDNESS OWED TO THE COMPANY OR ANY
RESTRICTED SUBSIDIARY;

 

(II)     LIENS SECURING CAPITAL LEASES OR OTHER INDEBTEDNESS FOR THE DEFERRED
ACQUISITION PRICE OF PROPERTY OR SERVICES TO THE EXTENT SUCH LIENS ATTACH SOLELY
TO THE PROPERTY ACQUIRED WITH OR SUBJECT TO SUCH INDEBTEDNESS;

 

(III)    LIENS SECURING ALL OF THE OBLIGATIONS OF THE COMPANY AND THE RESTRICTED
SUBSIDIARIES HEREUNDER;

 

(IV)    PERMITTED LIENS;

 

90

--------------------------------------------------------------------------------


 

(V)     OTHER LIENS ON PROPERTY IN EFFECT ON THE AGREEMENT DATE TO THE EXTENT
SET FORTH ON SCHEDULE 7.14 HERETO;

 

(VI)    LIENS ON SHARES OF THE CAPITAL STOCK OF, OR PARTNERSHIP INTEREST IN, ANY
UNRESTRICTED SUBSIDIARY; AND

 

(VII)   LIENS ON ANY SHARE OF MONETIZED STOCK TO THE EXTENT SUCH LIENS SECURE
MONETIZATION INDEBTEDNESS RELATED TO SUCH MONETIZED STOCK.

 

In addition, neither the Company nor any Restricted Subsidiary will enter into
or permit to exist any undertaking by it or affecting any of its properties
whereby the Company or such Restricted Subsidiary shall agree with any Person
(other than the Lenders or the Administrative Agent) not to create or suffer to
exist any Liens in favor of any other Person, provided that the foregoing
restriction shall not apply to any such undertaking contained in any indenture
or other agreement (i) governing any Permitted Debt or Indebtedness outstanding
at the date hereof and identified on Schedule 7.12 hereto, or (ii) governing
specific property to be sold pursuant to an executed agreement with respect to
an asset sale permitted hereunder, or (iii) constituting a customary restriction
on assignment, subletting, or other transfer contained in leases, licenses,
franchises and other similar agreements entered into in the ordinary course of
business or otherwise creating a Permitted Lien (provided that any restriction
referred to in clauses (ii) or (iii) is limited to the property or asset subject
to such sale, lease, license, franchise or other similar agreement or Permitted
Lien, as the case may be).

 

Section 7.15           Leases.  Neither the Company nor any Restricted
Subsidiary will incur, assume or have outstanding any obligation to pay rent
under Leases (as lessee, guarantor or otherwise) except:

 

(I)      OBLIGATIONS UNDER LEASES BY ONE RESTRICTED SUBSIDIARY TO ANOTHER
RESTRICTED SUBSIDIARY OR THE COMPANY, AS THE CASE MAY BE; AND

 

(II)     OBLIGATIONS UNDER LEASES OF EQUIPMENT AND OTHER REAL OR PERSONAL
PROPERTY FOR USE IN THE ORDINARY COURSE OF THE BUSINESS (INCLUDING ANY
SUBLEASING OR ALLOCATIONS TO OTHER SUBSIDIARIES OF THE COMPANY) OF THE COMPANY
AND THE RESTRICTED SUBSIDIARIES AND CSC TECHNOLOGY, INCLUDING POLE RENTAL LEASES
AND LEASES OF MICROWAVE TRANSMISSION, RECEPTION RIGHTS AND RADIO AND OTHER
FREQUENCY SPECTRUM.

 

Section 7.16           TKR.  Neither the Company nor any Restricted Subsidiary
will make any Investment in TKR or any Subsidiary of TKR after the Agreement
Date in excess of a net aggregate amount of $500,000,000, unless, prior thereto,
TKR and its Subsidiaries shall have become Guarantors hereunder.

 

Section 7.17           Investments.  Neither the Company nor any Restricted
Subsidiary will, directly or indirectly, (a) make or permit to remain
outstanding any advances, loans, accounts receivable (other than (x) accounts
receivable arising in the ordinary course of business of the Company or such
Restricted Subsidiary and (y) accounts receivable owing to the Company or any
Restricted Subsidiary from any Unrestricted Subsidiary for

 

91

--------------------------------------------------------------------------------


 

management or other services or other overhead or shared expenses allocated in
the ordinary course of business provided by the Company or any Restricted
Subsidiary to such Unrestricted Subsidiary or other extensions of credit
(excluding, however, accrued and unpaid interest in respect of any advance, loan
or other extension of credit) or capital contributions to (by means of transfers
of property to others, or payments for property or services for the account or
use of others, or otherwise) any Person (other than the Company or any
Restricted Subsidiary)), (b) purchase or own any stocks, bonds, notes,
debentures or other securities (including, without limitation, any interests in
any partnership, joint venture or any similar enterprise) of, or any bank
accounts with, or Guarantee any Indebtedness or other obligations of, any Person
(other than the Company or any Restricted Subsidiary), or (c) purchase or
acquire (in one transaction or a series of transactions) assets of another
Person that constitute a business unit or all or a substantial part of the
business of, such Person (other than the Company or any Restricted Subsidiary)
(all such transactions referred to in clauses (a), (b) and (c) being herein
called “Investments”), provided however, that such restriction shall not apply
so long as no Default shall have occurred and be continuing both immediately
before and immediately after giving effect to the making of each such
Investment, and, provided further, that the Company or any Restricted Subsidiary
may convert the form of any outstanding Investment by the Company or such
Restricted Subsidiary in any Unrestricted Subsidiary that was permitted under
this Section 7.17 when first made by the Company or a Restricted Subsidiary at
all times prior to any Responsible Officer having knowledge of the occurrence
and continuance of a Default.

 

Section 7.18           Restricted Payments.  Neither the Company nor any
Restricted Subsidiary will, directly or indirectly, make or declare any
Restricted Payment (other than any Restricted Payment payable (and paid) in
common stock of the Parent Corp.) at any time, except that, so long as no
Default shall have occurred and be continuing at the time such Restricted
Payment is made or would result from the making or declaration of such
Restricted Payment, this Section 7.18 shall not apply to (i) any Restricted
Payment made by the Company to Parent Corp. and used by Parent Corp. to make a
scheduled payment of principal or interest on any of Parent Corp.’s Indebtedness
or to pay any management fees, and (ii) any other Restricted Payment by the
Company or any of the Restricted Subsidiaries, provided that during any
Limitation Period the aggregate amount of Restricted Payments made shall not
exceed $200,000,000 plus an amount equal to the aggregate proceeds received by
the Company or the Restricted Subsidiaries from any capital contribution or any
issue of new Equity Interests following the Closing Date not previously utilized
to increase the available amount of Restricted Payments during any Limitation
Period.  “Limitation Period” shall mean one or more consecutive Certification
Periods in which the Cash Flow Ratio as reflected on the Compliance Certificate
applicable to such Certification Period exceeds (x) from the Closing Date to,
and including, September 30, 2006, 6.75 to 1 and (y) thereafter, 6.00 to 1,
either at the beginning of such Certification Period or at any time during such
period after giving effect to any Indebtedness incurred to fund a Restricted
Payment made during such period; and “Certification Period” shall mean the
period from the date of the delivery of a Compliance Certificate to the date
immediately preceding the delivery of the immediately succeeding Compliance
Certificate.

 

92

--------------------------------------------------------------------------------


 

Section 7.19           Business.  (a)  The Company and the Restricted
Subsidiaries shall not permit the portion of consolidated gross revenues of the
Company and the Restricted Subsidiaries derived from the business of developing,
constructing, owning, acquiring, altering, repairing, financing, operating,
maintaining, publishing, distributing, promoting and otherwise exploiting cable
television systems and related businesses, including, without limitation,
telecommunications services, data transmission and telephony activities, for any
Quarter to be less than 90% of the total consolidated gross revenues of the
Company and the Restricted Subsidiaries for such Quarter.

 


(B)     NEITHER THE COMPANY NOR ANY RESTRICTED SUBSIDIARY WILL EFFECT ANY
DISPOSITION OR REDESIGNATE A RESTRICTED SUBSIDIARY AS AN UNRESTRICTED SUBSIDIARY
UNDER SECTION 7.08, UNLESS, BOTH BEFORE AND AFTER GIVING EFFECT TO SUCH
DISPOSITION OR REDESIGNATION, NO DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING.
IN DETERMINING THE ABSENCE OF A DEFAULT AFTER GIVING EFFECT TO ANY TRANSACTION
LIMITED BY THE FOREGOING, OR BY ANY OTHER COVENANT CONTAINED HEREIN, COMPLIANCE
WITH SECTION 7.23, SECTION 7.24 AND SECTION 7.25 SHALL BE DETERMINED ON A PRO
FORMA BASIS GIVING EFFECT TO THE SUBJECT TRANSACTION.


 

Section 7.20           Transactions with Affiliates.  Other than as set forth on
Schedule 7.20, neither the Company nor any Restricted Subsidiary will effect any
transaction with any of its Affiliates that is not a Restricted Subsidiary on a
basis less favorable to the Company or such Restricted Subsidiary than would at
the time be obtainable for a comparable transaction in arms-length dealing with
an unrelated third party (other than overhead and other ordinary course
allocations of costs and services on a reasonable basis).

 

Section 7.21           Amendments of Certain Instruments.  Neither the Company
nor any Restricted Subsidiary will modify or supplement, or consent to any
waiver of any of the provisions of, any Debt Instrument governing any Permitted
Debt or any Indebtedness specified in Schedule 7.12 except to the extent, after
giving effect thereto, that such Permitted Debt or other Indebtedness could be
incurred on such modified or supplemented terms by the Company or a Restricted
Subsidiary on the effective date of the modification, supplement or consent.  In
addition, the Company will not amend, modify or supplement any of the provisions
of its charter in respect of preferred stock of the Company, except that the
Company may (a) file any amendment or modification thereto or supplement thereof
to permit the issuance of New Preferred Stock of the Company and (b) file a
certificate of retirement thereto in respect of any series of preferred stock of
the Company the purchase, acquisition, redemption or retirement of which is
permitted by this Credit Agreement.

 

Section 7.22           Issuance of Stock.  The Company will not permit any
Restricted Subsidiary to issue any shares of stock or other ownership interests
in such Restricted Subsidiary if, after giving effect thereto, the percentage of
the ownership interests in such Restricted Subsidiary held by the Company and
the Restricted Subsidiaries immediately prior to such issuance would be
decreased.

 

D.  Financial Covenants:

 

93

--------------------------------------------------------------------------------


 

Section 7.23           Operating Cash Flow.  (a)  Operating Cash Flow to Total
Interest Expense. The Company and the Restricted Subsidiaries will cause, for
each Quarter, the ratio of Operating Cash Flow for the period of four Quarters
ending with such Quarter to Total Interest Expense for such period of four
Quarters ending with such Quarter to be at least the following respective
amounts at all times during the following respective periods; provided that, in
the event that the Company shall not have made a Special Dividend to Parent
Corp. on or prior to September 30, 2006, the “Adjusted Ratio” set forth below
shall apply from October 1, 2006:

 

Period

 

Ratio

 

Adjusted Ratio

 

From and including the Closing Date to and including the Quarter ended
December 31, 2006

 

1.75 to 1

 

1.75 to 1

 

From and including January 1, 2007 to and including the Quarter ended June 30,
2007

 

1.85 to 1

 

2.00 to 1

 

On and after July 1, 2007

 

2.00 to 1

 

2.25 to 1

 


 

(b)           Operating Cash Flow less Consolidated Cash Taxes to Total Debt
Expense.  The Company and the Restricted Subsidiaries will cause, for each
Quarter, the ratio of (i) Operating Cash Flow for the period of four Quarters
ending with such Quarter less Consolidated Cash Taxes paid during such period of
four Quarters to (ii) Total Debt Expense for such period of four Quarters ending
with such Quarter to be at least equal to 1.50 to 1.

 

Section 7.24           Cash Flow Ratio.  The Company and the Guarantors will not
permit the Cash Flow Ratio to exceed the following respective amounts at any
time during the following respective periods; provided that, in the event that
the Company shall not have made a Special Dividend to Parent Corp. on or prior
to September 30, 2006, the “Adjusted Ratio” set forth below shall apply from
October 1, 2006:

 

Period

 

Ratio

 

Adjusted Ratio

From and including the Closing Date to and including September 30, 2006

 

7.50 to 1

 

—

From and including October 1, 2006 to and including December 31, 2006

 

7.25 to 1

 

6.25 to 1

From and including January 1, 2007 to and including March 31, 2007

 

7.00 to 1

 

6.00 to 1

From and including April 1, 2007 to and including September 30, 2007

 

6.50 to 1

 

5.50 to 1

From and including October 1, 2007 to and including December 31, 2007

 

6.00 to 1

 

5.00 to 1

 

94

--------------------------------------------------------------------------------


 

Period

 

Ratio

 

Adjusted Ratio

From and including January 1, 2008 to and including December 31, 2008

 

5.50 to 1

 

4.50 to 1

From and including January 1, 2009 to and including December 31, 2009

 

5.00 to 1

 

4.00 to 1

On and after January 1, 2010

 

4.50 to 1

 

3.50 to 1

 

Section 7.25           Senior Secured Leverage Ratio.  The Company and the
Guarantors will not permit the Senior Secured Leverage Ratio to exceed the
following respective amounts at any time during the following respective
periods; provided that, in the event that the Company shall not have made a
Special Dividend to Parent Corp. on or prior to September 30, 2006, the
“Adjusted Ratio” set forth below shall apply from October 1, 2006:

 

Period

 

Ratio

 

Adjusted Ratio

From and including the Closing Date to and including September 30, 2006

 

4.00 to 1

 

—

From and including October 1, 2006 to and including December 31, 2006

 

4.00 to 1

 

3.50 to 1

From and including January 1, 2007 to and including December 31, 2007

 

3.75 to 1

 

3.25 to 1

From and including January 1, 2008 to and including December 31, 2008

 

3.50 to 1

 

3.00 to 1

From and including January 1, 2009 to and including December 31, 2009

 

3.25 to 1

 

2.75 to 1

On and after January 1, 2010

 

3.00 to 1

 

2.50 to 1

 

Section 7.26           Incremental Term Facility Covenants.  The Company and
each of the Restricted Subsidiaries shall comply with each covenant contained in
any Incremental Term Facility Supplement, subject to any applicable grace
periods and notice requirements.

 

Section 7.27           Additional Facility Covenants.  The Company and each of
the Restricted Subsidiaries shall comply with each covenant contained in any
Additional Facility Supplement, subject to any applicable grace periods and
notice requirements.

 


ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES


 

Section 8.01           Events of Default.  Each of the following shall
constitute an “Event of Default”:

 

95

--------------------------------------------------------------------------------


 


(A)      ANY REPRESENTATION OR WARRANTY IN THIS CREDIT AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR IN ANY CERTIFICATE, STATEMENT OR OTHER DOCUMENT FURNISHED TO
THE LENDERS OR THE ADMINISTRATIVE AGENT PURSUANT HERETO (INCLUDING, WITHOUT
LIMITATION, ANY AMENDMENT THERETO), OR ANY CERTIFICATION MADE OR DEEMED TO HAVE
BEEN MADE BY THE COMPANY OR ANY RESTRICTED SUBSIDIARY TO ANY LENDER OR THE
ADMINISTRATIVE AGENT HEREUNDER, SHALL PROVE TO HAVE BEEN INCORRECT, OR SHALL BE
BREACHED, IN ANY MATERIAL RESPECT WHEN MADE OR DEEMED MADE; PROVIDED THAT ANY
REPRESENTATION MADE PURSUANT TO SECTION 5.02 IN RESPECT OF THE ABSENCE OF ANY
DEFAULT SHALL NOT CONSTITUTE AN EVENT OF DEFAULT IF (I) AT THE TIME OF SUCH
REPRESENTATION, SUCH DEFAULT WAS NOT KNOWN TO A RESPONSIBLE OFFICER AND
(II) PRIOR TO SUCH DEFAULT, THE ABSENCE OF WHICH IS THE SUBJECT OF SUCH
REPRESENTATION, BECOMING AN EVENT OF DEFAULT, SUCH DEFAULT HAS BEEN CURED OR
WAIVED IN ACCORDANCE WITH THIS CREDIT AGREEMENT; PROVIDED FURTHER THAT THE EVENT
OF DEFAULT CONTAINED IN THIS SECTION 8.01(A) SHALL APPLY TO THE INCREMENTAL TERM
FACILITY ONLY TO THE EXTENT THAT SUCH EVENT OF DEFAULT RELATES TO ANY
REPRESENTATION OR WARRANTY MADE OR DEEMED TO BE MADE TO THE INCREMENTAL TERM
LENDERS (I) ON THE INCREMENTAL TERM CLOSING DATE, OR (II) IN ANY CERTIFICATE
DELIVERED BY THE COMPANY PURSUANT TO SECTION 7.01 HEREOF OR IN ANY LOAN DOCUMENT
OR ANY RELATED AMENDMENT, WAIVER OR OTHER INSTRUMENT, IN EACH CASE, ENTERED INTO
AFTER THE DATE HEREOF; AND PROVIDED FURTHER THAT THE EVENT OF DEFAULT CONTAINED
IN THIS SECTION 8.01(A) SHALL APPLY TO AN ADDITIONAL INCREMENTAL TERM FACILITY,
IF ANY, ONLY TO THE EXTENT THAT SUCH EVENT OF DEFAULT RELATES TO ANY
REPRESENTATION OR WARRANTY MADE OR DEEMED TO BE MADE TO THE ADDITIONAL FACILITY
LENDERS PARTY THERETO (I) ON THE RESPECTIVE ADDITIONAL FACILITY CLOSING DATE, OR
(II) IN ANY CERTIFICATE DELIVERED BY THE COMPANY PURSUANT TO SECTION 7.01 HEREOF
OR IN ANY LOAN DOCUMENT OR ANY RELATED AMENDMENT, WAIVER OR OTHER INSTRUMENT, IN
EACH CASE, ENTERED INTO AFTER THE DATE HEREOF; OR


 


(B)     (I) DEFAULT IN THE PAYMENT WHEN DUE OF ANY PRINCIPAL OF ANY REVOLVING
CREDIT LOAN, TERM A LOAN OR ANY L/C OBLIGATION, DEFAULT IN THE DEPOSIT WHEN DUE
OF FUNDS AS CASH COLLATERAL IN RESPECT OF L/C OBLIGATIONS OR DEFAULT IN THE
PAYMENT WHEN DUE OF INTEREST ON ANY REVOLVING CREDIT LOAN, TERM A LOAN OR ON ANY
L/C OBLIGATION, OR ANY FEE DUE HEREUNDER OR ANY OTHER AMOUNT PAYABLE TO ANY
REVOLVING CREDIT LENDER OR TERM A LENDER HEREUNDER, AND THE FAILURE TO PAY SUCH
INTEREST, FEE OR SUCH OTHER AMOUNT WITHIN TWO BUSINESS DAYS AFTER THE SAME
BECOMES DUE OR (II) DEFAULT IN THE PAYMENT WHEN DUE OF ANY PRINCIPAL OF ANY
INCREMENTAL TERM LOAN OR ANY ADDITIONAL FACILITY LOAN OR DEFAULT IN THE PAYMENT
WHEN DUE OF INTEREST ON ANY INCREMENTAL TERM LOAN OR ANY ADDITIONAL FACILITY
LOAN, OR ANY FEE DUE HEREUNDER, UNDER ANY OTHER LOAN DOCUMENT OR ANY OTHER
AMOUNT PAYABLE TO ANY INCREMENTAL TERM LENDER, ANY ADDITIONAL FACILITY LENDER OR
THE ADMINISTRATIVE AGENT HEREUNDER, AND THE FAILURE TO PAY SUCH INTEREST OR SUCH
OTHER AMOUNT WITHIN TWO BUSINESS DAYS AFTER THE SAME BECOMES DUE; OR


 


(C)      DEFAULT BY THE COMPANY OR ANY OF THE RESTRICTED SUBSIDIARIES IN THE
PERFORMANCE OR OBSERVANCE OF ANY OF ITS AGREEMENTS IN ARTICLE VII HEREOF (OTHER
THAN SECTION 7.01, SECTION 7.02, SECTION 7.03, SECTION 7.05, SECTION 7.06,
SECTION 7.07, SECTION 7.08, SECTION 7.10, SECTION 7.17 AND SECTION 7.20 HEREOF
BUT INCLUDING SECTION 7.01(F) HEREOF); OR

 

96

--------------------------------------------------------------------------------



 


(D)     (I) DEFAULT BY THE COMPANY OR ANY OF THE RESTRICTED SUBSIDIARIES IN THE
PERFORMANCE OR OBSERVANCE OF ANY OF ITS OTHER AGREEMENTS HEREIN (OTHER THAN
THOSE SPECIFIED IN SECTION 8.01(C)) OR IN ANY OTHER LOAN DOCUMENT, WHICH SHALL
REMAIN UNREMEDIED FOR 30 DAYS AFTER NOTICE THEREOF SHALL HAVE BEEN GIVEN TO THE
COMPANY BY ANY LENDER (OTHER THAN ANY INCREMENTAL TERM LENDER) OR THE
ADMINISTRATIVE AGENT (PROVIDED THAT SUCH PERIOD SHALL BE FIVE DAYS IN THE CASE
OF A DEFAULT UNDER SECTION 7.17 HEREOF AND PROVIDED FURTHER THAT SUCH PERIOD
SHALL BE FIFTEEN DAYS AND NO SUCH NOTICE SHALL BE REQUIRED IN THE CASE OF A
DEFAULT UNDER SECTION 7.01(D) HEREOF) OR (II) DEFAULT BY THE COMPANY OR ANY OF
THE RESTRICTED SUBSIDIARIES IN THE PERFORMANCE OR OBSERVANCE OF ANY OF ITS OTHER
AGREEMENTS HEREIN OR IN ANY OTHER LOAN DOCUMENT (OTHER THAN ANY REVOLVER/TERM A
COVENANT), WHICH SHALL REMAIN UNREMEDIED FOR 60 DAYS (30 DAYS IN THE CASE OF A
DEFAULT UNDER SECTION 1.03 OR 1.07 OF SCHEDULE II TO THE INCREMENTAL TERM
SUPPLEMENT) AFTER NOTICE THEREOF SHALL HAVE BEEN GIVEN TO THE COMPANY BY
INCREMENTAL TERM LENDERS HOLDING AT LEAST 25% OF THE INCREMENTAL TERM FACILITY
ON THE DATE SUCH NOTICE IS GIVEN OR THE ADMINISTRATIVE AGENT; OR


 


(E)      ANY INDEBTEDNESS OF THE COMPANY (INCLUDING ANY INDEBTEDNESS HEREUNDER)
OR ANY OF THE RESTRICTED SUBSIDIARIES IN AN AGGREGATE PRINCIPAL AMOUNT OF
$10,000,000 OR MORE, EXCLUDING (I) ANY INDEBTEDNESS OWING SOLELY TO THE COMPANY
OR A RESTRICTED SUBSIDIARY AND (II) ANY INDEBTEDNESS FOR THE DEFERRED PURCHASE
PRICE OF PROPERTY OR SERVICES OWED TO THE PERSON PROVIDING SUCH PROPERTY OR
SERVICES AS TO WHICH THE COMPANY OR SUCH RESTRICTED SUBSIDIARY HAS A GOOD FAITH
BASIS TO BELIEVE IS NOT DUE AND OWING AND, TO THE EXTENT THEN APPROPRIATE, IS
CONTESTING ITS OBLIGATION TO PAY THE SAME IN GOOD FAITH AND BY PROPER
PROCEEDINGS AND FOR WHICH THE COMPANY OR SUCH RESTRICTED SUBSIDIARY HAS
ESTABLISHED APPROPRIATE RESERVES (SUCH INDEBTEDNESS UNDER CLAUSES (I) AND
(II) ABOVE HEREIN CALLED “EXCLUDED INDEBTEDNESS”), SHALL (I) BECOME DUE BEFORE
STATED MATURITY BY THE ACCELERATION OF THE MATURITY THEREOF BY REASON OF DEFAULT
OR (II) BECOME DUE BY ITS TERMS AND SHALL NOT BE PROMPTLY PAID OR EXTENDED; OR


 


(F)      ANY DEFAULT UNDER ANY INDENTURE, CREDIT AGREEMENT OR LOAN AGREEMENT OR
OTHER AGREEMENT OR INSTRUMENT UNDER WHICH INDEBTEDNESS OF THE COMPANY OR ANY OF
THE RESTRICTED SUBSIDIARIES CONSTITUTING INDEBTEDNESS FOR BORROWED MONEY IN AN
AGGREGATE PRINCIPAL AMOUNT OF $10,000,000 OR MORE IS OUTSTANDING (OTHER THAN
EXCLUDED INDEBTEDNESS), OR BY WHICH ANY SUCH INDEBTEDNESS IS EVIDENCED, SHALL
HAVE OCCURRED AND SHALL CONTINUE FOR A PERIOD OF TIME SUFFICIENT TO PERMIT THE
HOLDER OR HOLDERS OF ANY SUCH INDEBTEDNESS (OR A TRUSTEE OR AGENT ON ITS OR
THEIR BEHALF) TO ACCELERATE THE MATURITY THEREOF OR TO ENFORCE ANY LIEN PROVIDED
FOR BY ANY SUCH INDENTURE, AGREEMENT OR INSTRUMENT, AS THE CASE MAY BE, UNLESS
SUCH DEFAULT SHALL HAVE BEEN PERMANENTLY WAIVED BY THE RESPECTIVE HOLDER OF SUCH
INDEBTEDNESS; OR


 


(G)     THE COMPANY OR ANY OF THE RESTRICTED SUBSIDIARIES SHALL (I) APPLY FOR OR
CONSENT TO THE APPOINTMENT OF, OR THE TAKING OF POSSESSION BY, A RECEIVER,
CUSTODIAN, TRUSTEE OR LIQUIDATOR OF ITSELF OR OF ALL OR A SUBSTANTIAL PART OF
ITS PROPERTY, (II) ADMIT IN WRITING ITS INABILITY, OR BE GENERALLY UNABLE, TO
PAY ITS DEBTS AS THEY BECOME DUE, (III) MAKE A GENERAL ASSIGNMENT FOR THE
BENEFIT OF CREDITORS, (IV) BE ADJUDICATED AS BANKRUPT OR INSOLVENT, (V) COMMENCE
A VOLUNTARY CASE UNDER ANY DEBTOR RELIEF LAW (AS NOW OR HEREAFTER IN EFFECT),
(VI) FILE A PETITION SEEKING TO TAKE ADVANTAGE OF ANY DEBTOR RELIEF

 

97

--------------------------------------------------------------------------------


 


LAW, (VII) ACQUIESCE IN WRITING TO, OR FAIL TO CONTROVERT IN A TIMELY AND
APPROPRIATE MANNER, ANY PETITION FILED AGAINST THE COMPANY OR ANY RESTRICTED
SUBSIDIARY IN ANY INVOLUNTARY CASE UNDER ANY SUCH DEBTOR RELIEF LAW, OR
(VIII) TAKE ANY ACTION FOR THE PURPOSE OF EFFECTING ANY OF THE FOREGOING; OR


 


(H)     A CASE OR OTHER PROCEEDING SHALL BE COMMENCED, WITHOUT THE APPLICATION,
APPROVAL OR CONSENT OF THE COMPANY OR ANY OF THE RESTRICTED SUBSIDIARIES, IN ANY
COURT OF COMPETENT JURISDICTION, SEEKING THE LIQUIDATION, REORGANIZATION,
DISSOLUTION, WINDING UP, OR COMPOSITION OR READJUSTMENT OR DEBTS OF THE COMPANY
OR ANY RESTRICTED SUBSIDIARY, THE APPOINTMENT OF A TRUSTEE, RECEIVER, CUSTODIAN,
LIQUIDATOR OR THE LIKE OF THE COMPANY OR SUCH RESTRICTED SUBSIDIARY OR OF ALL OR
ANY SUBSTANTIAL PART OF ITS ASSETS, OR ANY OTHER SIMILAR ACTION WITH RESPECT TO
THE COMPANY OR SUCH RESTRICTED SUBSIDIARY UNDER ANY DEBTOR RELIEF LAW, AND SUCH
CASE OR PROCEEDING SHALL CONTINUE UNDISMISSED, OR UNSTAYED AND IN EFFECT, FOR
ANY PERIOD OF 30 CONSECUTIVE DAYS, OR AN ORDER FOR RELIEF AGAINST THE COMPANY OR
ANY RESTRICTED SUBSIDIARY SHALL BE ENTERED IN AN INVOLUNTARY CASE UNDER ANY
DEBTOR RELIEF LAW (AS NOW OR HEREAFTER IN EFFECT); OR


 


(I)       (I) A JUDGMENT FOR THE PAYMENT OF MONEY IN EXCESS OF $10,000,000 SHALL
BE RENDERED AGAINST THE COMPANY OR ANY RESTRICTED SUBSIDIARY AND SUCH JUDGMENT
SHALL REMAIN UNSATISFIED AND IN EFFECT FOR ANY PERIOD OF 30 CONSECUTIVE DAYS
WITHOUT A STAY OF EXECUTION OR (IF A STAY IS NOT PROVIDED FOR BY APPLICABLE LAW)
WITHOUT HAVING BEEN FULLY BONDED OR (II) A FINAL JUDGMENT OR FINAL JUDGMENTS FOR
THE PAYMENT OF MONEY ARE ENTERED BY A COURT OR COURTS OF COMPETENT JURISDICTION
AGAINST THE COMPANY OR ANY RESTRICTED SUBSIDIARY AND EITHER (X) AN ENFORCEMENT
PROCEEDING SHALL HAVE BEEN COMMENCED BY ANY CREDITOR UPON SUCH JUDGMENT OR
(Y) SUCH JUDGMENT REMAINS UNDISCHARGED AND UNBONDED FOR A PERIOD (DURING WHICH
EXECUTION SHALL NOT BE EFFECTIVELY STAYED) OF 60 DAYS, PROVIDED THAT, THE
AGGREGATE OF ALL SUCH JUDGMENTS EXCEEDS $20,000,000; OR


 


(J)       ANY FRANCHISE ISSUED TO THE COMPANY OR ANY RESTRICTED SUBSIDIARY SHALL
BE REVOKED OR CANCELED OR EXPIRE BY ITS TERMS AND NOT BE RENEWED, OR SHALL BE
MODIFIED IN A MANNER ADVERSE TO THE COMPANY OR THE RESTRICTED SUBSIDIARY
UTILIZING SUCH FRANCHISE, IF SUCH REVOCATION, CANCELLATION, EXPIRATION OR
NON-RENEWAL IS LIKELY TO HAVE A MATERIALLY ADVERSE EFFECT (AFTER GIVING EFFECT
TO ANY TEMPORARY OPERATING AUTHORITY); OR


 


(K)      (I)  ANY TERMINATION EVENT SHALL OCCUR; (II) ANY ACCUMULATED FUNDING
DEFICIENCY, WHETHER OR NOT WAIVED, SHALL EXIST WITH RESPECT TO ANY PLAN;
(III) ANY PERSON SHALL ENGAGE IN ANY PROHIBITED TRANSACTION INVOLVING ANY PLAN;
(IV) THE COMPANY OR ANY ERISA AFFILIATE IS IN “DEFAULT” (AS DEFINED IN
SECTION 4219(C)(5) OF ERISA) WITH RESPECT TO PAYMENTS TO A MULTIEMPLOYER PLAN
RESULTING FROM THE COMPANY’S OR ANY ERISA AFFILIATE’S COMPLETE OR PARTIAL
WITHDRAWAL (AS DESCRIBED IN SECTION 4203 OR 4205 OF ERISA) FROM SUCH PLAN;
(V) THE CONDITIONS FOR IMPOSITION OF A LIEN UNDER SECTION 302(F) OF ERISA SHALL
HAVE BEEN MET WITH RESPECT TO A PLAN; (VI) THE ADOPTION OF AN AMENDMENT TO A
PLAN REQUIRING THE PROVISION OF SECURITY TO SUCH PLAN PURSUANT TO SECTION 307 OF
ERISA; (VII) THE COMPANY OR ANY ERISA AFFILIATE SHALL FAIL TO PAY WHEN DUE AN
AMOUNT WHICH IS PAYABLE BY IT TO THE PBGC OR TO A PLAN UNDER TITLE IV OF ERISA
AND WHICH, WHEN AGGREGATED WITH ALL OTHER SUCH AMOUNTS WITH RESPECT TO THE
PAYMENT OF WHICH THE COMPANY AND ITS ERISA AFFILIATES ARE AT THE TIME IN
DEFAULT, EXCEEDS

 

98

--------------------------------------------------------------------------------



 


$500,000; (VIII) A PROCEEDING SHALL BE INSTITUTED BY A FIDUCIARY OF ANY PLAN
AGAINST THE COMPANY OR ANY ERISA AFFILIATE TO ENFORCE SECTION 515 OF ERISA AND
SUCH PROCEEDING SHALL NOT HAVE BEEN DISMISSED WITHIN 30 DAYS THEREAFTER;
(IX) THE ASSUMPTION OF, OR ANY MATERIAL INCREASE IN, THE CONTINGENT LIABILITY OF
THE COMPANY OR ANY RESTRICTED SUBSIDIARY WITH RESPECT TO ANY POST-RETIREMENT
WELFARE LIABILITY AND SUCH ASSUMPTION OR MATERIAL INCREASE HAS HAD, OR COULD
REASONABLY BE EXPECTED TO HAVE, A MATERIAL ADVERSE EFFECT; AND BY REASON OF ANY
OR ALL OF SUCH EVENTS DESCRIBED IN CLAUSES (I) THROUGH (IX) AS APPLICABLE THERE
SHALL OR COULD RESULT IN ACTUAL OR POTENTIAL LIABILITY OF THE COMPANY AND ANY
ERISA AFFILIATE IN EXCESS OF $500,000 IN THE AGGREGATE; OR


 


(L)       (I)  DOLAN FAMILY INTERESTS SHALL CEASE AT ANY TIME TO HAVE BENEFICIAL
OWNERSHIP (WITHIN THE MEANING OF RULE 13D-3 (AS IN EFFECT ON THE AGREEMENT DATE)
PROMULGATED UNDER THE SECURITIES AND EXCHANGE ACT OF 1934, AS AMENDED) OF SHARES
OF THE CAPITAL STOCK OF PARENT CORP. HAVING SUFFICIENT VOTES TO ELECT (OR
OTHERWISE DESIGNATE) AT SUCH TIME A MAJORITY OF THE MEMBERS OF THE BOARD OF
DIRECTORS OF PARENT CORP., (II) PARENT CORP. SHALL CEASE TO OWN (FREE AND CLEAR
OF ALL LIENS) DIRECTLY 100% OF THE COMMON STOCK OF THE COMPANY, OR ANY PERSON
(OTHER THAN PARENT CORP.) SHALL OBTAIN THE LEGAL OR CONTRACTUAL RIGHT TO OWN, OR
TO CAUSE THE TRANSFER OF THE OWNERSHIP OF, ANY OF THE COMMON STOCK OF THE
COMPANY, WITHOUT REGARD TO ANY REQUIRED APPROVAL OF ANY OTHER PERSON, OR
(III) THE COMPANY SHALL CEASE TO OWN, DIRECTLY OR INDIRECTLY, 100% OF THE COMMON
STOCK OF TKR, OR ANY PERSON (OTHER THAN THE COMPANY OR ANY DIRECT SUBSIDIARY OF
THE COMPANY HOLDING ALL OF THE COMMON STOCK OF TKR) SHALL OBTAIN THE LEGAL OR
CONTRACTUAL RIGHT TO OWN, OR TO CAUSE THE TRANSFER OF THE OWNERSHIP OF, ANY OF
THE COMMON STOCK OF TKR, WITHOUT REGARD TO ANY REQUIRED APPROVAL OF ANY OTHER
PERSON; OR


 


(M)     THE COMPANY OR ANY RESTRICTED SUBSIDIARY ASSERTS OR ANY AFFILIATE
INSTITUTES ANY PROCEEDINGS SEEKING TO ESTABLISH OR ANY PERSON OBTAINS A JUDGMENT
ESTABLISHING THAT (I) ANY PROVISION OF THE LOAN DOCUMENTS IS INVALID, NOT
BINDING OR UNENFORCEABLE OR (II) THE LIEN CREATED, OR PURPORTED TO BE CREATED,
BY THE LOAN DOCUMENTS IS NOT A VALID AND PERFECTED FIRST PRIORITY SECURITY
INTEREST IN THE PROPERTY IN WHICH SUCH LIEN IS CREATED, OR PURPORTED TO BE
CREATED, PURSUANT TO THE LOAN DOCUMENTS.


 

Section 8.02           Remedies upon Event of Default.  (a)  Revolver/Term A
Event of Default.  If any Revolver/Term A Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Revolver/Term A Lenders, take any or all of the
following actions:

 


(I)            DECLARE THE COMMITMENT OF EACH REVOLVING CREDIT LENDER, EACH TERM
A LENDER AND EACH ADDITIONAL FACILITY LENDER, IF ANY, PARTY TO AN ADDITIONAL
FACILITY SUPPLEMENT WHICH MAKES SUCH REVOLVER/TERM A EVENT OF DEFAULT APPLICABLE
TO SUCH ADDITIONAL FACILITY LENDER TO MAKE LOANS AND ANY OBLIGATION OF THE L/C
ISSUER TO MAKE L/C CREDIT EXTENSIONS TO BE TERMINATED, WHEREUPON SUCH
COMMITMENTS AND OBLIGATION SHALL BE TERMINATED;


 


(II)           DECLARE THE UNPAID PRINCIPAL AMOUNT OF ALL OUTSTANDING REVOLVING
CREDIT LOANS, TERM A LOANS AND ADDITIONAL FACILITY LOANS, IF ANY, IF SUCH
ADDITIONAL FACILITY LOANS ARE ADVANCED UNDER AN ADDITIONAL FACILITY SUPPLEMENT
WHICH MAKES SUCH

 

99

--------------------------------------------------------------------------------


 


REVOLVER/TERM A EVENT OF DEFAULT APPLICABLE TO SUCH ADDITIONAL FACILITY LOANS,
ALL INTEREST ACCRUED AND UNPAID THEREON, AND ALL OTHER AMOUNTS OWING OR PAYABLE
TO ANY REVOLVER CREDIT LENDER, TERM A LENDER OR ANY ADDITIONAL FACILITY LENDER
HOLDING SUCH ADDITIONAL FACILITY LOANS OR UNDER ANY OTHER LOAN DOCUMENT TO BE
IMMEDIATELY DUE AND PAYABLE, WITHOUT PRESENTMENT, DEMAND, PROTEST OR OTHER
NOTICE OF ANY KIND, ALL OF WHICH ARE HEREBY EXPRESSLY WAIVED BY THE COMPANY;


 


(III)          REQUIRE THAT THE COMPANY CASH COLLATERALIZE THE L/C OBLIGATIONS
(IN AN AMOUNT EQUAL TO THE THEN OUTSTANDING AMOUNT THEREOF); AND


 


(IV)          EXERCISE ON BEHALF OF ITSELF, THE REVOLVING CREDIT LENDERS, THE
TERM A LENDERS, AND ANY ADDITIONAL FACILITY LENDERS, IF ANY, PARTY TO AN
ADDITIONAL FACILITY SUPPLEMENT WHICH MAKES SUCH REVOLVER/TERM A EVENT OF DEFAULT
APPLICABLE TO SUCH ADDITIONAL FACILITY LENDER AND THE L/C ISSUER ALL RIGHTS AND
REMEDIES AVAILABLE TO IT AND SUCH LENDERS UNDER THE LOAN DOCUMENTS.

 

(b)  Other Event of Default.  If any Event of Default (other than a
Revolver/Term A Event of Default) occurs and is continuing, the Administrative
Agent shall, at the request of, or may, with the consent of, the Required
Lenders, take any or all of the following actions:

 


(I)            DECLARE THE COMMITMENT OF EACH LENDER TO MAKE LOANS AND ANY
OBLIGATION OF THE L/C ISSUER TO MAKE L/C CREDIT EXTENSIONS TO BE TERMINATED,
WHEREUPON SUCH COMMITMENTS AND OBLIGATION SHALL BE TERMINATED;


 


(II)           DECLARE THE UNPAID PRINCIPAL AMOUNT OF ALL OUTSTANDING LOANS, ALL
INTEREST ACCRUED AND UNPAID THEREON, AND ALL OTHER AMOUNTS OWING OR PAYABLE
HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT TO BE IMMEDIATELY DUE AND PAYABLE,
WITHOUT PRESENTMENT, DEMAND, PROTEST OR OTHER NOTICE OF ANY KIND, ALL OF WHICH
ARE HEREBY EXPRESSLY WAIVED BY THE COMPANY;


 


(III)          REQUIRE THAT THE COMPANY CASH COLLATERALIZE THE L/C OBLIGATIONS
(IN AN AMOUNT EQUAL TO THE THEN OUTSTANDING AMOUNT THEREOF); AND


 


(IV)          EXERCISE ON BEHALF OF ITSELF, THE LENDERS AND THE L/C ISSUER ALL
RIGHTS AND REMEDIES AVAILABLE TO IT AND SUCH LENDERS UNDER THE LOAN DOCUMENTS;


 

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Company under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Company to Cash Collateralize the L/C Obligations as aforesaid
shall automatically become effective, in each case without further act of the
Administrative Agent or any Lender.

 

Section 8.03           Application of Funds.  After the exercise of remedies
provided for in Section 8.02 (or after the Loans have automatically become
immediately due and

 

100

--------------------------------------------------------------------------------


 

payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer and
amounts payable under Article III), ratably among them in proportion to the
respective amounts described in this clause Second payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations, to the extent due and payable, ratably among the Lenders and the
L/C Issuer in proportion to the respective amounts described in this clause
Third payable to them;

 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Borrowings and amounts owing under Secured Hedge
Agreements and Secured Cash Management Agreements, and which have become due and
owing, ratably among the Lenders, the L/C Issuer, the Hedge Banks and the Cash
Management Banks in proportion to the respective amounts described in this
clause Fourth held by them;

 

Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Company or as otherwise required by Law.

 

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur.  If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.

 


ARTICLE IX

THE ADMINISTRATIVE AGENT


 

Section 9.01           Appointment and Authority.  (a)  Each of the Lenders and
the L/C Issuer hereby irrevocably appoints Bank of America to act on its behalf
as the

 

101

--------------------------------------------------------------------------------


 

Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto.  The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the L/C Issuer, and neither the Company
nor any other Loan Party shall have rights as a third party beneficiary of any
of such provisions.

 


(B)           THE ADMINISTRATIVE AGENT SHALL ALSO ACT AS THE “COLLATERAL AGENT”
UNDER THE LOAN DOCUMENTS, AND EACH OF THE LENDERS (IN ITS CAPACITIES AS A
LENDER, POTENTIAL HEDGE BANK AND POTENTIAL CASH MANAGEMENT BANK) AND THE L/C
ISSUER HEREBY IRREVOCABLY APPOINTS AND AUTHORIZES THE ADMINISTRATIVE AGENT TO
ACT AS THE AGENT OF SUCH LENDER AND THE L/C ISSUER FOR PURPOSES OF ACQUIRING,
HOLDING AND ENFORCING ANY AND ALL LIENS ON COLLATERAL GRANTED BY ANY OF THE LOAN
PARTIES TO SECURE ANY OF THE OBLIGATIONS, TOGETHER WITH SUCH POWERS AND
DISCRETION AS ARE REASONABLY INCIDENTAL THERETO.  IN THIS CONNECTION, THE
ADMINISTRATIVE AGENT, AS “COLLATERAL AGENT” AND ANY CO-AGENTS, SUB-AGENTS AND
ATTORNEYS-IN-FACT APPOINTED BY THE ADMINISTRATIVE AGENT PURSUANT TO SECTION 9.05
FOR PURPOSES OF HOLDING OR ENFORCING ANY LIEN ON THE COLLATERAL (OR ANY PORTION
THEREOF) GRANTED UNDER THE COLLATERAL DOCUMENTS, OR FOR EXERCISING ANY RIGHTS
AND REMEDIES THEREUNDER AT THE DIRECTION OF THE ADMINISTRATIVE AGENT), SHALL BE
ENTITLED TO THE BENEFITS OF ALL PROVISIONS OF THIS ARTICLE IX AND ARTICLE X
(INCLUDING SECTION 10.04(C), AS THOUGH SUCH CO-AGENTS, SUB-AGENTS AND
ATTORNEYS-IN-FACT WERE THE “COLLATERAL AGENT” UNDER THE LOAN DOCUMENTS) AS IF
SET FORTH IN FULL HEREIN WITH RESPECT THERETO.


 

Section 9.02           Rights as a Lender.  The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent hereunder in its
individual capacity.  Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Company or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

 

Section 9.03           Exculpatory Provisions.  The Administrative Agent shall
not have any duties or obligations except those expressly set forth herein and
in the other Loan Documents.  Without limiting the generality of the foregoing,
the Administrative Agent:

 


(A)      SHALL NOT BE SUBJECT TO ANY FIDUCIARY OR OTHER IMPLIED DUTIES,
REGARDLESS OF WHETHER A DEFAULT HAS OCCURRED AND IS CONTINUING;


 


(B)     SHALL NOT HAVE ANY DUTY TO TAKE ANY DISCRETIONARY ACTION OR EXERCISE ANY
DISCRETIONARY POWERS, EXCEPT DISCRETIONARY RIGHTS AND POWERS EXPRESSLY
CONTEMPLATED HEREBY OR BY THE OTHER LOAN DOCUMENTS THAT THE ADMINISTRATIVE AGENT
IS REQUIRED TO EXERCISE AS DIRECTED IN WRITING BY THE REQUIRED LENDERS (OR SUCH
OTHER NUMBER OR PERCENTAGE OF THE LENDERS AS SHALL BE EXPRESSLY PROVIDED FOR
HEREIN OR IN THE OTHER LOAN

 

102

--------------------------------------------------------------------------------


 


DOCUMENTS), PROVIDED THAT THE ADMINISTRATIVE AGENT SHALL NOT BE REQUIRED TO TAKE
ANY ACTION THAT, IN ITS OPINION OR THE OPINION OF ITS COUNSEL, MAY EXPOSE THE
ADMINISTRATIVE AGENT TO LIABILITY OR THAT IS CONTRARY TO ANY LOAN DOCUMENT OR
APPLICABLE LAW; AND


 


(C)      SHALL NOT, EXCEPT AS EXPRESSLY SET FORTH HEREIN AND IN THE OTHER LOAN
DOCUMENTS, HAVE ANY DUTY TO DISCLOSE, AND SHALL NOT BE LIABLE FOR THE FAILURE TO
DISCLOSE, ANY INFORMATION RELATING TO THE COMPANY OR ANY OF ITS AFFILIATES THAT
IS COMMUNICATED TO OR OBTAINED BY THE PERSON SERVING AS THE ADMINISTRATIVE AGENT
OR ANY OF ITS AFFILIATES IN ANY CAPACITY.

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 10.01 and Section 8.02) or (ii) in the
absence of its own gross negligence or willful misconduct.  The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given to the Administrative Agent by the
Company, a Lender or the L/C Issuer.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Credit Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Credit Agreement, any other
Loan Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents, (v) the value or the sufficiency of any Collateral, or (v) the
satisfaction of any condition set forth in Article V or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

Section 9.04           Reliance by Administrative Agent.  The Administrative
Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper Person.  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon.  In determining compliance with any
condition hereunder to the making of a Loan, or the issuance of a Letter of
Credit, that by its terms must be fulfilled to the satisfaction of a Lender or
the L/C Issuer, the Administrative Agent may presume that such condition is
satisfactory to such Lender or the L/C Issuer unless the Administrative Agent
shall have received notice to the contrary from such Lender or the L/C Issuer
prior to the making of such Loan or the issuance of such Letter of Credit.  The
Administrative Agent may consult with legal counsel (who may be counsel for the
Company), independent accountants and other

 

103

--------------------------------------------------------------------------------


 

experts selected by it, and shall not be liable for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or
experts.


 

Section 9.05           Delegation of Duties.  The Administrative Agent may
perform any and all of its duties and exercise its rights and powers hereunder
or under any other Loan Document by or through any one or more sub-agents
appointed by the Administrative Agent.  The Administrative Agent and any such
sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties.  The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.

 

Section 9.06           Resignation of Administrative Agent.  The Administrative
Agent may at any time give notice of its resignation to the Lenders, the L/C
Issuer and the Company.  Upon receipt of any such notice of resignation, the
Required Lenders shall have the right, in consultation with the Company, to
appoint a successor, which shall be a bank with an office in the United States,
or an Affiliate of any such bank with an office in the United States.  If no
such successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within 30 days after the retiring Administrative
Agent gives notice of its resignation, then the retiring Administrative Agent
may on behalf of the Lenders and the L/C Issuer, appoint a successor
Administrative Agent meeting the qualifications set forth above; provided that
if the Administrative Agent shall notify the Company and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (a) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders or
the L/C Issuer under any of the Loan Documents, the retiring Administrative
Agent shall continue to hold such collateral security until such time as a
successor Administrative Agent is appointed) and (b) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the L/C
Issuer directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section.  Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section).  The fees payable by the Company to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Company and such successor. 
After the retiring Administrative Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this Article and Section 10.03 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent.

 

104

--------------------------------------------------------------------------------


 

Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer.  Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder,
(i) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring L/C Issuer, (ii) the retiring L/C
Issuer shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents, and (iii) the successor L/C Issuer
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to the retiring L/C Issuer to effectively assume the obligations of
the retiring L/C Issuer with respect to such Letters of Credit.

 

Section 9.07           Non-Reliance on Administrative Agent and Other Lenders. 
Each Lender and the L/C Issuer acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Credit Agreement.  Each Lender and the L/C Issuer also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Credit
Agreement, any other Loan Document or any related agreement or any document
furnished hereunder or thereunder.

 

Section 9.08           No Other Duties, Etc.  Anything herein to the contrary
notwithstanding, none of the Book Runners, Joint Lead Arrangers, Syndication
Agent or Co-Documentation Agents listed on the cover page hereof on the
Agreement Date or on the Amended and Restated Date shall have any powers, duties
or responsibilities under this Credit Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or the L/C Issuer hereunder.

 

Section 9.09           Administrative Agent May File Proofs of Claim.  In case
of the pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Company)
shall be entitled and empowered, by intervention in such proceeding or otherwise

 


(A)      TO FILE AND PROVE A CLAIM FOR THE WHOLE AMOUNT OF THE PRINCIPAL AND
INTEREST OWING AND UNPAID IN RESPECT OF THE LOANS, L/C OBLIGATIONS AND ALL OTHER
OBLIGATIONS THAT ARE OWING AND UNPAID AND TO FILE SUCH OTHER DOCUMENTS AS MAY BE
NECESSARY OR ADVISABLE IN ORDER TO HAVE THE CLAIMS OF THE LENDERS, THE L/C
ISSUER AND THE ADMINISTRATIVE AGENT (INCLUDING ANY CLAIM FOR THE REASONABLE
COMPENSATION, EXPENSES, DISBURSEMENTS AND ADVANCES OF THE LENDERS, THE L/C
ISSUER AND THE ADMINISTRATIVE AGENT AND THEIR RESPECTIVE AGENTS AND COUNSEL AND
ALL OTHER AMOUNTS DUE THE LENDERS, THE L/C

 

105

--------------------------------------------------------------------------------


 


ISSUER AND THE ADMINISTRATIVE AGENT UNDER SECTION 2.03(I) AND (J), SECTION 2.08
ALLOWED IN SUCH JUDICIAL PROCEEDING; AND


 


(B)     TO COLLECT AND RECEIVE ANY MONIES OR OTHER PROPERTY PAYABLE OR
DELIVERABLE ON ANY SUCH CLAIMS AND TO DISTRIBUTE THE SAME;


 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, if the Administrative Agent shall consent to the making of such payments
directly to the Lenders and the L/C Issuer, to pay to the Administrative Agent
any amount due for the reasonable compensation, expenses, disbursements and
advances of the Administrative Agent and its agents and counsel, and any other
amounts due the Administrative Agent under Section 2.08.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer or to
authorize the Administrative Agent to vote in respect of the claim of any Lender
the L/C Issuer or in any such proceeding.

 

Section 9.10           Collateral and Guaranty Matters.  The Lenders and the L/C
Issuer irrevocably authorize the Administrative Agent, at its option and in its
discretion,

 


(A)      TO RELEASE ANY LIEN ON ANY PROPERTY GRANTED TO OR HELD BY THE
ADMINISTRATIVE AGENT UNDER ANY LOAN DOCUMENT (I) UPON TERMINATION OF THE
AGGREGATE COMMITMENTS AND PAYMENT IN FULL OF ALL OBLIGATIONS (OTHER THAN
CONTINGENT INDEMNIFICATION OBLIGATIONS) AND THE EXPIRATION OR TERMINATION OF ALL
LETTERS OF CREDIT, (II) THAT IS SOLD OR TO BE SOLD AS PART OF OR IN CONNECTION
WITH ANY SALE PERMITTED HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT, OR (III)  IF
APPROVED, AUTHORIZED OR RATIFIED IN WRITING IN ACCORDANCE WITH SECTION 10.01;


 


(B)     TO RELEASE ANY GUARANTOR FROM ITS OBLIGATIONS UNDER THE GUARANTY IF SUCH
PERSON CEASES TO BE A SUBSIDIARY AS A RESULT OF A TRANSACTION PERMITTED
HEREUNDER; AND


 


(C)      TO SUBORDINATE ANY LIEN ON ANY PROPERTY GRANTED TO OR HELD BY THE
ADMINISTRATIVE AGENT UNDER ANY LOAN DOCUMENT TO THE HOLDER OF ANY LIEN ON SUCH
PROPERTY THAT IS PERMITTED BY SECTION 7.14(II).


 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 9.10.  In each case as specified in this Section 9.10, the
Administrative Agent will, at the Company’s expense, execute and deliver to the
applicable Loan Party such documents as such Loan Party may reasonably request
to evidence the release of such item of Collateral from the assignment and

 

106

--------------------------------------------------------------------------------


 

security interest granted under the Collateral Documents or to subordinate its
interest in such item, or to release such Guarantor from its obligations under
the Guaranty, in each case in accordance with the terms of the Loan Documents
and this Section 9.10.

 


ARTICLE X


 


MISCELLANEOUS


 

Section 10.01         Amendments, Etc.  No amendment or waiver of any provision
of this Credit Agreement or any other Loan Document, and no consent to any
departure by the Company or any other Loan Party therefrom, shall be effective
unless in writing signed by the Company or the applicable Loan Party, as the
case may be, and (i) in the case of an amendment or waiver of any Revolver/Term
A Covenant or Revolver/Term A Default, the Required Revolver/Term A Lenders and
(ii) in the case of an amendment or waiver of any other provision or Event of
Default, the Required Lenders, and acknowledged by the Administrative Agent, and
each such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given; provided, however, that no such
amendment, waiver or consent shall:

 


(A)      (I) WAIVE ANY CONDITION SET FORTH IN SECTION 5.01 (OTHER THAN
SECTION 5.01(H)), OR, IN THE CASE OF THE INITIAL CREDIT EXTENSION, SECTION 5.02,
WITHOUT THE WRITTEN CONSENT OF EACH LENDER OR (II) WAIVE ANY CONDITION SET FORTH
IN SECTION 6 OF THE INCREMENTAL TERM SUPPLEMENT (OTHER THAN
SECTION 6(H) THEREOF), OR, IN THE CASE OF THE MAKING OF THE INCREMENTAL TERM
LOANS, SECTION 5.02, WITHOUT THE WRITTEN CONSENT OF EACH INCREMENTAL TERM
LENDER;


 


(B)     WITHOUT LIMITING THE GENERALITY OF CLAUSE (A) ABOVE, WAIVE ANY CONDITION
SET FORTH IN SECTION 5.02 AS TO ANY CREDIT EXTENSION UNDER A PARTICULAR FACILITY
WITHOUT THE WRITTEN CONSENT OF THE REQUIRED REVOLVING LENDERS, THE REQUIRED TERM
A-1 LENDERS, THE REQUIRED TERM A-2 LENDERS OR THE REQUIRED INCREMENTAL TERM
LENDERS, IF ANY, AS THE CASE MAY BE;


 


(C)      EXTEND OR INCREASE THE COMMITMENT OF ANY LENDER (OR REINSTATE ANY
COMMITMENT TERMINATED PURSUANT TO SECTION 8.02) WITHOUT THE WRITTEN CONSENT OF
SUCH LENDER;


 


(D)     POSTPONE ANY DATE FIXED BY THIS CREDIT AGREEMENT OR ANY OTHER LOAN
DOCUMENT FOR ANY PAYMENT (EXCLUDING MANDATORY PREPAYMENTS) OF PRINCIPAL,
INTEREST, FEES OR OTHER AMOUNTS DUE TO THE LENDERS (OR ANY OF THEM) HEREUNDER OR
UNDER SUCH OTHER LOAN DOCUMENT WITHOUT THE WRITTEN CONSENT OF EACH LENDER
ENTITLED TO SUCH PAYMENT;


 


(E)      REDUCE THE PRINCIPAL OF, OR THE RATE OF INTEREST SPECIFIED HEREIN ON,
ANY LOAN OR L/C BORROWING, OR (SUBJECT TO CLAUSE (IV) OF THE SECOND PROVISO TO
THIS SECTION 10.01) ANY FEES OR OTHER AMOUNTS PAYABLE HEREUNDER OR UNDER ANY
OTHER LOAN DOCUMENT, OR CHANGE THE MANNER OF COMPUTATION OF ANY FINANCIAL RATIO
(INCLUDING ANY CHANGE IN ANY APPLICABLE DEFINED TERM) USED IN DETERMINING THE
APPLICABLE RATE THAT WOULD RESULT IN A REDUCTION OF ANY INTEREST RATE ON ANY
LOAN OR ANY FEE PAYABLE HEREUNDER WITHOUT THE

 

107

--------------------------------------------------------------------------------



 


WRITTEN CONSENT OF EACH LENDER ENTITLED TO SUCH AMOUNT; PROVIDED, HOWEVER, THAT
ONLY THE CONSENT OF THE REQUIRED LENDERS SHALL BE NECESSARY TO AMEND THE
DEFINITION OF “DEFAULT RATE” OR TO WAIVE ANY OBLIGATION OF THE COMPANY TO PAY
INTEREST OR LETTER OF CREDIT FEES AT THE DEFAULT RATE;

 


(F)      CHANGE (I) SECTION 2.12 IN A MANNER THAT WOULD ALTER THE PRO RATA
SHARING OF PAYMENTS REQUIRED THEREBY WITHOUT THE WRITTEN CONSENT OF EACH LENDER
OR (II) THE ORDER OF APPLICATION OF ANY REDUCTION IN THE COMMITMENTS OR ANY
PREPAYMENT OF LOANS AMONG THE FACILITIES FROM THE APPLICATION THEREOF SET FORTH
IN THE APPLICABLE PROVISIONS OF SECTION 2.04(B) OR SECTION 2.05(B),
RESPECTIVELY, IN ANY MANNER THAT MATERIALLY AND ADVERSELY AFFECTS THE LENDERS
UNDER A FACILITY WITHOUT THE WRITTEN CONSENT OF (A) IF SUCH FACILITY IS THE TERM
A-1 FACILITY, THE REQUIRED TERM A-1 LENDERS, (B) IF SUCH FACILITY IS THE TERM
A-2 FACILITY, THE REQUIRED TERM A-2 LENDERS, (C) IF SUCH FACILITY IS THE
REVOLVING CREDIT FACILITY, THE REQUIRED REVOLVING LENDERS, AND (D) IF SUCH
FACILITY IS THE INCREMENTAL TERM FACILITY, IF ANY, THE REQUIRED INCREMENTAL TERM
LENDERS OR (III) SECTION 8.03, WITHOUT THE WRITTEN CONSENT OF EACH LENDER;


 


(G)     CHANGE (I) ANY PROVISION OF THIS SECTION 10.01 OR THE DEFINITION OF
“REQUIRED LENDERS” OR ANY OTHER PROVISION HEREOF SPECIFYING THE NUMBER OR
PERCENTAGE OF LENDERS REQUIRED TO AMEND, WAIVE OR OTHERWISE MODIFY ANY RIGHTS
HEREUNDER OR MAKE ANY DETERMINATION OR GRANT ANY CONSENT HEREUNDER (OTHER THAN
THE DEFINITIONS SPECIFIED IN CLAUSE (II) OF THIS SECTION 10.01(G)), WITHOUT THE
WRITTEN CONSENT OF EACH LENDER OR (II) THE DEFINITION OF “REQUIRED REVOLVING
LENDERS,” “REQUIRED TERM A-1 LENDERS,” “REQUIRED TERM A-2 LENDERS,” “REQUIRED
INCREMENTAL TERM LENDERS” OR “REQUIRED REVOLVER/TERM A LENDERS” WITHOUT THE
WRITTEN CONSENT OF EACH LENDER UNDER THE APPLICABLE FACILITY OR FACILITIES;


 


(H)     RELEASE ALL OR A SIGNIFICANT PORTION OF THE COLLATERAL IN ANY
TRANSACTION OR SERIES OF RELATED TRANSACTIONS, WITHOUT THE WRITTEN CONSENT OF
EACH LENDER;


 


(I)       RELEASE OR REMOVE ALL OR A SIGNIFICANT PORTION OF THE GUARANTORS,
WITHOUT THE WRITTEN CONSENT OF EACH LENDER; OR


 


(J)       IMPOSE ANY GREATER RESTRICTION ON THE ABILITY OF ANY LENDER UNDER A
FACILITY TO ASSIGN ANY OF ITS RIGHTS OR OBLIGATIONS HEREUNDER WITHOUT THE
WRITTEN CONSENT OF (I) IF SUCH FACILITY IS THE TERM A-1 FACILITY, THE REQUIRED
TERM A-1 LENDERS, (II) IF SUCH FACILITY IS THE TERM A-2 FACILITY, THE REQUIRED
TERM A-2 LENDERS, (III) IF SUCH FACILITY IS THE REVOLVING CREDIT FACILITY, THE
REQUIRED REVOLVING LENDERS, AND (IV) IF SUCH FACILITY IS THE INCREMENTAL TERM
FACILITY, THE REQUIRED INCREMENTAL TERM LENDERS, IF ANY;


 

and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Credit Agreement or any
Issuer Document relating to any Letter of Credit issued or to be issued by it;
(ii) no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Credit Agreement or any
other Loan Document; (iii) Section 10.06(h) may not be amended,

 

108

--------------------------------------------------------------------------------


 

waived or otherwise modified without the consent of each Granting Lender all or
any part of whose Loans are being funded by an SPC at the time of such
amendment, waiver or other modification; (iv) the Fee Letters may be amended, or
rights or privileges thereunder waived, in a writing executed only by the
parties thereto, and (v) the rate of interest applicable to the Term A-2
Facility may be amended in a writing executed only by the Company and the
Initial Lenders.  Notwithstanding anything to the contrary herein, no Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver or
consent hereunder, except that the Commitment of such Lender may not be
increased or extended without the consent of such Lender.

 

Section 10.02         Notices; Effectiveness; Electronic Communications.  (a) 
Notices Generally.  Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

 

(I)      IF TO THE COMPANY, THE GUARANTORS, THE ADMINISTRATIVE AGENT OR THE L/C
ISSUER, TO THE ADDRESS, TELECOPIER NUMBER, ELECTRONIC MAIL ADDRESS OR TELEPHONE
NUMBER SPECIFIED FOR SUCH PERSON ON SCHEDULE 10.02; AND

 

(II)     IF TO ANY OTHER LENDER, TO THE ADDRESS, TELECOPIER NUMBER, ELECTRONIC
MAIL ADDRESS OR TELEPHONE NUMBER SPECIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).

 


(B)           ELECTRONIC COMMUNICATIONS.  NOTICES AND OTHER COMMUNICATIONS TO
THE LENDERS AND THE L/C ISSUER HEREUNDER MAY BE DELIVERED OR FURNISHED BY
ELECTRONIC COMMUNICATION (INCLUDING E-MAIL AND INTERNET OR INTRANET WEBSITES)
PURSUANT TO PROCEDURES APPROVED BY THE ADMINISTRATIVE AGENT, PROVIDED THAT THE
FOREGOING SHALL NOT APPLY TO NOTICES TO ANY LENDER OR THE L/C ISSUER PURSUANT TO
ARTICLE II IF SUCH LENDER OR THE L/C ISSUER, AS APPLICABLE, HAS NOTIFIED THE
ADMINISTRATIVE AGENT THAT IT IS INCAPABLE OF RECEIVING NOTICES UNDER SUCH
ARTICLE BY ELECTRONIC COMMUNICATION.  THE ADMINISTRATIVE AGENT OR THE COMPANY
MAY, IN ITS DISCRETION, AGREE TO ACCEPT NOTICES AND OTHER COMMUNICATIONS TO IT
HEREUNDER BY ELECTRONIC COMMUNICATIONS PURSUANT TO PROCEDURES APPROVED BY IT,
PROVIDED THAT APPROVAL OF SUCH PROCEDURES MAY BE LIMITED TO PARTICULAR NOTICES
OR COMMUNICATIONS.

 

109

--------------------------------------------------------------------------------


 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 


(C)      THE PLATFORM.  THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” 
THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS
OF THE COMPANY MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE COMPANY MATERIALS.  NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE COMPANY MATERIALS OR THE PLATFORM.  IN NO EVENT
SHALL THE ADMINISTRATIVE AGENT OR ANY OF ITS RELATED PARTIES (COLLECTIVELY, THE
“AGENT PARTIES”) HAVE ANY LIABILITY TO THE COMPANY, ANY LENDER, THE L/C ISSUER
OR ANY OTHER PERSON FOR LOSSES, CLAIMS, DAMAGES, LIABILITIES OR EXPENSES OF ANY
KIND (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF THE COMPANY’S OR
THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMPANY MATERIALS THROUGH THE
INTERNET, EXCEPT TO THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES, LIABILITIES OR
EXPENSES ARE DETERMINED BY A COURT OF COMPETENT JURISDICTION BY A FINAL AND
NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM THE GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF SUCH AGENT PARTY; PROVIDED, HOWEVER, THAT IN NO EVENT SHALL ANY
AGENT PARTY HAVE ANY LIABILITY TO THE COMPANY, ANY LENDER, THE L/C ISSUER OR ANY
OTHER PERSON FOR INDIRECT, SPECIAL, INCIDENTAL, CONSEQUENTIAL OR PUNITIVE
DAMAGES (AS OPPOSED TO DIRECT OR ACTUAL DAMAGES).


 


(D)           CHANGE OF ADDRESS, ETC.  EACH OF THE COMPANY, THE ADMINISTRATIVE
AGENT AND THE L/C ISSUER MAY CHANGE ITS ADDRESS, TELECOPIER OR TELEPHONE NUMBER
FOR NOTICES AND OTHER COMMUNICATIONS HEREUNDER BY NOTICE TO THE OTHER PARTIES
HERETO.  EACH OTHER LENDER MAY CHANGE ITS ADDRESS, TELECOPIER OR TELEPHONE
NUMBER FOR NOTICES AND OTHER COMMUNICATIONS HEREUNDER BY NOTICE TO THE COMPANY,
THE ADMINISTRATIVE AGENT AND THE L/C ISSUER.  IN ADDITION, EACH LENDER AGREES TO
NOTIFY THE ADMINISTRATIVE AGENT FROM TIME TO TIME TO ENSURE THAT THE
ADMINISTRATIVE AGENT HAS ON RECORD (I) AN EFFECTIVE ADDRESS, CONTACT NAME,
TELEPHONE NUMBER, TELECOPIER NUMBER AND ELECTRONIC MAIL ADDRESS TO WHICH NOTICES
AND OTHER COMMUNICATIONS MAY BE SENT AND (II) ACCURATE WIRE INSTRUCTIONS FOR
SUCH LENDER.

 

110

--------------------------------------------------------------------------------


 


(E)      RELIANCE BY ADMINISTRATIVE AGENT, L/C ISSUER AND LENDERS.  THE
ADMINISTRATIVE AGENT, THE L/C ISSUER AND THE LENDERS SHALL BE ENTITLED TO RELY
AND ACT UPON ANY NOTICES (INCLUDING TELEPHONIC COMMITTED LOAN NOTICES)
PURPORTEDLY GIVEN BY OR ON BEHALF OF THE COMPANY EVEN IF (I) SUCH NOTICES WERE
NOT MADE IN A MANNER SPECIFIED HEREIN, WERE INCOMPLETE OR WERE NOT PRECEDED OR
FOLLOWED BY ANY OTHER FORM OF NOTICE SPECIFIED HEREIN, OR (II) THE TERMS
THEREOF, AS UNDERSTOOD BY THE RECIPIENT, VARIED FROM ANY CONFIRMATION THEREOF. 
THE COMPANY SHALL INDEMNIFY THE ADMINISTRATIVE AGENT, THE L/C ISSUER, EACH
LENDER AND THE RELATED PARTIES OF EACH OF THEM FROM ALL LOSSES, COSTS, EXPENSES
AND LIABILITIES RESULTING FROM THE RELIANCE BY SUCH PERSON ON EACH NOTICE
PURPORTEDLY GIVEN BY OR ON BEHALF OF THE COMPANY.  ALL TELEPHONIC NOTICES TO AND
OTHER TELEPHONIC COMMUNICATIONS WITH THE ADMINISTRATIVE AGENT MAY BE RECORDED BY
THE ADMINISTRATIVE AGENT, AND EACH OF THE PARTIES HERETO HEREBY CONSENTS TO SUCH
RECORDING.


 

Section 10.03         No Waiver; Cumulative Remedies.  No failure on the part of
the Administrative Agent, the L/C Issuer or any Lender to exercise, and no delay
by any such Person in exercising, and no course of dealing with respect to, any
right, remedy, power or privilege under this Credit Agreement or any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, remedy, power or privilege under this Credit Agreement or
any other Loan Document preclude any other or further exercise thereof or the
exercise of any other right, power or privilege.  The right, remedy, power or
privilege provided herein, and provided under any other Loan Document, are
cumulative and not exclusive of any right, remedy, power or privilege provided
by law.

 

Section 10.04         Expenses; Indemnity; Damage Waiver.  (a)  Costs and
Expenses.  The Company shall pay (i) all reasonable out-of-pocket expenses
incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent), in connection with the syndication of the credit facilities provided for
herein, the preparation, negotiation, execution, delivery and administration of
this Credit Agreement and the other Loan Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable out-of-pocket expenses incurred by the L/C Issuer in connection with
the issuance, amendment, renewal or extension of any Letter of Credit or any
demand for payment thereunder and (iii) all expenses incurred by the
Administrative Agent, any Lender or the L/C Issuer (including the fees, charges
and disbursements of any counsel for the Administrative Agent, any Lender or the
L/C Issuer) in connection with the enforcement or protection of its rights
(A) in connection with this Credit Agreement and the other Loan Documents,
including its rights under this Section, or (B) in connection with Loans made or
Letters of Credit issued hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit.

 


(B)           INDEMNIFICATION BY THE COMPANY.  THE COMPANY SHALL INDEMNIFY THE
ADMINISTRATIVE AGENT (AND ANY SUB-AGENT THEREOF), EACH LENDER AND EACH RELATED
PARTY OF ANY OF THE FOREGOING PERSONS (EACH SUCH PERSON BEING CALLED AN
“INDEMNITEE”) AGAINST, AND HOLD EACH INDEMNITEE HARMLESS FROM, ANY AND ALL
LOSSES, CLAIMS, DAMAGES,

 

111

--------------------------------------------------------------------------------



 


LIABILITIES AND RELATED EXPENSES (INCLUDING THE FEES, CHARGES AND DISBURSEMENTS
OF ANY COUNSEL FOR ANY INDEMNITEE), AND SHALL INDEMNIFY AND HOLD HARMLESS EACH
INDEMNITEE FROM ALL FEES AND TIME CHARGES AND DISBURSEMENTS FOR ATTORNEYS WHO
MAY BE EMPLOYEES OF ANY INDEMNITEE, INCURRED BY ANY INDEMNITEE OR ASSERTED
AGAINST ANY INDEMNITEE BY ANY THIRD PARTY OR BY THE COMPANY OR ANY OTHER LOAN
PARTY ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF (I) THE EXECUTION OR
DELIVERY OF THIS CREDIT AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY AGREEMENT OR
INSTRUMENT CONTEMPLATED HEREBY OR THEREBY, THE PERFORMANCE BY THE PARTIES HERETO
OF THEIR RESPECTIVE OBLIGATIONS HEREUNDER OR THEREUNDER OR THE CONSUMMATION OF
THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, OR, IN THE CASE OF THE
ADMINISTRATIVE AGENT (AND ANY SUB-AGENT THEREOF) AND ITS RELATED PARTIES ONLY,
THE ADMINISTRATION OF THIS CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS,
(II) ANY LOAN OR LETTER OF CREDIT OR THE USE OR PROPOSED USE OF THE PROCEEDS
THEREFROM (INCLUDING ANY REFUSAL BY THE L/C ISSUER TO HONOR A DEMAND FOR PAYMENT
UNDER A LETTER OF CREDIT IF THE DOCUMENTS PRESENTED IN CONNECTION WITH SUCH
DEMAND DO NOT STRICTLY COMPLY WITH THE TERMS OF SUCH LETTER OF CREDIT),
(III) ANY ACTUAL OR ALLEGED PRESENCE OR RELEASE OF HAZARDOUS MATERIALS ON OR
FROM ANY PROPERTY OWNED OR OPERATED BY THE COMPANY OR ANY OF ITS SUBSIDIARIES,
OR ANY ENVIRONMENTAL LIABILITY RELATED IN ANY WAY TO THE COMPANY OR ANY OF ITS
SUBSIDIARIES, OR (IV) ANY ACTUAL OR PROSPECTIVE CLAIM, LITIGATION, INVESTIGATION
OR PROCEEDING RELATING TO ANY OF THE FOREGOING, WHETHER BASED ON CONTRACT, TORT
OR ANY OTHER THEORY, WHETHER BROUGHT BY A THIRD PARTY OR BY THE COMPANY OR ANY
OTHER LOAN PARTY OR ANY OF THE COMPANY’S OR SUCH LOAN PARTY’S DIRECTORS,
SHAREHOLDERS OR CREDITORS, AND REGARDLESS OF WHETHER ANY INDEMNITEE IS A PARTY
THERETO, IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART,
OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE;
PROVIDED THAT SUCH INDEMNITY SHALL NOT, AS TO ANY INDEMNITEE, BE AVAILABLE TO
THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES, LIABILITIES OR RELATED EXPENSES
(X) ARE DETERMINED BY A COURT OF COMPETENT JURISDICTION BY FINAL AND
NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM THE GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF SUCH INDEMNITEE OR (Y) RESULT FROM A CLAIM BROUGHT BY THE COMPANY
OR ANY OTHER LOAN PARTY AGAINST AN INDEMNITEE FOR BREACH IN BAD FAITH OF SUCH
INDEMNITEE’S OBLIGATIONS HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT, IF THE
COMPANY OR SUCH LOAN PARTY HAS OBTAINED A FINAL AND NONAPPEALABLE JUDGMENT IN
ITS FAVOR ON SUCH CLAIM AS DETERMINED BY A COURT OF COMPETENT JURISDICTION.


 


(C)           REIMBURSEMENT BY LENDERS.  TO THE EXTENT THAT THE COMPANY FOR ANY
REASON FAILS TO INDEFEASIBLY PAY ANY AMOUNT REQUIRED UNDER
SUBSECTION (A) OR (B) OF THIS SECTION TO BE PAID BY IT TO THE ADMINISTRATIVE
AGENT (OR ANY SUB-AGENT THEREOF), THE L/C ISSUER OR ANY RELATED PARTY OF ANY OF
THE FOREGOING, EACH LENDER SEVERALLY AGREES TO PAY TO THE ADMINISTRATIVE AGENT
(OR ANY SUCH SUB-AGENT), THE L/C ISSUER OR SUCH RELATED PARTY, AS THE CASE MAY
BE, SUCH LENDER’S APPLICABLE PERCENTAGE (DETERMINED AS OF THE TIME THAT THE
APPLICABLE UNREIMBURSED EXPENSE OR INDEMNITY PAYMENT IS SOUGHT) OF SUCH UNPAID
AMOUNT, PROVIDED THAT THE UNREIMBURSED EXPENSE OR INDEMNIFIED LOSS, CLAIM,
DAMAGE, LIABILITY OR RELATED EXPENSE, AS THE CASE MAY BE, WAS INCURRED BY OR
ASSERTED AGAINST THE ADMINISTRATIVE AGENT (OR ANY SUCH SUB-AGENT) OR THE L/C
ISSUER IN ITS CAPACITY AS SUCH, OR AGAINST ANY RELATED PARTY OF ANY OF THE
FOREGOING ACTING FOR THE ADMINISTRATIVE AGENT (OR ANY SUCH SUB-AGENT) OR L/C
ISSUER IN CONNECTION WITH SUCH CAPACITY.  THE OBLIGATIONS OF THE LENDERS UNDER
THIS SUBSECTION (C) ARE SUBJECT TO THE PROVISIONS OF SECTION 2.11(D).

 

112

--------------------------------------------------------------------------------


 


(D)           WAIVER OF CONSEQUENTIAL DAMAGES, ETC.  TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, THE COMPANY SHALL NOT ASSERT, AND HEREBY WAIVES,
ANY CLAIM AGAINST ANY INDEMNITEE, ON ANY THEORY OF LIABILITY, FOR SPECIAL,
INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES (AS OPPOSED TO DIRECT OR ACTUAL
DAMAGES) ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF, THIS CREDIT
AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED
HEREBY, THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, ANY LOAN OR LETTER OF
CREDIT OR THE USE OF THE PROCEEDS THEREOF.  NO INDEMNITEE REFERRED TO IN
SUBSECTION (B) ABOVE SHALL BE LIABLE FOR ANY DAMAGES ARISING FROM THE USE BY
UNINTENDED RECIPIENTS OF ANY INFORMATION OR OTHER MATERIALS DISTRIBUTED BY IT
THROUGH TELECOMMUNICATIONS, ELECTRONIC OR OTHER INFORMATION TRANSMISSION SYSTEMS
IN CONNECTION WITH THIS CREDIT AGREEMENT OR THE OTHER LOAN DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.


 


(E)           PAYMENTS.  ALL AMOUNTS DUE UNDER THIS SECTION SHALL BE PAYABLE NOT
LATER THAN TEN BUSINESS DAYS AFTER DEMAND THEREFOR.


 


(F)      SURVIVAL.  THE AGREEMENTS IN THIS SECTION SHALL SURVIVE THE RESIGNATION
OF THE ADMINISTRATIVE AGENT AND THE L/C ISSUER, THE REPLACEMENT OF ANY LENDER,
THE TERMINATION OF THE AGGREGATE COMMITMENTS AND THE REPAYMENT, SATISFACTION OR
DISCHARGE OF ALL THE OTHER OBLIGATIONS.


 

Section 10.05         Payments Set Aside.  To the extent that any payment by or
on behalf of the Company is made to the Administrative Agent, the L/C Issuer or
any Lender, or the Administrative Agent, the L/C Issuer or any Lender exercises
its right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect.  The obligations of the Lenders
and the L/C Issuer under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Credit Agreement.

 

Section 10.06         Successors and Assigns.  (a)  Successors and Assigns
Generally.  The provisions of this Credit Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns permitted hereby, except that neither the Company nor any other Loan
Party may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Administrative Agent and each
Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an Eligible Assignee in accordance

 

113

--------------------------------------------------------------------------------


 

with the provisions of Section 10.06(b), (ii) by way of participation in
accordance with the provisions of Section 10.06(d), (iii) by way of pledge or
assignment of a security interest subject to the restrictions of
Section 10.06(f), or (iv) to an SPC in accordance with the provisions of
Section 10.06(h) (and any other attempted assignment or transfer by any party
hereto shall be null and void).  Nothing in this Credit Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in subsection (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent, the L/C Issuer and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Credit Agreement.

 


(B)           ASSIGNMENTS BY LENDERS.  ANY LENDER MAY AT ANY TIME ASSIGN TO ONE
OR MORE ELIGIBLE ASSIGNEES ALL OR A PORTION OF ITS RIGHTS AND OBLIGATIONS UNDER
THIS CREDIT AGREEMENT (INCLUDING ALL OR A PORTION OF ITS COMMITMENT AND THE
LOANS (INCLUDING FOR PURPOSES OF THIS SECTION 10.06(B), PARTICIPATIONS IN L/C
OBLIGATIONS) AT THE TIME OWING TO IT); PROVIDED THAT ANY SUCH ASSIGNMENT SHALL
BE SUBJECT TO THE FOLLOWING CONDITIONS:


 

(I)       MINIMUM AMOUNTS.

 

(A)          in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment under any Facility and the Loans at the time owing
to it under such Facility or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and

 

(B)           in any case not described in subsection (b)(i)(A) of this Section,
the aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000, in the case of any assignment in
respect of the Revolving Credit Facility, or $1,000,000, in the case of any
assignment in respect of a Term Facility, unless each of the Administrative
Agent and, so long as no Event of Default has occurred and is continuing, the
Company otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met;

 

(II)     PROPORTIONATE AMOUNTS.   EACH PARTIAL ASSIGNMENT SHALL BE MADE AS AN
ASSIGNMENT OF A PROPORTIONATE PART OF ALL THE ASSIGNING LENDER’S RIGHTS

 

114

--------------------------------------------------------------------------------


 

AND OBLIGATIONS UNDER THIS CREDIT AGREEMENT WITH RESPECT TO THE LOANS OR THE
COMMITMENT ASSIGNED, EXCEPT THAT THIS CLAUSE (II) SHALL NOT PROHIBIT ANY LENDER
FROM ASSIGNING ALL OR A PORTION OF ITS RIGHTS AND OBLIGATIONS AMONG SEPARATE
FACILITIES ON A NON-PRO RATA BASIS;

 

(III)    REQUIRED CONSENTS.  NO CONSENT SHALL BE REQUIRED FOR ANY ASSIGNMENT
EXCEPT TO THE EXTENT REQUIRED BY SUBSECTION (B)(I)(B) OF THIS SECTION AND, IN
ADDITION:

 

(A) the consent of the Company (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund;

 

(B)  the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (i) any Term Commitment or Revolving Credit Commitment if such assignment is
to a Person that is not a Lender with a Commitment in respect of the applicable
Facility, an Affiliate of such Lender or an Approved Fund with respect to such
Lender or (ii) any Term Loan to a Person that is not a Lender, an Affiliate of a
Lender or an Approved Fund; and

 

(C)  the consent of the L/C Issuer (such consent not to be unreasonably withheld
or delayed) shall be required for any assignment that increases the obligation
of the assignee to participate in exposure under one or more Letters of Credit
(whether or not then outstanding).

 

(IV)    ASSIGNMENT AND ASSUMPTION.  THE PARTIES TO EACH ASSIGNMENT SHALL EXECUTE
AND DELIVER TO THE ADMINISTRATIVE AGENT AN ASSIGNMENT AND ASSUMPTION, TOGETHER
WITH A PROCESSING AND RECORDATION FEE IN THE AMOUNT, IF ANY, REQUIRED AS SET
FORTH IN SCHEDULE 10.06; PROVIDED, HOWEVER, THAT THE ADMINISTRATIVE AGENT MAY,
IN ITS SOLE DISCRETION, ELECT TO WAIVE SUCH PROCESSING AND RECORDATION FEE IN
THE CASE OF ANY ASSIGNMENT.  THE ASSIGNEE, IF IT SHALL NOT BE A LENDER, SHALL
DELIVER TO THE ADMINISTRATIVE AGENT AN ADMINISTRATIVE QUESTIONNAIRE.

 

(V)     NO ASSIGNMENT TO COMPANY.  NO SUCH ASSIGNMENT SHALL BE MADE TO THE
COMPANY OR ANY OF THE COMPANY’S AFFILIATES OR SUBSIDIARIES.

 

(VI)    NO ASSIGNMENT TO NATURAL PERSONS.  NO SUCH ASSIGNMENT SHALL BE MADE TO A
NATURAL PERSON.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this

 

115

--------------------------------------------------------------------------------


 

Credit Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this Credit
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Credit Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Credit Agreement, such Lender shall cease to be a party hereto but shall
continue to be entitled to the benefits of Section 3.01, Section 3.04,
Section 3.05 and Section 10.04 with respect to facts and circumstances occurring
prior to the effective date of such assignment).  Upon request, the Company (at
its expense) shall execute and deliver a Note to the assignee Lender.  Any
assignment or transfer by a Lender of rights or obligations under this Credit
Agreement that does not comply with this subsection shall be treated for
purposes of this Credit Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with Section 10.06(d).

 


(C)           REGISTER.  THE ADMINISTRATIVE AGENT, ACTING SOLELY FOR THIS
PURPOSE AS AN AGENT OF THE COMPANY, SHALL MAINTAIN AT THE ADMINISTRATIVE AGENT’S
OFFICE A COPY OF EACH ASSIGNMENT AND ASSUMPTION DELIVERED TO IT AND A REGISTER
FOR THE RECORDATION OF THE NAMES AND ADDRESSES OF THE LENDERS, AND THE
COMMITMENTS OF, AND PRINCIPAL AMOUNTS OF THE LOANS AND L/C OBLIGATIONS OWING TO,
EACH LENDER PURSUANT TO THE TERMS HEREOF FROM TIME TO TIME (THE “REGISTER”). 
THE ENTRIES IN THE REGISTER SHALL BE CONCLUSIVE, AND THE COMPANY, THE
ADMINISTRATIVE AGENT AND THE LENDERS MAY TREAT EACH PERSON WHOSE NAME IS
RECORDED IN THE REGISTER PURSUANT TO THE TERMS HEREOF AS A LENDER HEREUNDER FOR
ALL PURPOSES OF THIS CREDIT AGREEMENT, NOTWITHSTANDING NOTICE TO THE CONTRARY. 
THE REGISTER SHALL BE AVAILABLE FOR INSPECTION BY THE COMPANY AND ANY LENDER AT
ANY REASONABLE TIME AND FROM TIME TO TIME UPON REASONABLE PRIOR NOTICE.


 


(D)           PARTICIPATIONS.  ANY LENDER MAY AT ANY TIME, WITHOUT THE CONSENT
OF, OR NOTICE TO, THE COMPANY OR THE ADMINISTRATIVE AGENT, SELL PARTICIPATIONS
TO ANY PERSON (OTHER THAN A NATURAL PERSON OR THE COMPANY OR ANY OF THE
COMPANY’S AFFILIATES OR SUBSIDIARIES) (EACH, A “PARTICIPANT”) IN ALL OR A
PORTION OF SUCH LENDER’S RIGHTS AND/OR OBLIGATIONS UNDER THIS CREDIT AGREEMENT
(INCLUDING ALL OR A PORTION OF ITS COMMITMENT AND/OR THE LOANS (INCLUDING SUCH
LENDER’S PARTICIPATIONS IN L/C OBLIGATIONS) OWING TO IT); PROVIDED THAT (I) SUCH
LENDER’S OBLIGATIONS UNDER THIS CREDIT AGREEMENT SHALL REMAIN UNCHANGED,
(II) SUCH LENDER SHALL REMAIN SOLELY RESPONSIBLE TO THE OTHER PARTIES HERETO FOR
THE PERFORMANCE OF SUCH OBLIGATIONS AND (III) THE COMPANY, THE ADMINISTRATIVE
AGENT, THE LENDERS AND THE L/C ISSUER SHALL CONTINUE TO DEAL SOLELY AND DIRECTLY
WITH SUCH LENDER IN CONNECTION WITH SUCH LENDER’S RIGHTS AND OBLIGATIONS UNDER
THIS CREDIT AGREEMENT.  ANY AGREEMENT OR INSTRUMENT PURSUANT TO WHICH A LENDER
SELLS SUCH A PARTICIPATION SHALL PROVIDE THAT SUCH LENDER SHALL RETAIN THE SOLE
RIGHT TO ENFORCE THIS CREDIT AGREEMENT AND TO APPROVE ANY AMENDMENT,
MODIFICATION OR WAIVER OF ANY PROVISION OF THIS CREDIT AGREEMENT; PROVIDED THAT
SUCH AGREEMENT OR INSTRUMENT MAY PROVIDE THAT SUCH LENDER WILL NOT, WITHOUT THE
CONSENT OF THE PARTICIPANT, AGREE TO ANY AMENDMENT, WAIVER OR OTHER MODIFICATION
DESCRIBED IN THE FIRST PROVISO TO SECTION 10.01 THAT AFFECTS SUCH PARTICIPANT. 
SUBJECT TO SUBSECTION (E) OF THIS SECTION, THE COMPANY AGREES THAT EACH
PARTICIPANT SHALL BE ENTITLED TO THE BENEFITS OF SECTION 3.01, SECTION 3.04 AND
SECTION 3.05 TO THE SAME EXTENT AS IF IT WERE A LENDER AND HAD ACQUIRED ITS
INTEREST BY ASSIGNMENT PURSUANT TO

 

116

--------------------------------------------------------------------------------


 


SECTION 10.06(B).  TO THE EXTENT PERMITTED BY LAW, EACH PARTICIPANT ALSO SHALL
BE ENTITLED TO THE BENEFITS OF SECTION 10.07 AS THOUGH IT WERE A LENDER,
PROVIDED SUCH PARTICIPANT AGREES TO BE SUBJECT TO SECTION 2.12 AS THOUGH IT WERE
A LENDER.


 


(E)           LIMITATIONS UPON PARTICIPANT RIGHTS.  A PARTICIPANT SHALL NOT BE
ENTITLED TO RECEIVE ANY GREATER PAYMENT UNDER SECTION 3.01 OR SECTION 3.04 THAN
THE APPLICABLE LENDER WOULD HAVE BEEN ENTITLED TO RECEIVE WITH RESPECT TO THE
PARTICIPATION SOLD TO SUCH PARTICIPANT, UNLESS THE SALE OF THE PARTICIPATION TO
SUCH PARTICIPANT IS MADE WITH THE COMPANY’S PRIOR WRITTEN CONSENT.  A
PARTICIPANT THAT WOULD BE A FOREIGN LENDER IF IT WERE A LENDER SHALL NOT BE
ENTITLED TO THE BENEFITS OF SECTION 3.01 UNLESS THE COMPANY IS NOTIFIED OF THE
PARTICIPATION SOLD TO SUCH PARTICIPANT AND SUCH PARTICIPANT AGREES, FOR THE
BENEFIT OF THE COMPANY, TO COMPLY WITH SECTION 3.01(E) AS THOUGH IT WERE A
LENDER.


 


(F)            CERTAIN PLEDGES.  ANY LENDER MAY AT ANY TIME PLEDGE OR ASSIGN A
SECURITY INTEREST IN ALL OR ANY PORTION OF ITS RIGHTS UNDER THIS CREDIT
AGREEMENT (INCLUDING UNDER ITS NOTE, IF ANY) TO SECURE OBLIGATIONS OF SUCH
LENDER, INCLUDING ANY PLEDGE OR ASSIGNMENT TO SECURE OBLIGATIONS TO A FEDERAL
RESERVE BANK; PROVIDED THAT NO SUCH PLEDGE OR ASSIGNMENT SHALL RELEASE SUCH
LENDER FROM ANY OF ITS OBLIGATIONS HEREUNDER OR SUBSTITUTE ANY SUCH PLEDGEE OR
ASSIGNEE FOR SUCH LENDER AS A PARTY HERETO.


 


(G)           ELECTRONIC EXECUTION OF ASSIGNMENTS.  THE WORDS “EXECUTION,”
“SIGNED,” “SIGNATURE,” AND WORDS OF LIKE IMPORT IN ANY ASSIGNMENT AND ASSUMPTION
SHALL BE DEEMED TO INCLUDE ELECTRONIC SIGNATURES OR THE KEEPING OF RECORDS IN
ELECTRONIC FORM, EACH OF WHICH SHALL BE OF THE SAME LEGAL EFFECT, VALIDITY OR
ENFORCEABILITY AS A MANUALLY EXECUTED SIGNATURE OR THE USE OF A PAPER-BASED
RECORDKEEPING SYSTEM, AS THE CASE MAY BE, TO THE EXTENT AND AS PROVIDED FOR IN
ANY APPLICABLE LAW, INCLUDING THE FEDERAL ELECTRONIC SIGNATURES IN GLOBAL AND
NATIONAL COMMERCE ACT, THE NEW YORK STATE ELECTRONIC SIGNATURES AND RECORDS ACT,
OR ANY OTHER SIMILAR STATE LAWS BASED ON THE UNIFORM ELECTRONIC TRANSACTIONS
ACT.


 


(H)           SPECIAL PURPOSE FUNDING VEHICLES.  NOTWITHSTANDING ANYTHING TO THE
CONTRARY CONTAINED HEREIN, ANY LENDER (A “GRANTING LENDER”) MAY GRANT TO A
SPECIAL PURPOSE FUNDING VEHICLE IDENTIFIED AS SUCH IN WRITING FROM TIME TO TIME
BY THE GRANTING LENDER TO THE ADMINISTRATIVE AGENT AND THE COMPANY (AN “SPC”)
THE OPTION TO PROVIDE ALL OR ANY PART OF ANY LOAN THAT SUCH GRANTING LENDER
WOULD OTHERWISE BE OBLIGATED TO MAKE PURSUANT TO THIS CREDIT AGREEMENT; PROVIDED
THAT (I) NOTHING HEREIN SHALL CONSTITUTE A COMMITMENT BY ANY SPC TO FUND ANY
LOAN, AND (II) IF AN SPC ELECTS NOT TO EXERCISE SUCH OPTION OR OTHERWISE FAILS
TO MAKE ALL OR ANY PART OF SUCH LOAN, THE GRANTING LENDER SHALL BE OBLIGATED TO
MAKE SUCH LOAN PURSUANT TO THE TERMS HEREOF OR, IF IT FAILS TO DO SO, TO MAKE
SUCH PAYMENT TO THE ADMINISTRATIVE AGENT AS IS REQUIRED UNDER
SECTION 2.11(B)(II).  EACH PARTY HERETO HEREBY AGREES THAT (I) NEITHER THE GRANT
TO ANY SPC NOR THE EXERCISE BY ANY SPC OF SUCH OPTION SHALL INCREASE THE COSTS
OR EXPENSES OR OTHERWISE INCREASE OR CHANGE THE OBLIGATIONS OF THE COMPANY UNDER
THIS CREDIT AGREEMENT (INCLUDING ITS OBLIGATIONS UNDER SECTION 3.04), (II) NO
SPC SHALL BE LIABLE FOR ANY INDEMNITY OR SIMILAR PAYMENT OBLIGATION UNDER THIS
CREDIT AGREEMENT FOR WHICH A LENDER WOULD BE LIABLE, AND (III) THE GRANTING
LENDER SHALL FOR ALL PURPOSES, INCLUDING THE

 

117

--------------------------------------------------------------------------------


 


APPROVAL OF ANY AMENDMENT, WAIVER OR OTHER MODIFICATION OF ANY PROVISION OF ANY
LOAN DOCUMENT, REMAIN THE LENDER OF RECORD HEREUNDER.  THE MAKING OF A LOAN BY
AN SPC HEREUNDER SHALL UTILIZE THE COMMITMENT OF THE GRANTING LENDER TO THE SAME
EXTENT, AND AS IF, SUCH LOAN WERE MADE BY SUCH GRANTING LENDER.  IN FURTHERANCE
OF THE FOREGOING, EACH PARTY HERETO HEREBY AGREES (WHICH AGREEMENT SHALL SURVIVE
THE TERMINATION OF THIS CREDIT AGREEMENT) THAT, PRIOR TO THE DATE THAT IS ONE
YEAR AND ONE DAY AFTER THE PAYMENT IN FULL OF ALL OUTSTANDING COMMERCIAL PAPER
OR OTHER SENIOR DEBT OF ANY SPC, IT WILL NOT INSTITUTE AGAINST, OR JOIN ANY
OTHER PERSON IN INSTITUTING AGAINST, SUCH SPC ANY BANKRUPTCY, REORGANIZATION,
ARRANGEMENT, INSOLVENCY, OR LIQUIDATION PROCEEDING UNDER THE LAWS OF THE UNITED
STATES OR ANY STATE THEREOF.  NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED
HEREIN, ANY SPC MAY (I) WITH NOTICE TO, BUT WITHOUT PRIOR CONSENT OF THE COMPANY
AND THE ADMINISTRATIVE AGENT AND WITH THE PAYMENT OF A PROCESSING FEE IN THE
AMOUNT OF $2,500, ASSIGN ALL OR ANY PORTION OF ITS RIGHT TO RECEIVE PAYMENT WITH
RESPECT TO ANY LOAN TO THE GRANTING LENDER AND (II) DISCLOSE ON A CONFIDENTIAL
BASIS ANY NON-PUBLIC INFORMATION RELATING TO ITS FUNDING OF LOANS TO ANY RATING
AGENCY, COMMERCIAL PAPER DEALER OR PROVIDER OF ANY SURETY OR GUARANTEE OR CREDIT
OR LIQUIDITY ENHANCEMENT TO SUCH SPC.


 

(I)      RESIGNATION AS L/C ISSUER AFTER ASSIGNMENT.  NOTWITHSTANDING ANYTHING
TO THE CONTRARY CONTAINED HEREIN, IF AT ANY TIME BANK OF AMERICA ASSIGNS ALL OF
ITS REVOLVING CREDIT COMMITMENTS AND REVOLVING CREDIT LOANS PURSUANT TO
SECTION 10.06(B), BANK OF AMERICA MAY UPON 30 DAYS’ NOTICE TO THE COMPANY AND
THE LENDERS, RESIGN AS L/C ISSUER.  IN THE EVENT OF ANY SUCH RESIGNATION AS L/C
ISSUER, THE COMPANY SHALL BE ENTITLED TO APPOINT FROM AMONG THE LENDERS A
SUCCESSOR L/C ISSUER HEREUNDER; PROVIDED, HOWEVER, THAT NO FAILURE BY THE
COMPANY TO APPOINT ANY SUCH SUCCESSOR SHALL AFFECT THE RESIGNATION OF BANK OF
AMERICA AS L/C ISSUER.  IF BANK OF AMERICA RESIGNS AS L/C ISSUER, IT SHALL
RETAIN ALL THE RIGHTS, POWERS, PRIVILEGES AND DUTIES OF THE L/C ISSUER HEREUNDER
WITH RESPECT TO ALL LETTERS OF CREDIT OUTSTANDING AS OF THE EFFECTIVE DATE OF
ITS RESIGNATION AS L/C ISSUER AND ALL L/C OBLIGATIONS WITH RESPECT THERETO
(INCLUDING THE RIGHT TO REQUIRE THE LENDERS TO MAKE BASE RATE LOANS OR FUND RISK
PARTICIPATIONS IN UNREIMBURSED AMOUNTS PURSUANT TO SECTION 2.03(C)).  UPON THE
APPOINTMENT AND ACCEPTANCE OF A SUCCESSOR L/C ISSUER, (A) SUCH SUCCESSOR SHALL
SUCCEED TO AND BECOME VESTED WITH ALL OF THE RIGHTS, POWERS, PRIVILEGES AND
DUTIES OF THE RETIRING L/C ISSUER, AND (B) THE SUCCESSOR L/C ISSUER SHALL ISSUE
LETTERS OF CREDIT IN SUBSTITUTION FOR THE LETTERS OF CREDIT, IF ANY, OUTSTANDING
AT THE TIME OF SUCH SUCCESSION OR MAKE OTHER ARRANGEMENTS SATISFACTORY TO BANK
OF AMERICA TO EFFECTIVELY ASSUME THE OBLIGATIONS OF BANK OF AMERICA WITH RESPECT
TO SUCH LETTERS OF CREDIT.

 

Section 10.07         Right of Setoff.  If an Event of Default shall have
occurred and be continuing, each Lender, the L/C Issuer and each of their
respective Affiliates is hereby authorized at any time and from time to time, to
the fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender, the L/C Issuer or any such Affiliate to or for the
credit or the account of the Company or any other Loan Party against any and all
of the obligations of the Company or such Loan Party now or

 

118

--------------------------------------------------------------------------------


 

hereafter existing under this Credit Agreement or any other Loan Document to
such Lender or the L/C Issuer, irrespective of whether or not such Lender or the
L/C Issuer shall have made any demand under this Credit Agreement or any other
Loan Document and although such obligations of the Company or such Loan Party
may be contingent or unmatured or are owed to a branch or office of such Lender
or the L/C Issuer different from the branch or office holding such deposit or
obligated on such indebtedness.  The rights of each Lender, the L/C Issuer and
their respective Affiliates under this Section are in addition to other rights
and remedies (including other rights of setoff) that such Lender, the L/C Issuer
or their respective Affiliates may have.  Each Lender and the L/C Issuer agrees
to notify the Company and the Administrative Agent promptly after any such
setoff and application, provided that the failure to give such notice shall not
affect the validity of such setoff and application.

 

Section 10.08         Interest Rate Limitation.  Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”).  If the
Administrative Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the Company. 
In determining whether the interest contracted for, charged, or received by the
Administrative Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable Law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.

 

Section 10.09         Counterparts; Integration; Effectiveness.   This Credit
Agreement may be executed in counterparts (and by different parties hereto in
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract.  This Credit
Agreement and the other Loan Documents constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  Except as provided in Section 5.01, this Credit Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto. 
Delivery of an executed counterpart of a signature page of this Credit Agreement
by telecopy shall be effective as delivery of a manually executed counterpart of
this Credit Agreement.


 

Section 10.10         Survival of Representations and Warranties.  All
representations and warranties made hereunder and in any other Loan Document or
other document delivered pursuant hereto or thereto or in connection herewith or
therewith shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and

 

119

--------------------------------------------------------------------------------


 

notwithstanding that the Administrative Agent or any Lender may have had notice
or knowledge of any Default at the time of any Credit Extension, and shall
continue in full force and effect as long as any Loan or any other Obligation
hereunder shall remain unpaid or unsatisfied or any Letter of Credit shall
remain outstanding.

 

Section 10.11         Severability.  If any provision of this Credit Agreement
or the other Loan Documents is held to be illegal, invalid or unenforceable,
(a) the legality, validity and enforceability of the remaining provisions of
this Credit Agreement and the other Loan Documents shall not be affected or
impaired thereby and (b) the parties shall endeavor in good faith negotiations
to replace the illegal, invalid or unenforceable provisions with valid
provisions the economic effect of which comes as close as possible to that of
the illegal, invalid or unenforceable provisions.  The invalidity of a provision
in a particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

 

Section 10.12         Replacement of Lenders.  If any Lender requests
compensation under Section 3.04, or if the Company is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, or if any Lender is a Defaulting Lender, then the Company may, at
its sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 10.05), all of its interests, rights and obligations under
this Credit Agreement and the related Loan Documents to an assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment), provided that:

 

(A)   THE COMPANY SHALL HAVE PAID TO THE ADMINISTRATIVE AGENT THE ASSIGNMENT FEE
SPECIFIED IN SECTION 10.06(B);

 

(B)   SUCH LENDER SHALL HAVE RECEIVED PAYMENT OF AN AMOUNT EQUAL TO THE
OUTSTANDING PRINCIPAL OF ITS LOANS AND L/C ADVANCES, ACCRUED INTEREST THEREON,
ACCRUED FEES AND ALL OTHER AMOUNTS PAYABLE TO IT HEREUNDER AND UNDER THE OTHER
LOAN DOCUMENTS (INCLUDING ANY AMOUNTS UNDER SECTION 3.05) FROM THE ASSIGNEE (TO
THE EXTENT OF SUCH OUTSTANDING PRINCIPAL AND ACCRUED INTEREST AND FEES) OR THE
COMPANY (IN THE CASE OF ALL OTHER AMOUNTS);

 

(C)   IN THE CASE OF ANY SUCH ASSIGNMENT RESULTING FROM A CLAIM FOR COMPENSATION
UNDER SECTION 3.04 OR PAYMENTS REQUIRED TO BE MADE PURSUANT TO SECTION 3.01,
SUCH ASSIGNMENT WILL RESULT IN A REDUCTION IN SUCH COMPENSATION OR PAYMENTS
THEREAFTER; AND

 

(D)   SUCH ASSIGNMENT DOES NOT CONFLICT WITH APPLICABLE LAWS.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.

 

120

--------------------------------------------------------------------------------


 

Section 10.13         Governing Law; Jurisdiction; Etc.  (a)  GOVERNING LAW. 
THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK.

 


(B)           SUBMISSION TO JURISDICTION.  THE COMPANY AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND OF THE
FEDERAL COURTS OF THE UNITED STATES OF AMERICA SITTING IN THE BOROUGH OF
MANHATTAN, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. 
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST THE COMPANY OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF
ANY JURISDICTION.


 


(C)           WAIVER OF VENUE.  THE COMPANY AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS
SECTION.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.


 


(D)     SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE
OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02.  NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.


 

Section 10.14         Waiver of Jury Trial.  EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY

 

121

--------------------------------------------------------------------------------


 

APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

Section 10.15         No Advisory or Fiduciary Responsibility.  In connection
with all aspects of each transaction contemplated hereby, the Company
acknowledges and agrees that: (i) the credit facilities provided for hereunder
and any related arranging or other services in connection therewith (including
in connection with any amendment, waiver or other modification hereof or of any
other Loan Document) are an arm’s-length commercial transaction between the
Company and its Affiliates, on the one hand, and the Administrative Agent and
joint Lead Arrangers, on the other hand, and the Company is capable of
evaluating and understanding and understands and accepts the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents (including any amendment, waiver or other modification hereof or
thereof); (ii) in connection with the process leading to such transaction, the
Administrative Agent and the Joint Lead Arrangers each is and has been acting
solely as a principal and is not the financial advisor, agent or fiduciary, for
the Company or any of its Affiliates, stockholders, creditors or employees or
any other Person; (iii) neither the Administrative Agent nor any Joint Lead
Arranger has assumed or will assume an advisory, agency or fiduciary
responsibility in favor of the Company with respect to any of the transactions
contemplated hereby or the process leading thereto, including with respect to
any amendment, waiver or other modification hereof or of any other Loan Document
(irrespective of whether the Administrative Agent or any Joint Lead Arranger has
advised or is currently advising the Company or any of its Affiliates on other
matters) and neither the Administrative Agent nor any Joint Lead Arranger has
any obligation to the Company or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; (iv) the Administrative Agent and the
Joint Lead Arrangers and their respective Affiliates may be engaged in a broad
range of transactions that involve interests that differ from those of the
Company and its Affiliates, and neither the Administrative Agent nor any Joint
Lead Arranger has any obligation to disclose any of such interests by virtue of
any advisory, agency or fiduciary relationship; and (v) the Administrative Agent
and the Joint Lead Arrangers have not provided and will not provide any legal,
accounting, regulatory or tax advice with respect to any of the transactions
contemplated hereby (including any amendment, waiver or other modification
hereof or of any other Loan Document) and the Company has consulted its own
legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate.  The Company hereby waives and releases, to the fullest extent
permitted by law, any claims that it may have against the Administrative

 

122

--------------------------------------------------------------------------------


 

Agent and the Joint Lead Arrangers with respect to any breach or alleged breach
of agency or fiduciary duty.

 

Section 10.16         USA PATRIOT Act Notice.  Each Lender that is subject to
the Act (as hereinafter defined) and the Administrative Agent (for itself and
not on behalf of any Lender) hereby notifies the Company that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies each Loan Party, which information includes the name
and address of each Loan Party and other information that will allow such Lender
or the Administrative Agent, as applicable, to identify each Loan Party in
accordance with the Act.

 

Section 10.17         Senior Indebtedness.  The Obligations and all Extension
Fees shall constitute “Senior Indebtedness” as such term is defined in all debt
instruments to which the Company or any Restricted Subsidiary is a party and
which contains such a definition.

 

Section 10.18         Liability of General Partners and Other Persons.  No
general partner of any Restricted Subsidiary that is a partnership, joint
venture or joint adventure shall have any personal liability in respect of such
Restricted Subsidiary’s obligation under this Credit Agreement or the Notes by
reason of his, her or its status as such general partner.  In addition, no
limited partner, officer, employee, director, stockholder or other holder of an
ownership interest of or in the Company or any Restricted Subsidiary or any
partnership, corporation or other entity which is a stockholder or other holder
of an ownership interest of or in the Company or any Restricted Subsidiary shall
have any personal liability in respect of such obligations by reason of his, her
or its status as such limited partner, officer, employee, director, stockholder
or holder.

 

Section 10.19         Authorization of Third Parties to Deliver Information and
Discuss Affairs.  The Company hereby confirms that it has authorized and
directed each Person whose preparation or delivery to the Administrative Agent
or the Lenders of any opinion, report or other information is a condition or
covenant under this Credit Agreement (including under Article V and Article VII)
to so prepare or deliver such opinions, reports or other information for the
benefit of the Administrative Agent and the Lenders.  The Company agrees to
confirm such authorizations and directions provided for in this Section 10.19
from time to time as may be requested by the Administrative Agent.

 

Section 10.20         Acknowledgement.  The Company hereby acknowledges that
neither the Administrative Agent nor any Lender has any fiduciary relationship
with or fiduciary duty to the Company arising out of or in connection with this
Credit Agreement or any of the other Loan Documents, and the relationship
between the Administrative Agent and the Lenders, on the one hand, and the
Company, on the other hand, in connection herewith or therewith is solely that
of debtor and creditor.

 

123

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
duly executed as of the day and year first above written.

 

 

CSC HOLDINGS, INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:  John Bier

 

 

Title:    Sr. Vice President & Treasurer

 

 

 

 

 

 

 

1047 E 46TH STREET CORPORATION

 

151 S. FULTON STREET CORPORATION

 

2234 FULTON STREET CORPORATION

 

A-R CABLE SERVICES - NY, INC.

 

ARSENAL MSUB 2, INC.

 

CABLEVISION AREA 9 CORPORATION

 

CABLEVISION DIGITAL DEVELOPMENT, LLC

 

CABLEVISION FAIRFIELD CORPORATION

 

CABLEVISION LIGHTPATH - CT, INC.

 

CABLEVISION LIGHTPATH - NJ, INC.

 

CABLEVISION LIGHTPATH - NY, INC.

 

CABLEVISION OF BROOKHAVEN, INC.

 

CABLEVISION OF BROOKLINE, INC.

 

CABLEVISION OF CLEVELAND G.P., INC.

 

CABLEVISION OF CLEVELAND LP, INC.

 

CABLEVISION OF CONNECTICUT
CORPORATION

 

CABLEVISION OF HUDSON COUNTY, INC.

 

CABLEVISION OF LITCHFIELD, INC.

 

--------------------------------------------------------------------------------


 

 

CABLEVISION OF MONMOUTH, INC.

 

CABLEVISION OF NEW JERSEY, INC.

 

CABLEVISION OF OAKLAND, LLC

 

CABLEVISION OF PATERSON, LLC

 

CABLEVISION OF ROCKLAND/RAMAPO, LLC

 

CABLEVISION OF WARWICK, LLC

 

CABLEVISION OF SOUTHERN
WESTCHESTER, INC.

 

CABLEVISION OF THE MIDWEST HOLDING
CO., INC.

 

CABLEVISION OF WAPPINGERS FALLS, INC.

 

CABLEVISION VOIP, LLC

 

CABLEVISION SYSTEMS BROOKLINE
CORPORATION

 

CABLEVISION SYSTEMS DUTCHESS
CORPORATION

 

CABLEVISION SYSTEMS EAST HAMPTON
CORPORATION

 

CABLEVISION SYSTEMS GREAT NECK
CORPORATION

 

CABLEVISION SYSTEMS HUNTINGTON
CORPORATION

 

CABLEVISION SYSTEMS ISLIP
CORPORATION

 

CABLEVISION SYSTEMS LONG ISLAND
CORPORATION

 

CABLEVISION SYSTEMS NEW YORK CITY
CORPORATION

 

CABLEVISION SYSTEMS SUFFOLK
CORPORATION

 

--------------------------------------------------------------------------------


 

 

CABLEVISION SYSTEMS WESTCHESTER
CORPORATION

 

COMMUNICATIONS DEVELOPMENT
CORPORATION

 

CSC ACQUISITION - MA, INC.

 

CSC ACQUISITION - NY, INC.

 

CSC ACQUISITION CORPORATION

 

CSC GATEWAY CORPORATION

 

CSC OPTIMUM HOLDINGS, LLC

 

CSC TKR I, INC.

 

CSC TKR, INC.

 

LIGHTPATH VOIP, LLC

 

PETRA CABLEVISION CORP.

 

SAMSON CABLEVISION CORP.

 

SUFFOLK CABLE CORPORATION

 

SUFFOLK CABLE OF SHELTER ISLAND, INC.

 

SUFFOLK CABLE OF SMITHTOWN, INC.

 

TELERAMA, INC.

 

 

 

 

 

By:

 

 

 

Name:  John Bier

 

 

Title:    Authorized Signatory of each of the
above-named entities

 

--------------------------------------------------------------------------------


 

 

CABLEVISION LIGHTPATH, INC., effective after receipt of the regulatory approval
specified on Schedule 6.03

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

John Bier

 

 

Title:

Authorized Signatory

 

 

 

 

 

CSC GATEWAY CORPORATION

 

CABLEVISION OF NEW JERSEY, INC.

 

each a General Partner of

 

CABLEVISION OF NEWARK

 

 

 

CABLEVISION SYSTEMS BROOKLINE

 

CORPORATION

 

Managing General Partner of

 

CABLEVISION OF OSSINING LIMITED

 

PARTNERSHIP

 

 

 

CABLEVISION AREA 9 CORPORATION

 

Managing General Partner of

 

CABLEVISION OF CONNECTICUT, LIMITED

 

PARTNERSHIP

 

 

 

CABLEVISION OF CLEVELAND G.P., INC.

 

General Partner of CABLEVISION OF

 

CLEVELAND,

 

L.P.

 

 

 

CABLEVISION FAIRFIELD CORPORATION

 

General Partner of CABLEVISION SYSTEMS OF

 

SOUTHERN CONNECTICUT LIMITED

 

PARTNERSHIP

 

 

 

CSC TKR, INC. and CSC TKR I, INC.

 

each a General Partner of KRC/CCC

 

INVESTMENT PARTNERSHIP

 

 

 

 

 

By:

 

 

 

 

Name:

John Bier

 

 

Title:

Authorized Signatory

 

 

 

of each of the above corporate general

 

 

 

partners

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.,

 

as Administrative Agent

 

 

 

By

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

LENDERS

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

EXHIBIT A-1
TO
INCREMENTAL TERM SUPPLEMENT

 

FORM OF INCREMENTAL TERM NOTE

 

                                       

 

FOR VALUE RECEIVED, the undersigned (the “Company”) hereby promises to pay to
                                           or registered assigns (the “Lender”),
in accordance with the provisions of the Agreement (as hereinafter defined), the
principal amount of each Incremental Term Loan made by the Lender to the Company
under that certain Credit Agreement, dated as of February 24, 2006, among the
Company, the Restricted Subsidiaries named therein, the Lenders which are
parties thereto and Bank of America N.A., as Administrative Agent, Collateral
Agent and L/C Issuer, and amended by the Incremental Term Supplement, dated as
of March     , 2006 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined).

 

The Company promises to pay interest on the unpaid principal amount of each
Incremental Term Loan from the date of such Incremental Term Loan until such
principal amount is paid in full, at such interest rates and at such times as
provided in the Agreement. All payments of principal and interest shall be made
to the Administrative Agent for the account of the Lender in Dollars in
immediately available funds at the Administrative Agent’s Office.  If any amount
is not paid in full when due hereunder, such unpaid amount shall bear interest,
to be paid upon demand, from the due date thereof until the date of actual
payment (and before as well as after judgment) computed at the per annum rate
set forth in the Agreement.

 

This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein.  This Note is also entitled to the benefits of the
Guaranty and is secured by the Collateral.  Upon the occurrence and continuation
of one or more of the Events of Default specified in the Agreement, all amounts
then remaining unpaid on this Note shall become, or may be declared to be,
immediately due and payable all as provided in the Agreement.  Incremental Term
Loans made by the Lender shall be evidenced by one or more loan accounts or
records maintained by the Lender in the ordinary course of business. The Lender
may also attach schedules to this Note and endorse thereon the date, amount and
maturity of its Loans and payments with respect thereto.

 

The Company, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

 

--------------------------------------------------------------------------------


 

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

 

 

CSC HOLDINGS, INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

 

Amount of
Loan Made

 

Amount of
Principal or
Interest Paid
This Date

 

Outstanding
Principal
Balance This
Date

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A-2
TO
INCREMENTAL TERM SUPPLEMENT

 

FORM OF INCREMENTAL B TERM NOTE

 

                                       

 

FOR VALUE RECEIVED, the undersigned (the “Company”) hereby promises to pay to
                                           or registered assigns (the “Lender”),
in accordance with the provisions of the Agreement (as hereinafter defined), the
principal amount of each Incremental B Term Loan made by the Lender to the
Company under that certain Credit Agreement, dated as of February 24, 2006,
among the Company, the Restricted Subsidiaries named therein, the Lenders which
are parties thereto and Bank of America N.A., as Administrative Agent,
Collateral Agent and L/C Issuer, and amended by the Incremental Term Supplement,
dated as of March 29, 2006 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined).

 

The Company promises to pay interest on the unpaid principal amount of each
Incremental B Term Loan from the date of such Incremental B Term Loan until such
principal amount is paid in full, at such interest rates and at such times as
provided in the Agreement. All payments of principal and interest shall be made
to the Administrative Agent for the account of the Lender in Dollars in
immediately available funds at the Administrative Agent’s Office.  If any amount
is not paid in full when due hereunder, such unpaid amount shall bear interest,
to be paid upon demand, from the due date thereof until the date of actual
payment (and before as well as after judgment) computed at the per annum rate
set forth in the Agreement.

 

This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein.  This Note is also entitled to the benefits of the
Guaranty and is secured by the Collateral.  Upon the occurrence and continuation
of one or more of the Events of Default specified in the Agreement, all amounts
then remaining unpaid on this Note shall become, or may be declared to be,
immediately due and payable all as provided in the Agreement.  Incremental B
Term Loans made by the Lender shall be evidenced by one or more loan accounts or
records maintained by the Lender in the ordinary course of business. The Lender
may also attach schedules to this Note and endorse thereon the date, amount and
maturity of its Loans and payments with respect thereto.

 

The Company, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

 

--------------------------------------------------------------------------------


 

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

 

 

CSC HOLDINGS, INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A-3
TO
INCREMENTAL TERM SUPPLEMENT

 

FORM OF INCREMENTAL B-2 EXTENDED TERM NOTE

 

                                       

 

FOR VALUE RECEIVED, the undersigned (the “Company”) hereby promises to pay to
                                           or registered assigns (the “Lender”),
in accordance with the provisions of the Agreement (as hereinafter defined), the
principal amount of each Incremental B-2 Extended Term Loan made by the Lender
to the Company under that certain Credit Agreement, dated as of February 24,
2006, among the Company, the Restricted Subsidiaries named therein, the Lenders
which are parties thereto and Bank of America N.A., as Administrative Agent,
Collateral Agent and L/C Issuer, and amended by the Incremental Term Supplement,
dated as of March 29, 2006 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined).

 

The Company promises to pay interest on the unpaid principal amount of each
Incremental B-2 Extended Term Loan from the date of such Incremental B-2
Extended Term Loan until such principal amount is paid in full, at such interest
rates and at such times as provided in the Agreement. All payments of principal
and interest shall be made to the Administrative Agent for the account of the
Lender in Dollars in immediately available funds at the Administrative Agent’s
Office.  If any amount is not paid in full when due hereunder, such unpaid
amount shall bear interest, to be paid upon demand, from the due date thereof
until the date of actual payment (and before as well as after judgment) computed
at the per annum rate set forth in the Agreement.

 

This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein.  This Note is also entitled to the benefits of the
Guaranty and is secured by the Collateral.  Upon the occurrence and continuation
of one or more of the Events of Default specified in the Agreement, all amounts
then remaining unpaid on this Note shall become, or may be declared to be,
immediately due and payable all as provided in the Agreement.  Incremental B-2
Extended Term Loans made by the Lender shall be evidenced by one or more loan
accounts or records maintained by the Lender in the ordinary course of business.
The Lender may also attach schedules to this Note and endorse thereon the date,
amount and maturity of its Loans and payments with respect thereto.

 

The Company, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

 

--------------------------------------------------------------------------------


 

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

 

 

CSC HOLDINGS, INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

 

Amount of
Loan Made

 

Amount of
Principal or
Interest Paid
This Date

 

Outstanding
Principal
Balance This
Date

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

[Form of Opinion from Victoria D. Salhus, Esq., Senior Vice President, Deputy
General Counsel and Secretary for the Company and the Restricted Subsidiaries]

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

[From of Opinion from Sullivan & Cromwell LLP, special New York counsel to the
Company and the Restricted Subsidiaries]

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

[Form of Opinion from Pillsbury Winthrop Shaw Pittman LLP, special New York
counsel to the Administrative Agent]

 

--------------------------------------------------------------------------------